EXECUTION VERSION

J.P.Morgan
CREDIT AGREEMENT
dated as of August 22, 2011,
as amended and restated as of July 25, 2013,
among
NCR CORPORATION,
as Borrower
The LENDERS Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent
___________________________
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arranger and Joint Bookrunner
___________________________
SUNTRUST ROBINSON HUMPHREY, INC.,
RBC CAPITAL MARKETS,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers, Joint Bookrunners and Co-Documentation Agents
___________________________
MIZUHO BANK, LTD.,
BNP PARIBAS,
FIFTH THIRD BANK,
HSBC BANK USA NA,
PNC BANK NATIONAL ASSOCIATION,
REGIONS BANK,
TD BANK, N.A.,
BBVA COMPASS BANK,
SUMITOMO MITSUI BANKING,
as Joint Syndication Agents
___________________________
SOVEREIGN BANK, N.A.,
US BANK, NATIONAL ASSOCIATION,
RBS CITIZENS, NA,
CITIBANK, N.A.,
as Joint Senior Managing Agents
 




        

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page



ARTICLE I

Definitions
SECTION 1.01. Defined Terms

1
SECTION 1.02. Classification of Loans and Borrowings
47
SECTION 1.03. Terms Generally

47
SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations

48
SECTION 1.05. Status of Obligations

49

    
ARTICLE II

The Credits
SECTION 2.01. Commitments
49
SECTION 2.02. Loans and Borrowings
49
SECTION 2.03. Requests for Borrowings
50
SECTION 2.04. Swingline Loans
51
SECTION 2.05. Letters of Credit
53
SECTION 2.06. Funding of Borrowings
59
SECTION 2.07. Interest Elections

60
SECTION 2.08. Termination and Reduction of Commitments
61
SECTION 2.09. Repayment of Loans; Evidence of Debt
62
SECTION 2.10. Amortization of Term Loans
62
SECTION 2.11. Prepayment of Loans
64
SECTION 2.12. Fees
66
SECTION 2.13. Interest
68
SECTION 2.14. Alternate Rate of Interest
69
SECTION 2.15. Increased Costs
69
SECTION 2.16. Break Funding Payments
71
SECTION 2.17. Taxes
71
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs
75
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
77
SECTION 2.20. Defaulting Lenders
78
SECTION 2.21. Incremental Facilities
80
SECTION 2.22. Loan Modification Offers
83

ARTICLE III

Representations and Warranties
SECTION 3.01. Organization; Powers
84
SECTION 3.02. Authorization; Enforceability
85











--------------------------------------------------------------------------------



SECTION 3.03. Governmental Approvals; Absence of Conflicts
85
SECTION 3.04. Financial Condition; No Material Adverse Change
85
SECTION 3.05. Properties
86
SECTION 3.06. Litigation and Environmental Matters
86
SECTION 3.07. Compliance with Laws and Agreements
87
SECTION 3.08. Investment Company Status
87
SECTION 3.09. Taxes
87
SECTION 3.10. Employee Benefit Plans; Labor Matters
87
SECTION 3.11. Subsidiaries and Joint Ventures; Disqualified Equity Interests
88
SECTION 3.12. Solvency
89
SECTION 3.13. Disclosure
89
SECTION 3.14. Collateral Matters
89
SECTION 3.15. Federal Reserve Regulations
90
SECTION 3.16. Effective Date Representation
90
SECTION 3.17. Anti-Terrorism Laws; Anti-Corruption Laws
90

ARTICLE IV

Conditions
SECTION 4.01. Effective Date
91
SECTION 4.02. Each Credit Event
93

ARTICLE V

Affirmative Covenants
SECTION 5.01. Financial Statements and Other Information
93
SECTION 5.02. Notices of Material Events
96
SECTION 5.03. Additional Subsidiaries
97
SECTION 5.04. Information Regarding Collateral
97
SECTION 5.05. Existence; Conduct of Business
98
SECTION 5.06. Payment of Obligations
98
SECTION 5.07. Maintenance of Properties
98
SECTION 5.08. Insurance
99
SECTION 5.09. Books and Records; Inspection and Audit Rights
99
SECTION 5.10. Compliance with Laws
99
SECTION 5.11. Use of Proceeds and Letters of Credit; Deposit of Term Loan
Proceeds
99
SECTION 5.12. Further Assurances
99
SECTION 5.13. Maintenance of Ratings
100
SECTION 5.14. Certain Post-Closing Collateral Obligations
100

ARTICLE VI

Negative Covenants
SECTION 6.01. Indebtedness; Certain Equity Securities
100







--------------------------------------------------------------------------------





SECTION 6.02. Liens
104
SECTION 6.03. Fundamental Changes; Business Activities
107
SECTION 6.04. Acquisitions
109
SECTION 6.05. Asset Sales
109
SECTION 6.06. Sale/Leaseback Transactions
112
SECTION 6.07. Hedging Agreements
112
SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness
112
SECTION 6.09. Transactions with Affiliates
114
SECTION 6.10. Restrictive Agreements
114
SECTION 6.10. Restrictive Agreements
115
SECTION 6.12. Leverage Ratio
115
SECTION 6.13. Interest Coverage Ratio
116
SECTION 6.14. Fiscal Year
116

ARTICLE VII

Events of Default
ARTICLE VIII

The Administrative Agent
ARTICLE IX

Miscellaneous
SECTION 9.01. Notices
123
SECTION 9.02. Waivers; Amendments
125
SECTION 9.03. Expenses; Indemnity; Damage Waiver
128
SECTION 9.04. Successors and Assigns
130
SECTION 9.05. Survival
134
SECTION 9.06. Counterparts; Integration; Effectiveness
135
SECTION 9.07. Severability
135
SECTION 9.08. Right of Setoff
135
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
136
SECTION 9.10. WAIVER OF JURY TRIAL
136
SECTION 9.10. WAIVER OF JURY TRIAL
137
SECTION 9.12. Confidentiality
137
SECTION 9.13. Interest Rate Limitation
137
SECTION 9.14. Release of Liens and Guarantees
138
SECTION 9.15. Satisfaction of Collateral and Guarantee Requirement
138
SECTION 9.16. USA PATRIOT Act Notice
139
SECTION 9.17. No Fiduciary Relationship
139
SECTION 9.18. Non-Public Information
139

    






--------------------------------------------------------------------------------




SCHEDULES:


Schedule 1.01A    —    Existing Letters of Credit
Schedule 1.01B    —    Cash and Investment Policy
Schedule 2.01    —    Commitments
Schedule 3.06    —    Disclosed Matters
Schedule 3.11A    —    Subsidiaries and Joint Ventures
Schedule 3.11B    —    Disqualified Equity Interests
Schedule 5.14    —    Post-Closing Collateral Obligations
Schedule 6.01    —    Existing Indebtedness
Schedule 6.02    —    Existing Liens
Schedule 6.10    —    Existing Restrictions
EXHIBITS:
Exhibit A     —    Form of Assignment and Assumption
Exhibit B     —    Form of Borrowing Request
Exhibit C-1     —    Form of Guarantee and Pledge Agreement
Exhibit C-2     —    Form of Pledge Agreement
Exhibit D    —    Form of Affiliate Subordination Agreement
Exhibit E     —    Form of Compliance Certificate
Exhibit F     —    Form of Interest Election Request
Exhibit G     —    Form of Perfection Certificate
Exhibit H     —    Form of Solvency Certificate
Exhibit I-1    —    Form of U.S. Tax Certificate for Non-U.S. Lenders that
            are not Partnerships for U.S. Federal Income Tax Purposes
Exhibit I-2    —    Form of U.S. Tax Certificate for Non-U.S. Lenders that
            are Partnerships for U.S. Federal Income Tax Purposes
Exhibit I-3    —    Form of U.S. Tax Certificate for Non-U.S. Participants that
        are not Partnerships for U.S. Federal Income Tax Purposes
Exhibit I-4    —    Form of U.S. Tax Certificate for Non-U.S. Participants that
        are Partnerships for U.S. Federal Income Tax Purposes


ANNEXES:


Annex A    —    Mark-to-Market Pension Accounting












--------------------------------------------------------------------------------

1



CREDIT AGREEMENT dated as of August 22, 2011, as amended and restated as of July
25, 2013 (this “Agreement”), among NCR CORPORATION, as Borrower, the LENDERS
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
PRELIMINARY STATEMENTS
The Borrower, certain of the Lenders and the Administrative Agent are party to
the Existing Credit Agreement (such term and other capitalized terms used in
these preliminary statements being defined in Section 1.01 hereof), and, upon
satisfaction of the conditions set forth herein, have agreed to amend and
restate the Existing Credit Agreement in the form of this Agreement.
The applicable Lenders have indicated their willingness to lend, and the Issuing
Banks have indicated their willingness to issue Letters of Credit, in each case,
on the terms and subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.
“Accepting Lenders” has the meaning set forth in Section 2.22(a).
“Acquisition” means the acquisition by the Borrower and MergerCo in accordance
with the terms and conditions of the Merger Agreement of all the outstanding
Equity Interests of the Company.
“Adjusted Consolidated Net Income” means, for any period, Consolidated Net
Income for such period; provided, however, that there shall not be included in
such Adjusted Consolidated Net Income for any such period:
(a) any gain (or loss) realized upon the sale or other disposition of any assets
of the Borrower, its consolidated Subsidiaries or any other Person (including
pursuant to any sale-and-leaseback arrangement) which are not sold or






--------------------------------------------------------------------------------

2



otherwise disposed of in the ordinary course of business and any gain (or loss)
realized upon the sale or other disposition of any Equity Interest of any
Person;
(b) extraordinary gains or losses;
(c) the cumulative effect of a change in accounting principles;
(d) any net after-tax gain (or loss) attributable to the early retirement or
conversion of Indebtedness;
(e) amortization of non-cash pension expenses and any after-tax one-time gains
or losses associated with lump sum payments (or transfers of financial assets)
to defease pension and retirement obligations and after-tax mark-to-market gains
and losses on pension plans and settlement/curtailment gains and losses thereon;
(f) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP;
(g) the effects of adjustments in the Borrower’s consolidated financial
statements pursuant to GAAP resulting from the application of purchase
accounting in relation to any acquisition that is consummated after September
17, 2012, net of taxes; and
(h) any increase to reserves for Environmental Liabilities except to the extent
cash payments are made in respect of such Environmental Liabilities from such
increase.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Class” has the meaning set forth in Section 2.22(a).
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediary Controlling Persons
Controls or is Controlled by or is under common Control with the Person
specified.






--------------------------------------------------------------------------------

3



“Aggregate Revolving Commitment” means the sum of the Revolving Commitments of
all the Revolving Lenders.
“Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Revolving Lenders.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in dollars with a maturity of one month plus 1%. For purposes
of clause (c) above, the Adjusted LIBO Rate on any day shall be based on the
rate per annum determined in accordance with the definition of “LIBO Rate”
herein, as the screen or quoted rate at approximately 11:00 a.m., London time,
on such day for deposits in dollars with a maturity of one month. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time, subject to adjustment as required to
give effect to any reallocation of LC Exposure or Swingline Exposure made
pursuant to paragraph (c) or (d) of Section 2.20 or the final paragraph of
Section 2.20. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments and to any Revolving
Lender’s status as a Defaulting Lender at the time of determination.
“Applicable Rate” means, for any day, (a) with respect to any Term Loan or
Revolving Loan that is an ABR Loan or a Eurocurrency Loan, or with respect to
the commitment fees payable in respect of the Revolving Commitments hereunder,
respectively, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurocurrency Spread” or “Commitment Fee Rate”, respectively,
based upon the Leverage Ratio as of the end of the fiscal quarter of the
Borrower for which consolidated financial statements have theretofore been most
recently delivered pursuant to Sections 5.01(a) or 5.01(b) and (b) with respect
to any Incremental Term Loan of any Series, the rate per annum specified in the
Incremental Facility Agreement establishing the Incremental Term Commitments of
such Series:




















--------------------------------------------------------------------------------

4



Level
Leverage Ratio
ABR Spread
Eurocurrency Spread
Commitment Fee Rate
I
Less than 1.50 to 1.0
0.25%
1.25%
0.250%
II
Greater than or equal to 1.50 to 1.0, but less than 2.00 to 1.0
0.50%
1.50%
0.300%
III
Greater than or equal to 2.00 to 1.0, but less than 3.00 to 1.0
0.75%
1.75%
0.350%
IV
Greater than or equal to 3.00 to 1.0, but less than 3.50 to 1.0
1.00%
2.00%
0.400%
V
Greater than or equal to 3.50 to 1.0
1.25%
2.25%
0.500%

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Leverage Ratio shall be effective during the period commencing
on and including the Business Day following the date of delivery to the
Administrative Agent pursuant to Sections 5.01(a) or 5.01(b) of the consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change. Notwithstanding the
foregoing, the Applicable Rate shall be based on the rates per annum set forth
in Category V if the Borrower fails to deliver the consolidated financial
statements required to be delivered pursuant to Sections 5.01(a) or 5.01(b) or
any Compliance Certificate required to be delivered pursuant hereto, in each
case within the time periods specified herein for such delivery, during the
period commencing on and including the day of the occurrence of a Default
resulting from such failure and until the delivery thereof. Notwithstanding
anything to the contrary in this definition, the determination of the Applicable
Rate will be subject to the provisions of Section 2.13(f).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.
“Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, The Bank of Tokyo-Mitsubishi UFJ, Ltd., RBC Capital Markets
(the brand name for the capital markets businesses of the Royal Bank of Canada),
SunTrust Robinson Humphrey, Inc. and Wells Fargo Securities, LLC in their
capacities as joint lead arrangers and joint bookrunners for the credit
facilities provided for herein.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose






--------------------------------------------------------------------------------

5



consent is required by Section 9.04, and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent.
“Available Amount” means, as of any day, the excess, if any, of:
(a) the sum of (i) $50,000,000, plus (ii) 50% of cumulative Adjusted
Consolidated Net Income from July 1, 2012; over
(b) the amount of all Restricted Payments made in reliance on Section
6.08(a)(vii) and (viii) and all payments made in reliance on Section
6.08(b)(vi).
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Borrower” means NCR Corporation, a Maryland corporation.
“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Sections 2.03 or 2.04, as applicable, which shall be, in the
case of any such written request, in the form of Exhibit B or any other form
approved by the Administrative Agent.
“Brazil CMA” means the Contract Manufacturing Agreement dated as of July 26,
2011 by and between NCR Global Solutions Group, Ltd., an Irish limited company,
and NCR Manaus, including the schedules thereto, as provided to the
Administrative Agent prior to the Effective Date.
“Brazil Shareholders’ Agreement” means the Shareholders’ Agreement dated as of
October 4, 2011, by and among the Borrower, NCR Manaus, Scopus






--------------------------------------------------------------------------------

6



Industrial and Scopus Tecnologia, including the schedules and exhibits thereto,
provided to the Administrative Agent prior to the Effective Date.
“Brazil Subscription Agreement” means the Equity Subscription Agreement dated as
of July 26, 2011 by and among the Borrower, Scopus Industrial, Scopus Tecnologia
and NCR Manaus, including the schedules thereto, as provided to the
Administrative Agent prior to the Effective Date.
“Brazil Transaction Documents” means the Brazil CMA, the Brazil Shareholders’
Agreement and the Brazil Subscription Agreement.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.
“Cash Consideration” has the meaning set forth in Section 6.05.
“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code, (b) each subsidiary of any such controlled foreign
corporation and (c) any Foreign Subsidiary which is an entity disregarded as
separate from its owner under Treasury Regulation 301.7701-3.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), other than an employee benefit plan or related trust of the
Borrower or of the Borrower and any Subsidiaries, of Equity Interests in the
Borrower representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in the Borrower; (b)
persons who were (i) directors of the Borrower on the date hereof, (ii)
nominated by the board of directors of the Borrower or (iii) appointed by
directors who were directors of the Borrower on the date hereof or were
nominated as provided in clause (ii) above, in each case other than any person
whose initial nomination or appointment occurred as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors on the board of directors of the Borrower (other than any
such solicitation made by such board of directors), ceasing






--------------------------------------------------------------------------------

7



to occupy a majority of the seats (excluding vacant seats) on the board of
directors of the Borrower; or (c) the occurrence of any “change in control” (or
similar event, however denominated) with respect to the Borrower under and as
defined in any indenture or other agreement or instrument evidencing, governing
the rights of the holders of or otherwise relating to any Material Indebtedness
of the Borrower.
“Change in Law” means the occurrence, after August 22, 2011, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Charges” has the meaning set forth in Section 9.13.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans, Incremental
Term Loans of any Series, Revolving Loans or Swingline Loans, (b) any
Commitment, refers to whether such Commitment is a Term Commitment, an
Incremental Term Commitment of any Series or a Revolving Commitment and (c) any
Lender, refers to whether such Lender has a Loan or Commitment of a particular
Class.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations.
“Collateral Agreement” means the Pledge Agreement and the Guarantee and Pledge
Agreement.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a) the Administrative Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Effective Date (including
by ceasing to be an Excluded Subsidiary), a supplement to the Collateral
Agreement,






--------------------------------------------------------------------------------

8



in the form specified therein, duly executed and delivered on behalf of such
Person, together with documents and opinions of the type referred to in
paragraphs (b) and (c) of Section 4.01 with respect to such Designated
Subsidiary;
(b) all Equity Interests in any Subsidiary owned by or on behalf of any Loan
Party shall have been pledged pursuant to the Collateral Agreement and, in the
case of Equity Interests in any Foreign Subsidiary, where the Administrative
Agent so requests in connection with the pledge of such Equity Interests, a
Foreign Pledge Agreement (provided that the Loan Parties shall not be required
to pledge 66⅔% or more of the outstanding voting Equity Interests in any CFC),
and the Administrative Agent shall, to the extent required by the Collateral
Agreement, have received certificates or other instruments representing all such
Equity Interests, together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank;
(c) all documents and instruments, including Uniform Commercial Code financing
statements, required by Requirements of Law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents
and the other provisions of the term “Collateral and Guarantee Requirement”,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording; and
(d) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of legal opinions or other
deliverables with respect to, particular assets of the Loan Parties, or the
provision of Guarantees by any Subsidiary, if, and for so long as the
Administrative Agent and the Borrower reasonably agree that the cost of creating
or perfecting such pledges or security interests in such assets, or obtaining
such legal opinions or other deliverables in respect of such assets, or
providing such Guarantees (taking into account any adverse tax consequences to
the Borrower and the Subsidiaries, including any potential Section 956 Impact),
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (b) Liens required to be granted from time to time pursuant to the
term “Collateral and Guarantee Requirement” shall be subject to exceptions and
limitations set forth in the Security Documents as in effect on the Effective
Date and, to the extent appropriate in the applicable jurisdiction, as
reasonably agreed between the Administrative Agent and the Borrower and (c) in
no event shall the Collateral include any Excluded Assets. The Administrative
Agent may grant extensions of time for the creation and






--------------------------------------------------------------------------------

9



perfection of security interests in, or the obtaining of, legal opinions or
other deliverables with respect to particular assets or the provision of any
Guarantee by any Subsidiary (including extensions beyond the Effective Date or
in connection with assets acquired, or Subsidiaries formed or acquired, after
the Effective Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Security Documents. Any
such extensions granted by the Administrative Agent under the Existing Credit
Agreement will continue to be effective in accordance with the terms thereof for
purposes hereof.
“Commitment” means a Revolving Commitment, a Term Commitment, an Incremental
Term Commitment of any Series or any combination thereof (as the context
requires).
“Company” means Radiant Systems, Inc., a Georgia corporation.
“Compliance Certificate” means a Compliance Certificate in the form of Exhibit E
or any other form approved by the Administrative Agent.
“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the interest expense (including imputed interest expense in respect of Capital
Lease Obligations) of the Borrower and its consolidated Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, and any cash
payments made during such period in respect of obligations referred to in clause
(b) below that were amortized or accrued in a previous period, minus (b) to the
extent included in such consolidated interest expense for such period, noncash
amounts attributable to amortization of debt discounts, upfront fees and other
financing costs (including legal and accounting costs) or accrued interest
payable in kind for such period.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus
(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of
(i) consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations);
(ii) provision for taxes based on income, profits or losses, including foreign
withholding taxes during such period;
(iii) all amounts attributable to depreciation and amortization for such period;
(iv) any extraordinary losses for such period, determined on a consolidated
basis in accordance with GAAP;
(v) any Non-Cash Charges for such period;






--------------------------------------------------------------------------------

10



(vi) any losses attributable to early extinguishment of Indebtedness or
obligations under any Hedging Agreement other than those relating to foreign
currencies;
(vii) Pro Forma Adjustments in connection with Material Acquisitions, including
the Acquisition;
(viii) nonrecurring integration expenses in connection with acquisitions
(including severance costs, retention payments, change of control bonuses,
relocation expenses and similar integration expenses);
(ix) one-time out-of-pocket transactional costs and expenses relating to
Permitted Acquisitions, Investments outside the ordinary course of business, and
Dispositions (regardless of whether consummated), including legal fees, advisory
fees, and upfront financing fees; and
(x) amortization of non-cash pension expenses and any after-tax one-time gains
or losses associated with lump sum payments (or transfers of financial assets)
to defease pension and retirement obligations and after-tax mark-to-market gains
and losses on pension plans and settlement/curtailment gains and losses thereon;
provided that any cash payment made with respect to any Non-Cash Charges added
back in computing Consolidated EBITDA for any prior period pursuant to clause
(a)(v) above (or that would have been added back had this Agreement been in
effect during and after such prior period), other than any cash payments made
after the Effective Date in respect of obligations relating to the Fox River,
Kalamazoo and Dayton landfill discontinued operations not exceeding, in the
aggregate for all periods, the amount of the reserves for such obligations
reflected in the Borrower’s financial statements for the fiscal quarter ending
June 30, 2011, shall be subtracted in computing Consolidated EBITDA for the
period in which such cash payment is made; provided, further, that the aggregate
amount of all amounts under clauses (vii), (viii) and (ix) that increase
Consolidated EBITDA in any Test Period (including, for avoidance of doubt, in
connection with any calculation made hereunder on a Pro Forma Basis) shall not
exceed, and shall be limited to, 10% of Consolidated EBITDA in respect of such
Test Period (calculated after giving effect to such adjustments and with no
carryover of unused amounts into any subsequent period); and minus
(b) without duplication and to the extent included in determining such
Consolidated Net Income,
(i) any extraordinary gains for such period, determined on a consolidated basis
in accordance with GAAP;
(ii) any non-cash gains for such period, including any gains attributable to the
early extinguishment of Indebtedness;






--------------------------------------------------------------------------------

11



(iii) any net income tax benefit for such period determined on a consolidated
basis in accordance with GAAP; and
(iv) any gains attributable to the early extinguishment of obligations under any
Hedging Agreement other than those relating to foreign currencies;
provided, further that Consolidated EBITDA for any period shall be calculated so
as to exclude (without duplication of any adjustment referred to above) the
effect of:
(A) the cumulative effect of any changes in GAAP or accounting principles
applied by management; and
(B) purchase accounting adjustments.
Notwithstanding the foregoing (but without duplication of any other adjustment
referred to above), (i) for fiscal periods prior to the fiscal quarter ending
March 31, 2013 (being the fiscal quarter in respect of which Mark-to-Market
Pension Accounting was first adopted by the Borrower (the “Pension MTM
Commencement Quarter”)), Consolidated EBITDA will be calculated so as to exclude
one-time gains or losses associated with lump sum payments (or transfers of
financial assets) made after August 22, 2012, to defease pension and retirement
obligations, (ii) Consolidated EBITDA will be calculated for the Pension MTM
Commencement Quarter and each fiscal period thereafter so as to exclude
mark-to-market gains and losses on Plans and Foreign Pension Plans and
settlement/curtailment gains and losses relating to such plans, and (iii)
Consolidated EBITDA will be calculated to give effect to Mark-to-Market Pension
Accounting for each fiscal quarter included in a Test Period ending on or after
December 31, 2012, and to exclude mark-to-market gains and losses on Plans and
Foreign Pension Plans and settlement/curtailment gains and losses relating to
such plans.


“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Borrower) that is not a
consolidated Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Borrower or,
subject to clauses (b) and (c) below, any other consolidated Subsidiary during
such period, (b) the income of, and any amounts referred to in clause (a) above
paid to, any consolidated Subsidiary (other than the Borrower or any Subsidiary
Loan Party) to the extent that, on the date of determination, the declaration or
payment of cash dividends or similar cash distributions by such Subsidiary (i)
is not permitted (A) without any prior approval of any Governmental Authority
which, to the actual knowledge of the Borrower, would be required and that has
not been obtained or (B) under any law applicable to the Borrower or any such
Subsidiary (in the case of any foreign law, of which the Borrower has actual
knowledge) or (ii) is not permitted by the operation of the terms of the
organizational documents of such Subsidiary or any agreement or other instrument
binding upon the Borrower or any Subsidiary, unless such restrictions with
respect to the payment of cash dividends and other similar cash distributions
has been legally and






--------------------------------------------------------------------------------

12



effectively waived and (c) the income or loss of, and any amounts referred to in
clause (a) above paid to, any consolidated Subsidiary that is not wholly owned
by the Borrower to the extent such income or loss or such amounts are
attributable to the noncontrolling interest in such consolidated Subsidiary.


“Consolidated Tangible Assets” means, as of the last day of any fiscal quarter
of the Borrower, all tangible assets reflected on the consolidated balance sheet
of the Borrower and the Subsidiaries, determined on a consolidated basis in
accordance with GAAP, excluding cash, cash equivalents and any Permitted
Investments.


“Consolidated Total Debt” means, as of any date, without duplication, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Subsidiaries
(other than Indebtedness described in clause (f) of “Indebtedness”, provided
that there shall be included in Consolidated Total Debt any Indebtedness in
respect of drawings under letters of credit or letters of guaranty to the extent
such drawings are not reimbursed within two Business Days after the date of any
such drawing) outstanding as of such date, to the extent such Indebtedness would
be reflected on a balance sheet prepared as of such date on a consolidated basis
in accordance with GAAP, plus (b) without duplication of amounts referred to in
clause (a), the amount of Third Party Interests in respect of Securitizations,
in each case without giving effect to any election to value any Indebtedness at
“fair value”, as described in Section 1.04(a), or any other accounting principle
that results in the amount of any such Indebtedness (other than zero coupon
Indebtedness) to be below the stated principal amount of such Indebtedness,
minus (c) the lesser of (i) the excess, if any, of the amount of Unrestricted
Cash owned by the Borrower and its consolidated Subsidiaries as of such date
over $250,000,000 and (ii) $150,000,000.
“Consolidated Total Secured Debt” means, as of any date, the aggregate principal
amount of Consolidated Total Debt of the Borrower and the Subsidiaries
outstanding as of such date that is secured by Liens on any property or assets
of the Borrower or the Subsidiaries.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.
“Cumulative Leverage Ratio Increase Amount” means the sum of Leverage Ratio
Increase Amounts in respect of Pension Funding Indebtedness, provided that the
Cumulative Leverage Increase Amount may not exceed (i) 0.50, in the case of any
fiscal quarter ending on or prior to December 31, 2014 and (ii) 0.75, in the
case of any fiscal quarter ending after December 31, 2014 and on or prior to
December 31, 2016;






--------------------------------------------------------------------------------

13



provided, further, that if any Indebtedness, including of Term Loans made on the
Effective Date, is treated by the Borrower as Pension Funding Indebtedness when
incurred, but the proceeds thereof are not applied as required by the definition
of "Pension Funding Indebtedness" (including within the applicable time periods
specified therein) to qualify as Pension Funding Indebtedness, on and as of the
last day of the period during which such proceeds would have to be so applied,
such Indebtedness will cease to be Pension Funding Indebtedness, any Leverage
Ratio Increase Amounts previously attributable thereto will cease to apply, the
Cumulative Leverage Ratio Increase Amount will be recalculated in accordance
with the foregoing definition without regard to any such Leverage Ratio Increase
Amounts and such recalculated Cumulative Leverage Ratio Increase Amount will
apply from and after such day (subject to future adjustment based on subsequent
issuances of Pension Funding Indebtedness).
“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.
“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) to pay to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified in such writing, including, if applicable,
by reference to a specific Default) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement, to the
effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good-faith determination
that a condition precedent (specifically identified in such writing, including,
if applicable, by reference to a specific Default) to funding a Loan cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party made in good faith to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent or (d) has (i) become
the subject of a Bankruptcy Event, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts






--------------------------------------------------------------------------------

14



within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrower, each Issuing Bank and each Revolving Lender.
“Delivery Date” has the meaning set forth in Section 9.15.
“Designated Subsidiary” means each Material Subsidiary that is not an Excluded
Subsidiary.
“Disclosed Matters” means the actions, suits, proceedings and the environmental,
Intellectual Property and other matters disclosed in Schedule 3.06.
“Disposition” has the meaning set forth in Section 6.05.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that requires the payment of any dividend (other than
dividends payable solely in Qualified Equity Interests) or that by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the happening of any event or condition:
matures or is mandatorily redeemable (other than solely for Equity Interests in
such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;
is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or
is redeemable (other than solely for Equity Interests in such Person that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests) or is required to be repurchased by the Borrower or
any Subsidiary, in whole or in part, at the option of the holder thereof;
in each case, on or prior to the date 180 days after the latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, the date hereof); provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however






--------------------------------------------------------------------------------

15



denominated) shall not constitute a Disqualified Equity Interest if any such
requirement becomes operative only after repayment in full of all the Loans and
all other Loan Document Obligations that are accrued and payable, the
cancellation or expiration of all Letters of Credit and the termination or
expiration of the Commitments and (ii) an Equity Interest in any Person that is
issued to any employee or to any plan for the benefit of employees or by any
such plan to such employees shall not constitute a Disqualified Equity Interest
solely because it may be required to be repurchased by such Person or any of its
subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability.
“Disregarded Domestic Subsidiary” means a Domestic Subsidiary that (i) is a
disregarded entity for United States tax purposes, (ii) has no material assets
or liabilities other than Equity Interests of one or more Foreign Subsidiaries
and assets located outside the United States and (iii) does not Guarantee any
Indebtedness.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) any bank and (e) any other financial institution or
investment fund engaged as a primary activity in the ordinary course of its
business in making or investing in commercial loans or debt securities, other
than, in each case, a natural person, the Borrower, any Subsidiary or any other
Affiliate of the Borrower.
“Engagement Letter” means the Engagement Letter dated July 1, 2013, among the
Borrower, JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, Bank of
America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., RBC Capital Markets, SunTrust Bank, SunTrust
Robinson Humphrey, Inc. and Wells Fargo Securities, LLC.
“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees and other laws, and all injunctions, notices or binding
agreements, issued, promulgated or entered into by any Governmental Authority
and relating in any way to the environment, to preservation or reclamation of
natural resources, to the management, Release or threatened Release of any
Hazardous Material or to related health or safety matters.
“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), directly
or indirectly resulting






--------------------------------------------------------------------------------

16



from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is in
“at-risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4)
of the Code), (e) the incurrence by the Borrower or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan, (f) the receipt by the Borrower or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan, (g) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan, (h) the receipt by the Borrower or any of its ERISA Affiliates of any
notice, or the receipt by any Multiemployer Plan from the Borrower or any of its
ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA or in
endangered or critical status, within the meaning of Section 305 of ERISA,
(i) the occurrence of a “prohibited transaction” with respect to which the
Borrower or any Subsidiary is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which the Borrower or any such
Subsidiary could otherwise be liable or (j) any Foreign Benefit Event.






--------------------------------------------------------------------------------

17



“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, shall bear interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning set forth in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934.
“Excluded Assets” means any assets of a Loan Party which consists of (a) any
asset if, to the extent and for so long as the grant of a Lien thereon to secure
the Loan Document Obligations is prohibited by any Requirements of Law (other
than to the extent that any such prohibition would be rendered ineffective
pursuant to any other applicable Requirements of Law), (b) Equity Interests in
any Person other than wholly owned Subsidiaries to the extent and for so long as
not permitted by the terms of such Subsidiary’s organizational or joint venture
documents and (c) the Equity Interests of Lower Fox River Remediation LLC.
“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
subsidiary of the Borrower on the Effective Date or, if later, the date it first
becomes a Subsidiary, (b) any Subsidiary that is a CFC (and accordingly, in no
event shall a CFC be required to enter into any Security Document or pledge any
assets hereunder), (c) any Securitization Vehicle, (d) any Subsidiary that is
prohibited by applicable law from guaranteeing the Loan Document Obligations,
(e) any Subsidiary that is prohibited by any contractual obligation existing on
the Effective Date or on the date such Subsidiary is acquired (but not entered
into in contemplation of the Transactions or such acquisition) from guaranteeing
the Loan Document Obligations and (f) any other Subsidiary excused from becoming
a Loan Party pursuant to the last paragraph of the definition of the term
“Collateral and Guarantee Requirement”; provided that in no event will the
Company be an Excluded Subsidiary on or after the Merger Date, and any
Subsidiary (including any Subsidiary of the Company on and after the Merger
Date) shall cease to be an Excluded Subsidiary at such time as it is a wholly
owned Subsidiary of the Borrower and none of clauses (b) through (f) above apply
to it.
“Excluded Taxes” means, with respect to any payment made by any Loan Party under
this Agreement or any other Loan Document, any of the following Taxes imposed on
or with respect to a Recipient: (a) income or franchise Taxes (other than U.S.
Federal withholding Taxes) imposed on (or measured by) net or gross income by
the United States of America or by the jurisdiction under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits Taxes imposed by the United States of America or any similar
Taxes imposed by any other jurisdiction referred to in clause (a) above and (c)
in the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.19(b)), any U.S. Federal withholding Taxes
resulting from any law in effect (including FATCA) on the date such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign






--------------------------------------------------------------------------------

18



Lender’s failure to comply with Section 2.17(f), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 2.17(a).
“Existing Credit Agreement” means this Agreement as amended and in effect
immediately prior to the Effective Date.
“Existing Letters of Credit” means the letters of credit previously issued
pursuant to the Existing Credit Agreement that (i) are outstanding on the
Effective Date and (ii) are listed on Schedule 1.01A.
“Factoring Assets” means any accounts receivable owed to the Borrower or a
Subsidiary (whether now existing or arising or acquired in the future) arising
in the ordinary course of business from the sale of goods or services, all
collateral securing such accounts receivable, all contracts and contract rights
and all guarantees or other obligations in respect of such accounts receivable,
all proceeds of such accounts receivable and other assets (including contract
rights) which are of the type customarily transferred in connection with the
factoring of accounts receivable and which are sold, transferred or otherwise
conveyed by the Borrower or a Subsidiary pursuant to a Factoring Transaction
permitted by Section 6.05.
“Factoring Transaction” means any transaction or series of transactions entered
into by the Borrower or any Subsidiary pursuant to which the Borrower or such
Subsidiary consummates a “true sale” of Factoring Assets of the Borrower or such
Subsidiary to a non-related third party on market terms as determined in good
faith by the senior management of the Borrower or such Subsidiary; provided that
(i) such Factoring Transaction is non-recourse to the Borrower, any Subsidiary
and the assets of the Borrower and the Subsidiaries, other than any recourse
solely attributable to a breach by the Borrower or any such Subsidiary of
representations and warranties that are customarily made by a seller in
connection with a “true sale” of accounts receivable on a non-recourse basis
(and excluding, in any event, any form of credit recourse to the Borrower or any
such Subsidiary), and (ii) such Factoring Transaction is consummated pursuant to
customary contracts, arrangements or agreements entered into with respect to the
“true sale” of Factoring Assets on market terms for similar factoring
transactions.
“FATCA” means Sections 1471 through 1474 of the Code, as of August 22, 2011
(including any amended or successor version thereof that is substantially
comparable and not materially more onerous to comply with), and any regulations
or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a






--------------------------------------------------------------------------------

19



Business Day, the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
“Fee Letter” means the Facilities Fee Letter dated July 1, 2013, among the
Borrower, JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC and the other
parties to the Engagement Letter.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.
“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount of unfunded
liabilities permitted under any applicable law, or in excess of the amount that
would be permitted absent a waiver from the relevant Governmental Authority,
(b) the failure to make the required contributions or payments, under any
applicable law, on or before the due date for such contributions or payments,
(c) the receipt of a notice by a Governmental Authority relating to the
intention to terminate any such Foreign Pension Plan or to appoint a trustee or
similar official to administer any such Foreign Pension Plan, or alleging the
insolvency of any such Foreign Pension Plan, (d) the incurrence of any liability
by the Borrower or any Subsidiary under applicable law on account of the
complete or partial termination of such Foreign Pension Plan or the complete or
partial withdrawal of any participating employer therein (excluding, for the
avoidance of doubt, any liability (including contingent liabilities) that would
as a matter of course be imposed under applicable law as the result of any
voluntary full or partial termination of any such Foreign Pension Plan as a
result of a voluntary and legally permissible defeasance effected by the
Borrower and/or its Subsidiaries of the related obligations and liabilities of
the Borrower and its Subsidiaries under such Foreign Pension Plan) or (e) the
occurrence of any transaction that is prohibited under any applicable law and
that could reasonably be expected to result in the incurrence of any liability
by the Borrower or any Subsidiary, or the imposition on the Borrower or any
Subsidiary of any fine, excise tax or penalty resulting from any noncompliance
with any applicable law.
“Foreign Pension Plan” means any benefit or welfare plan that under applicable
law outside of the United States is funded through a trust or other funding
vehicle other than a trust or funding vehicle maintained exclusively by a
Governmental Authority.
“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests in a Foreign Subsidiary to secure the Obligations, governed by
the law of the jurisdiction of organization of such Foreign Subsidiary and in
form and substance reasonably satisfactory to the Administrative Agent.






--------------------------------------------------------------------------------

20



“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof
(subject to Section 1.04); provided, however, that if the Borrower hereafter
changes its accounting standards in accordance with applicable laws and
regulations, including those of the SEC, to adopt International Financial
Reporting Standards, GAAP will mean such International Financial Reporting
Standards after the effective date of such adoption (it being understood that
any such adoption will be deemed to be a change in GAAP for all purposes hereof,
including for purposes of Section 1.04).
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee (including for
purposes of determining the amount of any Investment associated with such
Guarantee) shall be deemed to be the lower of (i) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made and (ii) the maximum amount for which the guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
(in the case of a primary obligation that is not Indebtedness) such primary
obligation and the maximum amount for which such guarantor may be liable are not
stated or determinable, in which case the amount of such Guarantee shall be such
guarantor’s






--------------------------------------------------------------------------------

21



maximum reasonably anticipated contingent liability in respect thereof as
determined by the Borrower in good faith.
“Guarantee and Pledge Agreement” means the Guarantee and Pledge Agreement among
the Borrower, the other Loan Parties and the Administrative Agent, substantially
in the form of Exhibit C-1, together with all supplements thereto.
“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Hedging Agreement.
“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.
“Incremental Facility” means an Incremental Revolving Facility or an Incremental
Term Facility.
“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments of any Series or Incremental Revolving
Commitments and effecting such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.21.
“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.
“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.21, to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure under such Incremental Facility Agreement.






--------------------------------------------------------------------------------

22



“Incremental Revolving Facility” means an incremental portion of the Revolving
Commitments established hereunder pursuant to an Incremental Facility Agreement
providing for Incremental Revolving Commitments.
“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.
“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.21, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.
“Incremental Term Facility” means an incremental term loan facility established
hereunder pursuant to an Incremental Facility Agreement providing for
Incremental Term Commitments.
“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.
“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Borrower pursuant to Section 2.21.
“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services, excluding current
accounts payable incurred in the ordinary course of business, (e) all Capital
Lease Obligations and Synthetic Lease Obligations of such Person, (f) the
maximum aggregate amount of all letters of credit and letters of guaranty in
respect of which such Person is an account party (x) supporting Indebtedness or
(y) obtained for any purpose not in the ordinary course of business, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Disqualified Equity Interests in such Person, valued, as of
the date of determination, at the greater of (i) the maximum aggregate amount
that would be payable upon maturity, redemption, repayment or repurchase thereof
(or of Disqualified Equity Interests or Indebtedness into which such
Disqualified Equity Interests are convertible or exchangeable) and (ii) the
maximum liquidation preference of such Disqualified Equity Interests, (i) all
Third Party Interests in respect of Securitizations of such Person or its
subsidiaries, (j) all Indebtedness of others






--------------------------------------------------------------------------------

23



secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed by such Person (if such Person has not assumed such Indebtedness of
others, then the amount of Indebtedness of such Person shall be the lesser of
(A) the amount of such Indebtedness of others and (B) the fair market value of
such property, as reasonably determined by such Person) and (k) all Guarantees
by such Person of Indebtedness of others. The Indebtedness of any Person shall
include the Indebtedness of any other Person (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such other Person, except to the extent the terms of such Indebtedness provide
that such Person is not liable therefor.
“Indemnified Institution” has the meaning set forth in Section 9.03(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under this Agreement or any
other Loan Document and (b) Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by the Borrower or any
Subsidiary, including inventions, designs, patents, copyrights, trademarks,
trade secrets, domain names, confidential or proprietary technical and business
information, know-how, show-how or other similar data or information, software
and databases and all embodiments or fixations thereof and related
documentation, all additions, improvements and accessions to any of the
foregoing and all registrations for any of the foregoing.
“Interest Coverage Ratio” means, for any Test Period, the ratio of (i)
Consolidated EBITDA for such Test Period to (ii) Consolidated Cash Interest
Expense for such Test Period.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07, which shall be, in the case of any such written request, in the
form of Exhibit F or any other form approved by the Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, such day or days prior to the last day of such Interest Period as
shall occur at intervals of three months’ duration after the first day of such
Interest Period and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.






--------------------------------------------------------------------------------

24



“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on (i) the seventh day
thereafter or (ii) the numerically corresponding day in the calendar month that
is one, two, three or six months thereafter (or, if agreed to by each Lender
participating therein, twelve months thereafter), as the Borrower may elect;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of Interest Periods referred to in clause (ii)
above, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (b) any Interest Period referred to in clause (ii) that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness or other obligations of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. The amount, as of any date of determination, of (i) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by such
investor representing a payment or prepayment of in respect of principal of such
Investment, but without any adjustment for write-downs or write-offs (including
as a result of forgiveness of any portion thereof) with respect to such loan or
advance after the date thereof, (ii) any Investment in the form of a Guarantee
shall be the amount determined in accordance with the definition of “Guarantee”
herein, (iii) any Investment in the form of a transfer of Equity Interests or
other non-cash property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the fair market value
(as determined in good faith by a Financial Officer) of such Equity Interests or
other property as of the time of the transfer, minus any payments actually
received by such investor representing a return of capital of (but not any
dividends or other distributions in respect of return on the capital of) such
Investment, but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the date of such Investment and (iv) any Investment (other than any
Investment referred to in clause (i), (ii) or (iii) above) by the specified
Person in the form of a purchase or other acquisition for value of any Equity
Interests, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus (A) the cost of all additions thereto and
minus (B) the amount of any portion of such Investment






--------------------------------------------------------------------------------

25



that has been repaid to the investor in cash as a repayment of principal or a
return of capital, but without any other adjustment for increases or decreases
in value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment.
“Investment Grade Date” means the first date on which the Borrower achieves an
Investment Grade Rating.
“Investment Grade Rating” means either (i) a corporate credit rating from S&P of
at least BBB- and a corporate family rating from Moody’s of at least Ba1, in
each case with a stable or better outlook, or (ii) a corporate family rating
from Moody’s of at least Baa3 and a corporate credit rating from S&P of at least
BB+, in each case with a stable or better outlook.
“IP Subsidiary” means any Subsidiary that at any time owns any Intellectual
Property or rights to Intellectual Property that are material to the business or
operations of the Borrower and the Subsidiaries, taken as a whole.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means (a) JPMorgan Chase Bank, N.A. and (b) each Revolving Lender
that shall have become an Issuing Bank hereunder as provided in Section 2.05(j)
(other than any Person that shall have ceased to be an Issuing Bank as provided
in Section 2.05(k)), each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such Issuing Bank
shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.05 with respect to such Letters of Credit).
“Junior Indebtedness” means any Indebtedness that is subordinated in right of
payment to the Loan Document Obligations.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.
“LC Fee” has the meaning set forth in Section 2.12(b).
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an






--------------------------------------------------------------------------------

26



Incremental Facility Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.
“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total Debt as
of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Borrower most recently ended on or prior to such date.
“Leverage Ratio Increase Amount” means, with respect to any new incurrence of
Pension Funding Indebtedness on any date, the ratio (rounded upwards, if
necessary, to the next 1/10), expressed as a decimal, of (a) the aggregate
principal amount of such Pension Funding Indebtedness incurred on such date to
(b) the greater of (i) Consolidated EBITDA for the most recently ended period of
four consecutive fiscal quarters of the Borrower and (ii) Consolidated EBITDA
for the period of four consecutive fiscal quarters of the Borrower ended on
March 31, 2013.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page on such screen) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits in the London interbank market with a maturity
comparable to such Interest Period. In the event that such rate does not appear
on such page (or on any successor or substitute page on such screen or otherwise
on such screen), the “LIBO Rate” shall be determined by reference to such other
comparable publicly available service for displaying interest rates applicable
to dollar deposits in the London interbank market as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, including any arrangement entered into for the purpose of making
particular assets available to satisfy any Indebtedness or other obligation,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or Synthetic Lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.






--------------------------------------------------------------------------------

27



“Loan Documents” means this Agreement, the Incremental Facility Agreements, the
Collateral Agreement, the other Security Documents, any agreement designating an
additional Issuing Bank as contemplated by Section 2.05(j) and, except for
purposes of Section 9.02, any promissory notes delivered pursuant to
Section 2.09(c).
“Loan Document Obligations” has the meaning set forth in the Collateral
Agreement.
“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Accepting Lenders, effecting
one or more Permitted Amendments and such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.22.
“Loan Modification Offer” has the meaning set forth in Section 2.22(a).
“Loan Parties” means the Borrower and each Subsidiary Loan Party.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposures and the unused Aggregate Revolving
Commitment at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time.
“Managing Arranger” means J.P. Morgan Securities LLC, in its capacity as the
“left placement” lead arranger and bookrunner for the credit facilities provided
for herein.
“Mark-to-Market Pension Accounting” means an accounting methodology, as set
forth in Annex A, that records actuarial gains and losses on Plans and Foreign
Pension Plans in the year incurred rather than amortizing such gains and losses
over time.
“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person (other than an existing
Subsidiary of the Borrower) if, after giving effect thereto, such Person will
become a Subsidiary or (b) assets comprising all or substantially all the assets
of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person (other than an
existing Subsidiary of the Borrower); provided that the aggregate consideration






--------------------------------------------------------------------------------

28



therefor (including Indebtedness assumed in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $50,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries,
taken as a whole, (b) the ability of the Borrower and the other Loan Parties,
taken as a whole, to perform their payment obligations under the Loan Documents
or (c) the rights and remedies of the Administrative Agent and the Lenders under
the Loan Documents.
“Material Disposition” means any Disposition, or a series of related
Dispositions, of (a) all or substantially all the issued and outstanding Equity
Interests in any Person that are owned by the Borrower or any Subsidiary or (b)
assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person; provided that the aggregate
consideration therefor (including Indebtedness assumed by the transferee in
connection therewith, all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment but excluding earnout
or similar payments) and all other consideration payable in connection therewith
(including payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $50,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Hedging Agreements, of any one or more of the Borrower and the
Subsidiaries in an aggregate principal amount of (i) $50,000,000 or more, in the
case of Indebtedness or Hedging Agreements of or Guaranteed by the Borrower or
any Subsidiary other than a Foreign Subsidiary and (ii) $75,000,000 or more, in
the case of Indebtedness or Hedging Agreements of Foreign Subsidiaries that are
not Guaranteed by the Borrower or any Subsidiary that is not a Foreign
Subsidiary. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.
“Material Subsidiary” means the (i) Company, (ii) each IP Subsidiary, (iii) each
Domestic Subsidiary that has become a Designated Subsidiary pursuant to a
designation by the Borrower under Section 5.03(b), (iv) any Domestic Subsidiary
that directly owns or holds Equity Interests of NCR Manaus or NCR Manaus Holdco
or of any Foreign Subsidiary that is a Material Subsidiary, (v) each Domestic
Subsidiary (a) the consolidated total assets of which (excluding assets of, and
investments in, Foreign Subsidiaries) equal 5% or more of the consolidated total
assets of the Borrower






--------------------------------------------------------------------------------

29



(excluding assets of, and investments in, Foreign Subsidiaries) or (b) the
consolidated revenues of which (excluding consolidated revenues attributable to
Foreign Subsidiaries) account for 5% or more of the consolidated revenues of the
Borrower (excluding consolidated revenues attributable to Foreign Subsidiaries),
and (vi) any Foreign Subsidiary (a) the consolidated total assets of which equal
5% or more of the consolidated total assets of the Borrower or (b) the
consolidated revenues of which accounts for 5% or more of the consolidated
revenues of the Borrower, in each case as of the end of or for the most recent
period of four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered pursuant to Sections 5.01(a) or 5.01(b); provided
that if at the end of or for any such most recent period of four consecutive
fiscal quarters the combined consolidated total assets or combined consolidated
revenues of all Subsidiaries that would not constitute Material Subsidiaries
shall exceed 15% of the consolidated total assets of the Borrower or 15% of the
consolidated revenues of the Borrower, then one or more of such Subsidiaries
shall for all purposes of this Agreement be deemed to be Material Subsidiaries
in descending order based on the amounts of their consolidated total assets or
consolidated revenues, as the case may be, until such excess shall have been
eliminated.
“Maturity Date” means the Term Maturity Date, the Incremental Term Maturity Date
with respect to Incremental Term Loans of any Series or the Revolving Maturity
Date, as the context requires.
“Maximum Rate” has the meaning set forth in Section 9.13.
“Merger” means the merger of MergerCo with and into the Company in accordance
with the terms of the Merger Agreement, pursuant to which the Company continued
as the surviving corporation in such merger and became a wholly-owned Subsidiary
of the Borrower.
“Merger Agreement” means the Agreement and Plan of Merger dated as of July 11,
2011, among the Company, the Borrower and MergerCo, together with all definitive
schedules, exhibits and other agreements effecting the terms thereof or related
thereto.
“Merger Date” means the date on which the Merger was consummated.
“MergerCo” means Ranger Acquisition Corporation, a Georgia corporation and
wholly-owned Subsidiary.
“MNPI” means material information concerning the Borrower and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.






--------------------------------------------------------------------------------

30



“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“NCR Dutch Holdings BV” means NCR Dutch Holdings BV, a Netherlands private
company and an indirect wholly owned Subsidiary of the Borrower.
“NCR Dutch Holdings CV” means NCR Dutch Holdings CV, a Netherlands corporation
and an indirect wholly owned Subsidiary of the Borrower.
“NCR Manaus” means NCR BRASIL – INDÚSTRIA DE EQUIPAMENTOS PARA AUTOMAÇÃO S.A., a
Brazilian corporation.
“NCR Manaus Holdco” means (i) NCR Dutch Holdings BV or (ii) any other Foreign
Subsidiary that (a) is a direct, wholly owned subsidiary of the Borrower or a
Subsidiary Loan Party that has complied with the requirements set forth in the
definition of the term “Collateral and Guarantee Requirement” in respect of its
Equity Interests and (b) is the only Subsidiary that directly owns or holds any
Equity Interest in NCR Manaus.
“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all fees and
out-of-pocket expenses paid in connection with such event by the Borrower and
the Subsidiaries, (ii) in the case of a Disposition (including pursuant to a
Sale/Leaseback Transaction or a casualty or a condemnation or similar
proceeding) of an asset, (A) the amount of all payments required to be made by
the Borrower and the Subsidiaries as a result of such event to repay
Indebtedness (other than Loans) secured by such asset and (B) the pro rata
portion of net cash proceeds thereof (calculated without regard to this clause
(B)) attributable to minority interests and not available for distribution to or
for the account of the Borrower and the Subsidiaries as a result thereof and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) by
the Borrower and the Subsidiaries and the amount of any reserves established by
the Borrower and the Subsidiaries in accordance with GAAP to fund purchase price
adjustment, indemnification and similar contingent liabilities (other than any
earnout obligations) reasonably estimated to be payable and that are directly
attributable to the occurrence of such event (as determined reasonably and in
good faith by the chief financial officer of the Borrower). For purposes of this
definition, in the event any contingent liability reserve established with
respect to any event as described in clause (b)(iii) above shall be reduced, the
amount of such reduction shall, except to the extent such reduction is made as a
result of a payment having been made in respect of the contingent liabilities
with respect to which such reserve has been established, be deemed to be
receipt, on the date of such reduction, of cash proceeds in respect of such
event.






--------------------------------------------------------------------------------

31





“Net Working Capital” means, at any date, (a) the accounts receivable and
inventory of the Borrower and its consolidated Subsidiaries that are or should
be reflected as consolidated current assets on a consolidated balance sheet of
the Borrower prepared as of such date in accordance with GAAP (excluding, for
the avoidance of doubt, cash, cash equivalents and Permitted Investments) minus
(b) the accounts payable, customer deposits and deferred revenues of the
Borrower and its consolidated Subsidiaries that are or should be reflected as
consolidated current liabilities on a consolidated balance sheet of the Borrower
prepared as of such date in accordance with GAAP. Net Working Capital at any
date may be a positive or negative number. Net Working Capital increases when it
becomes more positive or less negative and decreases when it becomes less
positive or more negative.
“Non-Cash Charges” means any noncash charges, including (a) any write-off for
impairment of long lived assets including goodwill, intangible assets and fixed
assets such as property, plant and equipment, and investments in debt and equity
securities pursuant to GAAP, (b) non-cash expenses resulting from the grant of
stock options, restricted stock awards or other equity-based incentives to any
director, officer or employee of the Borrower or any Subsidiary (excluding, for
the avoidance of doubt, any cash payments of income taxes made for the benefit
of any such Person in consideration of the surrender of any portion of such
options, stock or other incentives upon the exercise or vesting thereof) and
(c) any non-cash charges resulting from the application of purchase accounting;
provided that Non-Cash Charges shall not include additions in the ordinary
course of business to bad debt reserves or bad debt expense, any non-cash charge
in the ordinary course of business that results from the write-down or write-off
of inventory and any noncash charge that results from the write-down or
write-off in the ordinary course of business of accounts receivable or that is
taken in the ordinary course of business in respect of any other item that was
included in Consolidated Net Income in a prior period.
“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.
“Non-Investment Grade Date” means the first date, following an Investment Grade
Date, on which the Borrower does not have an Investment Grade Rating.
“Non-Significant Subsidiary” means any Subsidiary that is not a Subsidiary Loan
Party or a Material Subsidiary.
“Obligations” has the meaning set forth in the Collateral Agreement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in






--------------------------------------------------------------------------------

32



any other transaction pursuant to, or enforced by, this Agreement, or sold or
assigned an interest in this Agreement).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment under Section 2.19(b)).
“Participant Register” has the meaning set forth in Section 9.04(c).
“Participants” has the meaning set forth in Section 9.04(c)(i).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Pension Funding Indebtedness” means any long-term Indebtedness (other than
Indebtedness utilizing the Revolving Commitments or any other revolving or
temporary debt facility) permitted under Section 6.01 incurred on or after the
Effective Date by the Borrower , any Guarantor or any Subsidiary located in
Japan, Germany, the United Kingdom or Switzerland to the extent the proceeds of
such Indebtedness are used (i) not later than the 60th day (in respect of
contributions to Plans) and not later than the 120th day (in respect of
contributions to Foreign Pension Plans) after the receipt of such proceeds (as
such time periods may be extended by the Administrative Agent in its sole
discretion to accommodate regulatory requirements, obtaining governmental
consents or approvals, or obtaining consents or approvals of trustees or plan
administrators), to make contributions to one or more Plans and/or Foreign
Pension Plans existing on the Effective Date that reduce the amount of
then-existing unfunded liabilities of such Plan, Foreign Pension Plan, Plans or
Foreign Pension Plans, or (ii) to refinance Revolving Loans or other temporary
Indebtedness (which, for the avoidance of doubt, will not constitute Pension
Funding Indebtedness) the proceeds of which were previously used for the
purposes set forth in clause (i), provided that the issuance of such Pension
Funding Indebtedness and the use of proceeds thereof to refinance such Revolving
Loans or other temporary Indebtedness occurs within one-year after the date of
incurrence of such Revolving Loans or other temporary Indebtedness; provided,
however, that Pension Funding Indebtedness will not in any event include any
such Indebtedness the proceeds of which are used to fund (or to refinance
Revolving Loans or other temporary Indebtedness the proceeds of which were used
to fund) ongoing annual expenses of any such Plan or Foreign Pension Plan (other
than ongoing annual expenses paid out of the assets of any such Plan or Foreign
Pension Plan). It is understood and agreed that the Term Loans hereunder,
including those made on the Effective Date, will constitute Pension Funding
Indebtedness to the extent the proceeds thereof have been used in accordance
with the foregoing definition (provided that, notwithstanding the foregoing
definition, (i) up to $80,000,000 of such proceeds of Term Loans made on the
Effective Date so used on the Effective Date will be deemed to






--------------------------------------------------------------------------------

33



be Pension Funding Indebtedness as of June 30, 2013 and (ii) up to $220,000,000
of proceeds of Term Loans made on the Effective Date may be temporarily applied
to the repayment of outstanding Revolving Loans on the Effective Date, and if an
equal or lesser amount of Revolving Loans are borrowed and applied to the
reduction of unfunded pension liabilities in accordance with clause (i) of this
definition prior to March 31, 2014, then the amount so applied will, as of the
date of such application, be deemed Pension Funding Indebtedness.).
“Pension MTM Commencement Quarter” has the meaning set forth in the definition
of “Consolidated EBITDA”.
“Perfection Certificate” means a certificate in the form of Exhibit G or any
other form approved by the Administrative Agent.
“Permitted Acquisition” means the purchase or other acquisition (including
pursuant to two-step transaction such as a tender offer followed by a merger) by
the Borrower or any Subsidiary of substantially all the Equity Interests in, or
all or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person; provided that (i) such purchase or acquisition was not preceded by,
or consummated pursuant to, an unsolicited tender offer or proxy contest
initiated by or on behalf of the Borrower or any Subsidiary, (ii) all
transactions related thereto are consummated in accordance with applicable law,
(iii) the business of such Person, or such assets, as the case may be,
constitute a business permitted under Section 6.03(b), (iv) with respect to each
such purchase or other acquisition, all actions required to be taken with
respect to each newly created or acquired Subsidiary or assets in order to
satisfy the requirements set forth in the definition of the term “Collateral and
Guarantee Requirement” shall have been taken (or arrangements for the taking of
such actions satisfactory to the Administrative Agent shall have been made) and
(v) at the time of and immediately after giving effect to any such purchase or
other acquisition, (A) no Default shall have occurred and be continuing or would
result therefrom, (B) the Leverage Ratio calculated on a Pro Forma Basis giving
effect to such purchase or acquisition shall be not more than 0.25 less than the
then applicable ratio under Section 6.12, if such Permitted Acquisition is
consummated prior to the Investment Grade Date, or the then applicable ratio
under Section 6.12, if such Permitted Investment is consummated after the
Investment Grade Date, in each case for the most recent Test Period prior to
such time for which financial statements shall have been delivered pursuant to
Sections 5.01(a) or 5.01(b) and (C) the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying that all the requirements set forth in this definition have been
satisfied with respect to such purchase or other acquisition, together with
reasonably detailed calculations demonstrating satisfaction of the requirement
set forth in clause (v)(B) above.
“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.22, providing for an extension of the Maturity Date applicable to the
Loans






--------------------------------------------------------------------------------

34



and/or Commitments of the Accepting Lenders and, in connection therewith, (a) a
change in the Applicable Rate with respect to the Loans and/or Commitments of
the Accepting Lenders and/or (b) a change in the fees payable to, or the
inclusion of new fees to be payable to, the Accepting Lenders.
“Permitted Cash Pooling Arrangement” means a cash management and deposit pooling
agreement with a banking entity relating solely to deposit accounts of Foreign
Subsidiaries and providing for temporary overdrafts to finance working capital
needs of Foreign Subsidiaries, the pooling of funds of Foreign Subsidiaries
deposited in linked deposit accounts to repay such overdrafts and the grant of
Liens and setoff rights with respect to such deposited funds and linked deposit
accounts to secure the repayment of such overdrafts and the payment of related
interest and fees to such banking entity; provided that the obligations under
any Permitted Cash Pooling Arrangements are not secured by Liens (including set
off rights) on or with respect to any assets of the Borrower or any Loan Party.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.06;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code), arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.06;
(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, surety bonds, bank
guarantees or similar instruments issued for the account of the Borrower or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;
(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, surety bonds, bank
guarantees or similar instruments issued for the account of the Borrower or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;
(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of






--------------------------------------------------------------------------------

35



the affected property or interfere with the ordinary conduct of business of the
Borrower or any Subsidiary;
(f) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Subsidiary in excess of those
required by applicable banking regulations;
(g) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and the Subsidiaries in the ordinary course of
business;
(h) Liens securing or otherwise arising from judgments not constituting an Event
of Default under clause (l) of Article VII; and
(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than Liens referred to in clauses (c) and (d) above
securing obligations under letters of credit or bank guarantees.
“Permitted Investments” means Investments in cash equivalents, short-term debt
obligations, bank deposits, and other debt and equity securities and obligations
that, in each case, constitute “Eligible Securities” under, and otherwise comply
with the requirements of, the Borrower’s current policy on cash and investments
set forth on Schedule 1.01B hereto.
“Permitted IP Transfer” means (i) by one or a series of related transactions,
the sale, grant of licenses (including exclusive licenses), or transfer of
ownership rights (including beneficial ownership rights) or rights to use or
otherwise exploit in foreign jurisdictions the Intellectual Property of the
Company and its Subsidiaries or any other Person acquired by the Borrower after
the Effective Date, in each case to NCR (Bermuda) Holdings LTD, or another
Foreign Subsidiary complying with the requirements of clause (x) below and for
consideration that may include promissory notes payable over a period not in
excess of 10 years and (ii) by one or a series of related transactions, the
sale, grant of licenses (including exclusive licenses), or transfer of ownership
rights (including beneficial ownership rights) or rights to use or otherwise
exploit in foreign jurisdictions the Intellectual Property of the Borrower or
any Domestic Subsidiary to a Foreign Subsidiary; provided that, in the case of
sales under this clause (ii), (a) any such sale is made for cash consideration
paid by the acquiring Foreign Subsidiary to the Borrower or such Domestic
Subsidiary, as the case may be, at the time of transfer in an amount not less






--------------------------------------------------------------------------------

36



than the fair market value of the Intellectual Property transferred, provided
that up to $35,000,000 of such consideration in the aggregate for all Permitted
IP Transfers under this clause (ii) can consist of promissory notes that are
required to be paid in full not later than the Term Maturity Date and up to
$10,000,000 of such consideration can consist of the issuance of Equity
Interests of Foreign Subsidiaries and (b) the aggregate, cumulative fair market
value of all such transferred Intellectual Property shall not exceed
$100,000,000, and provided, further, that in the case of all sales under clause
(i) and (ii) of this definition, (x) the acquiring Foreign Subsidiary shall be
(A) a Subsidiary of up to, but not including 66⅔% (and in any event at least
65%) of the outstanding voting Equity Interests, and all other Equity Interests,
of which shall have been pledged pursuant to the Collateral Agreement or, where
the Administrative Agent shall have so reasonably requested in accordance with
the Collateral and Guarantee Requirement, a Foreign Pledge Agreement or (B) a
direct or indirect wholly owned subsidiary of one or more Foreign Subsidiaries
of the type described in the preceding clause (A) or Subsidiary Loan Parties,
(y) no Liens (other than Permitted Encumbrances) shall exist on any such
transferred Intellectual Property at the time of its transfer and (z) any
license (including for the avoidance of doubt any license providing for a
declining royalty) of such Intellectual Property or of rights to use such
Intellectual Property entered into with or Guaranteed by the Borrower or any
Subsidiary shall be on arms-length terms no less favorable to the Borrower or
such Subsidiary than could be obtained in a transaction with an unaffiliated
third party, as determined in good faith by the Borrower.
“Permitted Unsecured Indebtedness” means Indebtedness of the Borrower or any
Subsidiary Loan Party that (i) is not secured by any collateral (including the
Collateral), (ii) does not mature earlier than, and has a weighted average life
to maturity no earlier than, 91 days after the Term Maturity Date, (iii) does
not provide for any amortization, mandatory prepayment, mandatory redemption or
mandatory repurchase (other than upon a change of control) prior to the date
that is 91 days after the Term Maturity Date and (iv) is not guaranteed by any
Subsidiary that is not a Subsidiary Loan Party. The term “Permitted Unsecured
Indebtedness” shall include the guarantees of Permitted Unsecured Indebtedness
by Subsidiaries that are Subsidiary Loan Parties.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan”, as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan), that is subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA that is sponsored,
maintained or contributed to by the Borrower or any of its ERISA Affiliates.
“Platform” has the meaning set forth in Section 9.18(b).






--------------------------------------------------------------------------------

37



“Pledge Agreement” means the Pledge Agreement among the Borrower, the other Loan
Parties and the Administrative Agent, substantially in the form of Exhibit C-2,
together with all supplements thereto.
“Pledge Effectiveness Period” means (i) the period commencing on the Effective
Date and ending on the first Investment Grade Date thereafter and (ii) each
subsequent period commencing on a Non-Investment Grade Date and ending on the
next following Investment Grade Date.
“Post-Acquisition Period” means, with respect to the Acquisition, any Material
Acquisition or any Material Disposition, the period beginning on the date such
transaction is consummated (which will be deemed for purposes of this definition
to be the Merger Date in the case of the Acquisition) and ending on the last day
of the fourth (or in the case of the Acquisition, the eighth) full consecutive
fiscal quarter immediately following the date on which such transaction is
consummated.
“Prepayment Event” means:
(a) any Disposition (including pursuant to a Sale/Leaseback Transaction or by
way of merger or consolidation) of any asset of the Borrower or any Subsidiary,
including any sale or issuance to a Person other than the Borrower or any
Subsidiary of Equity Interests in any Subsidiary, other than (i) Dispositions
described in clauses (a) through (h) of Section 6.05, (ii) the Scheduled
Dispositions, (iii) the redemption of preferred stock of NCR Manaus held by NCR
Manaus Holdco in accordance with the Brazil Transaction Documents, and (iv)
other Dispositions resulting in aggregate Net Proceeds not exceeding
(A) $25,000,000 in the case of any single transaction or series of related
transactions and (B) $50,000,000 for all such transactions during any fiscal
year of the Borrower;
(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Borrower or any Subsidiary other than any resulting in aggregate Net Proceeds
not exceeding (A) $25,000,000 in the case of any single transaction or series of
related transactions and (B) $50,000,000 for all such transactions during any
fiscal year of the Borrower; or
(c) the incurrence by the Borrower or any Subsidiary of any Indebtedness, other
than any Indebtedness permitted to be incurred by Section 6.01.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.






--------------------------------------------------------------------------------

38



“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, the pro forma
increase or decrease in Consolidated EBITDA (including the portion thereof
attributable to any assets (including Equity Interests) sold or acquired)
projected by the Borrower in good faith as a result of (a) actions taken during
such Post-Acquisition Period for the purposes of realizing reasonably
identifiable and factually supportable cost savings or (b) any additional costs
incurred during such Post-Acquisition Period, in each case in connection with
the combination of the operations of the assets acquired with the operations of
the Borrower and the Subsidiaries or the applicable Disposition, provided that,
so long as such actions are taken during such Post-Acquisition Period or such
costs are incurred during such Post-Acquisition Period, as applicable, it may be
assumed, for purposes of projecting such pro forma increase or decrease to
Consolidated EBITDA, that such cost savings will be realizable during the
entirety, or such additional costs, as applicable, will be incurred during the
entirety of such Test Period, provided further that any such pro forma increase
or decrease to Consolidated EBITDA shall be without duplication for cost savings
or additional costs already included in Consolidated EBITDA for such Test
Period.
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that (a) to the extent
applicable, the Pro Forma Adjustment shall have been made and (b) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of (or commencing with) the first day of the
applicable period of measurement in such test or covenant: (i) income statement
items (whether positive or negative) attributable to the property or Person
subject to such Specified Transaction (A) in the case of a Material Disposition
of all or substantially all Equity Interests in any Subsidiary of the Borrower
or any division, product line, or facility used for operations of the Borrower
or any of the Subsidiaries, shall be excluded, and (B) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included, (ii) any retirement of Indebtedness, (iii) any
Indebtedness incurred or assumed by the Borrower or any of the Subsidiaries in
connection therewith and (iv) if any such Indebtedness has a floating or formula
rate, such Indebtedness shall be deemed to have accrued an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to clause (a)
above, the foregoing pro forma adjustments may be applied to any such test or
covenant solely to the extent that such adjustments are consistent with (and
subject to applicable limitations included in) the definition of Consolidated
EBITDA and give effect to operating expense reductions that are (i) (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
the Borrower and the Subsidiaries and (z) factually supportable or (ii)
otherwise consistent with the definition of Pro Forma






--------------------------------------------------------------------------------

39



Adjustment, provided further that except as specified in the applicable
provision requiring Pro Forma Compliance, any determination of Pro Forma
Compliance required shall be made assuming that compliance with the financial
covenants set forth in Sections 6.12 and 6.13 is required with respect to the
most recent Test Period prior to such time for which financial statements shall
have been delivered pursuant to Sections 5.01(a) or 5.01(b).
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.
“Qualifying Equity Proceeds” means on any date with respect to any expenditure
to make a Restricted Payment under Section 6.08(a)(vii) or to make a payment in
reliance on Section 6.08(b)(vi), the aggregate amount of Net Proceeds received
by the Borrower in respect of sales and issuances of its Equity Interests (other
than Disqualified Equity Interests and other than sales or issuances to
directors, officers and employees) during the 120-day period ending on the date
of such expenditure, less the amount of all other expenditures made during such
period and on or prior to such date (i) for such purposes in reliance on such
receipts of Net Proceeds or (ii) representing the use of such Net Proceeds to
make Permitted Acquisitions or other Investments (other than Permitted
Investments).
“Recipient” has the meaning set forth in Section 2.17(a).
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness and any existing unutilized commitments thereunder and any
reasonable fees, premium and expenses relating to such extension, renewal or
refinancing; (b) the stated final maturity of such Refinancing Indebtedness
shall not be earlier than that of such Original Indebtedness, and such stated
final maturity shall not be subject to any conditions that could result in such
stated final maturity occurring on a date that precedes the stated final
maturity of such Original Indebtedness; (c) such Refinancing Indebtedness shall
not be required to be repaid, prepaid, redeemed, repurchased or defeased,
whether on one or more fixed dates, upon the occurrence of one or more events or
at the option of any holder thereof (except, in each case, upon the occurrence
of an event of default or a change in control or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Original Indebtedness) prior to the
earlier of (i) the maturity of such Original Indebtedness and (ii) the date 180
days after the latest Maturity Date in effect on the date of such extension,
renewal or refinancing, provided that, notwithstanding the foregoing, scheduled
amortization payments (however






--------------------------------------------------------------------------------

40



denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be
longer than the shorter of (x) the weighted average life to maturity of such
Original Indebtedness remaining as of the date of such extension, renewal or
refinancing and (y) the weighted average life to maturity of each Class of the
Term Loans remaining as of the date of such extension, renewal or refinancing;
(d) such Refinancing Indebtedness shall not constitute an obligation (including
pursuant to a Guarantee) of any Subsidiary that shall not have been (or, in the
case of after-acquired Subsidiaries, shall not have been required to become) an
obligor in respect of such Original Indebtedness, and shall not constitute an
obligation of the Borrower if the Borrower shall not have been an obligor in
respect of such Original Indebtedness, and, in each case, shall constitute an
obligation of such Subsidiary or of the Borrower only to the extent of their
obligations in respect of such Original Indebtedness; (e) if such Original
Indebtedness shall have been subordinated to the Loan Document Obligations, such
Refinancing Indebtedness shall also be subordinated to the Loan Document
Obligations on terms not less favorable in any material respect to the Lenders;
and (f) such Refinancing Indebtedness shall not be secured by any Lien on any
asset other than the assets that secured such Original Indebtedness (or would
have been required to secure such Original Indebtedness pursuant to the terms
thereof) or, in the event Liens securing such Original Indebtedness shall have
been contractually subordinated to any Lien securing the Loan Document
Obligations, by any Lien that shall not have been contractually subordinated to
at least the same extent.
“Register” has the meaning set forth in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents
and advisors of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the
Aggregate Revolving Exposure, outstanding Term Loans and unused Commitments at
such time.
“Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposure and unused Revolving Commitments at such
time.
“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or






--------------------------------------------------------------------------------

41



binding upon such Person or any of its property or to which such Person or any
of its property is subject.
“Restored Lender” has the meaning set forth in Section 2.20.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of,
or any other return of capital with respect to, any Equity Interests in the
Borrower or any Subsidiary (other than any dividend or other distribution
payable solely in Equity Interests of the Borrower (other than Disqualified
Equity Interests) or options to purchase Equity Interests of the Borrower (other
than Disqualified Equity Interests)).
“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) increased or established from time to time
pursuant to Section 2.21 and (c) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption or the Incremental Facility Agreement pursuant to
which such Lender shall have assumed its Revolving Commitment, as applicable.
The initial aggregate amount of the Lenders’ Revolving Commitments is
$850,000,000.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and such
Lender’s LC Exposure and Swingline Exposure at such time.
“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.
“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.
“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.
“Revolving Maturity Date” means July 25, 2018.






--------------------------------------------------------------------------------

42



“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Subsidiary whereby the Borrower or such Subsidiary sells or
transfers such property to any Person and the Borrower or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.
“Sanctioned Person” means any Person on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order.
“Scheduled Dispositions” means the Dispositions to be effected after the date
hereof to the extent set forth in the letters provided to the Administrative
Agent prior to the Second Amendment Effective Date.
“Scopus Industrial” means Scopus Industrial S/A, a Brazilian corporation and a
wholly owned subsidiary of Scopus Tecnologia.
“Scopus Tecnologia” means Scopus Tecnologia Ltda., a Brazilian limited liability
company.
“SEC” means the United States Securities and Exchange Commission.
“Second Amendment” means the Second Amendment dated as of August 22, 2012, among
the Borrower, the Lenders party thereto and the Administrative Agent.
“Second Amendment Effective Date” means August 22, 2012.
“Section 956 Impact” means any incremental tax liability resulting or
anticipated to result from the application of Section 956 of the Code taking
into account repatriation of funds, foreign tax credits and other relevant
factors, regardless of a CFC’s current or accumulated earning and profits (as
defined within Section 312 of the Code).
“Secured Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Secured Debt as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended on or prior to
such date.
“Secured Parties” has the meaning set forth in the Collateral Agreement.
“Securities Act” means the United States Securities Act of 1933.
“Securitization” means any transaction or series of transactions entered into by
the Borrower and/or Subsidiaries pursuant to which the Borrower and/or such






--------------------------------------------------------------------------------

43



Subsidiaries sell, pledge, convey or otherwise transfer to a Securitization
Vehicle Securitization Assets owned by them, and which Securitization Vehicle
finances the acquisition of such Securitization Assets (i) with proceeds from
the issuance of Third Party Interests, (ii) with Sellers’ Retained Interests
and/or (iii) with proceeds from the sale or collection of Securitization Assets
previously purchased by such Securitization Vehicle, in each case in a manner
that does not result in the incurrence by the Borrower and/or such Subsidiaries
of any other Indebtedness, including in respect of Guarantees, with recourse to
the Borrower or such Subsidiaries or their assets (other than recourse solely
against the Borrower’s or such Subsidiaries’ retained interest in the limited
purpose financing vehicle which finances the acquisition of the relevant
financial assets and cash flows or residual values related thereto).
“Securitization Assets” means any accounts receivable owed to or payable to the
Borrower or a Subsidiary (whether now existing or arising or acquired in the
future) arising in the ordinary course of business from the sale of goods or
services of the Borrower or such Subsidiary, all collateral securing such
accounts receivable, all contracts and contract rights and all guarantees or
other obligations in respect of such accounts receivable, and all proceeds of
such accounts receivable and other assets (including contract rights) which are
of the type customarily transferred in connection with such securitizations of
accounts receivable and which are sold, pledged, transferred or otherwise
conveyed by the Borrower or such Subsidiary to a Securitization Vehicle in
connection with a Securitization permitted by Section 6.05.
“Securitization Vehicle” means (i) a Person that is a wholly owned or an
orphaned, bankruptcy remote Subsidiary formed for the purpose of effecting one
or more Securitizations and to which the Borrower and/or Subsidiaries transfer,
directly or indirectly, Securitization Assets and which, in connection
therewith, issues Third Party Interests and (ii) any special purpose Subsidiary
formed for the sole purpose of purchasing Securitization Assets from the
Borrower and/or other Subsidiaries in transactions intended, if customary for
such type of transactions, to be “true sales” and selling such Securitization
Assets to a Securitization Vehicle of the type referred to in clause (i);
provided that any such Securitization Vehicle shall engage in no business other
than the purchase of Securitization Assets pursuant to Securitizations permitted
by Section 6.05, the issuance of Third Party Interests or other funding of such
Securitizations and activities reasonably related thereto.
“Security Documents” means the Collateral Agreement, the Foreign Pledge
Agreements and each other security agreement or other instrument or document
executed and delivered pursuant to Sections 5.03 or 5.12 to secure the
Obligations.
“Sellers’ Retained Interests” means the debt or equity interests held by a
Subsidiary in a Securitization Vehicle to which Securitization Assets have been
transferred in a Securitization permitted by Section 6.05, including any such
debt or equity received in consideration for the Securitization Assets
transferred.
“Series” has the meaning set forth in Section 2.21(b).






--------------------------------------------------------------------------------

44



“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness or Restricted Payment that
by the terms of this Agreement requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a “Pro
Forma Basis”.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is subordinated in right of payment to any other Indebtedness of such
Person.
“Subsequent Maturity Date” has the meaning set forth in Section 2.05(c).
“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Loan Party” means each Subsidiary that is a party to the Collateral
Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.






--------------------------------------------------------------------------------

45



“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. Federal income tax purposes, other than any such lease under which such
Person is the lessor.
“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations. For purposes of Section 6.02, a Synthetic Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan on the Effective Date, expressed as an amount
representing the maximum principal amount of the Term Loan to be made by such
Lender, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Term Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Term Commitment, as applicable. The initial aggregate amount of the Lenders’
Term Commitments is $1,115,000,000.
“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.
“Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.
“Term Maturity Date” means July 25, 2018.  
“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the Borrower then last ended.






--------------------------------------------------------------------------------

46



“Third Party Interests” means, with respect to any Securitization, notes, bonds
or other debt instruments, beneficial interests in a trust, undivided ownership
interests in receivables or other securities issued for cash consideration by
the relevant Securitization Vehicle to banks, financing conduits, investors or
other financing sources (other than the Borrower and the Subsidiaries) the
proceeds of which are used to finance, in whole or in part, the purchase by such
Securitization Vehicle of Securitization Assets in a Securitization. The amount
of any Third Party Interests at any time shall be deemed to equal the aggregate
principal, stated or invested amount of such Third Party Interests which are
outstanding at such time.
“Transaction Costs” means the fees and expenses incurred in connection with the
Transactions.
“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit under this
Agreement.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unrestricted Cash” means, as of any date, unrestricted cash and cash
equivalents owned by the Borrower and the Subsidiaries that are not, and are not
presently required under the terms of any agreement or other arrangement binding
on the Borrower or any Subsidiary on such date to be, (a) pledged to or held in
one or more accounts under the control of one or more creditors of the Borrower
or any Subsidiary (other than to secure the Loan Document Obligations), (b)
otherwise segregated from the general assets of the Borrower and the
Subsidiaries, in one or more special accounts or otherwise, for the purpose of
securing or providing a source of payment for Indebtedness or other obligations
that are or from time to time may be owed to one or more creditors of the
Borrower or any Subsidiary (other than to secure the Loan Document Obligations)
or (c) held by a Subsidiary that is not wholly-owned or that is subject to
restrictions (in the case of foreign laws or approvals of foreign Governmental
Authorities applicable to Foreign Subsidiaries, of which the Borrower has actual
knowledge) on its ability to pay dividends or distributions, provided that
Unrestricted Cash on any date will include the pro rata share (based on their
relative holdings of Equity Interests entitled to dividends and distributions)
of the Borrower and its wholly-owned Subsidiaries of the Unrestricted Cash of
any non-wholly Subsidiary not subject to such restrictions. It is agreed that
cash and cash equivalents held in ordinary deposit or security accounts and not
subject to any existing or contingent restrictions on transfer by the Borrower
or a Subsidiary will not be excluded from Unrestricted Cash by reason of setoff
rights or other Liens created by law or by applicable account agreements in
favor of the depositary institutions or security intermediaries.






--------------------------------------------------------------------------------

47



“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning set forth in Section 2.17(f)(ii)(D)(2).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party or the Administrative Agent.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Loan” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan” or “Eurocurrency Revolving Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified






--------------------------------------------------------------------------------

48



(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) references to “the date hereof” and “the date of this
Agreement” shall be deemed to refer to August 22, 2011.
SECTION 1.04.    Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Borrower, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent or the Required Lenders, by notice to the Borrower, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), or under any similar accounting standard, to
value any Indebtedness of the Borrower or any Subsidiary at “fair value” or any
similar valuation standard, as defined therein. For purposes of the foregoing,
any change by the Borrower in its accounting principles and standards to adopt
International Financial Reporting Standards, regardless of whether required by
applicable laws and regulations, will be deemed a change in GAAP.
(b)    For purposes of this Agreement, the treatment of “Capital Lease
Obligations” and other lease obligations will be in accordance with GAAP as in
effect on the Effective Date, notwithstanding any change occurring after the
Effective Date in GAAP or in the application thereof with respect thereto.
(c)    For purposes of determining compliance with any test or covenant
contained in this Agreement with respect to any period during which any Material
Acquisition or Material Disposition occurs, Consolidated EBITDA, the Leverage
Ratio and Interest Coverage Ratio shall be calculated with respect to such
period and with respect to such Material Acquisition or Material Disposition on
a Pro Forma Basis.






--------------------------------------------------------------------------------

49



Notwithstanding the foregoing, none of the Borrower, the Administrative Agent
and the Required Lenders may give a notice requesting any amendment pursuant to
clause (i) of the proviso to the first sentence of this Section in respect of
the proposed or actual adoption by the Borrower of Mark-to-Market Pension
Accounting as permitted by Accounting Standards Codification (ASC) 715-30,
unless the accounting principles or application thereof proposed to be adopted
or adopted, as the case may be, or the consequences of such adoption, differ
materially from those described in the definition of “Mark-to-Market Pension
Accounting” herein, including the description set forth in Annex A.
SECTION 1.05.    Status of Obligations. In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Loan Document Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Loan Document Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness”
under and in respect of any indenture or other agreement or instrument under
which such other Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
ARTICLE II

The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees (a) to make a Term Loan to the Borrower on the
Effective Date in an aggregate principal amount not exceeding its Term
Commitment and (b) to make Revolving Loans to the Borrower from time to time
during the Revolving Availability Period in an aggregate principal amount that
will not result in such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment or the Aggregate Revolving Exposure exceeding the Aggregate
Revolving Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.
SECTION 2.02.    Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder;






--------------------------------------------------------------------------------

50



provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)    Subject to Section 2.14, each Revolving Borrowing and Term Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith; provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings unless the Borrower shall have
given the notice required for a Eurocurrency Borrowing under Section 2.03 and
provided an indemnity letter, in form and substance reasonably satisfactory to
the Administrative Agent, extending the benefits of Section 2.16 to Lenders in
respect of such Borrowings. Each Swingline Loan shall be an ABR Loan. Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Revolving Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(f). Each
Swingline Loan shall be in an amount that is an integral multiple of $500,000
and not less than $1,000,000; provided that a Swingline Loan may be in an
aggregate amount that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(f). Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 10 (or such greater number as may be
agreed to by the Administrative Agent) Eurocurrency Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurocurrency Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date applicable thereto.
SECTION 2.03.    Requests for Borrowings. To request a Revolving Borrowing or
Term Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing (or, in the case of any Eurocurrency Borrowing to be made on
the Effective Date, such shorter period of time as may be agreed to by the
Administrative Agent) or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the day of the proposed Borrowing. Each such
telephonic Borrowing Request shall be






--------------------------------------------------------------------------------

51



irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of an executed written Borrowing Request. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
(i)    whether the requested Borrowing is to be a Term Borrowing, an Incremental
Term Borrowing of a particular Series or a Revolving Borrowing;
(ii)    the aggregate amount of such Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)    the location and number of the account of the Borrower to which funds
are to be disbursed or, in the case of any ABR Revolving Borrowing requested to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(f),
the identity of the Issuing Bank that made such LC Disbursement.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of seven days’ duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
SECTION 2.04.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of the outstanding Swingline Loans exceeding
$75,000,000 or (ii) the Aggregate Revolving Exposure exceeding the Aggregate
Revolving Commitment; provided that the Swingline Lender shall not be required
to, but may, make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone not later than 3:00 p.m., New York City time,
on the day of the proposed Swingline Loan. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the






--------------------------------------------------------------------------------

52



Administrative Agent of an executed written Borrowing Request. Each such
telephonic and written Borrowing Request shall specify the requested date (which
shall be a Business Day) and the amount of the requested Swingline Loan and the
location and number of the account of the Borrower to which funds are to be
disbursed or, in the case of any Swingline Loan requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that has made such LC Disbursement. Promptly following the
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise the Swingline Lender of the details thereof.
The Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a wire transfer to the account specified in such Borrowing Request or
to the applicable Issuing Bank, as the case may be, by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of the Swingline Loans in which Revolving Lenders will be
required to participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees to pay, upon receipt of notice as provided above, to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that, in making any Swingline Loan, the Swingline Lender shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrower deemed made pursuant to
Section 4.02. Each Revolving Lender further acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly remit to the Swingline Lender the amounts so received by it from
the Revolving Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other Person on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative






--------------------------------------------------------------------------------

53



Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not
constitute a Loan and shall not relieve the Borrower of its obligation to repay
such Swingline Loan.
SECTION 2.05.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or, so long as the Borrower is a joint and several
co-applicant with respect thereto, the account of any Subsidiary, denominated in
dollars and in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the Revolving
Availability Period. The Borrower unconditionally and irrevocably agrees that,
in connection with any Letter of Credit issued for the account of any Subsidiary
as provided in the first sentence of this paragraph, it will be fully
responsible for the reimbursement of LC Disbursements, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit. Each
Existing Letter of Credit shall be deemed, for all purposes of this Agreement
(including paragraphs (d) and (f) of this Section), to be a Letter of Credit
issued hereunder for the account of the Borrower. Notwithstanding anything
contained in any letter of credit application furnished to any Issuing Bank in
connection with the issuance of any Letter of Credit, (i) all provisions of such
letter of credit application purporting to grant liens in favor of the Issuing
Bank to secure obligations in respect of such Letter of Credit shall be
disregarded, it being agreed that such obligations shall be secured to the
extent provided in this Agreement and in the Security Documents, and (ii) in the
event of any inconsistency between the terms and conditions of such letter of
credit application and the terms and conditions of this Agreement, the terms and
conditions of this Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Borrower shall hand deliver or
fax (or transmit by electronic communication, if arrangements for doing so have
been approved by the recipient) to the applicable Issuing Bank and the
Administrative Agent, reasonably in advance of the requested date of issuance,
amendment, renewal or extension, a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the requested date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to enable the applicable Issuing Bank to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing






--------------------------------------------------------------------------------

54



Bank’s standard form in connection with any such request. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon each issuance,
amendment, renewal or extension of any Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the LC Exposure will not exceed
$300,000,000 and (ii) the Aggregate Revolving Exposure will not exceed the
Aggregate Revolving Commitment. Each Issuing Bank agrees that it shall not
permit any issuance, amendment, renewal or extension of a Letter of Credit to
occur unless it shall have given to the Administrative Agent written notice
thereof required under paragraph (l) of this Section.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) unless otherwise consented to
by the Issuing Bank and (ii) the date that is five Business Days prior to the
Revolving Maturity Date; provided that any Letter of Credit may contain
customary automatic renewal provisions agreed upon by the Borrower and the
applicable Issuing Bank pursuant to which the expiration date of such Letter of
Credit shall automatically be extended for a period of up to 12 months (but not
to a date later than the date set forth in clause (ii) above), subject to a
right on the part of such Issuing Bank to prevent any such renewal from
occurring by giving notice to the beneficiary in advance of any such renewal;
and provided further that if there exist any Incremental Revolving Commitments
having a maturity date later than the Revolving Maturity Date (the “Subsequent
Maturity Date”), then, so long as the aggregate LC Exposure in respect of
Letters of Credit expiring after the Revolving Maturity Date will not exceed the
lesser of $50,000,000 and the aggregate amount of such Incremental Revolving
Commitments, the Borrower may request the issuance of a Letter of Credit that
shall expire at or prior to the close of business on the earlier of (A) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (B) the date that is five Business Days prior to the Subsequent
Maturity Date. Notwithstanding the foregoing, any Letter of Credit issued
hereunder may, in the sole discretion of the applicable Issuing Bank, expire
after the fifth Business Day prior to the Revolving Maturity Date (or the
Subsequent Maturity Date) but on or before the date that is 90 days after the
Revolving Maturity Date (or the Subsequent Maturity Date), provided that the
Borrower hereby agrees that it shall provide cash collateral in an amount equal
to 102% of the LC Exposure in respect of any such outstanding Letter of Credit
to the applicable Issuing Bank at least five Business Days prior to the
Revolving Maturity Date (or Subsequent Maturity Date, if applicable), which such
amount shall be (A) deposited by the Borrower in an account with and in the name
of such Issuing Bank and (B) held by such Issuing Bank for the satisfaction of
the Borrower’s reimbursement obligations in respect of such Letter of Credit
until the expiration of such Letter of Credit. Any Letter of Credit issued with
an expiration date beyond the fifth Business Day prior to the Revolving Maturity
Date (or the Subsequent Maturity Date, as applicable) shall, to the extent of
any undrawn amount remaining thereunder on the Revolving Maturity Date (or the
Subsequent Maturity Date, if applicable), cease to be a “Letter of Credit”
outstanding under this






--------------------------------------------------------------------------------

55



Agreement for purposes of the Revolving Lenders’ obligations to participate in
Letters of Credit pursuant to clause (d) below.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Revolving Lender, the Issuing
Bank that is the issuer thereof hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank under such Letter of Credit
and not reimbursed by the Borrower on the date due as provided in paragraph (f)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or any reduction
or termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender further acknowledges and agrees that, in issuing, amending,
renewing or extending any Letter of Credit, the applicable Issuing Bank shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrower deemed made pursuant to
Section 4.02.
(e)    Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit and shall promptly notify the Administrative Agent and
the Borrower by telephone (confirmed by hand delivery or facsimile) of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
LC Disbursement.
(f)    Reimbursements. If an Issuing Bank shall make an LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the Business Day immediately
following the day that the Borrower receives such notice; provided that, if the
amount of such LC Disbursement is not less than $5,000,000 or $1,000,000,
respectively, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Sections 2.03 or 2.04 that such payment be
financed with an ABR Revolving Borrowing or a Swingline Loan, respectively, and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to reimburse any LC






--------------------------------------------------------------------------------

56



Disbursement by the time specified above, the Administrative Agent shall notify
each Revolving Lender of such failure, the payment then due from the Borrower in
respect of the applicable LC Disbursement and such Revolving Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
amount then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders
pursuant to this paragraph), and the Administrative Agent shall promptly remit
to the applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Revolving Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse an Issuing Bank for an LC Disbursement (other than the
funding of an ABR Revolving Borrowing or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
(g)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. None
of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any other act, failure to act or other event or circumstance; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit






--------------------------------------------------------------------------------

57



comply with the terms thereof. The parties hereto expressly agree that, in the
absence of gross negligence or willful misconduct on the part of an Issuing Bank
(as determined by a court of competent jurisdiction in a final and nonappealable
judgment), such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement in
full, at the rate per annum then applicable to ABR Revolving Loans; provided
that, if the Borrower fails to reimburse such LC Disbursement when due pursuant
to paragraph (f) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph (f)
of this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment, and shall be payable on demand or, if no
demand has been made, on the date on which the Borrower reimburses the
applicable LC Disbursement in full.
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (i) or (j) of
Article VII. The Borrower also shall deposit cash collateral in accordance with
this paragraph as and to the extent required by Section 2.11(b) or 2.20. Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made as
mutually agreed by the Administrative Agent and the Borrower and at the
Borrower’s risk and expense, such deposits shall not bear interest.






--------------------------------------------------------------------------------

58



Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Banks for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of a Majority in Interest of the Revolving Lenders), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived. If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.11(b), such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower as and to the extent that, after giving effect to such return, the
Aggregate Revolving Exposure would not exceed the Aggregate Revolving Commitment
and no Default shall have occurred and be continuing.
(j)    Designation of Additional Issuing Banks. The Borrower may, at any time
and from time to time, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld), designate as additional Issuing
Banks one or more Revolving Lenders that agree to serve in such capacity as
provided below. The acceptance by a Revolving Lender of an appointment as an
Issuing Bank hereunder shall be evidenced by an agreement, which shall be in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the Borrower, the Administrative Agent and such designated Revolving Lender
and, from and after the effective date of such agreement, (i) such Revolving
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.
(k)    Termination of an Issuing Bank. The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent. Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the 10th Business Day
following the date of the delivery thereof; provided that no such termination
shall become effective until and unless the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (or its Affiliates) shall have been
reduced to zero. At the time any such termination shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.12(b). Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit.
(l)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its






--------------------------------------------------------------------------------

59



notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.
(m)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.
SECTION 2.06.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly remitting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request or, in
the case of ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f), to the Issuing Bank specified by
the Borrower in the applicable Borrowing Request.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with






--------------------------------------------------------------------------------

60



interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Revolving Loans. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.
SECTION 2.07.    Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in the applicable
Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
Borrower may elect to convert such Borrowing to a Borrowing of a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of an executed written
Interest Election Request. Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and






--------------------------------------------------------------------------------

61



(iv)    if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of seven days’ duration.
(c)    Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a Term
Borrowing, be continued as a Eurocurrency Borrowing for an additional Interest
Period of seven days or (ii) in the case of a Revolving Borrowing, be converted
to an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default under clause (i) or (j) of Article VII has occurred and is continuing
with respect to the Borrower, or if any other Event of Default has occurred and
is continuing and the Administrative Agent, at the request of a Majority in
Interest of Lenders of any Class, has notified the Borrower of the election to
give effect to this sentence on account of such other Event of Default, then, in
each such case, so long as such Event of Default is continuing, (i) no
outstanding Borrowing of such Class may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing of
such Class shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.08.    Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Commitments shall automatically terminate at 5:00 p.m.,
New York City time, on the Effective Date, and (ii) the Revolving Commitments
shall automatically terminate on the Revolving Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans or Swingline Loans in accordance
with Section 2.11, the Aggregate Revolving Exposure would exceed the Aggregate
Revolving Commitment.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Administrative






--------------------------------------------------------------------------------

62



Agent shall advise the Lenders of the applicable Class of the contents thereof.
Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination or reduction of the Revolving
Commitments under paragraph (b) of this Section may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.
SECTION 2.09.    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date, (ii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.10 and (iii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Revolving Maturity Date and the first date after such Swingline Loan is made
that is the 15th or last day of a calendar month and is at least four Business
Days after such Swingline Loan is made; provided that on each date that a
Revolving Borrowing is made, the Borrower shall repay all Swingline Loans that
were outstanding on the date such Borrowing was requested.
(b)    The records maintained by the Administrative Agent and the Lenders shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of the Loans, LC Disbursements, interest and fees due or
accrued hereunder; provided that the failure of the Administrative Agent or any
Lender to maintain such records or any error therein shall not in any manner
affect the obligation of the Borrower to pay any amounts due hereunder in
accordance with the terms of this Agreement.
(c)    Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
SECTION 2.10.    Amortization of Term Loans. (a) The Borrower shall repay Term
Borrowings on the last day of each September, December, March and June,
beginning with September 30, 2014 and ending with the last such day to occur
prior to the Term Maturity Date, and on the Term Maturity Date, in an aggregate
principal amount for each such date equal to the amount set forth opposite such
date in the table






--------------------------------------------------------------------------------

63



below (as such amount may be adjusted pursuant to the next following sentence
and paragraph (c) of this Section):
Schedule Repayment Date
Repayment Amount
 
 
September 30, 2014
13,937,500
December 31, 2014
13,937,500
March 31, 2015
13,937,500
June 30, 2015
13,937,500
September 30, 2015
20,906,250
December 31, 2015
20,906,250
March 31, 2016
20,906,250
June 30, 2016
20,906,250
September 30, 2016
27,875,000
December 31, 2016
27,875,000
March 31, 2017
27,875,000
June 30, 2017
27,875,000
September 30, 2017
27,875,000
December 31, 2017
27,875,000
March 31, 2018
27,875,000
Term Maturity Date
780,500,000

Notwithstanding the foregoing, if the aggregate principal amount of the Term
Loans borrowed on the Effective Date is less than $1,115,000,000, then the
scheduled amortization payments in the table above will be automatically reduced
on a pro rata basis by multiplying such amounts by a percentage, the numerator
of which is the aggregate amount of such Term Loan Borrowings so made and the
denominator of which is $1,115,000,000. The Borrower shall repay Incremental
Term Loans of any Series in such amounts and on such date or dates as shall be
specified therefor in the Incremental Facility Agreement establishing the
Incremental Term Commitments of such Series (as such amounts may be adjusted
pursuant to paragraph (c) of this Section or pursuant to such Incremental
Facility Agreement).
(b)    To the extent not previously paid, (i) all Term Loans shall be due and
payable on the Term Maturity Date and (ii) all Incremental Term Loans of any
Series shall be due and payable on the Incremental Term Maturity Date applicable
thereto.
(c)    Any prepayment of a Term Borrowing of any Class shall be applied, first,
in direct order to reduce the subsequent scheduled repayments of the Term
Borrowings of such Class to be made pursuant to this Section during the next
eight fiscal quarters following the date of such prepayment, and, then, to
reduce the remaining subsequent scheduled repayments of the Term Borrowings of
such Class to be made pursuant to this Section ratably based on the amount of
such scheduled repayments; provided that any prepayment of a Term Borrowing of
any Class made pursuant to Section 2.11(a) shall be applied to reduce the
subsequent scheduled repayments of Term Borrowings of such Class to be made
pursuant to this Section as directed by the






--------------------------------------------------------------------------------

64



Borrower. In the event that Term Loans of any Class are converted into a new
Class of Term Loans pursuant to a Permitted Amendment effected pursuant to
Section 2.22, then the subsequent scheduled repayments of the Term Borrowings of
such Class to be made pursuant to this Section will not be reduced or otherwise
affected by such transaction (except to the extent that the final scheduled
payment shall be reduced thereby).
(d)    Prior to any repayment of any Term Borrowings of any Class under this
Section, the Borrower shall select the Borrowing or Borrowings of the applicable
Class to be repaid and shall notify the Administrative Agent by telephone
(confirmed by hand delivery or facsimile) of such selection not later than 11:00
a.m., New York City time, three Business Days before the scheduled date of such
repayment. Each repayment of a Term Borrowing shall be applied ratably to the
Loans included in the repaid Term Borrowing. Repayments of Term Borrowings shall
be accompanied by accrued interest on the amounts repaid.
SECTION 2.11.    Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section.
(b)    In the event and on each occasion that the Aggregate Revolving Exposure
exceeds the Aggregate Revolving Commitment, the Borrower shall prepay Revolving
Borrowings or Swingline Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent in
accordance with Section 2.05(i)) in an aggregate amount equal to such excess.
(c)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of the Borrower or any Subsidiary in respect of any Prepayment
Event, the Borrower shall, on the day such Net Proceeds are received (or, in the
case of a Prepayment Event described in clause (a) or (b) of the definition of
the term “Prepayment Event”, within three Business Days after such Net Proceeds
are received), prepay Term Borrowings in an amount equal to such Net Proceeds;
provided that, in the case of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, if the Borrower shall, prior to the
date of the required prepayment, deliver to the Administrative Agent a
certificate of a Financial Officer of the Borrower to the effect that the
Borrower intends to cause the Net Proceeds from such event (or a portion thereof
specified in such certificate) to be applied within one year after receipt of
such Net Proceeds to acquire, repair or restore assets to be used or useful in
the business of the Borrower or the Domestic Subsidiaries (or in the case of
Prepayment Events of Foreign Subsidiaries, of any Subsidiaries), or to
consummate any Permitted Acquisition of Persons that will become, or assets that
will be held by, Domestic Subsidiaries (or in the case of Prepayment Events of
Foreign Subsidiaries, that will become Subsidiaries or be held by any
Subsidiaries) permitted hereunder (but not of other Persons), and certifying
that no Default has occurred and is continuing, then no prepayment shall be
required pursuant to this paragraph in respect of the Net Proceeds from such
event (or the portion of such Net Proceeds specified in such certificate, if
applicable) except to the extent of any such Net Proceeds that have not been so
applied by the end of such one-year period (or within a period of 180 days
thereafter if by the end of such initial one-year period the






--------------------------------------------------------------------------------

65



Borrower or one or more Domestic Subsidiaries (or, to the extent permitted
above, Foreign Subsidiaries) shall have entered into an agreement with a third
party to acquire, repair or restore such assets, or to consummate such Permitted
Acquisition, with such Net Proceeds), at which time a prepayment shall be
required in an amount equal to the Net Proceeds that have not been so applied.
(d)    In the event and on each occasion that, as a result of the receipt of any
cash proceeds by the Borrower or any Subsidiary in connection with any
Disposition of any asset or any other event, the Borrower or any other Loan
Party would be required by the terms of any Indebtedness that is Subordinated
Indebtedness with respect to the Loan Document Obligations (or any Refinancing
Indebtedness in respect thereof) to repay, prepay, redeem, repurchase or
defease, or make an offer to repay, prepay, redeem, repurchase or defease, any
such Subordinated Indebtedness (or such Refinancing Indebtedness) or any other
Subordinated Indebtedness, then, prior to the time at which it would be required
to make such repayment, prepayment, redemption, repurchase or defeasance or to
make such offer, the Borrower shall, if and to the extent it would reduce,
eliminate or satisfy any such requirement, (i) prepay Term Borrowings or
(ii) use such cash proceeds to acquire assets in one or more transactions
permitted hereby.
(e)    Prior to any optional or mandatory prepayment of Borrowings under this
Section, the Borrower shall specify the Borrowing or Borrowings to be prepaid in
the notice of such prepayment delivered pursuant to paragraph (f) of this
Section. In the event of any mandatory prepayment of Term Borrowings made at a
time when Term Borrowings of more than one Class are outstanding, the Borrower
shall select Term Borrowings to be prepaid so that the aggregate amount of such
prepayment is allocated among the Term Borrowings pro rata based on the
aggregate principal amounts of outstanding Borrowings of each such Class.
(f)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
hand delivery or facsimile) of any optional prepayment and, to the extent
practicable, any mandatory prepayment hereunder (i) in the case of prepayment of
a Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 3:00 p.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that (A) if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.08, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08 and (B) a notice of prepayment of Term
Borrowings pursuant to paragraph (a) of this Section may state that such notice
is conditioned upon the occurrence of one or more events specified therein, in
which case such






--------------------------------------------------------------------------------

66



notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified date of prepayment) if such condition is not
satisfied. Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13 together with any additional amounts required
pursuant to Section 2.16.
(g)    Notwithstanding the foregoing, in the event that any portion of any
Foreign Source Prepayment attributable to any Foreign Subsidiary cannot be made
when due other than with the proceeds of a dividend from such Foreign Subsidiary
(or of a dividend from another Foreign Subsidiary of which the first Foreign
Subsidiary is a direct or indirect subsidiary) that would result in a material
tax liability to the Borrower, then the requirement to make a prepayment with
such portion shall be deferred until such time as such prepayment can be made
with funds of the Borrower and the Subsidiaries that are available without
resort to such a dividend. “Foreign Source Prepayment” means, for any Foreign
Subsidiary, any Net Proceeds arising from a Prepayment Event under paragraph (a)
or (b) of the definition of Prepayment Event in respect of any asset of such
Foreign Subsidiary.
SECTION 2.12.    Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee which shall
accrue at the Applicable Rate on the daily unused amount of the Revolving
Commitment of such Lender during the period from and including the date hereof
to but excluding the date on which such Revolving Commitment terminates. Accrued
commitment fees in respect of the Revolving Commitments shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees, a Revolving Commitment of a Lender shall
be deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the






--------------------------------------------------------------------------------

67



date on which such Lender ceases to have any LC Exposure and (ii) to each
Issuing Bank a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Borrower and such Issuing Bank on the average
daily amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any such LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. In
addition, if, as contemplated by Section 2.05(c), any Letter of Credit is cash
collateralized and remains outstanding after the Revolving Maturity Date (or
Subsequent Maturity Date, as the case may be), the Borrower will pay a fee (an
“LC Fee”) to the Issuing Bank in respect of such Letter of Credit which shall
accrue at the Applicable Rate that would be used to determine the interest rate
applicable to Eurocurrency Revolving Loans (assuming such Loans were outstanding
during such period) on the daily amount of the LC Exposure attributable to such
Letter of Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Revolving Maturity Date
(or Subsequent Maturity Date, as the case may be) but excluding the date on
which such Issuing Bank ceases to have any LC Exposure in respect of such Letter
of Credit. Participation fees, fronting fees and other fees payable to an
Issuing Bank in respect of its Letters of Credit accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
(other than LC Fees) shall be payable on the date on which the Revolving
Commitments terminate and any such fees, including LC Fees, accruing after the
date on which the Revolving Commitments terminate shall be payable on demand
and, in the case of LC Fees and fronting fees accruing after the Revolving
Maturity Date (or Subsequent Maturity Date, as applicable), on the date on which
the relevant Issuing Bank ceases to have LC Exposure in respect of the Letter of
Credit in respect of which such fees are payable. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees, LC Fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Revolving Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.






--------------------------------------------------------------------------------

68



SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of a Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
(f)    If as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason (excluding for the avoidance
of doubt any restatement of or other adjustment to the financial statements of
the Borrower with respect to the initial adoption by the Borrower of
Mark-to-Market Pension Accounting as described in Annex A), the Borrower or the
Administrative Agent determines that (i) the Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Leverage Ratio would have resulted in a higher Applicable Rate for any
period, the Borrower shall be obligated to pay to the Administrative Agent, for
the accounts of the applicable Lenders and Issuing Banks, promptly on demand by
the Administrative Agent (or after the occurrence of any Event






--------------------------------------------------------------------------------

69



of Default under Article VII (i) or (j) with respect to the Borrower,
automatically and without further action by the Administrative Agent, any Lender
or any Issuing Bank) an amount equal to the excess of the interest and fees
(including participation fees with respect to Letters of Credit and LC Fees, as
applicable) that should have been paid for such period over the amount of
interest and fees actually paid for such period. The Borrower’s obligations
under this paragraph (f) shall survive the termination of the Commitments and
the repayment of the other Obligations hereunder for a period of 90 days.
SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing of any Class:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by a Majority in Interest of the
Lenders of such Class that the Adjusted LIBO Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Eurocurrency Borrowing for such
Interest Period;
then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders of such Class as promptly as practicable
and, until the Administrative Agent notifies the Borrower and the Lenders of
such Class that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
of such Class to, or continuation of any Borrowing of such Class as, a
Eurocurrency Borrowing shall be ineffective, and such Borrowing shall be
continued as an ABR Borrowing and (ii) any Borrowing Request for a Eurocurrency
Borrowing of such Class shall be treated as a request for an ABR Borrowing.
SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or
Issuing Bank (except any such reserve requirement reflected in the Adjusted LIBO
Rate);
(ii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Other Connection Taxes on gross or net income,
profits or revenue (including value-added or similar Taxes)) on its loans,






--------------------------------------------------------------------------------

70



letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making or maintaining any Eurocurrency Loan (or of
maintaining its obligation to make any such Loan), to increase the cost to such
Lender, Issuing Bank or other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit) or to reduce the amount of any sum
received or receivable by such Lender, Issuing Bank or other Recipient hereunder
(whether of principal, interest or otherwise), then, from time to time upon
request of such Lender, Issuing Bank or other Recipient, the Borrower will pay
to such Lender, Issuing Bank or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuing Bank or
other Recipient, as the case may be, for such additional costs or expenses
incurred or reduction suffered.
(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements or liquidity has had or would have the effect of reducing
the rate of return on such Lender’s or Issuing Bank’s capital or on the capital
of such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy and liquidity), then, from time
to time upon request of such Lender or Issuing Bank, the Borrower will pay to
such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or expenses incurred or reductions
suffered more than 180 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or expenses or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change






--------------------------------------------------------------------------------

71



in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto, (d) the failure to prepay any Eurocurrency Loan on a date
specified therefor in any notice of prepayment given by the Borrower (whether or
not such notice may be revoked in accordance with the terms hereof) or (e) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 or pursuant to Section 2.21(e), then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan (but not including the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the London interbank market. A certificate
of any Lender delivered to the Borrower and setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
SECTION 2.17.    Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by a
Loan Party under this Agreement or any other Loan Document, whether to the
Administrative Agent, any Lender or Issuing Bank or any other Person to which
any such payment is owed (each of the foregoing being referred to as a
“Recipient”), shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by such Loan Party shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.






--------------------------------------------------------------------------------

72



(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
a Loan Party to a Governmental Authority pursuant to this Agreement, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient for any Indemnified Taxes that are paid or payable by such
Recipient in connection with this Agreement (including amounts paid or payable
under this paragraph) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this paragraph shall be paid within 20 days after the Recipient delivers to any
Loan Party a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Recipient and describing in reasonable detail the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with this Agreement
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this paragraph shall be paid within
10 days after the Administrative Agent delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by the Administrative
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding Tax with respect to any payments
under this Agreement shall deliver to the Borrower and the Administrative Agent,
at the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject






--------------------------------------------------------------------------------

73



to any withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in clauses (A) through (E) of
paragraph (f)(ii) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.17(f). If any form or
certification previously delivered pursuant to this Section 2.17(f) expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so. Notwithstanding any other
provision of this paragraph, a Lender shall not be required to deliver any form
pursuant to this paragraph that it is not legally able to deliver.
(ii)    Without limiting the generality of the foregoing, each Lender shall, if
it is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as is reasonably requested by the Borrower and
the Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
(B)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (1) with respect to
payments of interest under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(C)    in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States of America, IRS Form W-8ECI;
(D)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, both (1) IRS
Form W‑8BEN and (2) a certificate substantially in the form of Exhibit I-1,
Exhibit I-2, Exhibit I-3 or Exhibit I-4 (each, a “U.S. Tax Certificate”),






--------------------------------------------------------------------------------

74



as applicable, to the effect that such Lender is not (x) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (y) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code or (z) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code;
(E)    in the case of a Foreign Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender), (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided that if such Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax, together with such
supplementary documentation as shall be necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
(iii)    If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.17(f)(iii), the term “FATCA” shall include any
amendments made to FATCA after August 22, 2011.
(g)    Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including
additional amounts paid pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of
Recipient and without interest (other than any interest paid by the relevant
Governmental






--------------------------------------------------------------------------------

75



Authority with respect to such refund). Such indemnifying party, upon the
request of such Recipient, shall repay to such Recipient the amount paid to such
Recipient pursuant to the prior sentence (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event such
Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph, in no event will any
Recipient be required to pay any amount to any indemnifying party pursuant to
this paragraph if such payment would place such Recipient in a less favorable
position (on a net after-Tax basis) than such Recipient would have been in if
the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
Recipient to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to the indemnifying party or any other
Person.
(h)    Issuing Bank. For purposes of Sections 2.17(e) and 2.17(f), the term
“Lender” shall include each Issuing Bank.
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments required to be made directly to any
Issuing Bank or the Swingline Lender shall be so made, payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.
(c)    Except to the extent that this Agreement provides for payments to be
disproportionately allocated to or retained by a particular Lender or group of
Lenders (including in connection with the payment of interest or fees at
different rates and the repayment of principal amounts of Term Loans at
different times as a result of Permitted






--------------------------------------------------------------------------------

76



Amendments effected under Section 2.22), each Lender agrees that if it shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the amount of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amounts of principal of and
accrued interest on their Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (for the avoidance of
doubt, as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any Person
that is an Eligible Assignee (as such term is defined from time to time). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or Issuing Banks, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or Issuing Banks, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, any Issuing Bank or
the Swingline Lender, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations






--------------------------------------------------------------------------------

77



in respect of such payment until all such unsatisfied obligations have been
discharged or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender pursuant to Sections 2.04(c), 2.05(d), 2.05(f), 2.06(b), 2.18(c), 2.18(d)
and 9.03(c), in each case in such order as shall be determined by the
Administrative Agent in its discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or to any Governmental Authority for
the account of any Lender pursuant to Section 2.17, then such Lender shall (at
the request of the Borrower) use commercially reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
and delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable out of pocket costs and expenses incurred by any Lender in connection
with any such designation or assignment and delegation.
(b)    If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender has become a Defaulting Lender or (iv) any Lender has failed to
consent to a proposed amendment, waiver, discharge or termination that under
Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders or all the Lenders of the affected Class) and with respect to which the
Required Lenders (or, in circumstances where Section 9.02 does not require the
consent of the Required Lenders, a Majority in Interest of the Lenders of the
affected Class) shall have granted their consent, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement and the other Loan
Documents (or, in the case of any such assignment and delegation resulting from
a failure to provide a consent, all its interests, rights and obligations under
this Agreement and the other Loan Documents as a Lender of a particular Class)
to an Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment and delegation); provided that (A)
the Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Commitment is being assigned, each Issuing Bank and
the Swingline Lender), which consent shall not unreasonably be withheld, (B)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and, if applicable, participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, (if applicable, in each case only to the extent
such amounts relate to its interest as a Lender of a particular Class) from the
assignee (in the case of such principal and accrued interest and fees) or the
Borrower (in the case of all other amounts),






--------------------------------------------------------------------------------

78



(C) in the case of any such assignment and delegation resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments and (D) in the case of any such assignment and delegation resulting
from the failure to provide a consent, the assignee shall have given such
consent and, as a result of such assignment and delegation and any
contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation have ceased to
apply. Each party hereto agrees that an assignment and delegation required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee
and that the Lender required to make such assignment and delegation need not be
a party thereto.
SECTION 2.20.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:
(a)    commitment fees shall cease to accrue on the unused amount of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;
(c)    if any Swingline Exposure or LC Exposure exists at the time such
Revolving Lender becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (with the term
“Applicable Percentage” meaning, with respect to any Lender for purposes of
reallocations to be made pursuant to this paragraph (c), the percentage of the
Aggregate Revolving Commitment represented by such Lender’s Revolving Commitment
at the time of such reallocation calculated disregarding the Revolving
Commitments of the Defaulting Lenders at such time) but only to the extent that
the sum of all Non-Defaulting Lenders’ Revolving Exposures plus such Defaulting
Lender’s






--------------------------------------------------------------------------------

79



Swingline Exposure and LC Exposure does not exceed the sum of all Non-Defaulting
Lenders’ Revolving Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure that has not been reallocated in
accordance with the procedures set forth in Section 2.05(i) for so long as such
LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to Section
2.12(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to
such reallocation; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless
in each case it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Swingline Exposure or LC Exposure, as applicable, will
be fully covered by the Revolving Commitments of the Non-Defaulting Lenders
and/or cash collateral provided by the Borrower in accordance with Section
2.20(c), and participating interests in any such funded Swingline Loan or in any
such issued, amended, reviewed or extended Letter of Credit will be allocated
among the Non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i)
(and such Defaulting Lender shall not participate therein).






--------------------------------------------------------------------------------

80



In the event that (x) a Bankruptcy Event with respect to a Revolving Lender
Parent shall have occurred following the date hereof and for so long as such
Bankruptcy Event shall continue or (y) the Swingline Lender or any Issuing Bank
has a good faith belief that any Revolving Lender has defaulted in fulfilling
its obligations under one or more other agreements in which such Lender commits
to extend credit, the Swingline Lender shall not be required to fund any
Swingline Loan, and no Issuing Bank shall be required to issue, amend, renew or
extend any Letter of Credit, unless the Swingline Lender or such Issuing Bank,
as the case may be, shall have entered into arrangements with the Borrower or
such Revolving Lender satisfactory to the Swingline Lender or such Issuing Bank,
as the case may be, to defease any risk to it in respect of such Lender
hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender (a
“Restored Lender”), then the Swingline Exposure and LC Exposure of the Revolving
Lenders shall be reallocated in accordance with their Applicable Percentages and
on such date such Restored Lender shall purchase at par such of the Revolving
Loans of the other Revolving Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Restored
Lender to hold such Loans in accordance with its Applicable Percentage (with the
term “Applicable Percentage” meaning, with respect to any Lender for purposes of
reallocations to be made pursuant to this paragraph, the percentage of the
Aggregate Revolving Commitment represented by such Lender’s Revolving Commitment
at the time of such reallocation calculated including the Revolving Commitment
of such Restored Lender but disregarding the Revolving Commitments of the
Defaulting Lenders at such time).
SECTION 2.21.    Incremental Facilities. (a) The Borrower may on one or more
occasions, by written notice to the Administrative Agent, request (i) during the
Revolving Availability Period, the establishment of Incremental Revolving
Commitments and/or (ii) the establishment of Incremental Term Commitments, in an
aggregate amount for all such Incremental Commitments not in excess of the
greater of (A) $150,000,000 and (B) such amount as would not (x) prior to the
Investment Grade Date, cause the Secured Leverage Ratio, computed on a Pro Forma
Basis as of the last day of the fiscal quarter most recently ended prior to the
effective date of the relevant Incremental Facility Amendment in respect of
which financial statements have been delivered pursuant to Section 5.01(a) or
(b), to exceed, 2.50 to 1.00 and (y) on and after the Investment Grade Date,
cause the Leverage Ratio, computed on a Pro Forma Basis as described in clause
(B)(x) above, to exceed a ratio 0.50 less than the then applicable ratio under
Section 6.12; provided that for purposes of the pro forma calculations required
by clauses (A) and (B) above, the Revolving Commitments (including, if
applicable, any Incremental Revolving Commitments that would become effective in
connection with the requested Incremental Facility) shall be assumed to be fully
drawn. Each such notice shall specify (A) the date on which the Borrower
proposes that the Incremental Revolving Commitments or the Incremental Term
Commitments, as applicable, shall be effective, which shall be a date not less
than 10 Business Days (or such shorter period as may be agreed to by the






--------------------------------------------------------------------------------

81



Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent and (B) the amount of the Incremental Revolving Commitments
or Incremental Term Commitments, as applicable, being requested (it being agreed
that (x) any Lender approached to provide any Incremental Revolving Commitment
or Incremental Term Commitment may elect or decline, in its sole discretion, to
provide such Incremental Revolving Commitment or Incremental Term Commitment and
(y) any Person that the Borrower proposes to become an Incremental Lender, if
such Person is not then a Lender, must be an Eligible Assignee and must be
reasonably acceptable to the Administrative Agent and, in the case of any
proposed Incremental Revolving Lender, each Issuing Bank and the Swingline
Lender).
(b)    The terms and conditions of any Incremental Revolving Commitment and
Loans and other extensions of credit to be made thereunder shall be, except as
otherwise set forth herein, identical to those of the Revolving Commitments and
Loans and other extensions of credit made thereunder, and shall be treated as a
single Class with such Revolving Commitments and Loans; provided that (i) the
maturity date of any Incremental Revolving Commitments shall be no sooner than,
but may be later than, the Revolving Maturity Date, (ii) there shall be no
mandatory reduction of any Incremental Revolving Commitments prior to the
Revolving Maturity Date and (iii) the up-front fees applicable to any
Incremental Revolving Facility shall be as determined by the Borrower and the
Incremental Revolving Lenders providing such Incremental Facility. The terms and
conditions of any Incremental Term Facility and the Incremental Term Loans to be
made thereunder shall be, except as otherwise set forth herein or in the
applicable Incremental Facility Agreement, identical to those of the Term
Commitments and the Term Loans; provided that (i) the up-front fees, interest
rates and amortization schedule applicable to any Incremental Term Facility and
Incremental Term Loans shall be determined by the Borrower and the Incremental
Term Lenders providing the relevant Incremental Term Commitments, (ii) the
weighted average life to maturity of any Incremental Term Loans shall be no
shorter than the remaining weighted average life to maturity of the Terms Loans
and (iii) no Incremental Term Loan Maturity Date shall be earlier than the Term
Maturity Date. Notwithstanding the foregoing, the terms and conditions
applicable to an Incremental Facility may include additional or different
financial or other covenants or other provisions that are agreed between the
Borrower and the Lenders providing such Incremental Facility which are
applicable only during periods after the latest Maturity Date that is in effect
on the date of effectiveness of such Incremental Facility. Any Incremental Term
Facilities established pursuant to an Incremental Facility Agreement that have
identical terms and conditions, and any Incremental Term Loans made thereunder,
shall be designated as a separate series (each a “Series”) of Incremental Term
Commitments and Incremental Term Loans for all purposes of this Agreement.
Notwithstanding anything to the contrary herein, each Incremental Facility and
all extensions of credit thereunder shall be secured by the Collateral on a pari
passu basis with the other Loan Document Obligations.
(c)    The Incremental Commitments and Incremental Facilities relating thereto
shall be effected pursuant to one or more Incremental Facility Agreements
executed and delivered by the Borrower, each Incremental Lender providing such






--------------------------------------------------------------------------------

82



Incremental Commitments and Incremental Facilities and the Administrative Agent;
provided that no Incremental Commitments shall become effective unless (i) no
Default or Event of Default shall have occurred and be continuing on the date of
effectiveness thereof, both immediately prior to and immediately after giving
effect to such Incremental Commitments and the making of Loans and issuance of
Letters of Credit thereunder to be made on such date, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects and
(B) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty shall be
so true and correct on and as of such prior date, (iii) after giving effect to
such Incremental Commitments and the making of Loans pursuant thereto (and based
on the assumption that borrowings are effected in the full amount of any
Incremental Revolving Commitments), the Borrower shall be in compliance on a Pro
Forma Basis with the covenants contained in Section 6.12 and Section 6.13
recomputed as of the last day of the most-recently ended fiscal quarter of the
Borrower for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b), (iv) the Borrower shall make any payments required
to be made pursuant to Section 2.16 in connection with such Incremental
Commitments and the related transactions under this Section and (v) the Borrower
shall have delivered to the Administrative Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction, including a certificate of a Financial
Officer to the effect set forth in clauses (i), (ii) and (iii) above, together
with reasonably detailed calculations demonstrating compliance with clause (iii)
above. Each Incremental Facility Agreement may, without the consent of any
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
give effect to the provisions of this Section, provided that to the extent that
any term of any such amendment could not be approved as an amendment of this
Agreement by the Lenders providing such Incremental Commitments voting a single
Class without the approval of any other Lender, such amendment will be subject
to the approval of the requisite Lenders required under this Agreement.
(d)    Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents and (ii) in the
case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the Aggregate Revolving






--------------------------------------------------------------------------------

83



Commitment shall be increased by the amount of such Incremental Revolving
Commitment, in each case, subject to further increase or reduction from time to
time as set forth in the definition of the term “Revolving Commitment”. For the
avoidance of doubt, upon the effectiveness of any Incremental Revolving
Commitment, the Revolving Exposure of the Incremental Revolving Lender holding
such Commitment, and the Applicable Percentage of all the Revolving Lenders,
shall automatically be adjusted to give effect thereto.
(e)    On the date of effectiveness of any Incremental Revolving Commitments,
each Revolving Lender shall assign to each Incremental Revolving Lender holding
such Incremental Revolving Commitment, and each such Incremental Revolving
Lender shall purchase from each Revolving Lender, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Loans
and participations in Letters of Credit outstanding on such date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans and participations in Letters of Credit will be
held by all the Revolving Lenders (including such Incremental Revolving Lenders)
ratably in accordance with their Applicable Percentages after giving effect to
the effectiveness of such Incremental Revolving Commitment.
(f)    Subject to the terms and conditions set forth herein and in the
applicable Incremental Facility Agreement, each Lender holding an Incremental
Term Commitment of any Series shall make a loan to the Borrower in an amount
equal to such Incremental Term Commitment on the date specified in such
Incremental Facility Agreement.
(g)    The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Borrower referred to in
Section 2.21(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Revolving Lenders after giving effect thereto and of the
assignments required to be made pursuant to Section 2.21(e).
SECTION 2.22.    Loan Modification Offers. (a) The Borrower may on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days nor more than 30 Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent). Permitted Amendments
shall become effective only with respect to the Loans and Commitments of the
Lenders of the Affected Class that accept the applicable Loan Modification Offer
(such Lenders,






--------------------------------------------------------------------------------

84



the “Accepting Lenders”) and, in the case of any Accepting Lender, only with
respect to such Lender’s Loans and Commitments of such Affected Class as to
which such Lender’s acceptance has been made.
(b)    A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Borrower, each applicable Accepting
Lender and the Administrative Agent; provided that no Permitted Amendment shall
become effective unless the Borrower shall have delivered to the Administrative
Agent such legal opinions, board resolutions, secretary’s certificates,
officer’s certificates and other documents as shall reasonably be requested by
the Administrative Agent in connection therewith. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement. Each Loan Modification Agreement may, without the consent of any
Lender other than the applicable Accepting Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to give effect to the provisions of
this Section, including any amendments necessary to treat the applicable Loans
and/or Commitments of the Accepting Lenders as a new “Class” of loans and/or
commitments hereunder; provided that, in the case of any Loan Modification Offer
relating to Revolving Commitments or Revolving Loans, except as otherwise agreed
to by each Issuing Bank and the Swingline Lender, (i) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Letter of Credit or Swingline Loan as between the commitments of such
new “Class” and the remaining Revolving Commitments shall be made on a ratable
basis as between the commitments of such new “Class” and the remaining Revolving
Commitments and (ii) the Revolving Availability Period and the Revolving
Maturity Date, as such terms are used in reference to Letters of Credit or
Swingline Loans, may not be extended without the prior written consent of each
Issuing Bank and the Swingline Lender, as applicable.
ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders on the date hereof, on the
Effective Date and on each other date on which representations and warranties
are made or deemed made hereunder that:
SECTION 3.01.    Organization; Powers. The Borrower and each Subsidiary is duly
organized, validly existing and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all power and authority and all material Governmental
Approvals required for the ownership and operation of its properties and the
conduct of its business as now conducted and as proposed to be conducted (except
in the case of Non-Significant Subsidiaries, for failures to comply with the
foregoing that, individually and in the aggregate, could not reasonably






--------------------------------------------------------------------------------

85



be expected to result in a Material Adverse Effect) and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing, in every jurisdiction where such qualification is
required.
SECTION 3.02.    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action of each Loan Party. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party, as the case may be, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03.    Governmental Approvals; Absence of Conflicts. The Transactions
(a) do not require any material consent or approval of, registration or filing
with or any other action by any Governmental Authority, except (i) such as have
been or substantially contemporaneously with the initial funding of Loans on the
Effective Date will be obtained or made and are (or will so be) in full force
and effect and (ii) filings necessary to perfect Liens created under the Loan
Documents, (b) will not violate any applicable law, including any order of any
Governmental Authority, (c) will not violate the charter, by-laws or other
organizational documents of the Borrower or any Subsidiary that is not a
Non-Significant Subsidiary, (d) will not violate or result (alone or with notice
or lapse of time, or both) in a default under any indenture or other material
agreement or material instrument binding upon the Borrower or any Subsidiary or
any of their assets, or give rise to a right thereunder to require any payment,
repurchase or redemption to be made by the Borrower or any Subsidiary, or give
rise to a right of, or result in, any termination, cancellation, acceleration or
right of renegotiation of any obligation thereunder, in each case other than
under agreements governing Indebtedness, including the Existing Credit Facility,
that will be repaid on the Effective Date and (e) except for Liens created under
the Loan Documents, will not result in the creation or imposition of any Lien on
any asset of the Borrower or any Subsidiary.
SECTION 3.04.    Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders (i) consolidated balance sheets
of the Borrower as at December 31, 2012, and December 31, 2011 and related
statements of income, stockholders’ equity and cash flows of the Borrower for
the fiscal years ended at December 31, 2012, and December 31, 2011, audited by
and accompanied by the opinion of Pricewaterhouse Coopers, L.L.P., independent
registered public accounting firm and (ii) an unaudited consolidated balance
sheet of the Borrower as at the end of, and related statements of income and
cash flows






--------------------------------------------------------------------------------

86



of the Borrower for, the fiscal quarter and the portion of the fiscal year ended
March 31, 2013 (and comparable period for the prior fiscal year), certified by
its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Borrower and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to (A) normal year‑end audit
adjustments and the absence of certain footnotes in the case of the statements
referred to in clause (ii) above, and (B) adjustments and changes to give effect
to the adoption by the Borrower of Mark-to-Market Pension Accounting.
(b)    Since December 31, 2012, there has been no event or condition that has
resulted, or could reasonably be expected to result, in a material adverse
change in the business, assets, operations, performance or condition (financial
or otherwise) of the Borrower and the Subsidiaries, taken as a whole.
SECTION 3.05.    Properties. (a) The Borrower and each Subsidiary has good title
to, or valid leasehold interests in, all its property material to its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.
(b)    No patents, trademarks, copyrights, licenses, technology, software,
domain names, or other Intellectual Property used by the Borrower or any
Subsidiary in the operation of its business infringes upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Except for Disclosed Matters, no claim or litigation regarding any
patents, trademarks, copyrights, licenses, technology or other Intellectual
Property owned or used by the Borrower or any Subsidiary is pending against, or,
to the knowledge of the Borrower or any Subsidiary, threatened in writing
against, the Borrower or any Subsidiary that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. As of the
Effective Date, each patent, trademark, copyright, license, technology,
software, domain name, or other Intellectual Property that, individually or in
the aggregate, is material to the business of the Borrower and the Subsidiaries
is owned or licensed, as the case may be, by the Borrower, a Designated
Subsidiary or a Foreign Subsidiary.
SECTION 3.06.    Litigation and Environmental Matters. (a) Except for the
Disclosed Matters, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against the Borrower or any
Subsidiary or, to the knowledge of the Borrower or any Subsidiary based on
written notice received by it, threatened against or affecting the Borrower or
any Subsidiary that (i) could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) involve any of the
Loan Documents or the Transactions.
(b)    Except for the Disclosed Matters and except with respect to any matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, none of the Borrower or any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or






--------------------------------------------------------------------------------

87



other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability (provided that with respect to this clause (iv), such knowledge shall
be deemed to extend solely to the extent of the knowledge of the Borrower’s law
department and environmental engineers).
SECTION 3.07.    Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with all laws, including all orders of Governmental
Authorities, applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
comply with any such laws, orders, indentures, agreements or other instruments,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.
SECTION 3.08.     Investment Company Status. None of the Borrower or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09.    Taxes. The Borrower and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
where (a)(i) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (ii) the Borrower or such Subsidiary, as applicable,
has set aside on its books adequate reserves in accordance with GAAP with
respect thereto or (b) the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10.    Employee Benefit Plans; Labor Matters. (a) The Borrower, each
of its ERISA Affiliates, and each Subsidiary is in compliance with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder, except as could not reasonably be expected to result
in a Material Adverse Effect. No ERISA Events have occurred or are reasonably
expected to occur that could, in the aggregate, reasonably be expected to result
in a Material Adverse Effect. The present value of all benefit liabilities under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards Nos. 87 and 158, as applicable) did not, as of the last
annual valuation date applicable thereto, exceed the fair market value of the
assets of such Plan, and the present value of all benefit liabilities of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards Nos. 87 and 158, as applicable) did not, as of
the last annual valuation dates applicable thereto, exceed the fair market value
of the assets of all such underfunded Plans except in each such case where such
underfunding could not reasonably be expected to have a Material Adverse Effect.
(b) Each Foreign Pension Plan is in compliance with all requirements of law
applicable thereto and the respective requirements of the governing documents
for such plan, except as could not reasonably be expected to result in a
Material Adverse Effect. With






--------------------------------------------------------------------------------

88



respect to each Foreign Pension Plan, neither the Borrower nor any Subsidiary or
any of their respective directors, officers, employees or agents has engaged in
a transaction which would subject the Borrower or any Subsidiary, directly or
indirectly, to a tax or civil penalty which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. With
respect to each Foreign Pension Plan, reserves have been established in the
financial statements in respect of any unfunded liabilities in accordance with
applicable law and prudent business practice or, where required, in accordance
with ordinary accounting practices in the jurisdiction in which such Foreign
Pension Plan is maintained. The aggregate unfunded liabilities with respect to
such Foreign Pension Plans could not reasonably be expected to result in a
Material Adverse Effect; the present value of the aggregate accumulated benefit
liabilities of all such Foreign Pension Plans (based on those assumptions used
to fund each such Foreign Pension Plan) did not, as of the last annual valuation
date applicable thereto, exceed the fair market value of the assets of all such
Foreign Pension Plans except in such case where the underfunding could not
reasonably be expected to have a Material Adverse Effect.
(c) As of the Effective Date, there are no material strikes or lockouts against
or affecting the Borrower or any Subsidiary pending or, to their knowledge,
threatened. The hours worked by and payments made to employees of the Borrower
and the Subsidiaries are not in violation in any material respect or in respect
of any material amount under the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law relating to such matters. All
material payments due from the Borrower or any Subsidiary, or for which any
claim may be made against the Borrower or any Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as liabilities on the books of the Borrower or such Subsidiary.
SECTION 3.11.    Subsidiaries and Joint Ventures; Disqualified Equity Interests.
(a) Schedule 3.11A sets forth, as of the Effective Date, the name and
jurisdiction of organization of, and the percentage of each class of Equity
Interests owned by the Borrower or any Subsidiary in, (a) each Subsidiary and
(b) each joint venture in which the Borrower or any Subsidiary owns any Equity
Interests, and identifies each Designated Subsidiary, each Material Subsidiary
and each Excluded Subsidiary. The Equity Interests in each Subsidiary have been
duly authorized and validly issued and are fully paid and non-assessable. Except
as set forth on Schedule 3.11A, as of the Effective Date, there is no existing
option, warrant, call, right, commitment or other agreement to which any Loan
Party or any Subsidiary any Equity Interests of which are required to be pledged
as Collateral under the Security Documents is a party requiring, and there are
no Equity Interests in any such Loan Party or Subsidiary that upon exercise,
conversion or exchange would require, the issuance by such Loan Party or
Subsidiary of any additional Equity Interests or other securities exercisable
for, convertible into, exchangeable for or evidencing the right to subscribe for
or purchase any Equity Interests in such Loan Party or Subsidiary.
(b)    Schedule 3.11B sets forth, as of the Effective Date, all outstanding
Disqualified Equity Interests, if any, in the Borrower or any Subsidiary,
including the number, date of issuance and the record holder of such
Disqualified Equity Interests.






--------------------------------------------------------------------------------

89



SECTION 3.12.    Solvency. Immediately after the consummation of the
Transactions to occur on the Effective Date, and giving effect to the rights of
subrogation and contribution under the Collateral Agreement, (a) the fair value
of the assets of the Borrower and the Subsidiaries, taken as a whole, will
exceed their debts and liabilities, subordinated, contingent or otherwise, (b)
the present fair saleable value of the assets of the Borrower and the
Subsidiaries, taken as a whole, will be greater than the amount that will be
required to pay the probable liability on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (c) the Borrower and the Subsidiaries, taken as a
whole, will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured and (d)
the Borrower and the Subsidiaries, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged, as
such business is conducted at the time of and is proposed to be conducted
following the Effective Date.
SECTION 3.13.    Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower or
any Subsidiary to the Administrative Agent, the Arranger or any Lender in
connection with the negotiation of this Agreement or any other Loan Document,
included herein or therein or furnished hereunder or thereunder (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that (a) with respect to forecasts or
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time made and at the time so furnished and, if furnished
prior to the Effective Date, as of the Effective Date (it being understood that
such forecasts and projections may vary from actual results and that such
variances may be material) and (b) no representation is made with respect to
general economic or industry data.
SECTION 3.14.    Collateral Matters. (a) The Collateral Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the Uniform Commercial Code) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior in right to
any other Person, and (ii) when financing statements in appropriate form are
filed in the applicable filing offices, the security interest created under the
Collateral Agreement will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the remaining Collateral (as
defined therein) to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, prior and superior to the rights of any
other Person.






--------------------------------------------------------------------------------

90



(b)    Each Security Document, other than any Security Document referred to in
the preceding paragraphs of this Section, including each Foreign Pledge
Agreement, upon execution and delivery thereof by the parties thereto and the
making of the filings and taking of the other actions provided for therein, will
be effective under applicable law to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral subject thereto, and will constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
in the Collateral subject thereto, prior and superior to the rights of any other
Person.
SECTION 3.15.    Federal Reserve Regulations. None of the Borrower or any
Subsidiary is engaged principally, or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors), or extending credit for the purpose of
purchasing or carrying margin stock. No part of the proceeds of the Loans will
be used, directly or indirectly, for any purpose that entails a violation
(including on the part of any Lender) of any of the regulations of the Board of
Governors, including Regulations U and X. After the Merger Date, not more than
25% of the value of the assets of the Borrower and the Subsidiaries subject to
any restrictions on the sale, pledge or other disposition of assets under this
Agreement or any other Loan Document will at any time be represented by margin
stock.
SECTION 3.16.    Effective Date Representation. As of the Effective Date, the
incurrence of the Loans and the provision of the Guarantees, in each case under
the Loan Documents, and the granting of the security interests in the Collateral
to secure the Loan Document Obligations, do not conflict in any material respect
with the organizational documents of the Borrower or any Subsidiary Loan Party
or result in any breach or violation of any material agreements of the Borrower
or its Subsidiaries (as reflected in the Borrower’s Form 10-K for the fiscal
year ended December 31, 2012, and Form 10-Q for the fiscal quarter ended March
31, 2013, in each case filed with the SEC) (except to the extent any such breach
or violation could not reasonably be expected to have a material adverse effect
on the Borrower and its Subsidiaries, taken as a whole).
SECTION 3.17.    Anti-Terrorism Laws; Anti-Corruption Laws. (a) No Loan Party
(i) is a person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative in any
material respect of Section 2, or (iii) is a Sanctioned Person.
(b) Each Loan Party is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA PATRIOT Act
of 2001). No part of the






--------------------------------------------------------------------------------

91



proceeds of the Loans will be used for the purpose of financing the activities
of any Sanctioned Person or for any purpose in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, the UK Bribery Act of 2010 or
any other applicable bribery or corruption law, and the Borrower and the
Subsidiaries are in compliance with such acts and laws, except where the failure
to comply with any such acts or laws, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
ARTICLE IV

Conditions
SECTION 4.01.    Effective Date. The amendment and restatement of the Existing
Credit Agreement in the form of this Agreement and the obligations of the
Lenders hereunder to make Loans and other extensions of credit pursuant hereto
shall not become effective until the date on which each of the following
conditions shall have been satisfied (or waived in accordance with Section
9.02):
(a)     The Administrative Agent shall have received from each party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission or other electronic transmission of a signed counterpart
of this Agreement) that such party has signed a counterpart of this Agreement;
(b)    The principal of and accrued and unpaid interest on all outstanding loans
and letter of credit disbursements under the Existing Credit Agreement, and all
accrued and unpaid fees and cost reimbursements payable under the Existing
Credit Agreement (including all amounts owed in respect of such prepayments
pursuant to Section 2.16 of the Existing Credit Agreement), shall have been (or,
substantially simultaneously with the effectiveness of this Agreement and the
making of Loans hereunder on the Effective Date, shall be) paid in full, and the
Administrative Agent shall have received evidence reasonably satisfactory to it
of such payment;
(c)    The conditions set forth in paragraphs (a) and (b) of Section 4.02 shall
be satisfied on and as of the Effective Date, and the Administrative Agent shall
have received a certificate of a Financial Officer dated the Effective Date to
such effect;
(d)    the Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Effective Date) of each of (i) Skadden, Arps, Slate, Meagher & Flom
LLP, counsel for the Borrower, (ii) Edward Gallagher, internal counsel for the
Borrower, and (iii) local counsel for the Borrower in each jurisdiction in which
any Subsidiary Loan Party is organized, and the laws of which are not covered by
the opinion letter referred to in clause (i) above, in each case in form and
substance reasonably satisfactory to the Administrative Agent;






--------------------------------------------------------------------------------

92



(e)    the Administrative Agent shall have received such documents and
certificates as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the transactions contemplated herein and any other legal matters relating to
the Loan Parties, the Loan Documents or the transactions contemplated herein,
all in form and substance reasonably satisfactory to the Administrative Agent;
(f)    all fees, cost reimbursements and out-of-pocket expenses required to be
paid or reimbursed on the Effective Date pursuant hereto or pursuant to the
Engagement Letter and the Fee Letters (as defined in the Engagement Letter), to
the extent invoiced prior to the Effective Date, shall have been paid or will be
paid substantially simultaneously with the initial borrowing of the Term Loans
(which amounts may be offset against the proceeds of the Term Loans made on the
Effective Date to the extent set forth in a flow of funds statement authorized
by the Borrower);
(g)    The Collateral and Guarantee Requirement shall have been satisfied and
the Administrative Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by a Financial Officer of the Borrower,
together with all attachments contemplated thereby, including the results of a
search of the Uniform Commercial Code (or equivalent) filings made with respect
to the Borrower and the Designated Subsidiaries in the jurisdictions
contemplated by the Perfection Certificate, delivered prior to the Effective
Date, and copies of the financing statements (or similar documents) disclosed by
such search and evidence reasonably satisfactory to the Administrative Agent
that the Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been or will contemporaneously with the
initial funding of Loans on the Effective Date be released; provided that the
Borrower need not have satisfied the Collateral and Guarantee Requirement with
respect to Foreign Pledge Agreements to the extent that the Administrative Agent
has, consistent with the definition of “Collateral and Guarantee Requirement”,
granted extensions of time for execution and delivery of such agreements
(including any such extensions granted under the Existing Credit Agreement or
pursuant to Section 5.14). If the Collateral Agreement continues to be the
Collateral Agreement executed and delivered pursuant to the Existing Credit
Agreement, each Subsidiary Loan Party shall have entered into a reaffirmation
agreement pursuant to which such Subsidiary Loan Party reaffirms its obligations
under the Collateral Agreement, in form and substance reasonably satisfactory to
the Administrative Agent;
(h)    The Administrative Agent shall have received a certificate, substantially
in the form of Exhibit H, from a Financial Officer of the Borrower confirming
the solvency of the Borrower and its Subsidiaries on a consolidated basis on the
Effective Date after giving effect to the Transactions contemplated to occur on
the Effective Date; and
(i)    The Administrative Agent shall have received all documentation and other
information about the Borrower and the Guarantors as has been reasonably
requested






--------------------------------------------------------------------------------

93



by the Administrative Agent or any Lender in writing at least five days prior to
the Effective Date and that they reasonably determine is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA PATRIOT Act.
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (but not a conversion or continuation of an
outstanding Borrowing), and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:
(a)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct (i) in the case of the representations
and warranties qualified as to materiality, in all respects and (ii) otherwise,
in all material respects, in each case on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (other than any such Borrowing or Letter of Credit issuance on the
Effective Date), no Default shall have occurred and be continuing.
On the date of any Borrowing (but not a conversion or continuation of an
outstanding Borrowing) or the issuance, amendment, renewal or extension of any
Letter of Credit, the Borrower shall be deemed to have represented and warranted
that the conditions specified in paragraphs (a) and (b) of this Section have
been satisfied and that, after giving effect to such Borrowing, or such
issuance, amendment, renewal or extension of a Letter of Credit, the Aggregate
Revolving Exposure (or any component thereof) shall not exceed the maximum
amount thereof (or the maximum amount of any such component) specified in
Section 2.01, 2.04(a) or 2.05(b).
ARTICLE V

Affirmative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated (or shall have
been cash collateralized as contemplated by Section 2.05(c)) and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, on behalf of each Lender:






--------------------------------------------------------------------------------

94



(a)    within 90 days after the end of each fiscal year of the Borrower (or, so
long as the Borrower shall be subject to periodic reporting obligations under
the Exchange Act, by the date that the Annual Report on Form 10-K of the
Borrower for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of income, stockholders’ equity and cash flows as of the
end of and for such fiscal year, setting forth in each case in comparative form
the figures for the prior fiscal year, all audited by and accompanied by the
opinion of Pricewaterhouse Coopers L.L.P. or another independent registered
public accounting firm of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries on a consolidated basis as of the end of and for such
year in accordance with GAAP;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower (or, so long as the Borrower shall be
subject to periodic reporting obligations under the Exchange Act, by the date
that the Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter
would be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related consolidated statements of
income and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the prior fiscal year, all certified by a
Financial Officer of the Borrower as presenting fairly, in all material
respects, the financial position, results of operations and cash flows of the
Borrower and its consolidated Subsidiaries on a consolidated basis as of the end
of and for such fiscal quarter and such portion of the fiscal year in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
certain footnotes;
(c)    not later than the fifth Business Day following the date of delivery of
financial statements under clause (a) or (b) above, a completed Compliance
Certificate signed by a Financial Officer of the Borrower, (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.12 and Section 6.13 and computing the Leverage Ratio
as of the last day of the fiscal period covered by such financial statements,
(iii) (x) stating whether any change in GAAP or in the application thereof has
occurred since the date of the consolidated balance sheet of the Borrower most
recently theretofore delivered under clause (a) or (b) above (or, prior to the
first such delivery, referred to in Section 3.04) and, if any such change has
occurred, specifying the effect of






--------------------------------------------------------------------------------

95



such change on the financial statements (including those for the prior periods)
accompanying such certificate and (y) if any change in GAAP or in the
application thereof has occurred with respect to the treatment of Capital Lease
Obligations or other lease obligations, attaching a reconciliation in form and
substance reasonably satisfactory to the Administrative Agent, setting forth the
differences in such treatment from the treatment effected by the Borrower
pursuant to Section 1.04(b), (iv) certifying that all notices required to be
provided under Sections 5.03 and 5.04 have been provided, (v) in the case of any
delivery of financial statements under clause (a) above in respect of fiscal
years ending on or after December 31, 2012, unless the Investment Grade Date has
occurred, setting forth a reasonably detailed calculation of Adjusted
Consolidated Net Income for the applicable fiscal year, (vi) setting forth
reasonably detailed calculations as of the last day of the most recent fiscal
quarter covered by such financial statements with respect to which Subsidiaries
are Material Subsidiaries based on the information contained in such financial
statements and identifying each Subsidiary, if any, that has automatically been
designated a Material Subsidiary in order to satisfy the condition set forth in
the definition of the term “Material Subsidiary”, and (vii) identifying, as of
the last day of the most recent fiscal quarter covered by such financial
statements, each Subsidiary that (A) is an Excluded Subsidiary as of such date
but has not been identified as an Excluded Subsidiary in Schedule 3.11A or in
any prior Compliance Certificate or (B) has previously been identified as an
Excluded Subsidiary but has ceased to be an Excluded Subsidiary;
(d)    not later than five days after any delivery of financial statements under
paragraph (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether it obtained knowledge during the course of
its examination of such financial statements of any Default relating to
compliance with Section 6.12 or Section 6.13 as of, or for the Test Period
ending, on the last day of any fiscal quarter during the fiscal year covered by
such financial statements and, if such knowledge has been obtained, describing
such Default (which certificate may be limited to the extent required by
accounting rules or guidelines and may assume the accuracy of any Pro Forma
Adjustments made by the Borrower to Consolidated EBITDA for the Test Periods
involved);
(e)     promptly after the same has been submitted to and reviewed by the board
of directors of the Borrower in each fiscal year, a consolidated budget for such
fiscal year in substantially the same form and detail as the 2013 budget
furnished to the Administrative Agent prior to the Effective Date, setting forth
the assumptions used for purposes of preparing such budget, and, promptly after
the same have been submitted to and reviewed by the board of directors of the
Borrower, any material revisions to such budget;
(f)    promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower or any of its ERISA Affiliates may request with respect to any






--------------------------------------------------------------------------------

96



Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and
(g)    promptly after any request therefor, such other non-privileged
information regarding the operations, business affairs, assets, liabilities
(including contingent liabilities) and financial condition of the Borrower or
any Subsidiary, or compliance with the terms of any Loan Document, or with the
USA PATRIOT Act, as the Administrative Agent or any Lender may reasonably
request.
Information required to be delivered pursuant to clause (a) or (b) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the SEC
at http://www.sec.gov. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.
SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary, or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by the Borrower to the
Administrative Agent and the Lenders, that in each case could reasonably be
expected to result in a Material Adverse Effect or that in any manner questions
the validity of any Loan Document;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)    any other development that has resulted, or could reasonably be expected
to result, in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or






--------------------------------------------------------------------------------

97



development requiring such notice and any action taken or proposed to be taken
with respect thereto.
SECTION 5.03.    Additional Subsidiaries. (a) If any Subsidiary is formed or
acquired after the Effective Date, the Borrower will, as promptly as
practicable, and in any event within 30 days (or such longer period as the
Administrative Agent may agree to in writing), notify the Administrative Agent
thereof and cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary (if it is a Designated Subsidiary) and with respect
to any Equity Interests of such Subsidiary owned by any Loan Party (including
without limitation, in the case of any Equity Interests of a Foreign Subsidiary
held by a Loan Party, if requested by the Administrative Agent, the execution
and delivery of a Foreign Pledge Agreement with respect to such Equity Interests
(subject to the limitations referred to in the definition of “Collateral and
Guarantee Requirement” and, if applicable, the taking of other necessary actions
to perfect the security interest of the Administrative Agent in such Equity
Interests).
(b) The Borrower may designate any Domestic Subsidiary that is not otherwise a
Designated Subsidiary as a Designated Subsidiary; provided that (i) such
Subsidiary shall have delivered to the Administrative Agent a supplement to the
Collateral Agreement, in the form specified therein, duly executed by such
Subsidiary, (ii) the Borrower shall have delivered a certificate of a Financial
Officer or other executive officer of the Borrower to the effect that, after
giving effect to any such designation and such Subsidiary becoming a Subsidiary
Loan Party hereunder, the representations and warranties set forth in this
Agreement and the other Loan Documents as to such Subsidiary shall be true and
correct and no Default shall have occurred and be continuing and (iii) such
Subsidiary shall have delivered to the Administrative Agent documents and
opinions of the type referred to in paragraphs (b) and (c) of Section 4.01.
SECTION 5.04.    Information Regarding Collateral. The Borrower will, during
such periods as the Collateral and Guarantee Requirement requires the pledge of
Equity Interests owned by Loan Parties, furnish to the Administrative Agent
prompt written notice of any change in (i) the legal name of any Loan Party, as
set forth in its organizational documents, (ii) the jurisdiction of organization
or the form of organization of any Loan Party (including as a result of any
merger or consolidation), (iii) the location of the chief executive office of
any Loan Party or (iv) the organizational identification number, if any, or,
with respect to any Loan Party organized under the laws of a jurisdiction that
requires such information to be set forth on the face of a Uniform Commercial
Code financing statement, the Federal Taxpayer Identification Number of such
Loan Party. The Borrower agrees not to effect or permit any change referred to
in the preceding sentence during such periods as the Collateral and Guarantee
Requirement requires the pledge of Equity Interests owned by Loan Parties unless
all filings have been made under the Uniform Commercial Code or otherwise that
are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral owned by such Loan Party.






--------------------------------------------------------------------------------

98



SECTION 5.05.    Existence; Conduct of Business. (a) The Borrower and each
Subsidiary will do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect its legal existence and
exercise commercially reasonable efforts to preserve, renew and keep in full
force and effect those licenses, permits, privileges, and franchises (other than
Intellectual Property) that are material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 or any Disposition
permitted by Section 6.05. The Borrower and the Subsidiaries will exercise
commercially reasonable efforts in accordance with industry standard practices
to preserve, renew and keep in full force and effect their Intellectual Property
licenses and rights, and their patents, copyrights, trademarks and trade names,
in each case material to the conduct of their business, except where the failure
to take such actions, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any Disposition permitted by Section 6.05.
(b)    The Borrower and each Subsidiary will take all actions reasonably
necessary in accordance with industry standard practices to protect all patents,
trademarks, copyrights, technology, software, domain names and other
Intellectual Property material to the conduct of its business, including (i)
protecting the secrecy and confidentiality of the confidential information and
trade secrets of the Borrower or such Subsidiary by having and following a
policy requiring employees, consultants, licensees, vendors and contractors to
execute confidentiality agreements when it is likely that confidential
information will be shared with them, (ii) taking all actions reasonably
necessary in accordance with industry standard practices to ensure that trade
secrets of the Borrower or such Subsidiary do not fall into the public domain
and (iii) protecting the secrecy and confidentiality of the source code of
computer software programs and applications owned or licensed out by the
Borrower or such Subsidiary by having and following a policy requiring licensees
of such source code (including licensees under any source code escrow agreement)
to enter into agreements with use and nondisclosure restrictions, except with
respect to any of the foregoing where the failure to take any such action,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 5.06.    Payment of Obligations. The Borrower and each Subsidiary will
pay its obligations (other than obligations with respect to Indebtedness),
including Tax liabilities, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.07.    Maintenance of Properties. The Borrower and each Subsidiary
will keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, except where
the






--------------------------------------------------------------------------------

99



failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.08.    Insurance. The Borrower and each Subsidiary will maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations.
SECTION 5.09.    Books and Records; Inspection and Audit Rights. The Borrower
and each Subsidiary will keep proper books of record and account in which full,
true and correct entries in accordance with GAAP and applicable law are made of
all dealings and transactions in relation to its business and activities. The
Borrower and each Subsidiary will permit the Administrative Agent or any Lender,
and any agent designated by any of the foregoing, upon reasonable prior notice
and, subject to applicable legal privileges, (a) to visit and inspect its
properties, (b) to examine and make extracts from its books and records and
(c) to discuss its operations, business affairs, assets, liabilities (including
contingent liabilities) and financial condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested provided that (i) unless an Event of Default shall have occurred and
be continuing, no such discussion with any such independent accountants shall be
permitted unless the Borrower shall have received reasonable notice thereof and
a reasonable opportunity to participate therein and no Lender shall exercise
such rights more often than two times during any calendar year and (ii) the
reasonable costs and expenses of Lenders in connection with such visits and
examinations shall be borne by the Borrower only after the occurrence and during
the continuance of an Event of Default.
SECTION 5.10.    Compliance with Laws. The Borrower and each Subsidiary will
comply with all Requirements of Law, including Environmental Laws, ERISA and the
laws applicable to each Foreign Pension Plan, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 5.11.    Use of Proceeds and Letters of Credit; Deposit of Term Loan
Proceeds. The proceeds of the Term Loans will be used to repay amounts owing
under the Existing Credit Agreement on the Effective Date, to pay Transaction
Costs and otherwise for general corporate purposes. The proceeds of the
Revolving Loans and Swingline Loans will be used on and after the Effective Date
for working capital and other general corporate purposes of the Borrower and the
Subsidiaries. Letters of Credit will be used by the Borrower and the
Subsidiaries for general corporate purposes.
SECTION 5.12.    Further Assurances. The Borrower and each other Loan Party will
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), that may be required under any applicable law, or that the
Administrative Agent may






--------------------------------------------------------------------------------

100



reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied at all times or otherwise to effectuate the provisions of the
Loan Documents, all at the expense of the Loan Parties. The Borrower will
provide to the Administrative Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
SECTION 5.13.    Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to maintain continuously in effect (i) a rating of the credit
facilities hereunder by S&P and (ii) from and after the time, if any, that the
Borrower obtains a rating of the credit facilities hereunder from Moody’s, such
a rating of the credit facilities by Moody’s.
SECTION 5.14.    Certain Post-Closing Collateral Obligations. As promptly as
practicable, and in any event within the time period after the Effective Date
set forth therefor in Schedule 5.14 (or such later date as the Administrative
Agent may agree), the Borrower and each other Loan Party will satisfy the
requirements set forth on Schedule 5.14, including, but not limited to, the
delivery of all Foreign Pledge Agreements that would have been required to be
delivered on the Effective Date but for the final sentence of Section 4.01(g),
and take or cause to be taken such other actions as may be necessary to comply
with the Collateral and Guarantee Requirement with respect to such Foreign
Pledge Agreements and the Equity Interests subject thereto, in each case except
(i) to the extent otherwise agreed by the Administrative Agent pursuant to its
authority as set forth in the definition of the term “Collateral and Guarantee
Requirement” or (ii) in the event a requirement of Schedule 5.14 is no longer
applicable due to the permitted sale or transfer of the Equity Interests of a
Subsidiary prior to the time period required to satisfy such requirement set
forth in Schedule 5.14.


ARTICLE VI

Negative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated (or shall have
been cash collateralized as contemplated by Section 2.05(c)) and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
SECTION 6.01.    Indebtedness; Certain Equity Securities. (a) None of the
Borrower or any Subsidiary will create, incur, assume or permit to exist any
Indebtedness, except:
(i)    Indebtedness created under the Loan Documents;






--------------------------------------------------------------------------------

101



(ii)    (x) Indebtedness existing on the Effective Date and (except in the case
of Guarantees in an amount less than $10,000,000) set forth on Schedule 6.01,
(y) Refinancing Indebtedness in respect of debt owed to non-Affiliates reflected
on such schedule and (z) extensions and renewals of debt owed by the Borrower or
any Subsidiary to the Borrower or any Subsidiary reflected on such schedule;
(iii)    Indebtedness of the Borrower or any Subsidiary to the Borrower or any
other Subsidiary; provided that (A) such Indebtedness shall not have been
transferred to any Person other than the Borrower or any Subsidiary and (B) any
such Indebtedness owing by any Loan Party shall be unsecured and, during any
Pledge Effectiveness Period, subordinated in right of payment to the Loan
Document Obligations in accordance with the provisions of Exhibit D hereto;
(iv)    (x) Guarantees incurred in compliance with clause (a)(xiv) or (xv)
below, (y) Guarantees by Loan Parties of Indebtedness of other Loan Parties and
Guarantees by Subsidiaries that are not Loan Parties of Indebtedness of other
Subsidiaries that are not Loan Parties, in each case, in respect of Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.01 (other than
clauses (ii), (vi) and (xi)); provided, that if the Indebtedness that is being
Guaranteed is unsecured and/or subordinated to the Loan Document Obligations,
the Guarantee shall also be unsecured and/or subordinated to the Loan Document
Obligations on terms not less favorable in any material respect to the Lenders
and (z) Guarantees by Loan Parties of Indebtedness of Subsidiaries that are not
Loan Parties, other than in respect of Permitted Cash Pooling Arrangements, in
an aggregate principal amount not at any time in excess of $125,000,000;
(v)    Indebtedness of the Borrower or any Subsidiary (x)(A) incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and Synthetic Lease Obligations, provided
that such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets or (B) assumed in
connection with the acquisition of any fixed or capital assets, and Refinancing
Indebtedness in respect of any of the foregoing; provided that the aggregate
principal amount of Indebtedness permitted by this clause (v)(x) shall not,
except as otherwise permitted by clauses (a)(xiv) or (xv) below and Section
6.02(a)(xvii), exceed $150,000,000 at any time outstanding, and (y) Indebtedness
of the Borrower or any Subsidiary consisting of Capital Lease Obligations or
Synthetic Lease Obligations incurred in connection with Scheduled Dispositions
that are effected as Sale/Leaseback Transactions;
(vi)    Indebtedness (other than syndicated bank facilities, capital markets
Indebtedness and any other Indebtedness represented or governed by agreements or
instruments containing restrictions on dividend payments to the Borrower,
Guarantees of the Obligations or the provision of Liens (except with respect to






--------------------------------------------------------------------------------

102



assets securing such Indebtedness) to secure the Obligations) of any Person that
becomes a Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Subsidiary in a transaction permitted
hereunder) after the date hereof, or Indebtedness of any Person that is assumed
by any Subsidiary in connection with an acquisition of assets by such Subsidiary
in a Permitted Acquisition, provided that (A) such Indebtedness exists at the
time such Person becomes a Subsidiary (or is so merged or consolidated) or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired and (B) neither the Borrower nor any Subsidiary (other
than such Person or the Subsidiary with which such Person is merged or
consolidated or the Person that so assumes such Person’s Indebtedness) shall
Guarantee or otherwise become liable for the payment of such Indebtedness, and
Refinancing Indebtedness in respect of any of the foregoing; provided that,
except as otherwise permitted by clause (a)(xiv) or (xv) below, after giving
effect to such Indebtedness permitted by this clause (vi), the Borrower shall be
in Pro Forma Compliance with the covenant set forth in Section 6.12;
(vii)    Indebtedness of (x) Foreign Subsidiaries in an aggregate principal
amount not in excess of $200,000,000, except as otherwise permitted by clause
(a)(xv) below, and (y) Indebtedness of NCR Manaus in an aggregate principal
amount not in excess of $50,000,000, except as otherwise permitted by clause
(a)(xv) below, and the Guarantee by the Borrower or other Loan Parties, on an
unsecured basis, of the Borrower’s pro rata share of Indebtedness of NCR Manaus
incurred under this clause (vii)(y), based on the percentage of all outstanding
common Equity Interests of NCR Manaus owned by the Borrower or directly or
indirectly wholly owned Subsidiaries;
(viii)    (A)(x) Indebtedness of the Borrower or other Domestic Subsidiaries in
respect of any overdrafts and related liabilities arising from treasury,
depository and cash management services, provided that such Indebtedness shall
be repaid in full within 15 Business Days of the incurrence thereof and (y)
Indebtedness of Foreign Subsidiaries in respect of Permitted Cash Pooling
Arrangements, provided that such Indebtedness (1) shall not exceed $150,000,000
in the aggregate at any time outstanding and (2) shall be reduced to zero not
less frequently than every 90 days, (B) Indebtedness owed by the Borrower or any
Subsidiary to the Borrower or any Subsidiary pursuant to intercompany cash
pooling arrangements in the ordinary course of business and consistent with past
practices and (C) Indebtedness in connection with automated clearing-house
transfers of funds;
(ix)    (x) Indebtedness in respect of letters of credit, surety and performance
bonds, bank guarantees, appeal bonds and similar instruments issued for the
account of the Borrower or any Subsidiary supporting obligations under (A)
workers’ compensation, unemployment insurance and other social security laws in
the ordinary course of business, (B) bids, trade contracts, leases, statutory
obligations






--------------------------------------------------------------------------------

103



and obligations of a like nature in the ordinary course of business and (C)
judgments pending appeal that do not constitute an Event of Default and (y)
Indebtedness of the type referred to in clause (f) of the definition thereof
securing judgments, decrees, attachments or awards that do not constitute an
Event of Default under clause (1) of Article VII;
(x)    Indebtedness of the Borrower or any Subsidiary in the form of purchase
price adjustments, earn-outs or other arrangements representing acquisition
consideration or deferred payments of a similar nature incurred in connection
with any Permitted Acquisition or any other Investment, including, subject to
Section 6.01(c);
(xi)    Indebtedness in respect of Third Party Interests issued by
Securitization Vehicles in Securitizations permitted by Section 6.05 in an
aggregate amount at any time outstanding not in excess of $200,000,000, and
Indebtedness consisting of representations, warranties, covenants and
indemnities made by, and repurchase and other obligations of, the Borrower or a
Subsidiary in connection with Securitizations permitted by Section 6.05;
provided that such representations, warranties, covenants, indemnities and
repurchase and other obligations are of the type customarily included in
securitizations of accounts receivable intended to constitute true sales of such
accounts receivable, if customary for such securitizations to be intended to
constitute true sales;
(xii)    Permitted Unsecured Indebtedness, provided that, after giving effect to
the incurrence thereof, the Leverage Ratio calculated on a Pro Forma Basis
giving effect to such incurrence shall be not more than 0.25 less than the then
applicable ratio under Section 6.12 for the most recent Test Period prior to
such time for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (after giving effect, however, to any adjustments to
such applicable ratio based on the Cumulative Leverage Ratio Increase Amount
reflecting any such Indebtedness that constitutes Pension Funding Indebtedness);
(xiii)    other unsecured Indebtedness in an aggregate principal amount not
exceeding $150,000,000 at any time outstanding; provided that the aggregate
principal amount of Indebtedness of the Subsidiaries that are not Loan Parties
permitted by this clause (xiii) shall not exceed $75,000,000 at any time
outstanding;
(xiv)    after the Investment Grade Date, other Indebtedness of the Borrower;
provided that after giving effect to the incurrence of such Indebtedness, the
Borrower shall be in Pro Forma Compliance with the covenant set forth in Section
6.12; and
(xv)    after the Investment Grade Date, other Indebtedness of Subsidiaries in
an aggregate principal amount, which when taken together (without duplication)
with (A) all Indebtedness of Subsidiaries (including Guarantees of






--------------------------------------------------------------------------------

104



Permitted Unsecured Indebtedness) under clauses (a)(ii) (in the case of
Indebtedness to non-Affiliates), (iv), (v), (vi), (vii), (xi), (xii) and (xiii)
above, including Indebtedness in respect of Capitalized Lease Obligations and
Synthetic Lease Obligations incurred pursuant to Section 6.06, plus (B) the
amount of Indebtedness or other obligations secured by Liens referred to in
clause (A) of Section 6.02(a)(xvii) or otherwise secured in reliance on Section
6.02(a)(xvii), does not at any time exceed an amount equal to 10% of
Consolidated Tangible Assets as of the last day of the most recent fiscal
quarter in respect of which financial statements have been delivered pursuant to
Section 5.01, provided that (x) after giving effect to the incurrence of such
Indebtedness, the Borrower shall be in Pro Forma Compliance with the covenant
set forth in Section 6.12 and (y) no Securitization or similar financing
involving the pledge or sale of accounts receivable may be effected under this
clause (xv).
(b)    The Borrower will not permit any Subsidiary to issue any preferred Equity
Interests except for preferred Equity Interests issued to and held by the
Borrower or any other Subsidiary (and, in the case of any preferred Equity
Interests issued by any Subsidiary Loan Party, such preferred Equity Interests
shall be held by the Borrower or a Subsidiary Loan Party).
SECTION 6.02.    Liens. (a) None of the Borrower or any Subsidiary will create,
incur, assume or permit to exist any Lien on any asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable and royalties) or rights in respect of any thereof, except:
(i)    Liens created under the Loan Documents;
(ii)    Permitted Encumbrances;
(iii)    any Lien on any asset of the Borrower or any Subsidiary existing on the
Effective Date and set forth on Schedule 6.02; provided that (A) such Lien shall
not apply to any other asset of the Borrower or any Subsidiary and (B) such Lien
shall secure only those obligations that it secures on the date hereof and any
extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof and, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.01 as Refinancing
Indebtedness in respect thereof;
(iv)    any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the date hereof prior to the time such Person becomes a Subsidiary (or is
so merged or consolidated); provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), (B) such Lien shall not apply to






--------------------------------------------------------------------------------

105



any other asset of the Borrower or any Subsidiary (other than, in the case of
any such merger or consolidation, the assets of any Subsidiary that is a party
thereto) and (C) such Lien shall secure only those obligations that it secures
on the date of such acquisition or the date such Person becomes a Subsidiary (or
is so merged or consolidated), and any extensions, renewals and refinancings
thereof that do not increase the outstanding principal amount thereof and, in
the case of any such obligations constituting Indebtedness, that are permitted
under Section 6.01 as Refinancing Indebtedness in respect thereof;
(v)    (A) Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (x) such Liens secure only
Indebtedness permitted by clause (v) of Section 6.01(a) and (y) such Liens shall
not apply to any other asset of the Borrower or any Subsidiary (other than the
proceeds and products thereof); provided further that in the event purchase
money obligations are owed to any Person with respect to financing of more than
one purchase of any fixed or capital assets, such Liens may secure all such
purchase money obligations and may apply to all such fixed or capital assets
financed by such Person and (B) Liens on assets arising in connection with
Scheduled Dispositions that are effected as Sale/Leaseback Transactions to the
extent permitted under Section 6.01(a)(v)(y);
(vi)    in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
(vii)    in the case of (A) any Subsidiary that is not a wholly-owned Subsidiary
or (B) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement, including any such Liens
arising under the Brazil Transaction Documents;
(viii)    Liens solely on any cash earnest money deposits, escrow arrangements
or similar arrangements made by the Borrower or any Subsidiary in connection
with any letter of intent or purchase agreement for a Permitted Acquisition or
other transaction permitted hereunder;
(ix)    any interest or title of a lessor under leases (other than leases
constituting Capitalized Lease Obligations) entered into by the Borrower or any
of the Subsidiaries in the ordinary course of business;
(x)    Liens deemed to exist in connection with Investments in repurchase
agreements that are Permitted Investments;






--------------------------------------------------------------------------------

106



(xi)    Liens on property of any Subsidiary that is not a Loan Party, which
Liens secure Indebtedness of such Subsidiary permitted under Section 6.01;
(xii)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Subsidiaries in the
ordinary course of business;
(xiii)    Liens in favor of any Securitization Vehicle or any collateral agent
for holders of Third Party Interests on Securitization Assets transferred or
purported to be transferred to such Securitization Vehicle in connection with
Securitizations permitted by Section 6.05;
(xiv)    leases, licenses, subleases or sublicenses, including non-exclusive
software licenses, granted to others that do not (A) interfere in any material
respect with the business of the Borrower and the Subsidiaries, taken as a
whole, or (B) secure any Indebtedness;
(xv)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(xvi)    other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed $75,000,000 at any time outstanding;
(xvii)    after the Investment Grade Date, Liens securing Indebtedness or other
obligations which, when taken together (without duplication) with (A) the amount
of all Indebtedness or obligations secured pursuant to clauses (a)(iii), (iv),
(v), (xi), (xii), (xiii) and (xvi) above and the amount of Capitalized Lease
Obligations and Synthetic Lease Obligations incurred pursuant to Section 6.06
plus (B) the amount of Subsidiary Indebtedness referred to in clause (A) of
Section 6.01(a)(xv) or otherwise incurred in reliance on Section 6.01(a)(xv),
does not at any time exceed an amount equal to 10% of Consolidated Tangible
Assets as of the last day of the most recent fiscal quarter in respect of which
financial statements have been delivered pursuant to Section 5.01;
(xviii)    to the extent required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act and the regulations thereunder, cash margin deposits
securing obligations under Hedging Agreements permitted under Section 6.07, in
an aggregate amount not to exceed $75,000,000; and
(xix)    Liens on (i) deposit accounts of the Borrower and Domestic
Subsidiaries, and related set-off rights of cash management banks securing
Indebtedness permitted by Section 6.01(viii)(A)(x) and (ii) deposit accounts of
Foreign Subsidiaries and related set-off rights of cash management banks
servicing Permitted Cash Pooling Arrangements, including in each case, fees and
other






--------------------------------------------------------------------------------

107



obligations to cash management banks with respect to the provision of cash
management services (but not other obligations).
(b)    Notwithstanding the foregoing, no Subsidiary that is a Designated
Subsidiary as of the Effective Date shall create, incur, assume or permit to
exist any Lien (other than any non-consensual Lien or any Lien of the type
referred to in Section 6.02(iv)) on any Equity Interests that are required by
the Collateral and Guarantee Requirement to be pledged as Collateral, except
pursuant to the Security Documents.
(c)    Notwithstanding the foregoing, neither the Borrower nor any Subsidiary
shall create, incur, assume or permit to exist any Lien on the Intellectual
Property (other than any non-consensual Lien or any Lien of the type referred to
in Section 6.02(iv)); provided that the foregoing will not restrict or prohibit
non-exclusive licenses and sublicenses of Intellectual Property entered into in
the ordinary course of business in compliance with clause (a)(xiv) above.
SECTION 6.03.    Fundamental Changes; Business Activities. (a) None of the
Borrower or any Subsidiary will merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) any Person
may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Person (other than the Borrower) may merge or
consolidate with any Subsidiary in a transaction in which the surviving entity
is a Subsidiary (and, if any party to such merger or consolidation is a
Subsidiary Loan Party, is a Subsidiary Loan Party), (iii) any Subsidiary may
merge into or consolidate with any Person (other than the Borrower) in a
transaction permitted under Section 6.05 in which, after giving effect to such
transaction, the surviving entity is not a Subsidiary, and (iv) any Subsidiary
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided that the assets and
operations of any Material Subsidiary that is liquidated or dissolved shall be
transferred to the Borrower, a Subsidiary Loan Party, or the direct holder of
the Equity Interests of such Material Subsidiary in connection therewith.
(b)    None of the Borrower or any Subsidiary will engage to any material extent
in any business other than businesses of the type conducted by the Borrower and
the Subsidiaries (including the Company and its Subsidiaries) on the date hereof
and businesses reasonably related thereto (it being understood that engaging in
businesses contemplated by the Borrower’s strategic plan as described in the
Confidential Information Memorandum will not violate this provision).
(c)    The Borrower will not permit any Person other than the Borrower, or one
or more of its subsidiaries that is not a CFC and minority investors in Excluded
Subsidiaries, to own any Equity Interests in any Domestic Subsidiary (other than
as a result of an acquisition of a CFC that owns Equity Interests in a Domestic
Subsidiary and such ownership structure is not established in contemplation of
such acquisition).






--------------------------------------------------------------------------------

108



Notwithstanding the foregoing, a CFC may own the Equity Interests of a
Disregarded Domestic Subsidiary.
(d)    Notwithstanding any provision to the contrary herein, the Borrower will
not (i) permit any Equity Interests of NCR Manaus at any time owned or held by
the Borrower or any Subsidiary to be directly owned or held by any Person other
than a Loan Party or NCR Manaus Holdco, (ii) permit any Equity Interests of NCR
Manaus Holdco, if NCR Manaus Holdco owns Equity Interests of NCR Manaus, to be
directly owned or held at any time by any Person other than (A) NCR Dutch
Holdings CV, (B) a Loan Party that has complied with the Collateral and
Guarantee Requirement in respect of the Equity Interests of NCR Manaus Holdco or
(C) NCR International & Co Luxembourg Holdings SNC , (iii) permit any Equity
Interests of NCR Dutch Holdings CV, if NCR Dutch Holdings CV owns Equity
Interests of NCR Manaus Holdco or NCR International & Co Luxembourg Holdings SNC
, to be directly owned or held at any time by any Person other than a Loan Party
that has complied with the Collateral and Guarantee Requirement in respect of
the Equity Interests of NCR Dutch Holdings CV, or (iv) permit NCR Manaus Holdco
or NCR Dutch Holdings CV, at any time when any Equity Interests of NCR Manaus
are directly or indirectly owned or held by NCR Dutch Holdings CV, to incur or
permit to exist any Indebtedness or other significant obligations, or engage in
any businesses, other than (A) in the case of NCR Manaus Holdco, obligations
under the Brazil Transaction Documents, (B) obligations in respect of ordinary
course operations other than Indebtedness, (C) owning the Equity Interests of
its Subsidiaries, (D) conducting an intercompany lending business by borrowing
from, and making loans and advances to, the Borrower and the Subsidiaries (in
compliance with any applicable limitations on borrowings from Loan Parties
herein) and, in connection therewith, incurring Indebtedness consisting of such
intercompany borrowings made by it and holding assets consisting of such loans
and advances owed to it, (E) granting and receiving intercompany licenses and
sublicenses (including in connection therewith, entering into royalty
agreements) of Intellectual Property with the Borrower and Subsidiaries and (F)
such other obligations incurred in the ordinary course as are reasonably
necessary to maintain its corporate existence, comply with applicable laws and
conduct the businesses permitted by the foregoing provisions of this paragraph
(d).
(e)    Notwithstanding any provision to the contrary herein, the Borrower will
not permit, at any time NCR International & Co Luxembourg Holdings SNC owns
Equity Interests of NCR Manaus Holdco, (i)(A) less than 80% of the Equity
Interests of NCR International & Co Luxembourg Holdings SNC to be owned directly
by NCR Dutch Holdings CV or a Loan Party, (B) any remaining Equity Interests of
NCR International & Co Luxembourg Holdings SNC not owned by NCR Dutch Holdings
CV or a Loan Party to be owned by any Person other than (x) a Foreign Subsidiary
at least 65% of the outstanding voting Equity Interests, and all other Equity
Interests, of which shall have been pledged pursuant to the Collateral Agreement
or, where the Administrative Agent shall have so reasonably requested in
accordance with the Collateral and Guarantee Requirement, a Foreign Pledge
Agreement or (y) a direct or indirect subsidiary of one or more Foreign
Subsidiaries of the type described in the preceding clause (x) above, each of
which subsidiaries will be wholly owned by such Foreign Subsidiaries or by such






--------------------------------------------------------------------------------

109



Foreign Subsidiaries and by Subsidiary Loan Parties holding in the aggregate not
more than 10% of the outstanding Equity Interests thereof, and (ii) NCR
International & Co Luxembourg Holdings SNC or any Subsidiary referred to in
clause (i)(A)(x) or (i)(A)(y) above to incur or permit to exist any Indebtedness
or other significant obligations, or engage in any businesses, other than (A)
obligations in respect of ordinary course operations other than Indebtedness,
(B) owning the Equity Interests of its Subsidiaries, (C) conducting an
intercompany lending business by borrowing from, and making loans and advances
to, the Borrower and the Subsidiaries (in compliance with any applicable
limitations on borrowings from Loan Parties herein) and, in connection
therewith, incurring Indebtedness consisting of such intercompany borrowings
made by it and holding assets consisting of such loans and advances owed to it,
(D) granting and receiving intercompany licenses and sublicenses (including, in
connection therewith, entering into royalty agreements) of Intellectual Property
with the Borrower and Subsidiaries and (E) such other obligations incurred in
the ordinary course as are reasonably necessary to maintain its corporate
existence, comply with applicable laws and conduct the businesses permitted by
the foregoing provisions of this paragraph (e).
(f)    Notwithstanding any provision to the contrary herein, (i) the Borrower
will not, and will not permit any Subsidiary to, sell, transfer or contribute
any Equity Interests or operating assets of the Borrower or any Subsidiary to
Lower Fox River Remediation LLC, (ii) so long as Lower Fox River Remediation LLC
is a Subsidiary, neither the Borrower nor any Subsidiary shall create, incur,
assume or permit to exist any Lien (other than any non-consensual Liens or any
Lien of the type referred to in Section 6.02(iv) or (vii)) on the Equity
Interests of Lower Fox River Remediation LLC, (iii) so long as Lower Fox River
Remediation LLC is a Subsidiary, Lower Fox River Remediation LLC shall not
create, incur, assume or permit to exist any Indebtedness for borrowed money,
and (iv) so long as Lower Fox River Remediation LLC is a Subsidiary, Lower Fox
River Remediation LLC will not engage to any material extent in any business
other than environmental remediation and retaining the services of engineering,
other advisory firms and other service providers in connection therewith.
SECTION 6.04.    Acquisitions. The Borrower will not consummate, and will not
permit any Subsidiary to consummate: (i) any Material Acquisition for
consideration in excess of $50,000,000 other than a Permitted Acquisition; and
(ii) other Investments (excluding Investments in Subsidiaries by the Borrower or
other Subsidiaries that do not involve third parties) if the amount of any such
Investment is in excess of $50,000,000 unless, after giving effect thereto, the
Borrower is in Pro Forma Compliance with the covenants set forth in Sections
6.12 and 6.13.
SECTION 6.05.    Asset Sales. None of the Borrower or any Subsidiary will sell,
transfer, lease or otherwise dispose of (including pursuant to any transfer or
contribution to a Subsidiary), or exclusively license, any asset, including any
Equity Interest owned by it, nor will any Subsidiary issue any additional Equity
Interest in such Subsidiary (other than to the Borrower or a Subsidiary, and
other than directors’






--------------------------------------------------------------------------------

110



qualifying shares and other nominal amounts of Equity Interests that are
required to be held by other Persons under Requirements of Law) (each, a
“Disposition”), except:
(a)    Dispositions of inventory or used or surplus equipment in the ordinary
course of business or of cash and Permitted Investments and the granting of
non-exclusive licenses and sublicenses of Intellectual Property in the ordinary
course of business;
(b)    Dispositions to the Borrower or any Subsidiary; provided that any such
Dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.09; provided that no Disposition of Intellectual
Property material to the business or operations of the Borrower and its
Subsidiaries, taken as a whole, owned by a Loan Party may be made to a
Subsidiary that is not a Loan Party pursuant to this clause (b);
(c)    (i) Dispositions of accounts receivable in connection with the compromise
or collection thereof in the ordinary course of business and not as part of any
accounts receivables financing transaction and (ii) Dispositions of Factoring
Assets pursuant to Factoring Transactions; provided that the aggregate face
amount of Factoring Assets sold by Domestic Subsidiaries for any period of four
consecutive fiscal quarters shall not exceed $100,000,000;
(d)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are promptly applied to the purchase
price of such replacement property;
(e)    any Permitted IP Transfer;
(f)    Sales by the Borrower or Subsidiaries of Securitization Assets to one or
more Securitization Vehicles in Securitizations; provided that (i) each such
Securitization is effected on terms which are considered customary for such
Securitizations, (ii) the aggregate amount of Third Party Interests in respect
of all such Securitizations shall not exceed $200,000,000 at any time
outstanding, (iii) the aggregate amount of the Sellers’ Retained Interests in
such Securitizations does not exceed an amount at any time outstanding that is
customary for similar transactions and (iv) the proceeds to each such
Securitization Vehicle from the issuance of Third Party Interests are applied
substantially simultaneously with the receipt thereof to the purchase from the
Borrower or Subsidiaries of Securitization Assets;
(g)    Scheduled Dispositions and Sale/Leaseback Transactions permitted by
Section 6.06;






--------------------------------------------------------------------------------

111



(h)    the issuance to Scopus Industrial or its Affiliates of 49% of the
outstanding common Equity Interests of NCR Manaus pursuant to the Brazil
Subscription Agreement;
(i)    Dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);
(j)    Dispositions of Investments in joint ventures (other than NCR Manaus) to
the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements and, to the extent made pursuant to the
requirements of the Brazil Shareholders’ Agreement, any sale or Disposition of
Equity Interests of NCR Manaus to Scopus Industrial or its Affiliates or
designees upon their exercise of call rights under such agreement;
(k)    Dispositions of assets that are not permitted by any other clause of this
Section; provided that (i) the cumulative aggregate fair value of all assets
sold, transferred, leased or otherwise Disposed of in reliance on this
clause after the Effective Date shall not exceed (x) at any time prior to the
Investment Grade Date, $500,000,000 and (y) at any time on or after the
Investment Grade Date, an amount equal to 15% of Consolidated Tangible Assets as
of the last day of the most recent fiscal quarter in respect of which financial
statements have been delivered pursuant to Section 5.01 (it being understood
that any Disposition complying with this clause (y) at the time consummated will
not give rise to any Default as a result of a subsequent decline in Consolidated
Tangible Assets) and (ii) all Dispositions made in reliance on this clause shall
be made for fair value and at least 75% Cash Consideration; and
(l)    the sale by Retalix, Ltd. or a subsidiary of Retalix, Ltd. of, or the
issuance by any subsidiary of Retalix, Ltd. of, Equity Interests in a subsidiary
of Retalix, Ltd. to any Person upon the exercise of options or rights to acquire
such Equity Interests outstanding prior to the date on which Retalix, Ltd.
became a Subsidiary and not granted in contemplation thereof.
“Cash Consideration” means, in respect of any Disposition by the Borrower or any
Subsidiary, (a) cash or Permitted Investments received by it in consideration of
such Disposition, (b) any liabilities (as shown on the most recent balance sheet
of the Borrower provided hereunder or in the footnotes thereto) of the Borrower
or such Subsidiary, other than liabilities that are by their terms subordinated
in right of payment to the Loan Document Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and all of the Subsidiaries shall have been validly released by all applicable
creditors in writing and (c) any securities received by the Borrower or such
Subsidiary from such transferee that are converted by the Borrower or such
Subsidiary into cash or Permitted Investments (to the extent of the cash or






--------------------------------------------------------------------------------

112



Permitted Investments received) within 90 days following the closing of the
applicable Disposition.
Notwithstanding the foregoing, and other than Dispositions to the Borrower or a
Subsidiary, and other than directors’ qualifying shares and other nominal
amounts of Equity Interests that are required to be held by other Persons under
Requirements of Law, (i) no Disposition of any Equity Interests in any
Subsidiary during a Pledge Effectiveness Period, or in any Subsidiary Loan Party
at any other time, shall be permitted unless, except in the case of clause (g),
(h), (j) or (l) above, such Equity Interests constitute all the Equity Interests
in such Subsidiary held by the Borrower and the Subsidiaries and (ii) any
Disposition of any assets pursuant to this Section 6.05 (except for those
involving no party that is not a Loan Party), shall be for no less than the fair
market value of such assets at the time of such Disposition.
SECTION 6.06.    Sale/Leaseback Transactions. None of the Borrower or any
Subsidiary will enter into any Sale/Leaseback Transaction, except for any such
sale of any fixed or capital assets by any Subsidiary that is made for cash
consideration in an amount not less than the fair value of such fixed or capital
asset and is consummated within 180 days after such Subsidiary acquires or
completes the construction of such fixed or capital asset (unless such
Sale/Leaseback Transaction is entered into in order to effect a Scheduled
Disposition of assets reflected as such in the letters provided to the
Administrative Agent prior to the Second Amendment Effective Date), provided
that (a) the sale or transfer of the property thereunder is permitted under
Section 6.05, (b) any Capital Lease Obligations and Synthetic Lease Obligations
arising in connection therewith are permitted under Section 6.01 and (c) any
Liens arising in connection therewith (including Liens deemed to arise in
connection with any such Capital Lease Obligations and Synthetic Lease
Obligations) are permitted under Section 6.02.
SECTION 6.07.    Hedging Agreements. Prior to the Investment Grade Date, none of
the Borrower or any Subsidiary will enter into any Hedging Agreement, except
(a) Hedging Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than in respect of Equity
Interests or Indebtedness of the Borrower or any Subsidiary) and (b) Hedging
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.
SECTION 6.08.    Restricted Payments; Certain Payments of Indebtedness. (a) None
of the Borrower or any Subsidiary will declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that (i) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
Equity Interests permitted hereunder, (ii) any Subsidiary may declare and pay
dividends or make other distributions with respect to its capital stock,
partnership or membership interests or other similar Equity Interests, or make
other Restricted Payments in respect of its Equity Interests, in each case
ratably to the holders of such Equity Interests or its Equity Interests of






--------------------------------------------------------------------------------

113



the relevant class, as the case may be, (iii) the Borrower may acquire Equity
Interests upon the exercise of stock options if such Equity Interests are
transferred in satisfaction of a portion of the exercise price of such options,
(iv) the Borrower may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Borrower in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Borrower, (v) the Borrower may make
Restricted Payments, not exceeding $5,000,000 in the aggregate for any fiscal
year, pursuant to and in accordance with stock option plans or other benefit
plans or agreements for directors, officers or employees of the Borrower and the
Subsidiaries, (vi) NCR Manaus may, in accordance with the provisions of the
Brazil Shareholders’ Agreement, redeem its outstanding preferred Equity
Interests held by the Borrower or a Subsidiary, (vii) so long as no Default
shall have occurred and be continuing and the Borrower shall be in Pro Forma
Compliance with the covenants set forth in Sections 6.12 and 6.13 after giving
effect thereto, the Borrower may make Restricted Payments (x) prior to the
Investment Grade Date, in an amount not exceeding the Available Amount and the
then available amount of Qualifying Equity Proceeds, in each case, immediately
prior to the making of such Restricted Payment in reliance on this clause (vii)
and (y) after the Investment Grade Date, in any amount, (viii) so long as no
Default or Event of Default shall have occurred and be continuing, the Borrower
may make Restricted Payments in respect of Equity Interests of the Borrower in
an amount not to exceed $50,000,000 in the aggregate during any fiscal year
ending on or after December 31, 2013; provided, however, that any such permitted
amount not utilized to make Restricted Payments in a particular fiscal year may
be carried forward and utilized to make Restricted Payments in subsequent fiscal
years, and (ix) any Foreign Subsidiary may make Restricted Payments to redeem
its outstanding Equity Interests held by minority investors in such Foreign
Subsidiary.
(b)    Prior to the Investment Grade Date, none of the Borrower or any
Subsidiary will make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Junior Indebtedness, or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, defeasance, cancellation or termination of
any Junior Indebtedness, except:
(i)    regularly scheduled interest and principal payments as and when due in
respect of any Junior Indebtedness, and any payments or prepayments in respect
of Junior Indebtedness owed by any Loan Party to the Borrower or any Subsidiary,
in each case other than payments in respect of Junior Indebtedness prohibited by
the subordination provisions thereof;
(ii)    refinancings of Junior Indebtedness to the extent permitted under
Section 6.01;
(iii)    the conversion of any Junior Indebtedness to Equity Interests (other
than Disqualified Equity Interests) of the Borrower;






--------------------------------------------------------------------------------

114



(iv)    payments of secured Junior Indebtedness that becomes due as a result of
the voluntary sale or transfer of the assets securing such Junior Indebtedness
in transactions permitted hereunder;
(v)    payments of or in respect of Junior Indebtedness made solely with Equity
Interests in the Borrower (other than Disqualified Equity Interests); and
(vi)    so long as no Default shall have occurred and be continuing, any payment
of or in respect of Junior Indebtedness in an amount not in excess of the
Available Amount and the then available amount of Qualifying Equity Proceeds, in
each case, immediately prior to the making of such payment in reliance on this
clause (vi).
SECTION 6.09.    Transactions with Affiliates. None of the Borrower or any
Subsidiary will sell, lease, license or otherwise transfer any assets to, or
purchase, lease, license or otherwise acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a)
transactions that are at prices and on terms and conditions not less favorable
to the Borrower or such Subsidiary than those that would prevail in arm’s-length
transactions with unrelated third parties, (b) transactions between or among the
Loan Parties not involving any other Affiliate, (c) any Restricted Payment
permitted under Section 6.08, (d) issuances by the Borrower of Equity Interests,
(e) compensation, expense reimbursement and indemnification of, and other
employment arrangements with, directors, officers and employees of the Borrower
or any Subsidiary entered in the ordinary course of business, (f) performance of
it obligations under the Merger Agreement, (g) Permitted IP Transfers, (h)
transactions required by and effected in accordance with the terms of the Brazil
Transaction Documents, (i) payroll, travel and similar advances to directors and
employees of the Borrower or any Subsidiary on customary terms and made in the
ordinary course of business, and (j) loans or advances to directors and
employees of the Borrower or any Subsidiary on customary terms and made in the
ordinary course of business.
SECTION 6.10.    Restrictive Agreements. None of the Borrower or any Subsidiary
will, directly or indirectly, enter into, incur or permit to exist any agreement
or other arrangement that restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its assets to secure any Obligations or (b) the ability of
any Subsidiary to pay dividends or other distributions with respect to its
Equity Interests or to make or repay loans or advances to the Borrower or any
Subsidiary or to Guarantee Indebtedness of the Borrower or any Subsidiary;
provided that (i) the foregoing shall not apply to (A) restrictions and
conditions imposed by Requirements of Law or by any Loan Document,
(B) restrictions and conditions existing on the Effective Date identified on
Schedule 6.10 (but shall apply to any amendment or modification expanding the
scope of, any such restriction or condition), and (C) in the case of any
Subsidiary that is not a wholly-owned Subsidiary, restrictions and conditions
imposed by its organizational documents or any related joint venture or similar
agreement (including in the case of NCR Manaus, restrictions and conditions set
forth in the Brazil Transaction Documents),






--------------------------------------------------------------------------------

115



provided that such restrictions and conditions apply only to such Subsidiary and
to any Equity Interests in such Subsidiary, (ii) clause (a) of the foregoing
shall not apply to (A) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by clause (v) of Section 6.01(a) if
such restrictions or conditions apply only to the assets securing such
Indebtedness or (B) customary provisions in leases and other agreements
restricting the assignment thereof, (iii) the foregoing shall not apply to
(A) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary, or a business unit, division, product line or line of
business or other assets in a transaction permitted by Section 6.05, that are
applicable solely pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary, or the business unit, division, product
line or line of business or other asset, that is to be sold and such sale is
permitted hereunder, (B) restrictions and conditions imposed by agreements
relating to Indebtedness of any Subsidiary in existence at the time such
Subsidiary became a Subsidiary and otherwise permitted by clause (vi) of
Section 6.01(a) (but shall apply to any amendment or modification expanding the
scope of, any such restriction or condition), provided that such restrictions
and conditions apply only to such Subsidiary and were not incurred in
contemplation of such acquisition, and (C) restrictions and conditions imposed
by agreements relating to Indebtedness of Foreign Subsidiaries permitted under
Section 6.01(a), provided that such restrictions and conditions apply only to
Foreign Subsidiaries, and (iv) clause (b) of the foregoing shall not apply to
restrictions and conditions imposed pursuant to Permitted Unsecured Indebtedness
incurred pursuant to Section 6.01 that are not more restrictive than the terms
hereof, as reasonably determined by the Borrower. Nothing in this paragraph
shall be deemed to modify the requirements set forth in the definition of the
term “Collateral and Guarantee Requirement” or the obligations of the Loan
Parties under Sections 5.03, 5.04 or 5.12 or under the Security Documents.
SECTION 6.11.    Amendment of Material Documents. None of the Borrower or any
Subsidiary will amend, modify or waive any of its rights under (i) any agreement
or instrument governing or evidencing any Junior Indebtedness, (ii) its
certificate of incorporation, bylaws or other organizational documents, or (iii)
any of the Brazil Transaction Documents, in each case to the extent such
amendment, modification or waiver could reasonably be expected to be adverse in
any material respect to the Lenders.
SECTION 6.12.    Leverage Ratio. The Borrower will not permit the Leverage Ratio
on the last day of any fiscal quarter of the Borrower to exceed (i) (A) the sum
of 4.25 plus the applicable Cumulative Leverage Ratio Increase Amount to (B)
1.00, in the case of any fiscal quarter ending on or prior to December 31, 2014,
(ii) (A) the sum of 4.00 plus the applicable Cumulative Leverage Ratio Increase
Amount to (B) 1.00, in the case of any fiscal quarter ending after December 31,
2014 and on or prior to December 31, 2016, (iii) 4.00 to 1.00, in the case of
any fiscal quarter ending after December 31, 2016 and prior to December 31, 2017
and (iv) 3.75 to 1.00, in the case of any fiscal quarter ending on or after
December 31, 2017.








--------------------------------------------------------------------------------

116



SECTION 6.13.    Interest Coverage Ratio. The Borrower will not permit the
Interest Coverage Ratio for any Test Period to be less than (a) 3.50 to 1.00.
SECTION 6.14.    Fiscal Year. The Borrower will not, and the Borrower will not
permit any other Loan Party to, change its fiscal year to end on a date other
than December 31.
ARTICLE VII

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other information furnished pursuant to any
Loan Document or any amendment or modification thereof or waiver thereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03, 5.05 (with respect to the
existence of the Borrower), 5.11 or 5.14 or in Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or any Lender to the Borrower (with a copy to the Administrative Agent in
the case of any such notice from a Lender);
(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal, interest, termination payment or other payment obligation and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable, after giving effect to any period of grace






--------------------------------------------------------------------------------

117



specified for such payment in the agreement or instrument governing such
Material Indebtedness;
(g)    (i) any event or condition occurs that results in any Material
Indebtedness (other than with respect to any Hedging Agreements) becoming due
and payable (or subject to compulsory repurchase or redemption) prior to its
scheduled maturity or that enables or permits, in each case after the expiration
of the grace period, if any, provided for therein, the holder or holders of such
Material Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause such Material Indebtedness to become due and payable (or
require a compulsory repurchase or redemption thereof) prior to its stated
maturity or (ii) an “early termination date” (or equivalent event) under any
Hedging Agreement constituting Material Indebtedness shall occur as a result of
any event of default, “termination event” (or equivalent event) under such
Hedging Agreement as to which the Borrower or any Subsidiary is the “defaulting
party” or “affected party” (or equivalent term) as a result of which the
Borrower or any Subsidiary is required to pay, or that enables the applicable
counterparty, after the expiration of the grace period, if any, provided for
therein, to require the Borrower or any Subsidiary to pay, the termination value
in respect of such Hedging Agreement; provided that this clause (g) shall not
apply to (A) any secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness or (B) any
Indebtedness that becomes due as a result of a refinancing thereof permitted
under Section 6.01;
(h)    one or more ERISA Events shall have occurred that, in the opinion of the
Required Lenders, could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect;
(i)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or a Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
(j)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation (other than any
liquidation permitted by clause (v) of Section 6.03(a)), reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee,






--------------------------------------------------------------------------------

118



custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors, or the
board of directors (or similar governing body) of the Borrower or any Material
Subsidiary (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to above in this
clause (j) or clause (i) of this Article;
(k)     the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(l)    one or more judgments for the payment of money in an aggregate amount in
excess of (x) $50,000,000 in the case of the Borrower or any Domestic Subsidiary
or (y) $75,000,000 in the case of Foreign Subsidiaries (other than any such
judgment covered by insurance (other than under a self-insurance program) to the
extent a claim therefor has been made in writing and liability therefor has not
been denied by the insurer), shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain unpaid or
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment;
(m)    any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien on any material Collateral, with the priority required by the applicable
Security Document, except as a result of (i) a sale or transfer of the
applicable Collateral in a transaction permitted under the Loan Documents,
(ii) the Administrative Agent’s failure to maintain possession of any stock
certificate, promissory note or other instrument delivered to it under the
Collateral Agreement or to maintain in effect UCC financing statements, unless
such failure is attributable to any failure of a Loan Party to perform its
obligations under any Loan Document or (iii) the occurrence of the Investment
Grade Date and the exercise by the Borrower of its rights under Section 9.14(b);
(n)    any Guarantee of a Loan Party purported to be created under any Loan
Document shall cease to be, or shall be asserted by any Loan Party not to be, in
full force and effect, except upon the consummation of any transaction permitted
under this Agreement as a result of which the Subsidiary Loan Party providing
such Guarantee ceases to be a Subsidiary; or
(o)    a Change in Control;
then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders






--------------------------------------------------------------------------------

119



shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part (but ratably as among the Classes of
Loans and the Loans of each Class at the time outstanding), in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower hereunder, shall become due and payable immediately
and (iii) require the deposit of cash collateral in respect of LC Exposure as
provided in Section 2.05(i), in each case without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in the case of any event with respect to the Borrower described in clause (i) or
(j) of this Article, the Commitments shall automatically terminate, the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower hereunder, shall immediately
and automatically become due and payable and the deposit of such cash collateral
in respect of LC Exposure shall immediately and automatically become due, in
each case without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower.
ARTICLE VIII
The Administrative Agent
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents, and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied






--------------------------------------------------------------------------------

120



duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
to exercise any discretionary power, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion, could expose the Administrative Agent to liability or be contrary to
any Loan Document or applicable law and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower, any Subsidiary or any other Affiliate of any of the foregoing that
is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or in the absence of its own gross negligence or wilful misconduct,
as determined by a court of competent jurisdiction by a final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by the Borrower, a Lender or an Issuing Bank, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not have any liability arising from any confirmation
of the Revolving Exposure or the component amounts thereof.
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone






--------------------------------------------------------------------------------

121



and believed by it to be made by the proper Person (whether or not such Person
in fact meets the requirements set forth in the Loan Documents for being the
signatory, sender or authenticator thereof), and may act upon any such statement
prior to receipt of written confirmation thereof. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its intent to resign,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed by the Borrower and such successor.
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders, the Issuing Banks and the Borrower,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Administrative
Agent, shall






--------------------------------------------------------------------------------

122



continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arrangers or any other Lender or Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or an Incremental Facility Agreement pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Effective Date.
No Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Obligations, it being understood
and agreed that all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms thereof. In the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative






--------------------------------------------------------------------------------

123



Agent or any Lender may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition, and the Administrative Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Loan Document Obligations as a credit on account of the purchase price for
any collateral payable by the Administrative Agent on behalf of the Secured
Parties at such sale or other disposition. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the foregoing provisions.
In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement, agreement with respect to cash management obligations or other
agreement (other than the Loan Documents) the obligations under which constitute
Obligations will create (or be deemed to create) in favor of any Secured Party
that is a party thereto any rights in connection with the management or release
of any Collateral or of the obligations of any Loan Party under any Loan
Document. By accepting the benefits of the Collateral, each Secured Party that
is a party to any such Hedging Agreement or other agreement shall be deemed to
have appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.
Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Joint Syndication Agent,
Joint Lead Arranger or Joint Bookrunner shall have any duties or obligations
under this Agreement or any other Loan Document (except in its capacity, as
applicable, as a Lender or an Issuing Bank), but all such Persons shall have the
benefit of the indemnities provided for hereunder.
The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and none of the Borrower or any other
Loan Party shall have any rights as a third party beneficiary of any such
provisions.
ARTICLE IX

Miscellaneous
SECTION 9.01.    Notices. (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:






--------------------------------------------------------------------------------

124



(i)    if to the Borrower, to it at NCR Corporation, 3095 Satellite Boulevard,
Duluth, Georgia 30096, Attention of Treasurer (Fax No. 678-808-5207) (email:
John.Boudreau@ncr.com), with a copy to NCR Corporation, 3097 Satellite
Boulevard, Duluth, Georgia, 30096, Attention: General Counsel/Notices, 2nd Floor
(email: law.notices@ncr.com);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2, 3rd Floor, Newark,
Delaware 19713-2107, Attention: Brian Lunger (Telephone No. 302-634-3817); Fax
No. 302-634-3301, with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue,
24th Floor, New York, New York, 10179, Attention: Timothy Lee (Telephone No.
212-270-2282), Fax No. 212-270-5127 (email: timothy.d.lee@jpmorgan.com);
(iii)    if to any Issuing Bank, to it at its address (or fax number) most
recently specified by it in a notice delivered to the Administrative Agent and
the Borrower (or, in the absence of any such notice, to the address (or fax
number) set forth in the Administrative Questionnaire of the Lender that is
serving as such Issuing Bank or is an Affiliate thereof);
(iv)    if to the Swingline Lender, to it at its address (or fax number) most
recently specified by it in a notice delivered to the Administrative Agent and
the Borrower (or, in the absence of any such notice, to the address (or fax
number) set forth in the Administrative Questionnaire of the Lender that is
serving as Swingline Lender or is an Affiliate thereof); and
(vi)    if to any other Lender, to it at its address (or fax number) set forth
in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.
(b)    Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email and Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any notices or
other communications to the Administrative Agent, the Borrower may be delivered
or furnished by electronic communications pursuant to procedures approved by the
recipient thereof prior thereto;






--------------------------------------------------------------------------------

125



provided that approval of such procedures may be limited or rescinded by any
such Person by notice to each other such Person.
(c)    Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto.
SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. Without limiting the generality of the
foregoing, the execution and delivery of this Agreement, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)    Except as provided in Sections 2.21 and 2.22 and in the Collateral
Agreement, none of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, the Administrative Agent and the Required Lenders and, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders,
provided that (i) any provision of this Agreement or any other Loan Document may
be amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment and (ii) no such agreement shall (A) increase the
Commitment of any Lender without the written consent of such Lender (it being
understood that a waiver of any condition precedent or the waiver of any
Default, Event of Default or mandatory prepayment shall not constitute an
increase of any commitment), (B) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than as a result of
any waiver of any increase in the interest rate applicable to any Loan pursuant
to Section 2.13(c), it being understood that a waiver of a Default shall not
constitute a reduction of interest for this purpose), or reduce any fees payable






--------------------------------------------------------------------------------

126



hereunder, without the written consent of each Lender affected thereby,
(C) postpone the scheduled maturity date of any Loan, or the date of any
scheduled payment of the principal amount of any Term Loan under Section 2.10,
or the required date of reimbursement of any LC Disbursement, or any date for
the payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(D) except as provided in Sections 2.21 or 2.22, change Section 2.18(b) or
2.18(c) in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender, (E) except pursuant to an
Incremental Facility Amendment or a Permitted Amendment to reflect a new Class
of Loans or Commitments hereunder, change any of the provisions of this
Section or the percentage set forth in the definition of the term “Required
Lenders” or “Required Revolving Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be); provided that,
with the consent of the Required Lenders or the Required Revolving Lenders, as
the case may be, the provisions of this Section and the definition of the term
“Required Lenders” or “Required Revolving Lenders” may be amended to include
references to any new class of loans created under this Agreement (or to lenders
extending such loans) on substantially the same basis as the corresponding
references relating to the existing Classes of Loans or Lenders, (F) release
Guarantees constituting all or substantially all the value of the Guarantees
under the Collateral Agreement, or limit the liability of Loan Parties in
respect of Guarantees constituting such value, or limit its liability in respect
thereof, in each case without the written consent of each Lender, (G) release
all or substantially all the Collateral from the Liens of the Security
Documents, without the written consent of each Lender (except as expressly
provided in Section 9.14 or the applicable Security Document (including any such
release by the Administrative Agent in connection with any sale or other
disposition of the Collateral upon the exercise of remedies under the Security
Documents), it being understood that an amendment or other modification of the
type of obligations secured by the Security Documents shall not be deemed to be
a release of the Collateral from the Liens of the Security Documents) and (H)
change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of Collateral or payments due to Lenders
holding Loans of any Class differently than those holding Loans of any other
Class, without the written consent of Lenders representing a Majority in
Interest of each affected Class; provided further that (1) no such agreement
shall amend, modify, extend or otherwise affect the rights or obligations of the
Administrative Agent, any Issuing Bank or the Swingline Lender without the prior
written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be and (2) any amendment, waiver or other modification
of this Agreement that by its terms affects the rights or duties under this
Agreement of the Lenders of a particular Class (but not the Lenders of any other
Class), may be effected by an agreement or agreements in writing entered into by
the Borrower and the requisite number or percentage in interest of the affected
Class of Lenders that would be required to consent thereto under this Section if
such Class of Lenders were the only Class of Lenders hereunder at the time (it
being understood that an amendment hereto to






--------------------------------------------------------------------------------

127



provide for borrowings and letters of credit under the Revolving Commitments
denominated in Euro or Sterling may be adopted with the consent of the
Administrative Agent and a Majority in Interest of the Revolving Lenders).
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement or any other Loan Document shall be
required of (x) any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (A), (B), (C) or (D) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be affected by such amendment, waiver or other modification or (y)
in the case of any vote requiring the approval of all Lenders or each affected
Lender, any Lender that receives payment in full of the principal of and
interest accrued on each Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under this Agreement and the
other Loan Documents at the time such amendment, waiver or other modification
becomes effective and whose Commitments terminate by the terms and upon the
effectiveness of such amendment, waiver or other modification. Notwithstanding
anything herein to the contrary, the Administrative Agent and the Borrower may,
without the consent of any Secured Party or any other Person, amend this
Agreement, the Guarantee and Pledge Agreement, the Pledge Agreement and any
other Security Document to add provisions with respect to “parallel debt” and
other non-U.S. guarantee and collateral matters, including any authorizations,
collateral trust arrangements or other granting of powers by the Lenders and the
other Secured Parties in favor of the Administrative Agent, in each case if such
amendment is necessary or desirable to create or perfect, or preserve the
validity, legality, enforceability and perfection of, the Guarantees and Liens
contemplated to be created pursuant to this Agreement (with the Borrower hereby
agreeing to provide its agreement to any such amendment to this Agreement, the
Guarantee and Pledge Agreement, the Pledge Agreement or any other Security
Document reasonably requested by the Administrative Agent).
(c)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Borrower, the Required Lenders,
the Administrative Agent and each lender providing any additional Revolving
Commitment or term loan (A) to increase the aggregate Revolving Commitments of
the Lenders, (B) to add one or more additional tranches of term loans to this
Agreement and to provide for the ratable sharing of the benefits of the Loan
Documents with the other then outstanding Obligations in respect of the
extensions of credit from time to time outstanding under any such additional
tranche of term loans and (C) to include appropriately the lenders under any
such additional tranche of term loans in any determination of Required Lenders
or the determination of the requisite Lenders under any other provision of this
Agreement.
(d)    The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.






--------------------------------------------------------------------------------

128



SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out‑of‑pocket expenses incurred by the Administrative Agent,
the Managing Arranger and their Affiliates, including expenses incurred in
connection with due diligence and the reasonable fees, charges and disbursements
of Cravath, Swaine & Moore LLP, local counsel in any foreign jurisdiction, and
any other counsel for any of the foregoing retained with the Borrower’s consent
(such consent not to be unreasonably withheld, conditioned or delayed), in
connection with the structuring, arrangement and syndication of the credit
facilities provided for herein and any credit or similar facility refinancing or
replacing, in whole or in part, any of the credit facilities provided for
herein, including the preparation, execution and delivery of the Engagement
Letter and the Fee Letter, as well as the preparation, execution, delivery and
administration of this Agreement, the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out‑of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for any of the foregoing, in connection
with the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, each Lender and Issuing Bank (each such Person, an
“Indemnified Institution”), and each Related Party of any of the foregoing
Persons (each Indemnified Institution and each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the reasonable and documented or invoiced out-of-pocket fees, charges and
disbursements of any counsel for any Indemnitee (including reasonable fees,
disbursements and other charges of one counsel for all Indemnitees, taken as a
whole, and, if necessary, one firm of local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all Indemnitees taken as a whole (and, in the case of an
actual or perceived conflict of interest, where an Indemnified Institution
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected
Indemnified Institution)), incurred by or asserted against any Indemnitee
arising out of or relating to, based upon, or as a result of (i) the
structuring, arrangement and the syndication of the credit facilities provided
for herein, the preparation, execution, delivery and administration of the
Engagement Letter, the Fee Letter, this Agreement, the other Loan Documents or
any other agreement or instrument contemplated hereby or thereby, the
performance by the parties to the Engagement Letter, the Fee Letter, this
Agreement or the other Loan Documents of their obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,






--------------------------------------------------------------------------------

129



(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and whether
initiated against or by any party to the Engagement Letter, the Fee Letter, this
Agreement or any other Loan Document, any Affiliate of any of the foregoing or
any third party (and regardless of whether any Indemnitee is a party thereto and
regardless of whether such claim, litigation or proceeding is brought by a third
party or by the Borrower or any of the Subsidiaries); provided that such
indemnity shall not, as to any Indemnified Institution, be available to the
extent that such losses, claims, damages, liabilities or related expenses
resulted from (i) the gross negligence or willful misconduct of such Indemnified
Institution or any of its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (ii) a breach by such
Indemnified Institution or one of its Related Parties of this Agreement as
determined by a court of competent jurisdiction in a final and non-appealable
decision.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it under paragraph (a) or (b) of this Section to the Administrative
Agent (or any sub-agent thereof), any Issuing Bank, the Swingline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such Issuing Bank, the
Swingline Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or such sub-agent), such Issuing Bank or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), any
Issuing Bank or the Swingline Lender in connection with such capacity. For
purposes of this Section, a Lender’s “pro rata share” shall be determined based
upon its share of the sum of the total Revolving Exposures, outstanding Term
Loans and unused Commitments at the time (or most recently outstanding and in
effect).
(d)    To the extent permitted by applicable law, the Borrower shall not assert,
or permit any of its Affiliates or Related Parties to assert, and each hereby
waives, any claim against any Indemnitee for any damages arising from the use by
others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet) in
the absence of willful misconduct or gross negligence (as determined by a court
of competent jurisdiction in a final, non-appealable decision). To the extent
permitted by applicable law, no party hereto shall assert, or permit any of its
Affiliates or Related Parties to assert, and each hereby waives, any claim
against any Indemnitee or any other party hereto or its Affiliates on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby,






--------------------------------------------------------------------------------

130



the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof; provided, however, that nothing contained in this sentence will limit
the indemnity and reimbursement obligations of the Borrower set forth in this
Section.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers and, to the extent expressly contemplated hereby, the
sub-agents of the Administrative Agent and the Related Parties of any of the
Administrative Agent, the Arrangers, any Issuing Bank and any Lender) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Notwithstanding anything to the contrary contained herein, neither
the Borrower nor any Affiliate of the Borrower may acquire by assignment,
participation or otherwise any right to or interest in any of the Commitments or
Term Loans hereunder (and any such attempted acquisition shall be null and
void). Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
and (2) if an Event of Default has occurred and is continuing, for any other
assignment; provided further that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; and
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund; and






--------------------------------------------------------------------------------

131



(C)    each Issuing Bank with outstanding Letters of Credit in excess of
$20,000,000, in the case of any assignment of all or a portion of a Revolving
Commitment or any Lender’s obligations in respect of its LC Exposure; and
(D)    the Swingline Lender, in the case of any assignment of all or a portion
of a Revolving Commitment or any Lender’s obligations in respect of its
Swingline Exposure.
(ii)    Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000, in the case of assignments of Term Loans, and $5,000,000, in the
case of assignments of Revolving Commitments, in each case unless each of the
Borrower and the Administrative Agent otherwise consents; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans but not those in respect of a
second Class;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that (i) only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender and (ii) no such fee will be payable in respect of an assignment by any
Initial Lender at any time prior to the 90th day following the Effective Date;
and
(D) the assignee, if it shall not be a Lender or the Borrower, shall deliver to
the Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the






--------------------------------------------------------------------------------

132



assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).
(iv)    The Administrative Agent shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and, as to entries pertaining to it,
any Issuing Bank or Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section






--------------------------------------------------------------------------------

133



with respect thereto (other than the consent of the Administrative Agent) have
been obtained and that such Assignment and Assumption is otherwise duly
completed and in proper form, and each assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
assigning Lender and the Administrative Agent that such assignee is an Eligible
Assignee.
(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
Eligible Assignees (“Participants”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and Loans of any Class); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant or requires the
approval of all the Lenders. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Section
2.17(f) (it being understood that the documentation required under Section
2.17(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (x) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section and (y) shall not be entitled to receive any
greater payment under Section 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, unless the
sale of such participation was made with the Borrower’s prior written consent.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a nonfiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant to which it has sold a participation and
the principal amounts (and stated interest) of each such Participant’s interest
in the Loans or other rights and obligations of such Lender under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Loans or other rights and obligations under any
this Agreement) except to the extent that such disclosure






--------------------------------------------------------------------------------

134



is necessary to establish that such Loan or other right or obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    Each Lender acknowledges that the Borrower has requested it to consult
with the Borrower prior to entering into any assignment agreement that would
require the consent of the Borrower pursuant to paragraph (b)(i)(A) of this
Section; provided, however, that no Lender shall be obligated to consult with
the Borrower regarding any such assignment and any failure to do so will not
result in any liability of a Lender hereunder or otherwise affect the rights or
obligations of the parties hereto.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the
Arrangers, any Issuing Bank or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any Loan
Document is executed and delivered or any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any LC Exposure is outstanding and so
long as the Commitments have not expired or terminated. Notwithstanding the
foregoing or anything else to the contrary set forth in this Agreement or any
other Loan Document, in the event that, in connection with the refinancing or
repayment in full of the credit facilities provided for herein, an Issuing Bank
shall have provided to the Administrative Agent a written consent to the release
of the Revolving Lenders from their obligations hereunder with respect to any
Letter of Credit issued by such Issuing Bank (whether as a result of the
obligations of the Borrower (and any other account party) in respect of such
Letter of Credit having been collateralized in full by a deposit of cash with
such Issuing Bank, or being supported by a letter of credit that names such
Issuing Bank as the beneficiary thereunder, or otherwise), then from and after
such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents, and the






--------------------------------------------------------------------------------

135



Revolving Lenders shall be deemed to have no participations in such Letter of
Credit, and no obligations with respect thereto, under Section 2.05(d) or
2.05(f). The provisions of Sections 2.15, 2.16, 2.17, 2.18(e) and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments of the Lenders and, if applicable, their Affiliates
under the Engagement Letter and any commitment advices submitted by them (but do
not supersede any other provisions of the Engagement Letter or the Fee Letter
(or any separate letter agreements with respect to fees payable to the
Administrative Agent or any Issuing Bank) that do not by the terms of such
documents terminate upon the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect). Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency and whether or not matured) or other amounts at any time held and other
obligations (in whatever currency) at any time owing by such Lender or Issuing
Bank, or by such an Affiliate, to or for the credit or the account of the
Borrower against any of and all the obligations then due of the Borrower now or
hereafter existing under this Agreement held by such Lender or Issuing Bank,
irrespective of whether or not such Lender or Issuing Bank shall have made any
demand under this Agreement. The rights of each Lender and Issuing Bank, and
each Affiliate of any of the






--------------------------------------------------------------------------------

136



foregoing, under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, Issuing Bank or Affiliate
may have.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent, any Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any of their properties in the courts of any
jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT






--------------------------------------------------------------------------------

137



SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Lenders
and the Issuing Banks agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under this Agreement or any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing confidentiality undertakings substantially similar to those
of this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its Related
Parties) to any swap or derivative transaction relating to the Borrower or any
Subsidiary and its obligations, (g) with the consent of the Borrower, (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender, any Issuing Bank or any Affiliate of any of the foregoing on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or any Subsidiary or their businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
SECTION 9.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under






--------------------------------------------------------------------------------

138



applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate.
SECTION 9.14.    Release of Liens and Guarantees. (a) A Subsidiary Loan Party
shall automatically be released from its obligations under the Loan Documents,
and all security interests created by the Security Documents in Collateral owned
by such Subsidiary Loan Party shall be automatically released, upon the
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary Loan Party ceases to be a Subsidiary; provided that, if so
required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise.
Upon any sale or other transfer by any Loan Party (other than to the Borrower or
any Domestic Subsidiary that is not a Disregarded Domestic Subsidiary) of any
Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral pursuant to Section 9.02,
the security interests in such Collateral created by the Security Documents
shall be automatically released.
(b)    On the Investment Grade Date, the Liens on the Collateral under the
Security Documents will automatically terminate and be deemed to have been
released (it being understood, for the avoidance of doubt, that no such
termination or release will modify or otherwise affect any Guarantee provided by
any Loan Party under the Collateral Agreement).
(c)    In connection with any termination or release pursuant to this Section,
the Administrative Agent shall execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.
SECTION 9.15.    Satisfaction of Collateral and Guarantee Requirement. If the
Borrower fails to maintain its Investment Grade Rating at any time following the
Investment Grade Date, then the Borrower shall deliver written notice thereof to
the Administrative Agent. As promptly as practicable following the
Non-Investment Grade Date, and in any event no later than 30 days thereafter
(such date, the “Delivery Date”), the Borrower shall cause the Collateral and
Guarantee Requirement to be satisfied and shall deliver to the Administrative
Agent a completed Perfection Certificate dated the Delivery Date and signed by a
Financial Officer of the Borrower, together with all attachments contemplated
thereby, including the results of a search of the Uniform Commercial Code (or
equivalent) filings made with respect to the Borrower and the Designated
Subsidiaries in the jurisdictions contemplated by the Perfection Certificate,
delivered at least five Business Days prior to the Delivery Date, and copies of
the financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such






--------------------------------------------------------------------------------

139



financing statements (or similar documents) are permitted by Section 6.02 or
have been or will on the Delivery Date be released; provided that if,
notwithstanding the use by the Borrower of commercially reasonable efforts
without undue burden or expense to cause the Collateral and Guarantee
Requirement to be satisfied on the Delivery Date, the requirements thereof are
not fully satisfied as of the Delivery Date, the satisfaction of such
requirements shall not be a condition to the availability of any Loans hereunder
so long as the Borrower has agreed in a written instrument to satisfy any
remaining requirements by a date agreed to by the Administrative Agent (it being
understood that any failure to satisfy the Collateral and Guarantee Requirement
by such later date will constitute, except to the extent additional time is
agreed to by the Administrative Agent in accordance with the definition of
“Collateral and Guarantee Requirement”, an Event of Default under paragraph (d)
of Article VII.
SECTION 9.16.    USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Loan
Party that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act.
SECTION 9.17.    No Fiduciary Relationship. The Borrower, on behalf of itself
and its subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Banks and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Issuing Banks or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.
SECTION 9.18.    Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.
(b)    The Borrower, and each Lender acknowledge that, if information furnished
by the Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through IntraLinks/IntraAgency, SyndTrak
or






--------------------------------------------------------------------------------

140



another website or other information platform (the “Platform”), (i) the
Administrative Agent may post any information that the Borrower has indicated as
containing MNPI solely on that portion of the Platform as is designated for
Private Side Lender Representatives and (ii) if the Borrower has not indicated
whether any information furnished by it pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
Private Side Lender Representatives. The Borrower agrees to clearly designate
all information provided to the Administrative Agent by or on behalf of the
Borrower that is suitable to be made available to Public Side Lender
Representatives, and the Administrative Agent shall be entitled to rely on any
such designation by the Borrower without liability or responsibility for the
independent verification thereof.










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
NCR CORPORATION,

    by
        /s/ Robert P. Fishman_________
        Name:    Robert P. Fishman
        Title:    Senior Vice President and
            Chief Financial Officer
JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent,

    by
        ___________________________
Name:
        Title:



[Signature Page to Credit Agreement]
        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
NCR CORPORATION,

    by
        ___________________________
Name:    
        Title:    
JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent,

    by
        /s/ John G. Kowalczuk________
        Name: John G. Kowalczuk
        Title: Executive Director





[Signature Page to Credit Agreement]
        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION
SunTrust Bank:

            by
            /s/ David Bennett__________
            Name: David Bennett
            Title: Director
For any Lender requiring a second signature block:
            by
            _________________________
Name:
            Title:







        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION
Name of Institution: ROYAL BANK OF CANADA

            by
            /s/ Mark Gronich_________
Name: Mark Gronich
            Title: Authorized Signatory







        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION
Name of Institution: Bank of America, N.A.

        by
        /s/ Jeannette Lu_______         Name: Jeannette Lu
        Title: Vice President







        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION
The Bank of Tokyo-Mitsubishi UFJ, LTD.

            by
            /s/ Lillian Kim_______
Name: Lillian Kim
            Title: Director
For any Lender requiring a second signature block:
            by
            _______________________
Name:
Title:





        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION
Wells Fargo Bank, National Association

            by
            /s/ Kay Reedy____________
            Name: Kay Reedy
            Title: Managing Director







        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION
Name of Institution: Mizuho Bank, Ltd.
            by
            /s/ Bertram H. Tang__
Name: Bertram H. Tang
            Title: Authorized Signatory







        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: BNP Paribas
by
/s/ Todd Rodgers________________
Name: Todd Rodgers
Title: Director
For any Lender requiring a second signature block:
by
/s/ Liz Cheng___________________
Name: Liz Cheng
Title: Vice President









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: FIFTH THIRD BANK
by
/s/ Kenneth W. Deere________
Name: Kenneth W. Deere
Title: Senior Vice President
For any Lender requiring a second signature block:
by
__________________________
Name:
Title:







        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: HSBC Bank USA NA
by
/s/ Santiago Riviere____________
Name: Santiago Riviere
Title: Senior Vice President –
Corporate Banking Group


For any Lender requiring a second signature block:
by
_____________________________
Name:
Title:
Name:
Title:









        

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: PNC Bank National Association
by
/s/ Susan J. Dimmick________
Name: Susan J. Dimmick
Title: Senior Vice President







        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: Regions Bank
by
/s/ Stephen T. Hatch_____________
Name: Stephen T. Hatch
Title: Vice President


For any Lender requiring a second signature block:
by
______________________________
Name:
Title:









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION




Name of Institution: TD BANK, N.A.
by
/s/ Craig Welch______________
Name: Craig Welch
Title: Senior Vice President
For any Lender requiring a second signature block:
by
___________________________
Name:
Title:









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Compass Bank:
by
/s/ W. Brad Davis_____________
Name: W. Brad Davis
Title: Senior Vice President







        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: SOVEREIGN BANK, N.A.
by
/s/ William R. Rogers________
Name: William R. Rogers
Title: Senior Vice President
For any Lender requiring a second signature block:
by
___________________________
Name:
Title:









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: US Bank, National Association
by
/s/ Steven L. Sawyer________
Name: Steven L. Sawyer
Title: Senior Vice President
For any Lender requiring a second signature block:
by
___________________________
Name:
Title:









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: Sumitomo Mitsui Banking
Corporation
by
/s/ David W. Kee_________
Name: David W. Kee
Title: Managing Director







        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: RBS Citizens, NA
by
/s/ Imran S. Bora___________
Name: Imran S. Bora
Title: Vice President
For any Lender requiring a second signature block:
by
_________________________
Name:
Title:









        

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: The Northern Trust Company
by
/s/ Kathryn Schad Reuther_____
Name: Kathryn Schad Reuther
Title: SVP









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION
Name of Institution: CITIBANK, N.A.
by
/s/ Ahu Gures______________
Name: Ahu Gures
Title: Vice President
For any Lender requiring a second signature block:
by
__________________________
Name:
Title:









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION
Name of Institution: KEYBANK NATIONAL ASSOCIATION
by
/s/ Marcel Fournier________
Name: Marcel Fournier
Title: Vice President
For any Lender requiring a second signature block:
by
________________________
Name:
Title:









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: Branch Banking and Trust Company
by
/s/ Robert T. Barnaby________
Name: Robert T. Barnaby
Title: Senior Vice President
For any Lender requiring a second signature block:
by
___________________________
Name:
Title:









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: The Bank of Nova Scotia
by
/s/ Christopher Usas________
Name: Christopher Usas
Title: Director









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: Morgan Stanley Bank, N.A.
by
/s/ Sherrese Clarke________
Name: Sherrese Clarke
Title: Authorized Signatory









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: Zions First National Bank
by
/s/ Brittany Weimer________
Name: Brittany Weimer
Title: Vice President
For any Lender requiring a second signature block:
by
__________________________
Name:
Title:









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: THE BANK OF NEW YORK MELLON
by
/s/ David B. Wirl_________
Name: David B. Wirl
Title: Managing Director
For any Lender requiring a second signature block:
by
________________________
Name:
Title:







        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: Bank of China, New York
by
/s/ Haifeng Xu____________
Name: Haifeng Xu
Title: Executive Vice President







        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution:
by
/s/ Alejandro Garrote________
Name: Alejandro Garrote
Title: Middle Market Loan Officer
Mercantil Commercebank N.A.
For any Lender requiring a second signature block:
by
/s/ Fernando Mesia__________
Name: Fernando Mesia
Title: SVP
Mercantil Commercebank N.A.









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: Sabadell United Bank, N.A.
By: /s/ Maurici Lladό____________________
Name: Maurici Lladό
Title: EVP – Corporate & Commercial Banking









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution:
Bank of East Asia, Limited, New York Branch
by
/s/ James Hua_____________
Name: James Hua
Title: SVP
by
/s/ Peng Wah Tang_________
Name: Peng Wah Tang
Title: General Manager







        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: Standard Chartered Bank
by
/s/ Johanna Minay___________
Name: Johanna Minaya
Title: Associate Director
For any Lender requiring a second signature block:
by
/s/ Andrew Y. Ng____________
Name: Andrew Y. Ng
Title: Director









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: First Commercial Bank,
New York Branch
by
/s/ Bob Yeh________________
Name: Bob Yeh
Title: Deputy General Manager
For any Lender requiring a second signature block:
by
___________________________
Name:
Title:







        



--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Mega International Commercial Bank Co., Ltd.
Los Angeles Branch
by
/s/ Hsiao Ho Huang________
Name: Hsiao Ho Huang
Title: SVP & GM
For any Lender requiring a second signature block:
by
__________________________
Name:
Title:







        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: AMERICAN SAVINGS BANK, F.S.B.
By: /s/ Rian DuBach________
Name: Rian DuBach
Title: Vice President









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Manufacturers Bank:
By: /s/ Sean Walker________
Name: Sean Walker
Title: Senior Vice President









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: MODERN BANK, N.A.
by
/s/ Daniel Bennett________
Name: Daniel Bennett
Title: Deputy Chief Credit Officer
For any Lender requiring a second signature block:
by
________________________
Name:
Title:









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Synovus Bank:


By: /s/ John R. Frierson________
John R. Frierson
Vice President









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


FirstMerit Bank, N.A.,


By: /s/ Tim Daniels________
Name: Tim Daniels
Title: Senior Vice President







        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: UniCredit Bank AG, New York Branch
by
/s/ Ken Hamilton_____________
Name: Ken Hamilton
Title: Director
by
/s/ Pranav Surendranath________
Name: Pranav Surendranath
Title: Vice President









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: First Tennessee Bank National Association
by
/s/ Jamie M. Swisher________
Name: Jamie M. Swisher
Title: Vice President
For any Lender requiring a second signature block:
by
___________________________
Name:
Title:







        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: ROCKVILLE BANK
by
/s/ Carla Balesano________
Name: Carla Balesano
Title: Senior Vice President


Head of Corporate Loan Strategies
For any Lender requiring a second signature block:
by
________________________
Name:
Title:









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution:         E.Sun Commercial Bank, Ltd., Los
Angeles Branch
by
/s/ Edward Chen________
Name: Edward Chen
Title: SVP & General Manager









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


FAR EAST NATIONAL BANK:
By


/s/ T.J. Chen________________
Name: T.J. Chen
Title: Executive Vice President









        

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE AMENDED AND RESTATED CREDIT AGREEMENT
OF NCR CORPORATION


Name of Institution: BANK OF THE WEST
by
/s/ Francesco Ingargiola________
Name: Francesco Ingargiola
Title: Senior Vice President
For any Lender requiring a second signature block:
by
_____________________________
Name:
Title:





        

--------------------------------------------------------------------------------




Schedule 1.01A
Existing Letters of Credit
LOC in favor of Ace American Ins. Co. & Pacific Employer’s Ins. Co for
$16,829,209 issued by JPMorgan Chase Bank, N.A with and evergreen renewal.










--------------------------------------------------------------------------------




Schedule 1.01B
Cash and Investment Policy
[attached]










--------------------------------------------------------------------------------




[blackncrlogologoonlyjpg.gif]


[blackncrlogoncronlyjpg.gif]
CORPORATE FINANCE & ACCOUNTING POLICY MANUAL



Policy
CASH & INVESTMENTS
Policy No.
201
Page
1 of 3
Issue No.
2
Issue Date
08-15-2011
Scope
WORLDWIDE
Effective Date
02-02-1999
Approved By
Beth Potter, Corporate Controller
Organization
Finance & Administration



POLICY PERSPECTIVE


Corporate Treasury has responsibility for the management of NCR's cash and
short-term investments. In certain countries, where investments are not directly
managed by a Regional Treasury Center, the actual execution and day-to-day
management of cash and short-term investments will be performed by the
Controllers organization. However, Corporate Treasury is responsible for
approving these exceptions (situations where Treasury does not execute the
day-to-day management of cash and short-term investments) and for setting cash
management and investment guidelines.


POLICY


Cash is to be managed and invested in order to: maximize the preservation of
capital, maintain adequate liquidity of capital, and to maximize the rate of
return subject to acceptable levels of risk.


Cash is to be managed within guidelines approved by the CFO and the Audit
Committee of the Board of Directors as outlined in this policy.


POLICY STATEMENTS


General Statements


1.
A “Cash & Debt Report” should be completed and submitted to Corporate Treasury
or the appropriate Regional Treasury Center on a monthly basis. These reports
should be prepared at the end of each month and should include: current bank
balances, bank names and account numbers, and descriptions of cash and
short-term investments held at the end of each accounting month.

2.
An effective cash forecasting system should be maintained by Corporate Treasury
with forecasts being performed on a regular basis. These forecasts are the
primary source of information used by Corporate Treasury to manage Company
liquidity.



Policies for Cash Managed by Corporate Treasury


3.
Cash must be invested in accordance within the perimeters reviewed and approved
by the CFO and the Audit and Finance Committee of the Board as follows:


NCR - CONFIDENTIAL
Use pursuant to Company instructions



--------------------------------------------------------------------------------






[blackncrlogologoonlyjpg.gif]


[blackncrlogoncronlyjpg.gif]
CORPORATE FINANCE & ACCOUNTING POLICY MANUAL



Policy
CASH & INVESTMENTS
Policy No.
201
Page
2 of 3



Eligible Securities:
Securities eligible for investment include the following:
•
commercial paper

•
repurchase agreements

•
bank instruments - including but not limited to, deposit notes, certificates of
deposit and banker’s acceptances

•
money market funds

•
government and/or government agency securities

•
corporate notes/bonds

•
asset backed securities

•
auction preferred equity securities

•
interest rate floaters

Credit Rating Requirements:
•
To be eligible for investment, a security must have a minimum short-term credit
rating of Tier 2 by all participating rating agencies, or have a minimum “BBB”
long-term credit rating by S&P, or equivalent, if no short-term credit rating is
available.

•
The following constraints apply to holdings of securities with any short-term
credit ratings lower than Tier 1, or any long-term credit ratings lower than “A”
by S&P, or equivalent, if a short term credit rating is not available:

o
No more than 30% of the total amount of cash and short-term investments may be
held in Tier 2 securities at any time

o
No more than 10% of the total amount of cash and short-term investments may be
held in Tier 2 securities with maturities over 30 days

o
No Tier 2 securities may be held with maturities of greater than 90 days

4.
Issuer Limits - Counterparty risk

NCR should use a variety of counterparties (corporate issuers, banks, broker
dealers, etc.) in order to limit default exposure from any one entity.
Specifically, issuer limits are as follows based on the credit rating of the
issuer:
•
Tier 1 Credit - Limit of $50 million (total) per issuer

•
Tier 2 Credit - Limit of $20 million (total) per issuer

5.
Maturity

•
Generally, the maximum maturity of any security will be 180 days. Maturities
over 180 days must be approved as in accordance with the below:

o
The Treasurer may approve investments with maturities of up to one year.

o
Investments with maturities greater than one year require approval by the CFO.


NCR - CONFIDENTIAL
Use pursuant to Company instructions



--------------------------------------------------------------------------------






[blackncrlogologoonlyjpg.gif]


[blackncrlogoncronlyjpg.gif]
CORPORATE FINANCE & ACCOUNTING POLICY MANUAL



Policy
CASH & INVESTMENTS
Policy No.
201
Page
3 of 3



Policies for Cash Not Directly Managed by Corporate Treasury


Corporate Treasury has functional responsibility for cash and short-term
investments. Corporate Treasury must provide investment guidelines when cash is
managed and investments are executed by the local Controller’s organization.
Specifically, Corporate Treasury will approve the type of investment, the
specific financial institutions to be used for investing, and the limits for the
total amount invested in each institution.
6.
Each international subsidiary/branch conducting investment activities should
have a written investment process approved by the Controller. The process should
cover the following areas:

•
Documentation of the internal approvals required and associated controls in
place for making investments.

•
A plan for the safekeeping of cash and documents issued in support of
investments.

•
A description of how competitive quotations are utilized for investments.

•
The controls established to assure compliance with the investment process.

7.
Within the boundaries of this policy, each international subsidiary/branch is
authorized to invest up to $1 million (US) in any financial institution,
dependent upon the Regional Treasury Director’s approval.

8.
In addition to following the deviation guidelines as discussed in CFAP 102,
Deviations from Corporate Finance & Accounting Policies, any requests to deviate
from this policy must be approved by both the Treasurer and the Corporate
Controller.






NCR - CONFIDENTIAL
Use pursuant to Company instructions



--------------------------------------------------------------------------------




SCHEDULE 2.01
Commitments
LENDER
REVOLVING
TERM
TOTAL
JPMorgan Chase Bank, N.A.
$44,770,992.37
$58,729,007.63
$103,500,000.00
Suntrust Bank
$44,770,992.37
$58,729,007.63
$103,500,000.00
Royal Bank of Canada
$44,770,992.37
$58,729,007.63
$103,500,000.00
Bank of America
$44,770,992.37
$58,729,007.63
$103,500,000.00
Bank of Tokyo- Mitsubishi Ufj
$44,770,992.37
$58,729,007.63
$103,500,000.00
Wells Fargo Bank
$44,770,992.37
$58,729,007.63
$103,500,000.00
Mizuho
$41,094,147.58
$53,905,852.42
$95,000,000.00
Fifth Third Bank
$34,605,597.96
$45,394,402.04
$80,000,000.00
HSBC
$34,605,597.96
$45,394,402.04
$80,000,000.00
PNC Bank
$34,605,597.96
$45,394,402.04
$80,000,000.00
Regions Bank
$29,198,473.28
$38,301,526.72
$67,500,000.00
TD Bank
$29,198,473.28
$38,301,526.72
$67,500,000.00
Compass Bank
$29,198,473.28
$38,301,526.72
$67,500,000.00
Sovereign Bank, N.A.
$29,198,473.28
$38,301,526.72
$67,500,000.00
US Bank, National Association
$25,954,198.47
$34,045,801.53
$60,000,000.00
Sumitomo Mitsui
$25,954,198.47
$34,045,801.53
$60,000,000.00
RBS Citizens, N.A.
$25,954,198.47
$34,045,801.53
$60,000,000.00
BNP Paribas
$23,791,348.60
$31,208,651.40
$55,000,000.00
Northern Trust Company
$23,791,348.60
$31,208,651.40
$55,000,000.00
Citibank, N.A.
$23,791,348.60
$31,208,651.40
$55,000,000.00
Keybank National Association
$19,465,648.85
$25,534,351.15
$45,000,000.00
Bank of the West
$17,302,798.98
$22,697,201.02
$40,000,000.00
Branch Banking & Trust
$17,302,798.98
$22,697,201.02
$40,000,000.00
Bank Of Nova Scotia
$15,139,949.11
$19,860,050.89
$35,000,000.00
Morgan Stanley Bank, N.A.
$14,058,524.17
$18,441,475.83
$32,500,000.00
Zions First National Bank
$10,814,249.36
$14,185,750.64
$25,000,000.00
The Bank Of New York Mellon
$8,651,399.49
$11,348,600.51
$20,000,000.00
Bank Of China, New York
$8,651,399.49
$11,348,600.51
$20,000,000.00
Mercantil Commerce
$8,651,399.49
$11,348,600.51
$20,000,000.00







--------------------------------------------------------------------------------




Sabadell United Bank
$8,651,399.49
$11,348,600.51
$20,000,000.00
Bank Of East Asia
$0.00
$21,278,625.95
$21,278,625.95
Standard Chartered
$16,221,374.05
$0.00
$16,221,374.05
First Commercial Bank, New York Branch
$4,325,699.75
$5,674,300.25
$10,000,000.00
Mega International Commercial Bank Co., Ltd. Los Angeles Branch
$4,325,699.75
$5,674,300.25
$10,000,000.00
American Savings Bank
$4,325,699.75
$5,674,300.25
$10,000,000.00
Manufacturers Bank
$4,325,699.75
$5,674,300.25
$10,000,000.00
Modern Bank, N.A.
$2,162,849.87
$2,837,150.13
$5,000,000.00
Synovus
$865,139.95
$1,134,860.05
$2,000,000.00
Unicredit
$865,139.95
$1,134,860.05
$2,000,000.00
FirstMerit Bank, N.A.
$865,139.95
$1,134,860.05
$2,000,000.00
First Tennessee
$865,139.95
$1,134,860.05
$2,000,000.00
Rockville Bank
$865,139.95
$1,134,860.05
$2,000,000.00
E. Sun Commercial bank, Ltd., Los Angeles Branch
$865,139.95
$1,134,860.05
$2,000,000.00
Far East
$865,139.95
$1,134,860.05
$2,000,000.00
Total
$850,000,000.00
$1,115,000,000.00
$1,965,000,000.00













--------------------------------------------------------------------------------




Schedule 3.06
Disclosed Matters
Section 3.05
1.
In relation to a patent infringement case filed by a company known as Automated
Transactions LLC (ATL) NCR agreed to defend and indemnify its customers,
7-Eleven and Cardtronics. On behalf of those customers, NCR won summary judgment
in the case in March 2011. ATL’s appeal of that ruling was decided in favor of
7-Eleven and Cardtronics in 2012, and its petition for review by the United
States Supreme Court was denied in January 2013. (There are further proceedings
to occur in the trial court on the indemnified companies’ counterclaims against
ATL, such that the case is not fully resolved, although ATL’s claims of
infringement in that case have now been fully adjudicated.) ATL contends that
Vcom terminals sold by NCR to 7-Eleven (Cardtronics ultimately purchased the
business from 7-Eleven) infringed certain ATL patents that purport to relate to
the combination of an ATM with an Internet kiosk, in which a retail transaction
can be realized over an Internet connection provided by the kiosk. Independent
of the litigation, the U.S. Patent and Trademark Office (USPTO) rejected the
parent patent as invalid in view of certain prior art, although related
continuation patents were not reexamined by the USPTO. ATL filed a second suit
against the same companies with respect to a broader range of ATMs, based on the
same patents plus a more recently issued patent; that suit has been consolidated
with the first case.

Section 3.06(a)(i)
1.
Appleton Papers Inc. and NCR Corporation v. George A. Whiting Paper Co., et al.
(United States District Court for the Eastern District of Wisconsin) (allocation
litigation regarding Fox River cleanup; includes counterclaims against NCR;
adverse rulings on summary judgment filed in December 2009 and March 2011; NCR
prevailed at trial on arranger liability for upriver segment; final judgment
entered and appeal filed in June 2013) (for further details, see most recent NCR
Form 10-Q disclosure at www.sec.gov).

2.
United States of America and State of Wisconsin v. NCR Corporation, et al.
(United States District Court for the Eastern District of Wisconsin) (action
filed by federal and state governments against twelve companies, including NCR,
with respect to declaratory judgment that November 2007 Unilateral
Administrative Order regarding cleanup of Fox River, issued to eight parties, is
enforceable; for recovery of government oversight costs; and for natural
resource damages; governments prevailed at trial on first phase of case
regarding enforceability of order, with injunction entered in May 2013, appeal
filed in June 2013) (for further details, see most recent NCR Form 10-Q
disclosure at www.sec.gov).

3.
Georgia-Pacific Consumer Products LP, et al. v. NCR Corporation, et al. (United
States District Court for the Western District of Michigan) (contribution action
filed against NCR and two other companies with respect to cleanup costs at the
Kalamazoo River and PCB contamination alleged to be attributable to NCR; trial
held in February 2013, parties







--------------------------------------------------------------------------------




are awaiting result) (for further details, see most recent NCR Form 10-Q
disclosure at www.sec.gov).
4.
NCR Corporation v. Appleton Papers Inc. (American Arbitration Association)
(action filed by NCR against company obligated to it for certain Fox River
expenses; counterclaim filed against NCR seeking reimbursement of Fox River
expenses previously paid by Appleton Papers Inc.) (for further details, see most
recent NCR Form 10-Q disclosure at www.sec.gov).

5.
General Notice Letter with respect to Kalamazoo River in Michigan. The United
States Environmental Protection Agency on November 24, 2010 issued a “General
Notice” letter to NCR Corporation and other companies with respect to PCB
contamination at the Kalamazoo River. For further details, see the most recent
NCR Form 10-Q disclosure at www.sec.gov.

6.
Any item identified pursuant to Section 3.05 is incorporated here by reference.











--------------------------------------------------------------------------------




Schedule 3.11A
Subsidiaries and Joint Ventures
 
Name of Entity
Jurisdiction of Organization
Type of Entity
Owner(s) and Ownership Interest Percentage(s)
Status
1.
InfoAmerica/USA, Inc.
Colorado
Corporation
NCR Corporation (100%)
 
2.
NCR Merger Sub Parent, Inc.
Delaware
Corporation
NCR Corporation (100%)
 
3.
Prime Nanotech LLC
Delaware
Limited liability company
NCR Corporation (94.94%)
Third party (5.07%)
Excluded Subsidiary
4.
NCR EasyPoint LLC
Delaware
Limited liability company
NCR Corporation (100%)
 
5.
NCR Government Systems LLC
Delaware
Limited liability company
NCR Corporation (100%)
 
6.
NCR Foundation
Ohio
Non-profit
NCR Corporation (100%) (non-profit)
 
7.
North American Research Corporation
Delaware
Corporation
NCR Corporation (100%)
 
8.
NCR Scholarship Foundation
Ohio
Non-profit
NCR Corporation (100%) (non-profit)
 
9.
The National Cash Register Company
Maryland
Corporation
NCR Corporation (100%)
 
10.
Sparks, Inc.
Ohio
Non-profit
NCR Corporation (100%)
 
11.
Donald Ryan & Associates Systems Consultants
 
Corporation
NCR Corporation (100%)
 
12.
NCR Self-Service LLC
Delaware
Limited liability company
NCR Corporation (100%)
 
13.
NCR Middle East Holdings, LLC
Delaware
Limited liability company
NCR Corporation (99%)
NCR International, Inc. (1%)
 
14.
NCR International, Inc.*
Delaware
Corporation
NCR Corporation (100%)
Designated Subsidiary
15.
NCR International Holdings, Inc.
Delaware
Corporation
NCR International, Inc. (100%)
Designated Subsidiary







--------------------------------------------------------------------------------




 
Name of Entity
Jurisdiction of Organization
Type of Entity
Owner(s) and Ownership Interest Percentage(s)
Status
16.
NCR Australia Pty, Ltd.
Australia
Private limited
NCR International, Inc. (100%)
Excluded Subsidiary
17.
NCR Korea Co Ltd.
Korea
Limited company
NCR International, Inc. (99.86%)
NCR Corporation (.14%)
Excluded Subsidiary
18.
NCR Corporation India Private Limited
India
Private limited company
NCR International, Inc. (99.99%)
NCR Corporation (.01%)
Excluded Subsidiary
19.
NCR Belgium & Co. SNC
Belgium
General partnership
NCR International, Inc. (99%)
NCR Corporation (1%)
Excluded Subsidiary
20.
NCR France, SNC
France
Partnership
NCR International, Inc. (99.5%)
NCR Corporation (.5%)
Excluded Subsidiary
21.
NCR Treasury Finance Limited
Bermuda
Limited company
NCR International, Inc. (90%)
NCR Corporation (10%)
Excluded Subsidiary
22.
NCR Treasury Financing Limited
Bermuda
Limited company
NCR Treasury Finance Limited (90%)
NCR International, Inc. (10%)
Excluded Subsidiary
23.
NCR Bilisim Sistemleri, LS
Turkey
Limited liability company
NCR International, Inc. (99.99%)
Third party (.01%)
Excluded Subsidiary
24.
NCR Zimbabwe (Private) Limited
Zimbabwe
Limited company
NCR International, Inc. (100%)
Excluded Subsidiary
25.
N. Timms & Co (Private) Ltd
Zimbabwe
Limited company
NCR Zimbabwe (Private) Limited (100%)
Excluded Subsidiary
26.
NCR Brasil LTDA
Brazil
Limited liability company
NCR International, Inc. (.01%)
NCR Corporation (99.99%)
Excluded Subsidiary
27.
POS Integrated Solutions De Brasil Comercio E Services de Informatica S.A.
Brazil
Corporation
NCR Brasil LTDA (100%)
Excluded Subsidiary
28.
RDS South American Comercio E Servicos De Informatica S.A.
Brazil
Corporation
NCR Brasil LTDA (100%)
Excluded Subsidiary
29.
Wyse Sistemas de Informatica Ltda
Brazil
Corporation
NCR Brasil LTDA (100%)
Excluded Subsidiary







--------------------------------------------------------------------------------




 
Name of Entity
Jurisdiction of Organization
Type of Entity
Owner(s) and Ownership Interest Percentage(s)
Status
30.
NCR Brasil – Industria de Equipamentos para Automacao S.A.
Brazil
Corporation
NCR Dutch Holdings B.V. (51%)
Third party (49%)
Excluded Subsidiary
31.
NCR Singapore Pte Ltd
Singapore
Private limited
NCR Corporation (100%)
Excluded Subsidiary
32.
NCR Oesterreich Ges.m.b.H.
Austria
Company with limited liability
NCR Corporation (100%)
Excluded Subsidiary
33.
NCR Iberia Lda
Portugal
Limited company
NCR Corporation (100%)
Excluded Subsidiary
34.
NCR Espana, S.L.
Spain
Limited liability company
NCR Corporation (100%)
Excluded Subsidiary
35.
NCR (Macau) Limited
Macau
Limited company
NCR Corporation (100%)
Excluded Subsidiary
36.
NCR (NZ) Corporation
New Zealand
Corporation
NC Corporation (100%)
Excluded Subsidiary
37.
NCR UK Group Limited
United Kingdom
Limited company
Excluded Subsidiary
Excluded Subsidiary
38.
NCR Limited
United Kingdom
Limited company
NCR UK Finance Limited (51%)
NCR UK Group Limited (49%)
Excluded Subsidiary
39.
NCR Properties Limited
United Kingdom
Limited company
NCR Limited (100%)
Excluded Subsidiary
40.
Express Boyd Limited
United Kingdom
Limited company
NCR Limited (100%)
Excluded Subsidiary
41.
NCR Ghana Limited
Ghana
Limited company
NCR Limited (61%)
Excluded Subsidiary
42.
NCR (Cyprus) Limited
Cyprus
Limited company
NCR Limited (100%)
Excluded Subsidiary
43.
NCR Financial Solutions Group Limited
United Kingdom
Limited company
NCR Limited (100%)
Excluded Subsidiary
44.
NCR (Kenya) Limited
Kenya
Limited company
NCR Limited (100%)
Excluded Subsidiary
45.
Data Processing Printing and Supplies Limited
Kenya
Limited company
NCR (Kenya) Limited (100%)
Excluded Subsidiary







--------------------------------------------------------------------------------




 
Name of Entity
Jurisdiction of Organization
Type of Entity
Owner(s) and Ownership Interest Percentage(s)
Status
46.
Afrique Investments Ltd.
Kenya
Limited company
NCR (Kenya) Limited (100%)
Excluded Subsidiary
47.
Melcombe Court Management Limited
United Kingdom
Limited company
NCR (Kenya) Limited (100%)
Excluded Subsidiary
48.
Regis Court Management Limited
United Kingdom
Limited company
NCR (Kenya) Limited (100%)
Excluded Subsidiary
49.
NCR (Bahrain) W.L.L.
Bahrain
Limited liability company
NCR Corporation (49%)
Excluded Subsidiary
50.
Global Assurance Limited
Bermuda
Limited company
NCR Corporation (100%)
Excluded Subsidiary
51.
NCR (Nigeria) PLC
Nigeria
Public limited company
NCR Corporation (61.76%)
Excluded Subsidiary
52.
NCR A/O
Russia
Closed joint stock company
NCR Corporation (100%)
Excluded Subsidiary
53.
Eurographics Industries Ltd.
United Kingdom
Limited company
NCR UK Holdings Limited (100%)
Excluded Subsidiary
54.
4Front Technologies SA France
France
Société Anonyme
NCR UK Holdings Limited (100%)
Excluded Subsidiary
55.
RTB Corporation SL
Spain
Sociedad limitada
NCR UK Holdings Limited (100%)
Excluded Subsidiary
56.
SIL Service Industries France SARL
France
Société à Responsabilité Limitée
NCR UK Holdings Limited (100%)
Excluded Subsidiary
57.
Service Industries Spain SL
Spain
Sociedad limitada
NCR UK Holdings Limited (100%)
Excluded Subsidiary
58.
Fluidtopco Ltd.
United Kingdom
Limited company
NCR Corporation (100%)
Excluded Subsidiary
59.
NCR Holdings, Ltd.
Japan
Corporation
NCR International, Inc. (100%)
Excluded Subsidiary
60.
NCR Japan, Ltd.
Japan
Corporation
NCR Holdings, Ltd. (27.56%)
Excluded Subsidiary







--------------------------------------------------------------------------------




 
Name of Entity
Jurisdiction of Organization
Type of Entity
Owner(s) and Ownership Interest Percentage(s)
Status
61.
UNICCS Co., Ltd.
Japan
Corporation
NCR Holdings, Ltd. (8.16%)
Joint Venture
Excluded Subsidiary
62.
Nihon SolTec Japan Ltd.
Japan
Corporation
NCR Japan, Ltd. (40%)
Joint Venture
Excluded Subsidiary
63.
Nippon NCR Business Solution Co., Ltd.
Japan
Corporation
NCR Japan, Ltd. (28.27%)
Joint Venture
Excluded Subsidiary
64.
Nihon NCR Services Japan, Ltd.
Japan
Corporation
NCR Japan, Ltd. (12.12%)
Joint Venture
Excluded Subsidiary
65.
TN Brain Co. Ltd.
Japan
Corporation
NCR Japan, Ltd. (24%)
Joint Venture
Excluded Subsidiary
66.
Open System Technology Co., Ltd.
Japan
Corporation
NCR Japan, Ltd. (27.59%)
Joint Venture
Excluded Subsidiary
67.
Nihon ATM Japan, Ltd.
Japan
Corporation
NCR Japan, Ltd. (20%)
NCR Services Japan Ltd. (5%)
Joint Venture
Excluded Subsidiary
68.
NOACC
Japan
Corporation
NCR Japan, Ltd. (15%)
Joint Venture
Excluded Subsidiary
69.
GSS
Japan
Corporation
NCR Japan, Ltd. (5.45%)
Joint Venture
Excluded Subsidiary
70.
Global Solution Services, Ltd.
Japan
Corporation
NCR Japan, Ltd. (5.5%)
NCR Services Japan Ltd. (6.8%)
Excluded Subsidiary
71.
NCR Canada Ltd.
Canada
Limited corporation
NCR International, Inc. (100%)
Excluded Subsidiary
72.
NCR Dutch Holdings C.V.*
Netherlands
Limited partnership
NCR Corporation (1%) (general partner)
NCR International, Inc. (99%)
Excluded Subsidiary







--------------------------------------------------------------------------------




 
Name of Entity
Jurisdiction of Organization
Type of Entity
Owner(s) and Ownership Interest Percentage(s)
Status
73.
NCR Dutch Holdings B.V.
Netherlands
Corporation
NCR International & Co Luxembourg Holdings SNC (100%)
Excluded Subsidiary
74.
NCR Services Limited
Bermuda
Limited company
NCR Dutch Holdings C.V. (100%)
Excluded Subsidiary
75.
NCR Ceska Republika spol. S.r.o.
Czech Republic
Limited liability company
NCR Czech Republic Holdings LLC (10%)
NCR Dutch Holdings B.V. (90%)
Excluded Subsidiary
76.
Keynesplein Holding C.V.*
Netherlands
Limited partnership
NCR Corporation (89.5%) (general partner)
NCR International, Inc. (10.5%)
Excluded Subsidiary
77.
NCR GmbH
Germany
Company with limited liability
Keynesplein Holding C.V. (100%)2
Excluded Subsidiary
78.
Turbon International AG
Germany
Corporation limited by shares
NCR GMBH (31%)
Joint Venture
Excluded Subsidiary
79.
NCR UK Partners LLP
United Kingdom
Limited partnership
NCR Corporation (87.5%) (general partner)
NCR Holdings LLC (12.4%)
Excluded Subsidiary
80.
NCR UK Finance Limited
United Kingdom
Limited company
NCR Corporation (87.6%)3
NCR Holdings LLC (12.4%)
Excluded Subsidiary
81.
NCR del Peru S.A.
Peru
Limited company
The Microcard Corporation (.002%)
NCR Corporation (99.996%)
Excluded Subsidiary
82.
NCR Antilles S.A.R.L.
French W.I.
Limited company
NCR Corporation (99.85%)
NCR International, Inc. (.15%)
Excluded Subsidiary
83.
NCR (Middle East) Limited
Cyprus
Limited company
The Microcard Corporation (1%)
NCR International, Inc. (99%)
Excluded Subsidiary
84.
NCR (Thailand) Limited
Thailand
Limited company
NCR Corporation (75.46%)
Excluded Subsidiary
________________


2    Shares are held in the name of NCR Corporation, as general partner of
Keynesplein Holding C.V.


3    Shares are held in the name of NCR Corporation, as general partner of NCR
UK Partner LLP







--------------------------------------------------------------------------------




 
Name of Entity
Jurisdiction of Organization
Type of Entity
Owner(s) and Ownership Interest Percentage(s)
Status
85.
NCR (Hellas) S.A.
Greece
Limited company
NCR Corporation (1%)
NCR International, Inc. (99%)
Excluded Subsidiary
86.
NCR Corporation (Philippines)
Philippines
Corporation
NCR International, Inc. (99%)
Excluded Subsidiary
87.
NCR Consumables, SA de CV
Mexico
Variable capital company
NCR Corporation (99.99%)
NCR International, Inc. (.01%)
Excluded Subsidiary
88.
NCR Global Consumables Solutions, SA de CV
Mexico
Variable capital company
NCR Corporation (99.99%)
NCR International, Inc. (.01%)
Excluded Subsidiary
89.
NCR Asia Pacific PTE Limited
Singapore
Private limited company
NCR International, Inc. (100%)
Excluded Subsidiary
90.
NCR (North Africa) Limited
Cyprus
Limited company
NCR International, Inc. (100%)
Excluded Subsidiary
91.
NCR Corporation de Centroamerica S.A.
Panama
Corporation
NCR International, Inc. (100%)
Excluded Subsidiary
92.
NCR (IRI) Ltd.
Cyprus
Limited company
NCR International, Inc. (100%)
Excluded Subsidiary
93
NCR Systems Taiwan Ltd.
Taiwan
Limited company
NCR International, Inc. (100%)
Excluded Subsidiary
94.
NCR Nederland N.V.
Netherlands
Public limited liability company
NCR Dutch Holdings B.V. (100%)
Excluded Subsidiary
95.
NCR Danmark A/S
Denmark
Private limited company
NCR Dutch Holdings B.V. (100%)
Excluded Subsidiary
96.
NCR Cebu Development Center, Inc.
Philippines
Corporation
NCR Dutch Holdings B.V. (100%)
Excluded Subsidiary
97.
NCR Finland OY
Finland
Limited company
NCR Dutch Holdings B.V. (100%)
Excluded Subsidiary
98.
Quantor Holding LLC
Delaware
Limited liability company
NCR Dutch Holdings B.V. (100%)
Excluded Subsidiary
99.
Data Pathing Holding LLC
Delaware
Limited liability company
NCR Dutch Holdings B.V. (100%)
Excluded Subsidiary







--------------------------------------------------------------------------------




 
Name of Entity
Jurisdiction of Organization
Type of Entity
Owner(s) and Ownership Interest Percentage(s)
Status
100
NCR Chile Industrial y Comercial Limitada
Chile
Limited company
Quantor Holding LLC (45.835%)
Data Pathing Holding LLC (45.835%)
NCR Dutch Holdings B.V. (8.33%)
Excluded Subsidiary
101
NCR Colombia Ltda
Colombia
Limited company
NCR Dutch Holdings B.V. (39.31%)
NCR Chile Industrial y Comercial Limitada (59.40%)
Excluded Subsidiary
102
Fondo Colombiano de Inversiones de Capital de Riesgo S.A.
Colombia
Corporation
NCR Colombia Ltda (1.75%)
Excluded Subsidiary
103
Papeles y Suministros del Cuaca S.A.
Colombia
Corporation
NCR Colombia Ltda (95%)
Excluded Subsidiary
104
NCR Aftermarket B.V.
Netherlands
Limited liability company
NCR Dutch Holdings B.V. (100%)
Excluded Subsidiary
105
NCR Norge AS
Norway
Limited company
NCR Dutch Holdings B.V. (100%)
Excluded Subsidiary
106
NCR Ukraine Limited
Ukraine
Limited company
NCR Dutch Holdings B.V. (100%)
Excluded Subsidiary
107
NCR Global Service Center K.f.t.
Hungary
Limited company
NCR Dutch Holdings B.V. (100%)
Excluded Subsidiary
108
NCR Argentina S.R.L.
Argentina
Limited company
NCR Dutch Holdings B.V. (89%)
Quantor Holding LLC (11%)
Excluded Subsidiary
109
NCR International (South Africa) (Pty) Ltd.
South Africa
Private limited company
NCR Dutch Holdings B.V. (100%)
Excluded Subsidiary
110
NCR Italia Holdings LLC
Delaware
Limited liability company
NCR Dutch Holdings B.V. (100%)
Excluded Subsidiary
111
NCR (Switzerland) GmbH
Switzerland
Company with limited liability
NCR Dutch Holdings B.V. (100%)
Excluded Subsidiary
112
National Registrierkassen AG
Switzerland
Corporation
NCR (Switzerland) GmbH
Excluded Subsidiary
113
NCR Global Holdings Limited
Ireland
Limited company
NCR Dutch Holdings C.V. (100%)
Excluded Subsidiary







--------------------------------------------------------------------------------




 
Name of Entity
Jurisdiction of Organization
Type of Entity
Owner(s) and Ownership Interest Percentage(s)
Status
114
NCR Dominicana C. por A.
Dominican Republic
Share company
NCR Global Holdings Limited (100%)
Excluded Subsidiary
115
NCR International Technology Limited
Ireland
Limited company
NCR Global Holdings Limited (100%)
Excluded Subsidiary
116
NCR Global Solutions Limited*
Ireland
Limited company
NCR Global Holdings Limited (100%)
Excluded Subsidiary
117
NCR Airside Ireland Limited
Ireland
Limited company
NCR Global Solutions Limited (100%)
Excluded Subsidiary
118
NCR Italia S.r.l.
Italy
Limited liability company
NCR Italia Holdings LLC (10%)
NCR Airside Ireland Limited (90%)
Excluded Subsidiary
119
NCR EMEA Service Logistics Center B.V.
Netherlands
Limited liability company
NCR Global Holdings Limited (100%)
Excluded Subsidiary
120
NCR Indonesia LLC
Delaware
Limited liability company
NCR Global Holdings Limited (100%)
Excluded Subsidiary
121
P. T. NCR Indonesia
Indonesia
Limited company
NCR Global Holdings Limited (99%)
NCR Indonesia LLC (1%)
Excluded Subsidiary
122
NCR (Malaysia) Sdn. Bhd.
Malaysia
Limited company
NCR Global Holdings Limited (100%)
Excluded Subsidiary
123
Tricubes NCR JV Sdn Bhd
Malaysia
Limited company
NCR (Malaysia) Sdn. Bhd. (30%)
Excluded Subsidiary
124
NCR Solutions (Middle East) LLC
Delaware
Limited liability company
NCR Global Holdings Limited (100%)
Excluded Subsidiary
125
NCR Poland LLC
Delaware
Limited liability company
NCR Global Holdings Limited (100%)
Excluded Subsidiary
126
NCR Polska Sp.z.o.o.
Poland
Limited company
NCR Poland LLC (100%)
Excluded Subsidiary
127
NCR European and South American Holdings LLC
Delaware
Limited liability company
NCR Global Holdings Limited (100%)
Excluded Subsidiary







--------------------------------------------------------------------------------




 
Name of Entity
Jurisdiction of Organization
Type of Entity
Owner(s) and Ownership Interest Percentage(s)
Status
128
NCR Magyarorszag Kft.
Hungary
Limited company
NCR Global Holdings Limited (96.67%)
NCR European and South American Holdings LLC (3.33%)
Excluded Subsidiary
129
NCR de Mexico, S.A. de C.V.
Mexico
Capital variable limited company
NCR European and South American Holdings LLC (100%)
Excluded Subsidiary
130
NCR Latin American Holdings LLC
Delaware
Limited liability company
NCR Global Holdings Limited (100%)
Excluded Subsidiary
131
NCR Solutions de Mexico S. de R.L. de C.V.
Mexico
Limited company
NCR Latin American Holdings LLC (100%)
Excluded Subsidiary
132
NCR (Bermuda) Holdings Limited*
Bermuda
Limited company
NCR Dutch Holdings C.V. (100%)
Excluded Subsidiary
133
NCR Bermuda (2006) Limited
Bermuda
Limited company
NCR Netherlands Holdings C.V. (100%)
Excluded Subsidiary
134
NCR (Hong Kong) Limited
Hong Kong
Limited company
NCR GMBH (86.47%)
NCR UK Group Limited (13.53%)
Excluded Subsidiary
135
NCR (Beijing) Financial Equipment System Co., Ltd.*
China
Limited company
NCR (Hong Kong) Limited (100%)
Excluded Subsidiary
136
NCR (Guangzhou) Technology Co., Ltd.
China
Limited company
NCR (Hong Kong) Limited (70%)
Joint Venture
Excluded Subsidiary
137
NCR (Shanghai) Technology Services Ltd.
China
Limited company
NCR (Hong Kong) Limited (100%)
Excluded Subsidiary
138
VIVOtech Inc.
Delaware
Corporation
NCR Corporation (5%)
Joint Venture
Excluded Subsidiary
139
Document Capture Technologies Inc.
Delaware
Corporation
NCR Corporation (16%)
Joint Venture
Excluded Subsidiary
140
ePlay LLC
Ohio
Limited liability company
NCR Corporation (10%)
Joint Venture
Excluded Subsidiary







--------------------------------------------------------------------------------




 
Name of Entity
Jurisdiction of Organization
Type of Entity
Owner(s) and Ownership Interest Percentage(s)
Status
141
MOD Systems Incorporated
Washington
Corporation
NCR Corporation (16.346%); dissolution in progress
Joint Venture
Excluded Subsidiary
142
NCR D.O.O. Beograd
Serbia
Corporation
NCR Dutch Holdings BV (100%)
Excluded Subsidiary
143
Radiant Systems, Inc.*
Georgia
Corporation
NCR Corporation (100%)
Designated Subsidiary
144
Radiant Payment Services, LLC
Georgia
Limited Liability Company
Radiant Systems, Inc. (100%)
Designated Subsidiary
145
RetailEnterprise, LLC
Georgia
Limited Liability Company
Radiant Systems, Inc. (100%)
 
146
estorelink.com, Inc.
Georgia
Corporation
Radiant Systems, Inc. (100%)
 
147
Radiant Systems International, Inc.
Georgia
Corporation
Radiant Systems, Inc. (100%)
Designated Subsidiary
148
Radiant Systems Retail Solutions Pte Ltd.
Singapore
Private Company Limited by Shares
Radiant Systems International, Inc. (100%)
Excluded Subsidiary
149
Radiant Systems Central Europe, Inc.
Georgia
Corporation
Radiant Systems International, Inc. (100%)
 
150
Radiant Systems Asia-Pacific Pty Ltd.
Australia
Proprietary Company Limited by Shares
Radiant Systems International, Inc. (100%)
Excluded Subsidiary







--------------------------------------------------------------------------------




 
Name of Entity
Jurisdiction of Organization
Type of Entity
Owner(s) and Ownership Interest Percentage(s)
Status
151
Radiant Systems, s.r.o.
Czech Republic
Limited Liability Company
Radiant Systems International, Inc. (100%)
Excluded Subsidiary
152
Radiant Systems UK (II) Limited
England and Wales
Corporation
RADS International S.a.r.l. (100%)


Excluded Subsidiary
153
Radiant Systems Limited
United Kingdom
Corporation
Radiant Systems UK (II) Limited
Excluded Subsidiary
154
Radiant Systems Retail Solutions, S.L.
Spain
Private Limited Company
Radiant Systems International, Inc. (100%)
Excluded Subsidiary
155
Radiant Systems International S.e.n.c.
Luxembourg
Partnership
Radiant Systems, Inc. (95%)
Radiant Systems International, Inc. (5%)
Excluded Subsidiary
156
Radiant Systems International 2 S.e.n.c.
Luxembourg
Partnership
Radiant Systems International S.e.n.c. (95%)
Radiant Systems International, Inc. (5%)
Excluded Subsidiary
157
RADS International SARL
Luxembourg
Corporation
Radiant Systems International 2 S.e.n.c. (100%)
Excluded Subsidiary
158
RADS Australia Holdings Pty Ltd
Australia
Proprietary Company
RADS International SARL (100%)
Excluded Subsidiary
159
Quest Retail Technology Pty Ltd
Australia
Proprietary Company
RADS Australia Holdings Pty Ltd. (100%)
Excluded Subsidiary
160
TCR Business Systems, Inc.
Texas
Corporation
Radiant Systems International, Inc. (100%)
 
161
Radiant Systems GmbH
Austria
Corporation
RADS International S.á. r.l. (100%)
Excluded Subsidiary







--------------------------------------------------------------------------------




 
Name of Entity
Jurisdiction of Organization
Type of Entity
Owner(s) and Ownership Interest Percentage(s)
Status
162
Orderman GmbH
Austria
Limited Liability Company
Radiant Systems GmbH (100%)
Excluded Subsidiary
163
Orderman Iberica S.L.
Spain
Limited Liability Company
Orderman GmbH (100%)
Excluded Subsidiary
164
Orderman S.Á R.L.
Luxeumbourg
Limited Liability Company
RADS International S.á.r.l (100%)
Excluded Subsidiary
165
Radiant Systems (Shanghai) Co. Ltd
Shanghai of China
Limited Liability Company
RADS International (100%)
Excluded Subsidiary
166
Radiant Systems Retail Solutions Private Limited
India
Corporation
Radiant Systems Retail Solutions Pte Ltd. (Singapore) (100%)
Excluded Subsidiary
167
Radiant Systems Ltd.
Thailand
Limited Liability Company
Radiant Systems International, Inc. (98%) shares)
RetailEnterprise, LLC (1%)
estorelink.com (1%)
Excluded Subsidiary
168
Radiant Systems Retail Solutions SDN. BDH.
Malaysia
Private Company
RADS International S.á.r.l (100%)
Excluded Subsidiary
169
Radiant Holdings Pty Ltd.
Victoria Australia
Proprietary Company
RADS International S.á.r.l (100%)
Excluded Subsidiary
170
Texas Digital Systems, Inc.
Texas
Corporation
Radiant Systems, Inc. (100%)
 
171
NCR Qatar LLC
Qatar
Limited Liability Company
NCR Corporation (49% voting, 97% profits and losses and 100% liquidation rights)
Third party (51% voting, 3% profits)
Excluded Subsidiary







--------------------------------------------------------------------------------




 
Name of Entity
Jurisdiction of Organization
Type of Entity
Owner(s) and Ownership Interest Percentage(s)
Status
172
NCR Comercial E Inversiones Limitada
Chile
Limited company
NCR de Chile Industrial y Comercial Limitada (99%)
NCR Dutch Holdings B.V. (1%)
Excluded Subsidiary
173
NCR International & Co Luxembourg SNC
Luxembourg
Partnership
NCR International, Inc. (0.01%)
Radiant Systems International 2 SNC (99.9%)
Excluded Subsidiary
174
NCR International & Co Holdings Luxembourg SNC
Luxembourg
Partnership
NCR Dutch Holdings C.V. (85%)
NCR International & Co Luxembourg SNC (5%)
Radiant Systems International Inc. (10%)
Excluded Subsidiary
175
Moon Holdings S.P.V Ltd.
Israel
Private Company
NCR Corporation (100%)
 
176
Retalix Ltd.
Israel
Corporation
Moon Holdings S.P.V Ltd. (100%)
Excluded Subsidiary
177
Retalix Israel Ltd.
Israel
Corporation
Retalix Ltd. (100%)-
Excluded Subsidiary
178
Retalix (UK) Limited
United Kingdom
Private Limited Company
Retalix Ltd. (100%)
Excluded Subsidiary
179
Retalix Australia PTY Ltd.
Australia
Proprietary Limited Company
Retalix Ltd. (100%)
Excluded Subsidiary
180
Retalix Holdings, Inc.
Delaware
Corporation
Retalix Ltd. (100%)
Excluded Subsidiary
181
Retalix USA, Inc.
Texas
Corporation
Retalix Holdings, Inc. (100%)
Excluded Subsidiary
182
Retalix France SARL
France
Societe a Responsabilite Limitee
Retalix Ltd. (100%)
Excluded Subsidiary







--------------------------------------------------------------------------------




 
Name of Entity
Jurisdiction of Organization
Type of Entity
Owner(s) and Ownership Interest Percentage(s)
Status
183
Retalix Technology (Beijing) Co. Ltd.
China
Company incorporated in accordance with the “Law of the People’s Republic of
China concerning Wholly Foreign Owned Enterprises”
Retalix Ltd. (100%)
Excluded Subsidiary
184
Retalix Control Systems, Inc.
Pennsylvania
Corporation
Retalix Holdings, Inc. (100%)
Excluded Subsidiary
185
Retalix Italia S.p.A.
Italy
Corporation
Retalix Ltd. (100%)
Excluded Subsidiary
186
Cornell Mayo Associates, Inc.
North Carolina
Corporation
Retalix Holdings, Inc. (100%)
Excluded Subsidiary
187
StoreNext Retail Technologies LLC
Delaware
Limited Liability Company
Retalix Holdings, Inc. (100%)
Excluded Subsidiary
188
Tamar Industries M.R. Electronic Ltd.
Israel
Corporation
Retalix Ltd. (100%)
Excluded Subsidiary
189
StoreAlliance.com Ltd.
Israel
Corporation
Tamar Industries M.R. Electronic Ltd. (26.28%)
Retalix Ltd. (24.26%)
Third party (49.46%)
Excluded Subsidiary
190
TradaNet Electronic Commerce Services Ltd.
Israel
Corporation
StoreAlliance.com Ltd. (100%)
Excluded Subsidiary
191
DemandX Ltd.
Israel
Corporation
StoreAlliance.com Ltd. (100%)
Excluded Subsidiary
192
StoreNext Ltd.
Israel
Corporation
StoreAlliance.com Ltd. (100%)
Excluded Subsidiary







--------------------------------------------------------------------------------




 
Name of Entity
Jurisdiction of Organization
Type of Entity
Owner(s) and Ownership Interest Percentage(s)
Status
193
Palm Point Ltd.
Israel
Corporation
Retalix Ltd. (100%)
Excluded Subsidiary
194
P.O.S. (Restaurant Solutions) Ltd.
Israel
Corporation
Retalix Ltd. (100%)
Excluded Subsidiary
195
Kohav Orion Advertising Information Ltd.
Israel
Corporation
Retalix Ltd. (100%)
Excluded Subsidiary
196
MTXEPS LLC
California
Limited Liability Company
Retalix Holdings Inc. (100%)
Excluded Subsidiary
197
Retalix Japan Ltd.
Japan
Corporation
Retalix Ltd. (99%)
Third party (1%)
Excluded Subsidiary
198
NCR Hospitality Bahrain SPC
Bahrain
Corporation
NCR (Middle East) Limited (100%)
Excluded Subsidiary

_______________
*
Denotes a material subsidiary

Option, warrants, calls, etc.
NCR Manaus
The Brazil Shareholders’ Agreement contains put and call rights in favor of the
shareholders of NCR Manaus under various circumstances specified therein,
including, for example, in the event that NCR Manaus sales do not achieve
certain thresholds over an initial five-year period or if a shareholder becomes
bankrupt, misuses confidential information, or engages in questionable business
practices, all subject to the terms and conditions of the Brazil Shareholders’
Agreement.










--------------------------------------------------------------------------------




Schedule 3.11B
Disqualified Equity Interests
Issuer
Holder
Number
Date of Issuance
Conversion or Dividend Feature
NCR (Thailand) Limited
Kian Gwan Commercial Co., Ltd. (“Kian Gwan”)
15,400 Class A Shares
230,000 Class B Shares
February 5, 1996
Annual dividends of 18% accrue to the Class A Shares so long as there are
profits of NCR (Thailand) Limited sufficient to pay such dividends.
Kian Gwan may require NCR International, Inc. to purchase its Class A Shares and
Class B Shares any time after February 1, 1996.
NCR Manaus
As described in the Brazil Shareholders’ Agreement, NCR Dutch Holdings BV or NCR
Manaus Holdco will own preferred stock in NCR Manaus, which preferred stock is
redeemable at the discretion of its owner between October 4, 2013 and December
20, 2013 for a redemption value specified in the Brazil Shareholders’ Agreement.
The Brazil Shareholders’ Agreement contains put and call rights in favor of the
shareholders of NCR Manaus under various circumstances specified therein,
including, for example, in the event that NCR Manaus sales do not achieve
certain thresholds over an initial five-year period or if a shareholder becomes
bankrupt, misuses confidential information, or engages in questionable business
practices, all subject to the terms and conditions of the Brazil Shareholders’
Agreement.
RADS International S.a.r.l.
Radiant Systems International 2 S.e.n.c.
Tranche A:
8,937,630
Tranche 2:
16,213,849
Tranche 2B:
20,000,000
Tranche B:
24,805,751
Tranche 2B:
12,375,220
Tranche C:
1,870,512
Tranche A: January 4, 2008
Tranche 2:
January 4, 2008
Tranche 2B:
January 4, 2008
Tranche B:
January 8, 2008
Tranche C:
April 2, 2008
Tranche D:
July 1, 2008
Each CPEC carries the right to receive a dividend to the extent the board
declares it and there are sufficient earnings of RADS International S.a.r.l.
On the 30th anniversary of Issue Date of the CPECs, RADS International S.a.r.l.
is required to redeem all of the CPECs.
 
 
Tranche D:
3,900,600
Tranche E:
15,760,000
Tranche 6:
94,754
Tranche G:
1,472,989
Tranche E:
July 3, 2008
Tranche 6:
September 25, 2008
Tranche G:
September 25, 2008
All renumbered and controlled by the CPEC Master Agreement dated December 29,
2010
At any time after the 3rd anniversary of the Issue Date, the CPECs may be
converted at the option of RADS International S.a.r.l or the shareholder into
Conversion Shares at a premium.







--------------------------------------------------------------------------------




Radiant Systems International 2 S.e.n.c.
Radiant Systems International S.e.n.c.
Tranche A:
451,395*
Tranche B:
2,240,288*
Tranche C:
8,576,514
Tranche D:
42,565,463
Tranche E:
94,470*
Tranche F:
1,794,936
Tranche G:
985,000*
Tranche H:
18,715,000
Tranche J:
1,502,989
Tranche A:
January 3, 2008*
Tranche B:
January 3, 2008*
Tranche C:
January 3, 2008
Tranche D:
January 3, 2008
Tranche E:
April 1, 2008*
Tranche F:
April 1, 2008
Tranche G:
July 1, 2008*
Tranche H:
July 1, 2008
Tranche J:
November 25, 2008
Each CPEC carries the right to receive a dividend to the extent the board
declares it and there are sufficient earnings of Radiant Systems International 2
S.e.n.c.
On the 30th anniversary of Issue Date of the CPECs, Radiant Systems
International 2 S.e.n.c. is required to redeem all of the CPECs.
At any time after the 3rd anniversary of the Issue Date, the CPECs may be
converted at the option of Radiant Systems International 2 S.e.n.c. or the
shareholder into Conversion Shares at a premium.

*
Initially issued to Radiant Systems International, Inc. and transferred to
Radiant Systems International S.e.n.c. on October 31, 2008.







--------------------------------------------------------------------------------




SCHEDULE 5.14
Post-Closing Collateral Obligations
The documents listed below, together with all related documents, amendments,
confirmations, agreements, resolutions, certificates, instruments and filings,
if any, to be delivered no later than 30 days after the Effective Date, as such
date may be extended by the Administrative Agent in its sole discretion:
Jurisdiction/Entity
Required Documents
Canada – NCR Canada Ltd.
•   Confirmation Agreement
•   Opinion of Borrower's Counsel
France – NCR France SNC
•   Opinion of Lender's Counsel
•   First ranking share pledge security granted by each of NCR International.
Inc. and NCR Corporation as pledgors
•   Shareholder's resolution of NCR France SNC
•   Constitutional documents of NCR France SNC
•   Bordereau Forms
India – NCR Corporation India Private Limited
•   Board Resolutions for NCR Corporation and NCR International, Inc.
•   Opinion of Lender's Counsel
•   NCR Corporation Company Certificate
•   NCR International, Inc. Company Certificate
•   Share Transfer Form (one each for NCR International, Inc. and NCR
Corporation)
•   U.S. Form Stock Power
Israel – Moon Holdings S.P.V Ltd.
•   Amended and Restated Share Pledge Agreement
•   Opinion of Borrower's Counsel
•   Moon Holdings Board Resolutions
•   NCR Corporation Corporate Approvals
•   Pledge Notice to the Registrar of Pledges
Japan – NCR Holdings, Ltd.
•   Opinion of Lender's Counsel
•   Shareholder's Register of NCR Holdings, Ltd.







--------------------------------------------------------------------------------




Luxembourg – Radiant Systems International S.e.n.c.
•   Confirmation Agreement
•   Certified copy of the shareholder register of Radian Systems International
S.e.n.c.
• Luxembourg Managers Written Resolutions from Radiant Systems, Inc. and Radiant
Systems International, Inc.
•   Opinion (capacity) of Borrower's Counsel
•   Opinion (validity and enforceability) of Lender's Counsel
Netherlands – NCR Dutch Holdings C.V. and Keynesplein Holdings C.V.
•   Opinion of Lender's Counsel











--------------------------------------------------------------------------------




Schedule 6.01
Existing Indebtedness
•
NCR Corporation India Private Limited has approximately $1.6 million in
outstanding automobile leases.

•
During 2009, the Borrower entered into a transaction with the Development
Authority of Columbus, Georgia (the Development Authority). The transaction
resulted in the issuance of approximately $5 million in taxable revenue bonds by
the Development Authority. The 2009 transaction also contemplated a second bond
issuance for a second facility in Columbus, and during 2011, the Development
Authority issued an additional $1.5 million taxable revenue bond. The
Development Authority used the proceeds of the bonds to purchase manufacturing
facilities consisting of buildings and fixtures. The Borrower and the
Development Authority entered into lease and financing agreements, whose terms
provide the Borrower with ten year leases of each facility for manufacturing
purposes (and in some cases for assembly and office use). Under the terms of the
agreements, the rental payments made by the Borrower will be utilized by the
Development Authority to repay the principal and interest (at a rate of 5%) of
the bonds and the Borrower will have the option of acquiring the facilities for
a nominal amount at the end of the respective lease terms. Based on the terms of
the agreements, the transactions were accounted for as capital leases, which
resulted in the capitalization of the purchase price of the facilities as an
asset and recording of the capital lease obligation as long-term debt. The
unamortized amount of the capital lease obligations included in long-term debt
as of June 30, 2013 is $4.1 million.

•
Approximately $324,599 is outstanding with respect to amounts advanced by a
landlord for a location in the Netherlands.

•
Notes payable, in the principal amount of $5 million, issued pursuant to that
certain Indenture, dated as of November 1, 1988, between the Borrower and State
Street Bank and Trust Company, as Trustee. The notes payable mature in 2020 and
bear interest at a rate of 9.49% per annum.

•
Corporate guarantees of facilities shown on the attached spreadsheet.









--------------------------------------------------------------------------------




Loan Party
Description of Guarantee
Currency
Maximum Guarantee
(local currency)
NCR Corporation
NCR Corporation India Private Ltd.
INR
1,425,000,000
NCR Corporation
JAPAN
JPY
3,000,000,000
NCR Corporation
JAPAN
JPY
3,141,202,664
NCR Corporation
JAPAN
JPY
177,805,000
NCR Corporation
JAPAN
JPY
2,000,000,000
NCR Corporation
JAPAN
JPY
1,000,000,000
NCR Corporation
MALAYSIA
MYR
5,000,000
NCR Corporation
NZ - FIJI BRANCH
FJD
14,000
NCR Corporation
AUSTRALIA
AUD
666,000
NCR Corporation
AUSTRALIA
AUD
586,231
NCR Corporation
HONG KONG
USD
1,600,000
NCR Corporation
HONG KONG
USD
500,000
NCR Corporation
HONG KONG
USD
150,000
NCR Corporation
NCR Corporation India Private Ltd
USD
13,000,000
NCR Corporation
NCR Corporation India Private Ltd
USD
1,000,000
NCR Corporation
NCR Corporation India Private Ltd
USD
820,126
NCR Corporation
NCR Corporation India Private Ltd
INR
100,000,000
NCR Corporation
NCR Corporation India Private Ltd
INR
9,000,000
NCR Corporation
INDONESIA
USD
150,000
NCR Corporation
NCR JAPAN LIMITED
USD
2,000,000
NCR Corporation
NCR JAPAN LIMITED
USD
1,000,000
NCR Corporation
NCR JAPAN LIMITED
JPY
2,000,000,000
NCR Corporation
NCR JAPAN LIMITED
JPY
20,000,000
NCR Corporation
KOREA
USD
2,000,000
NCR Corporation
PHILLIPINES
PHP
20,000,000
NCR Corporation
NCR SINGAPORE PTE LTD
SGD
302,106
NCR Corporation
NCR SINGAPORE PTE LTD
SGD
260,000
NCR Corporation
NCR SINGAPORE PTE LTD
SGD
740,000
NCR Corporation
NCR SINGAPORE PTE LTD
SGD
260,000
NCR Corporation
NCR SINGAPORE PTE LTD (4)
USD
2,500,000
NCR Corporation
NCR CORP KOREA CO LIMITED
USD
1,000,000
NCR Corporation
NCR SYSTEMS TAIWAN LIMITED
TWD
90,000,000
NCR Corporation
NCR SYSTEMS TAIWAN LIMITED
USD
3,000,000
NCR Corporation
NCR SYSTEMS TAIWAN LIMITED
USD
250,000
NCR Corporation
NCR (THAILAND) LIMITED
USD
5,000,000
NCR Corporation
NCR (THAILAND) LIMITED
USD
200,000
NCR Corporation
NCR (THAILAND) LIMITED
THB
140,000,000
NCR Corporation
NCR (THAILAND) LIMITED
THB
10,000,000
NCR Corporation
NCR (THAILAND) LIMITED
THB
7,280,280
NCR Corporation
NCR (THAILAND) LIMITED
THB
1,230,120
NCR Corporation
NCR ARGENTINA SA
USD
250,000
NCR Corporation
NCR AUSTRALIA PTY LIMITED
AUD
666,000
NCR Corporation
NCR AUSTRALIA PTY LIMITED
AUD
586,349







--------------------------------------------------------------------------------




Loan Party
Description of Guarantee
Currency
Maximum Guarantee
(local currency)
NCR Corporation
NCR BRASIL LTDA
USD
1,635,000
NCR Corporation
NCR BRASIL LTDA
BRL
3,286,000
NCR Corporation
NCR BRASIL LTDA
USD
500,000
NCR Corporation
NCR BRASIL LTDA
BRL
400,000
NCR Corporation
NCR BRASIL LTDA
BRL
364,774
NCR Corporation
NCR BRASIL LTDA
USD
100,000
NCR Corporation
NCR BRASIL LTDA
BRL
129,000
NCR Corporation
NCR BRASIL LTDA
USD
60,000
NCR Corporation
NCR BRASIL LTDA (1)
USD
500,000
NCR Corporation
NCR CHILE INDUSTRIAL Y COMMERCIAL LIMITADA
CLP
800,000,000
NCR Corporation
NCR COMERCIAL E INVERSIONES LIMITADA
USD
500,000
NCR Corporation
NCR COLOMBIA LIMITADA
USD
500,000
NCR Corporation
NCR COLOMBIA LIMITADA
USD
500,000
NCR Corporation
NCR COLOMBIA LIMITADA
COP
250,000,000
NCR Corporation
NCR COLOMBIA LIMITADA
USD
50,000
NCR Corporation
NCR COLOMBIA LIMITADA
USD
20,000
NCR Corporation
NCR COLOMBIA LIMITADA
USD
10,000
NCR Corporation
NCR CESKA REPUBLIKA SPOL SRO
CZK
92,000,000
NCR Corporation
NCR CORPORATION
USD
3,000,000
NCR Corporation
NCR GMBH
USD
16,000,000
NCR Corporation
NCR GMBH
EUR
14,600
NCR Corporation
NCR GMBH
USD
1,000
NCR Corporation
NCR GLOBAL SOLUTIONS LIMITED
HUF
1,500,000,000
NCR Corporation
NCR MAGYARORSZAG INFORMACIO TECHNOLOGIAI KFT
HUF
30,718,000
NCR Corporation
NCR MAGYARORSZAG INFORMACIO TECHNOLOGIAI KFT
EUR
30,000
NCR Corporation
NCR MAGYARORSZAG INFORMACIO TECHNOLOGIAI KFT
USD
2,000,000
NCR Corporation
NCR GLOBAL SOLUTIONS LTD
USD
12,000,000
NCR Corporation
NCR ITALIA SRL
USD
2,000,000
NCR Corporation
NCR FINANCIAL SOLUTIONS GROUP LIMITED (3)
USD
83,450,499
NCR Corporation
NCR (MALAYSIA) SDN BHD
USD
155,000
NCR Corporation
NCR CONSUMABLES SA DE CV
USD
50,000
NCR Corporation
NCR DE MEXICO S DE RL DE CV
MXN
36,000,000







--------------------------------------------------------------------------------




Loan Party
Description of Guarantee
Currency
Maximum Guarantee
(local currency)
NCR Corporation
NCR DE MEXICO S DE RL DE CV
USD
500,000
NCR Corporation
NCR DE MEXICO S DE RL DE CV
USD
130,000
NCR Corporation
NCR GLOBAL CONSUMABLES SOLUTIONS SA DE CV
USD
20,000
NCR Corporation
NCR (NZ) CORPORATION
NZD
500,000
NCR Corporation
NCR DEL PERU SA
USD
1,265,000
NCR Corporation
NCR POLSKA SP ZOO
PLN
13,000,000
NCR Corporation
NCR IBERIA LDA
USD
1,000,000
NCR Corporation
NCR INTERNATIONAL INC
USD
300,000
NCR Corporation
NCR AO
USD
875,000
NCR Corporation
NCR AO
RUB
15,000,000
NCR Corporation
NCR ESPANA SL
USD
6,000,000
NCR Corporation
NCR BILISIM SISTEMLERI LIMITED SIRKETI
USD
8,780,000
NCR Corporation
NCR BILISIM SISTEMLERI LIMITED SIRKETI
USD
11,900,000
NCR Corporation
NCR BILISIM SISTEMLERI LIMITED SIRKETI
USD
2,000,000
NCR Corporation
NCR BILISIM SISTEMLERI LIMITED SIRKETI
USD
248,800
NCR Corporation
NCR BILISIM SISTEMLERI LIMITED SIRKETI
USD
100,000
NCR Corporation
NCR (MIDDLE EAST) LIMITED (2)
USD
100,000
NCR Corporation
NCR BELGIUM & COMPANY SNC
EUR
49,381
NCR Corporation
NCR CESKA REPUBLIKA SPOL SRO
USD
2,253,000
NCR Corporation
NCR CORP (3)
USD
15,000,000
NCR Corporation
NCR CORP (4)
EUR
20,300
NCR Corporation
NCR CORP (5)
USD
155,000,000
NCR Corporation
NCR CORP (6)
USD
4,000,000
NCR Corporation
NCR DUTCH HOLDINGS BV (7)
USD
15,000,000
NCR Corporation
NCR EMEA REGIONAL CARE CENTER BV (8)
EUR
5,000,000
NCR Corporation
NCR FINANCIAL SOLUTIONS GROUP LIMITED (5)
GBP
3,000,000
NCR Corporation
NCR FINANCIAL SOLUTIONS GROUP LIMITED (9)
GBP
5,000,000
NCR Corporation
NCR FRANCE SNC
EUR
225,000
NCR Corporation
NCR ITALIA SRL
EUR
95,400
NCR Corporation
NCR LIMITED
EUR
800,000
NCR Corporation
NCR LIMITED
GBP
500,000
NCR Corporation
NCR LIMITED (10)
GBP
16,600,000
NCR Corporation
NCR NEDERLAND NV
EUR
671,765
NCR Corporation
NCR NEDERLAND NV
EUR
215,546
NCR Corporation
NCR NEDERLAND NV
EUR
5,105
NCR Corporation
NCR CHILE INDUSTRIAL Y COMERCIAL LIMITADA
USD
1,000,000
NCR Corporation
NCR Corp
USD
25,000,000







--------------------------------------------------------------------------------




Loan Party
Description of Guarantee
Currency
Maximum Guarantee
(local currency)
NCR Corporation
NCR Corporation Abu Dhabi (NCR Corporation), NCR Corporation Dubai (Mustafa Bin
Abdul Latif Gerneal Trading Company LLC), NCR (Bahrain) W.L.L. (NCR Bahrain),
NCR Qatar LLC, NCR Global Holdings Limited Dubai Branch Jebel Ali Free Zone (NCR
Global Holdings Limited), NCR (Kenya) Limited, NCR Ghana Limited, NCR
Corporation Oman, NCR Corporation Pakistan, NCR Corporation Kuwait, NCR
Coporation Syria, NCR Corporation Jordan, NCR Corporation Sharjah
USD
15,000,000
NCR Corporation
NCR Corp
USD
30,000,000
NCR Corporation
NCR Corp
CAD
10,000,000











--------------------------------------------------------------------------------




Schedule 6.02
Existing Liens
None.










--------------------------------------------------------------------------------




Schedule 6.10
Existing Restrictions
1.
The CPEC Master Agreement dated December 29, 2010 for RADS International
S.a.r.l. contains restrictions on RADS International S.a.r.l.’s payment of
dividends if there is an event of default, in excess of certain amounts or if
there is accrued but unpaid dividends on the CPECs. Radiant Systems
International 2 S.e.n.c. holds the CPECs in RADS International S.a.r.l.

2.
The terms and conditions of the CPECs issued by Radiant Systems International 2
S.e.n.c. to Radiant Systems International S.e.n.c. contain restrictions on
Radiant Systems International 2 S.e.n.c.’s payment of dividends if there is an
event of default, in excess of certain amounts or if there is accrued but unpaid
dividends on the CPECs. Radiant Systems International S.e.n.c. holds the CPECs
in Radiant Systems International 2 S.e.n.c.






        



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit, Guarantees, and Swingline
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:______________________________________________________     

2.
Assignee:______________________________________________________    
[and is an Affiliate/Approved Fund of [Identify Lender]]1 

3.
Borrower: NCR Corporation

4.
Administrative Agent: JPMorgan Chase Bank, N.A., as Administrative Agent under
the Credit Agreement





___________________________
1 Select as applicable.








--------------------------------------------------------------------------------

2

5.
Credit Agreement: Amended and Restated Credit Agreement dated as of July 25,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among NCR Corporation (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent

6.
Assigned Interest:

Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/ Loans
Term Loans
$
$
%
Revolving Commitment/Loans
$
$
%
[ ]
$
$
%

Effective Date:                                 , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR].
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable law,
including Federal, state and foreign securities laws.








___________________________
2 Must comply with the minimum assignment amount set forth in Section
9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum assignment
amounts are applicable.
3 Set forth, to at least nine decimals, as a percentage of the Commitments/Loans
of all Term Lenders, Revolving Lenders or Incremental Term Lenders of any
Series, as applicable.
4 In the event Incremental Term Commitments/Loans of any Series are established
under Section 2.21 of the Credit Agreement, refer to the Series of such
Incremental Term Loans assigned.










--------------------------------------------------------------------------------

3

The terms set forth in this Assignment and Assumption are hereby agreed to:
[NAME OF ASSIGNOR], as Assignor,

    by
        ___________________________
Name:
Title:




[NAME OF ASSIGNEE], as Assignee,

    by
        ___________________________
Name:
Title:








--------------------------------------------------------------------------------

4

[Consented to and]5 Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

    by
        ___________________________
Name:
Title:


[Consented to:]6

[NCR CORPORATION, as Borrower,]

    by
        ___________________________
Name:
Title:


[Consented to:]7

[ISSUING BANK,]

    by
        ___________________________
Name:
Title:


___________________________
5 To be included only if the consent of the Administrative Agent is required by
Section 9.04(b)(i)(B) of the Credit Agreement.
6 To be included only if the consent of the Borrower is required by Section
9.04(b)(i)(A) of the Credit Agreement.
7 To be included only if the consent of any Issuing Bank is required by Section
9.04(b)(i)(C) of the Credit Agreement.








--------------------------------------------------------------------------------

5

[Consented to:]8

Name:
Title:




























___________________________
8 To be included only if the consent of the Swingline Lender is required by
Section 9.04(b)(i)(D) of the Credit Agreement.








--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of the Borrower’s Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, any of the Borrower’s Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof (or, prior to
the first such delivery, the financial statements referred to in Section 3.04
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Lender that is a
U.S. Person, attached to this Assignment and Assumption is IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax,
(vi) if it is a Foreign Lender, attached to this Assignment and Assumption is
any documentation required to be delivered by it pursuant to Section 2.17 of the
Credit Agreement, duly completed and executed by the Assignee, and (vii) it does
not bear a relationship to the Borrower as described in Section 108(e)(4) of the
Code; and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall


___________________________
9 Each Lender acknowledges that the Borrower has requested it to consult with
the Borrower prior to entering into any assignment agreement that would require
the consent of the Borrower pursuant to paragraph (b)(i)(A) of Section 9.04 of
the Credit Agreement; provided , however , that no Lender shall be obligated to
consult with the Borrower regarding any such assignment and any failure to do so
will not result in any liability of a Lender hereunder or otherwise affect the
rights or obligations of the parties hereto.






--------------------------------------------------------------------------------

2



deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be construed in accordance with
and governed by the law of the State of New York.










--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] BORROWING REQUEST
JPMorgan Chase Bank, N.A.
as Administrative Agent
Loan and Agency Services Group
500 Stanton Christiana Road, Ops 2, 3rd Floor
Newark, Delaware 19713-2107
Attention: Brian Lunger
Fax No. 302-634-3301
Copy to:
JPMorgan Chase Bank, N.A.,
as Administrative Agent
383 Madison Avenue, 24th Floor
New York, New York, 10179
Attention: Timothy Lee
Fax No. 212-270-5127
Email: timothy.d.lee@jpmorgan.com
[Date]
Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement dated as of July
25, 2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among NCR Corporation (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement. This notice constitutes a Borrowing Request
and the Borrower hereby gives you notice, pursuant to Section [2.03] [2.04] of
the Credit Agreement, that it requests a Borrowing under the Credit Agreement,
and in connection therewith specifies the following information with respect to
such Borrowing:
(A)    Class of Borrowing:1________________________________________
(B)
Aggregate principal amount of Borrowing :2 $__________________



___________________________
1 Specify Term Borrowing, Revolving Borrowing, Swingline Borrowing or
Incremental Term Borrowing, and if an Incremental Term Borrowing, specify the
Series.
2 Must comply with Sections 2.02(c) and 2.04(a) of the Credit Agreement, as
applicable






--------------------------------------------------------------------------------

2



(C)
Date of Borrowing (which is a Business Day): ________________

(D)
Type of Borrowing:3 ____________________________________

(E)
Interest Period and the last day thereof:4 _____________________

(F)
Location and number of the Borrower’s account to which proceeds of the requested
Borrowing are to be disbursed: [Name of Bank] (Account
No.:_________________________________________)

[Issuing Bank to which proceeds of the requested Borrowing are to be
disbursed:__________________________________________]5 
The Borrower hereby certifies that the conditions specified in paragraphs (a)
and (b) of Section 4.02 of the Credit Agreement have been satisfied and that,
after giving effect to the Borrowing requested hereby, the Aggregate Revolving
Exposure (or any component thereof) shall not exceed the maximum amount thereof
(or the maximum amount of any such component) specified in Section 2.01, 2.04(a)
or 2.05(b) of the Credit Agreement.
Very truly yours,
NCR CORPORATION,
 
By:
 
 
Name:
 
Title:



___________________________
3 Specify ABR Borrowing or Eurocurrency Borrowing. If no election as to the Type
of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing.
4 Applicable to Eurocurrency Borrowings only. Shall be subject to the definition
of “Interest Period” and can be a period of seven days, one, two, three or six
months (or, if agreed to by each Lender participating in the requested
Borrowing, nine or twelve months). If an Interest Period is not specified, then
the Borrower shall be deemed to have selected an Interest Period of seven days’
duration.
5 Specify only in the case of an ABR Revolving Borrowing requested to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(f) of the
Credit Agreement.








--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF]
GUARANTEE AND PLEDGE AGREEMENT
dated as of
August 22, 2011,
among
NCR CORPORATION,
THE SUBSIDIARIES OF NCR CORPORATION 
IDENTIFIED HEREIN
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent









--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I

Definitions
SECTION 1.01. Defined Terms
1
SECTION 1.02. Other Defined Terms
1

ARTICLE II

Guarantee
SECTION 2.01. Guarantee
5
SECTION 2.02. Guarantee of Payment; Continuing Guarantee
5
SECTION 2.03. No Limitations
6
SECTION 2.04. Reinstatement
7
SECTION 2.05. Agreement to Pay; Subrogation
7
SECTION 2.06. Information
8
SECTION 2.07. Payments Free of Taxes
8

ARTICLE III

Pledge of Equity Interests
SECTION 3.01. Pledge
8
SECTION 3.02. Delivery of the Collateral
9
SECTION 3.03. Representations and Warranties
10
SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests
11
SECTION 3.05. Registration in Nominee Name; Denominations
12
SECTION 3.06. Voting Rights; Dividends and Interest
12

ARTICLE IV

Remedies
SECTION 4.01. Remedies Upon Default
14
SECTION 4.02. Application of Proceeds
15
SECTION 4.03. Securities Act
16
SECTION 4.04. Registration
17







--------------------------------------------------------------------------------




ARTICLE V

Indemnity, Subrogation and Subordination
SECTION 5.01. Indemnity and Subrogation
18
SECTION 5.02. Contribution and Subrogation
18
SECTION 5.03. Subordination
18

ARTICLE VI

Miscellaneous
SECTION 6.01. Notices
19
SECTION 6.02. Waivers; Amendment
19
SECTION 6.03. Administrative Agent’s Fees and Expenses; Indemnification
20
SECTION 6.04. Survival
21
SECTION 6.05. Counterparts; Effectiveness, Successors and Assignment
21
SECTION 6.06. Severability
21
SECTION 6.07. Right of Set-Off
22
SECTION 6.08. Governing Law; Jurisdiction; Consent to Service of Process
22
SECTION 6.09. WAIVER OF JURY TRIAL
23
SECTION 6.10. Headings
23
SECTION 6.10. Headings
23
SECTION 6.12. Termination or Release
23
SECTION 6.13. Additional Subsidiaries
24
SECTION 6.14. Administrative Agent Appointed Attorney-in-Fact
24
SECTION 6.15. Exculpatory Provisions
25
SECTION 6.16. Parallel Debt
25

    










--------------------------------------------------------------------------------






Schedules
 
 
 
Schedule I
Subsidiary Loan Parties
Schedule II
Guarantors
Schedule III
Grantors
Schedule IV
Pledged Equity Interests
 
 
Exhibits
 
 
 
Exhibit I
Form of Supplement











--------------------------------------------------------------------------------




GUARANTEE AND PLEDGE AGREEMENT dated as of August 22, 2011 (this “Agreement”),
among NCR CORPORATION, the Subsidiaries from time to time party hereto and
JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent.
Reference is made to the Credit Agreement dated as of August 22, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NCR CORPORATION, a Maryland corporation (the
“Borrower”), the Lenders party thereto and JPMCB, as Administrative Agent. The
Lenders and the Issuing Banks have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Grantors (other than the Borrower) are Affiliates of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the Lenders and the Issuing Banks to extend
such credit. Accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.    Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning assigned thereto in the Credit Agreement; provided
that each term defined in the New York UCC (as defined herein) and not defined
in this Agreement shall have the meaning in the New York UCC. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.
(b)    The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.
SECTION 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Agreement” has the meaning assigned to such term in the preamble hereto.
“Borrower” has the meaning assigned to such term in the recitals hereto.
“Cash Management Services” means the treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated






--------------------------------------------------------------------------------




clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services) provided to the
Borrower or any Subsidiary.
1 
“Collateral” has the meaning assigned to such term in Section 3.01.
“Consolidated Net Tangible Assets” means the Net Tangible Assets of the Borrower
and its Subsidiaries consolidated in accordance with GAAP and as provided in the
definition of Net Tangible Assets. In determining Consolidated Net Tangible
Assets, minority interests in unconsolidated subsidiaries shall be included.
“Contributing Party” has the meaning assigned to such term in Section 5.02.
“Credit Agreement” has the meaning assigned to such term in the recitals hereto.
“Excluded Equity Interests” has the meaning assigned to such term in Section
3.01.
“Existing Notes Indenture” means [the indenture dated November 1, 1988 between
the Borrower and the Existing Notes Trustee].
“Existing Notes Trustee” means State Street Bank and Trust Company, in its
capacity as trustee under the Existing Notes Indenture, and its successors and
assigns.
“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.
“Grantors” means the Borrower and each Subsidiary Loan Party identified on
Schedule II, including any Subsidiary that becomes a Grantor after the Effective
Date pursuant to the delivery of a Supplement in accordance with Section 6.13.
“Guarantors” means the Borrower (except with respect to obligations of the
Borrower) and each Subsidiary Loan Party identified on Schedule III, including
any Subsidiary that becomes a Guarantor after the Effective Date pursuant to the
delivery of a Supplement in accordance with Section 6.13.
“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in
___________________________
1 CFC already defined in the Credit Agreement.
2 To be updated to reflect the relevant indenture supplement, if applicable.






--------------------------------------------------------------------------------




the Credit Agreement (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made by the Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral, and (iii) all other monetary obligations
of the Borrower under or pursuant to the Credit Agreement and each of the other
Loan Documents, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), (b)
the due and punctual performance of all other obligations of the Borrower under
or pursuant to the Credit Agreement and each of the other Loan Documents, and
(c) the due and punctual payment and performance of all the obligations of each
other Loan Party under or pursuant to this Agreement and each of the other Loan
Documents (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).
“Net Tangible Assets”, as used in reference to the assets of any corporation,
means the total amount of assets of such corporation, both real and personal
(exclusive of licenses, patents, patent applications, copyrights, trademarks,
trade names, good will, experimental or organizational expense and other like
intangibles, treasury stock and unamortized discount and expense) less the sum
of
(a) all reserves for depletion, depreciation, obsolescence and/or amortization
of its properties (other than those excluded as hereinabove provided) as shown
by the books of such corporation (other than general contingency reserves,
reserves representing mere appropriations of surplus and reserves to the extent
related to intangible assets which have been excluded in calculating Net
Tangible Assets as above provided), and
(b) all indebtedness and other current liabilities of such corporation other
than (i) funded indebtedness, (ii) deferred income taxes, (iii) reserves which
have been deducted pursuant to the preceding clause (a), (iv) general
contingency reserves and reserves representing mere appropriations of surplus
and (v) liabilities to the extent related to intangible assets which have been
excluded in calculating Net Tangible Assets as above provided.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Obligations” means (a) all the Loan Document Obligations, (b) all the Secured
Cash Management Obligations and (c) all the Secured Hedge Obligations.






--------------------------------------------------------------------------------




“Parallel Debt” has the meaning assigned to such term in Section 6.16.
“Perfection Certificate” means the Perfection Certificate dated the Effective
Date delivered by the Borrower to the Administrative Agent pursuant to Section
4.01(f) of the Credit Agreement.
“Pledge Agreement” means that certain Pledge Agreement substantially in the form
of Exhibit C-2 of the Credit Agreement, among the Borrower, certain Subsidiaries
from time to time party thereto and the Administrative Agent, to be entered into
in connection with the grant of security interests in Principal Property
Collateral.
“Pledged Equity Interests” has the meaning assigned to such term in
Section 3.01.
“Pledged Securities” means any stock certificates, unit certificates, limited
liability membership certificates or other certificated securities now or
hereafter included in the Collateral, including all certificates, instruments or
other documents representing or evidencing any Collateral.
“Principal Party” has the meaning assigned to such term in Section 6.16.
“Principal Property” means, as of any date, any building, structure or other
facility together with the land upon which it is erected and fixtures comprising
a part thereof, used primarily for manufacturing, processing or production, in
each case located in the United States, and owned or leased or to be owned or
leased by the Borrower or any Subsidiary, in each case the net book value of
which as of such date exceeds 2% of Consolidated Net Tangible Assets, as shown
on the audited consolidated balance sheet contained in the latest annual report
to shareholders of the Borrower, other than any such land, building, structure
or other facility or portion thereof which, in the opinion of the Board of
Directors, is not of material importance to the business conducted by the
Borrower and its Subsidiaries, considered as one enterprise.
“Principal Property Collateral” means the capital stock of any Subsidiary that
owns Principal Property.
“Principal Obligations” has the meaning assigned to such term in Section 6.16.
“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Borrower and each Subsidiary
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of Cash Management
Services that (a) are owed on the Effective Date to a Person that is a Lender or
an Affiliate of a Lender as of the Effective Date or (b) are owed to a Person
that is a Lender or an Affiliate of a Lender at the time such obligations are
incurred.






--------------------------------------------------------------------------------




“Secured Hedge Obligations” means the due and punctual payment and performance
of any and all obligations of the Borrower and each Subsidiary arising under
each Hedging Agreement that (a) is in effect on the Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Effective
Date or (b) is entered into after the Effective Date with a counterparty that is
a Lender or an Affiliate of a Lender at the time such Hedging Agreement is
entered into.
“Secured Parties” means (a) each Lender, (b) the Administrative Agent, (c) each
Issuing Bank (d) each provider of Cash Management Services the obligations under
which constitute Secured Cash Management Obligations, (e) each counterparty to
any Hedging Agreement the obligations under which constitute Secured Hedge
Obligations, (f) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (g) the successors and assigns of
each of the foregoing.
“Shared Pledge Credit Agreement Obligations” means the “Credit Agreement
Obligations”, as defined in the Pledge Agreement,
“Shared Pledge Obligations” means the “Obligations”, as defined in the Pledge
Agreement.
“Subsidiary Loan Parties” means (a) the Subsidiaries identified on Schedule I
and (b) each other Subsidiary that becomes a party to this Agreement after the
Effective Date, in each case other than those that have been released pursuant
to Section 6.12.
“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Administrative Agent, and in each case reasonably
satisfactory to the Administrative Agent.
ARTICLE II

Guarantee
SECTION 2.01.    Guarantee. Each Guarantor irrevocably and unconditionally
guarantees to each of the Secured Parties, jointly with the other Guarantors and
severally, as a primary obligor and not merely as a surety, the due and punctual
payment and performance of the Obligations. Each Guarantor further agrees that
the Obligations may be extended or renewed, in whole or in part, or amended or
modified, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any extension, renewal,
amendment or modification of any Obligation. Each Guarantor waives presentment
to, demand of payment from and protest to the Borrower or any other Loan Party
of any of the Obligations, and also waives notice of acceptance of its guarantee
hereunder and notice of protest for nonpayment.
SECTION 2.02.    Guarantee of Payment; Continuing Guarantee. Each Guarantor
further agrees that its guarantee hereunder constitutes a guarantee of






--------------------------------------------------------------------------------




payment when due (whether or not any bankruptcy or similar proceeding shall have
stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any other Secured Party to
any security held for the payment of any of the Obligations or to any balance of
any deposit account or credit on the books of the Administrative Agent or any
other Secured Party in favor of the Borrower, any other Loan Party, or any other
Person. Each Guarantor agrees that its guarantee hereunder is continuing in
nature and applies to all Obligations, whether currently existing or hereafter
incurred.
SECTION 2.03.    No Limitations. (a) Except for the termination and release of a
Guarantor’s obligations hereunder as expressly provided in Section 6.12, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations, or otherwise. Without limiting the generality of the
foregoing, except for the termination or release of its obligations hereunder as
expressly provided in Section 6.12, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by (i) the failure of
the Administrative Agent or any other Secured Party to assert any claim or
demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise; (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Guarantor under this
Agreement; (iii) the release of, or any impairment of or failure to perfect any
Lien on, any security held by the Administrative Agent or any other Secured
Party for any of the Obligations; (iv) any default, failure or delay, wilful or
otherwise, in the performance of any of the Obligations; (v) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations); (vi) any illegality, lack of validity or lack of enforceability of
any of the Obligations; (vii) any change in the corporate existence, structure
or ownership of any Loan Party, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Loan Party or its assets or any resulting
release or discharge of any of the Obligations; (viii) the existence of any
claim, set-off or other rights that any Guarantor may have at any time against
the Borrower, the Administrative Agent, any other Secured Party or any other
Person, whether in connection with the Credit Agreement, the other Loan
Documents or any unrelated transaction; (ix) this Agreement having been
determined (on whatsoever grounds) to be invalid, non-binding or unenforceable
against any other Guarantor ab initio or at any time after the Effective Date;
(x) the fact that any Person that, pursuant to the Loan Documents, was required
to become a party hereto may not have executed or is not effectually bound by
this Agreement, whether or not this fact is known to the Secured Parties, (xi)
any action permitted or authorized hereunder; or (xii) any other circumstance
(including any statute of limitations), or any existence of or reliance on any
representation by the Administrative Agent, any other Secured Party or any other
Person,






--------------------------------------------------------------------------------




that might otherwise constitute a defense to, or a legal or equitable discharge
of, the Borrower, any Guarantor or any other guarantor or surety (other than the
payment in full in cash of all the Obligations (excluding contingent obligations
(other than any such obligations in respect of a Letter of Credit) as to which
no claim has been made). Each Guarantor expressly authorizes the Secured Parties
to take and hold security for the payment and performance of the Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Obligations, all without affecting the obligations of any Guarantor hereunder.
(b)    To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of the Borrower or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower or
any other Loan Party, other than the indefeasible payment in full in cash of all
the Obligations. The Administrative Agent and the other Secured Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with the Borrower or any other Loan Party or exercise any
other right or remedy available to them against the Borrower or any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as the case may be, or any
security.
SECTION 2.04.    Reinstatement. Each Guarantor agrees that, unless released
pursuant to Section 6.12, its guarantee hereunder shall continue to be effective
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any Obligation is rescinded or must otherwise be restored by the
Administrative Agent or any other Secured Party upon the bankruptcy or
reorganization (or any analogous proceeding in any jurisdiction) of the
Borrower, any other Loan Party or otherwise.
SECTION 2.05.    Agreement to Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower or any other Loan Party arising as a result thereof by way of right of






--------------------------------------------------------------------------------




subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.
SECTION 2.06.    Information. Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and (b) agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.
SECTION 2.07.    Payments Free of Taxes. Any and all payments by or on account
of any obligation of any Guarantor hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes on the same terms and to the same extent that payments by the
Borrower are required to be so made pursuant to the terms of Section 2.17 of the
Credit Agreement. The provisions of Section 2.17 of the Credit Agreement shall
apply to each Guarantor, mutatis mutandis.
ARTICLE III

Pledge of Equity Interests
SECTION 3.01.    Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby assigns and pledges to
the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Administrative Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest in, all
of such Grantor’s right, title and interest in, to and under (a)(i) the shares
of capital stock and other Equity Interests now owned or at any time hereafter
acquired by such Grantor, including those set forth opposite the name of such
Grantor on Schedule IV, and (ii) all certificates and any other instruments
representing all such Equity Interests (collectively, the “Pledged Equity
Interests”); provided that the Pledged Equity Interests shall not include (A)
66⅔% or more of the issued and outstanding voting Equity Interests of any CFC;
(B) any Equity Interests if, to the extent, and for so long as, the grant of a
Lien thereon to secure the Obligations is prohibited by any Requirements of Law
(other than to the extent that any such prohibition would be rendered
ineffective pursuant to the New York UCC or any other applicable Requirements of
Law); provided that such Equity Interest shall cease to be an Excluded Equity
Interest at such time as such prohibition ceases to be in effect; (C) Equity
Interests in any Person other than wholly owned Subsidiaries of the Borrower and
the Subsidiaries to the extent, and for so long as, not permitted by the terms
of such Subsidiary’s organizational or joint venture documents; provided that
such Equity Interest shall cease to be an Excluded Equity Interest at such time
as such prohibition ceases to be in effect; (D) Equity Interests of NCR Middle
East Limited so long as, and only to the extent that, the pledge of such Equity
Interests would result in a change of control default under the existing
contract to which NCR Middle East Limited is a party on the Effective Date, as
disclosed to the Administrative Agent; provided that such Equity Interest shall






--------------------------------------------------------------------------------




cease to be an Excluded Equity Interest at such time as such prohibition ceases
to be in effect; (E) Equity Interests if and for so long as they are Principal
Property Collateral pledged under the Pledge Agreement; or (F) any Equity
Interest if, to the extent, and for so long as, the Administrative Agent and the
Borrower shall have agreed in writing to treat such Equity Interest as an
Excluded Equity Interest on account of the cost of pledging such Equity Interest
hereunder (taking into account any adverse tax consequences to the Borrower and
the Subsidiaries (including the imposition of withholding or other material
taxes)) being excessive in view of the benefits to be obtained by the Lenders
therefrom (the Equity Interests excluded pursuant to clauses (A) through (F)
above being referred to as the “Excluded Equity Interests”); (b) all other
property that may be delivered to and held by the Administrative Agent pursuant
to the terms of this Section 3.01 and Section 3.02; (c) subject to Section 3.06,
all dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clause (a) above; (d) subject to Section 3.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above; and (e) all Proceeds of any of
the foregoing (the items referred to in clauses (a) through (e) above being
collectively referred to as the “Collateral”).
SECTION 3.02.    Delivery of the Collateral. (a) Each Grantor agrees to deliver
or cause to be delivered to the Administrative Agent any and all Pledged
Securities (i) on the date hereof, in the case of any such Pledged Securities
owned by such Grantor on the date hereof, and (ii) promptly after the
acquisition thereof (and, in any event, as required under the Credit Agreement),
in the case of any such Pledged Securities acquired by such Grantor after the
date hereof.
(b) Upon delivery to the Administrative Agent, (i) any Pledged Securities shall
be accompanied by undated stock powers duly executed by the applicable Grantor
in blank or other undated instruments of transfer satisfactory to the
Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Collateral shall be accompanied by undated proper
instruments of assignment duly executed by the applicable Grantor in blank and
such other instruments or documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing such securities, which schedule shall be deemed attached to, and
shall supplement, Schedule IV and be made a part hereof; provided that failure
to provide any such schedule hereto shall not affect the validity of such pledge
of such Pledged Securities.
(c) If the Borrower or any Guarantors hereafter acquire or hold any Principal
Property Collateral that would be required to be pledged hereunder but for the
exclusion in clause (D) of the definition of Excluded Collateral (including as a
result of Pledged Securities becoming Principal Property Collateral after having
been pledged hereunder), then (i) unless the Pledge Agreement has previously
been executed and delivered, the Borrower will promptly execute and deliver, and
cause each such Guarantor to execute and deliver, the Pledge Agreement, and (ii)
the






--------------------------------------------------------------------------------




Borrower or such Guarantors, as the case may be, will (subject to the provisions
of paragraph (d) below in the case of Pledged Securities previously pledged
hereunder) pledge such Principal Property Collateral to the Administrative Agent
in accordance with the provisions of the Pledge Agreement to secure the Shared
Pledge Obligations.
(d) If at any time Pledged Securities previously pledged under this Agreement
become Principal Property Collateral, then the Borrower will promptly notify the
Administrative Agent thereof and at such time as the Pledge Agreement has been
executed and delivered and each Grantor owning such Principal Property
Collateral has become party thereto, the security interests created hereunder in
such Collateral securing the Obligations shall, automatically and without
further action, be governed by, subject to the provisions of, and deemed held by
the Administrative Agent under, the Pledge Agreement for so long as such
Collateral continues to constitute Principal Property Collateral and accordingly
will after such time continue to secure the Obligations and also secure the
other Shared Pledge Obligations under the Pledge Agreement; provided that if
such Collateral at any time ceases to constitute Principal Property Collateral,
then such security interests in such Collateral securing the Obligations shall
automatically and without further action again be governed by, subject to the
provisions of, and deemed held by the Administrative Agent under, this
Agreement.
SECTION 3.03.    Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Administrative Agent, for the benefit of
the Secured Parties, that:
(a)    Schedule IV sets forth, as of the Effective Date, a true and complete
list, with respect to each Grantor, of all the Pledged Equity Interests owned by
such Grantor and the percentage of the issued and outstanding units of each
class of the Equity Interests of the issuer thereof represented by the Pledged
Equity Interests owned by such Grantor;
(b)    the Pledged Equity Interests have been duly and validly authorized and
issued by the issuers thereof and are fully paid and nonassessable;
(c)    except for the security interests granted hereunder and under any other
Loan Documents, each of the Grantors (i) is and, subject to any transfers made
in compliance with the Credit Agreement, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule IV
as owned by such Grantor, (ii) holds the same free and clear of all Liens, other
than Liens permitted pursuant to Section 6.02 of the Credit Agreement and
transfers made in compliance with the Credit Agreement, (iii) will make no
further assignment, pledge, hypothecation or transfer of, or create or permit to
exist any security interest in or other Lien on, the Collateral, other than
Liens permitted pursuant to Section 6.02 of the Credit Agreement and transfers
made in compliance with the Credit Agreement, and (iv) will defend its title or
interest thereto or therein against any and all Liens (other than the Liens
created by this Agreement and the other Loan






--------------------------------------------------------------------------------




Documents and Liens permitted pursuant to Section 6.02 of the Credit Agreement),
however arising, of all Persons whomsoever;
(d)    except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Collateral is and will continue to be freely
transferable and assignable and none of the Collateral is or will be subject to
any option, right of first refusal, shareholders agreement, charter, by-law or
other organizational document provisions or contractual restriction of any
nature that might prohibit, impair, delay or otherwise affect the pledge of such
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Administrative Agent of rights and remedies hereunder;
(e)    each of the Grantors has the power and authority to pledge the Collateral
pledged by it hereunder in the manner hereby done or contemplated;
(f)    no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);
(g)    by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities are delivered to the Administrative Agent
in accordance with this Agreement, all actions necessary or desirable for the
Administrative Agent to obtain a legal, valid and perfected lien upon and
security interest in such Pledged Securities, free of any adverse claims, under
the New York UCC to the extent such lien and security interest may be created
and perfected under the New York UCC, as security for the payment and
performance of the Obligations, will have been duly taken; and
(h)    subject to applicable local law in the case of any Equity Interests in
any CFC, the pledge effected hereby is effective to vest in the Administrative
Agent, for the benefit of the Secured Parties, the rights of the Administrative
Agent in the Collateral as set forth herein.
SECTION 3.04.    Certification of Limited Liability Company and Limited
Partnership Interests. Each Grantor acknowledges and agrees that (a) to the
extent each interest in any limited liability company or limited partnership
controlled now or in the future by such Grantor and pledged hereunder is a
“security” within the meaning of Article 8 of the New York UCC and is governed
by Article 8 of the New York UCC, such interest shall be certificated and (b)
each such interest shall at all times hereafter continue to be such a security
and represented by such certificate. Each Grantor further acknowledges and
agrees that with respect to any interest in any limited liability company or
limited partnership controlled now or in the future by such Grantor and pledged
hereunder that is not a “security” within the meaning of Article 8 of the New
York UCC, such Grantor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the New York UCC, nor shall such
interest be represented by a certificate, unless such Grantor provides prior
written notification to the






--------------------------------------------------------------------------------




Administrative Agent of such election and such interest is thereafter
represented by a certificate that is promptly delivered to the Administrative
Agent pursuant to the terms hereof.
SECTION 3.05.    Registration in Nominee Name; Denominations. Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in its own name as pledgee,
in the name of its nominee (as pledgee or as sub-agent) or in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent. Each Grantor will promptly give to the Administrative
Agent copies of any notices or other communications received by it with respect
to Pledged Securities registered in the name of such Grantor. The Administrative
Agent shall at all times have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.
SECTION 3.06.    Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have notified the Grantors that their rights under this Section 3.06
are being suspended:
(i)    each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Collateral or any part
thereof for any purpose consistent with the terms of this Agreement and the
other Loan Documents, provided that such rights and powers shall not be
exercised in any manner that could reasonably be expected to materially and
adversely affect the rights inuring to a holder of any Collateral or the rights
and remedies of any of the Administrative Agent or any Secured Party under this
Agreement or any other Loan Document or the ability of the Secured Parties to
exercise the same;
(ii)    the Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section; and
(iii)    Each Grantor shall be entitled to receive and retain any and all
dividends and other distributions paid on or distributed in respect of the
Collateral, but only to the extent that such dividends and other distributions
are permitted by, and otherwise paid or distributed in accordance with, the
terms and conditions of the Credit Agreement, the other Loan Documents and
applicable laws, provided that any noncash dividends or other distributions that
would constitute Pledged Equity Interests, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests in the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation,






--------------------------------------------------------------------------------




acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Collateral and, if received by any
Grantor, and required to be delivered to the Administrative Agent hereunder,
shall not be commingled by such Grantor with any of its other funds or property
but shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Administrative Agent and the other Secured Parties and shall be
forthwith delivered to the Administrative Agent in the same form as so received
(with any necessary endorsements, stock powers or other instruments of
transfer).
(b)    Upon the occurrence and during the continuance of an Event of Default,
after the Administrative Agent shall have notified the Grantors of the
suspension of their rights under paragraph (a)(iii) of this Section, then all
rights of any Grantor to dividends or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section, shall
cease, and all such rights shall thereupon become vested in the Administrative
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends or other distributions. All dividends or other
distributions received by any Grantor contrary to the provisions of this Section
shall be held in trust for the benefit of the Administrative Agent and the other
Secured Parties, shall be segregated from other property or funds of such
Grantor and shall be forthwith delivered to the Administrative Agent upon demand
in the same form as so received (with any necessary endorsements, stock powers
or other instruments of transfer). Any and all money and other property paid
over to or received by the Administrative Agent pursuant to the provisions of
this paragraph (b) shall be retained by the Administrative Agent in an account
to be established by the Administrative Agent upon receipt of such money or
other property, shall be held as security for the payment and performance of the
Obligations and shall be applied in accordance with the provisions of
Section 4.02. After all Events of Default have been cured or waived and the
Borrower has delivered to the Administrative Agent a certificate of a Financial
Officer of the Borrower to that effect, the Administrative Agent shall promptly
repay to each Grantor (without interest) all dividends or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) of this Section and that remain in such account.
(c)    Upon the occurrence and during the continuance of an Event of Default,
after the Administrative Agent shall have notified the Grantors of the
suspension of their rights under paragraph (a)(i) of this Section 3.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 3.06, and
the obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers, provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived and the Borrower
has delivered to the Administrative Agent a certificate of a Financial Officer
of the Borrower to that effect, all rights vested in the Administrative Agent
pursuant to this paragraph (c) shall cease, and the Grantors shall have the
exclusive right to exercise the voting and consensual rights and powers






--------------------------------------------------------------------------------




they would otherwise be entitled to exercise pursuant to paragraph (a)(i) of
this Section 3.06.
(d)    Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section 3.06 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Administrative Agent in
its sole and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s right to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.
ARTICLE IV

Remedies
SECTION 4.01.    Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver, on demand,
each item of Collateral to the Administrative Agent or any Person designated by
the Administrative Agent and it is agreed that the Administrative Agent shall
have the right with or without legal process and with or without prior notice or
demand for performance, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Each Grantor
agrees that the Administrative Agent shall have the right, subject to the
mandatory requirements of applicable law and the notice requirements described
below, to sell or otherwise dispose of all or any part of the Collateral at a
public or private sale or any securities exchange, for cash, upon credit or for
future delivery as the Administrative Agent shall deem appropriate. The
Administrative Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Administrative Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any sale of
Collateral shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and appraisal that such Grantor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.
The Administrative Agent shall give the applicable Grantors no less than
10 days’ prior written notice (which each Grantor agrees is reasonable notice
within the meaning of Section 9-611 of the New York UCC or its equivalent in
other jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale on a securities exchange, shall
state the exchange at which such sale is to be made and the day on which the
Collateral or portion thereof, will first be offered for sale at such exchange.
Any such public sale shall be held at such time or times within ordinary






--------------------------------------------------------------------------------




business hours and at such place or places as the Administrative Agent may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral,
or portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Administrative Agent may (in its sole and absolute
discretion) determine. The Administrative Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Administrative Agent
until the sale price is paid by the purchaser or purchasers thereof, but none of
the Administrative Agent or the other Secured Parties shall incur any liability
in case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. In the event of a foreclosure by the Administrative
Agent on any of the Collateral pursuant to a public or private sale or other
disposition, the Administrative Agent or any Lender may be the purchaser of any
or all of such Collateral at any such sale or other disposition, and the
Administrative Agent, at the direction of the Required Lenders, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Document Obligations as a credit on account of the purchase price for any
Collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition. For purposes hereof, a written agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.
SECTION 4.02.    Application of Proceeds. The Administrative Agent shall apply
the proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:
FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in






--------------------------------------------------------------------------------




connection with this Agreement, any other Loan Document or any of the
Obligations, including all court costs and the reasonable fees and expenses of
its agents and legal counsel, the repayment of all advances made by the
Administrative Agent hereunder or under any other Loan Document on behalf of any
Grantor and any other reasonable costs or expenses incurred in connection with
the exercise of any right or remedy hereunder or under any other Loan Document;
SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and
THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.
SECTION 4.03.    Securities Act. In view of the position of the Grantors in
relation to the Collateral, or because of other current or future circumstances,
a question may arise under the Securities Act of 1933, as now or hereafter in
effect, or any similar statute hereafter enacted analogous in purpose or effect
(such Act and any such similar statute as from time to time in effect being
called the “Federal Securities Laws”) with respect to any disposition of the
Collateral permitted hereunder. Each Grantor understands that compliance with
the Federal Securities Laws might very strictly limit the course of conduct of
the Administrative Agent if the Administrative Agent were to attempt to dispose
of all or any part of the Collateral, and might also limit the extent to which
or the manner in which any subsequent transferee of any Collateral could dispose
of the same. Similarly, there may be other legal restrictions or limitations
affecting the Administrative Agent in any attempt to dispose of all or part of
the Collateral under applicable “blue sky” or other state securities laws or
similar laws analogous in purpose or effect. Each Grantor recognizes that in
light of such restrictions and limitations the Administrative Agent may, with
respect to any sale of the Collateral, limit the purchasers to those who will
agree, among other things, to acquire such Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Administrative Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws to the






--------------------------------------------------------------------------------




extent the Administrative Agent has determined that such a registration is not
required by any Requirement of Law and (b) may approach and negotiate with a
limited number of potential purchasers (including a single potential purchaser)
to effect such sale. Each Grantor acknowledges and agrees that any such sale
might result in prices and other terms less favorable to the seller than if such
sale were a public sale without such restrictions. In the event of any such
sale, none of the Administrative Agent or the other Secured Parties shall incur
any responsibility or liability for selling all or any part of the Collateral at
a price that the Administrative Agent, in its sole and absolute discretion, may
in good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might have been realized if the
sale were deferred until after registration as aforesaid or if more than a
limited number of purchases (or a single purchaser) were approached. The
provisions of this Section 4.03 will apply notwithstanding the existence of a
public or private market upon which the quotations or sales prices may exceed
substantially the price at which the Administrative Agent sells.
SECTION 4.04.    Registration. Each Grantor agrees that, upon the occurrence and
during the continuance of an Event of Default, if for any reason the
Administrative Agent desires to sell any of the Collateral at a public sale, it
will, at any time and from time to time, upon the written request of the
Administrative Agent, use its best efforts to take or to cause the issuer of
such Collateral to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Administrative Agent to permit the public sale of such Collateral. Each
Grantor further agrees to indemnify, defend and hold harmless the Administrative
Agent, each other Secured Party, any underwriter and their respective affiliates
and their respective officers, directors, affiliates and controlling persons
from and against all loss, liability, expenses, costs of counsel (including
reasonable fees and expenses to the Administrative Agent of legal counsel), and
claims (including the costs of investigation) that they may incur insofar as
such loss, liability, expense or claim arises out of or is based upon any
alleged untrue statement of a material fact contained in any prospectus (or any
amendment or supplement thereto) or in any notification or offering circular, or
arises out of or is based upon any alleged omission to state a material fact
required to be stated therein or necessary to make the statements in any thereof
not misleading, except insofar as the same may have been caused by any untrue
statement or omission based upon information furnished in writing to such
Grantor or the issuer of such Collateral by the Administrative Agent or any
other Secured Party expressly for use therein. Each Grantor further agrees, upon
such written request referred to above, to use its best efforts to qualify, file
or register, or cause the issuer of such Collateral to qualify, file or
register, any of the Collateral under the “blue sky” or other securities laws of
such states as may be requested by the Administrative Agent and keep effective,
or cause to be kept effective, all such qualifications, filings or
registrations. Each Grantor will bear all costs and expenses of carrying out its
obligations under this Section 4.04. Each Grantor acknowledges that there is no
adequate remedy at law for failure by it to comply with the provisions of this
Section 4.04 and that such failure would not be adequately compensable in
damages, and therefore agrees that its agreements contained in this Section 4.04
may be specifically enforced.






--------------------------------------------------------------------------------




ARTICLE V

Indemnity, Subrogation and Subordination
SECTION 5.01.    Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 5.03 in respect of any payment hereunder), the Borrower
agrees that (a) in the event a payment in respect of any Obligation shall be
made by any Guarantor under this Agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Guarantor
or Grantor shall be sold pursuant to this Agreement, the Pledge Agreement or any
other Security Document to satisfy in whole or in part any Obligation or any
Shared Pledge Obligation, the Borrower shall indemnify such Guarantor or Grantor
in an amount equal to the greater of the book value or the fair market value of
the assets so sold.
SECTION 5.02.    Contribution and Subrogation. Each Guarantor and Grantor (a
“Contributing Party”) agrees (subject to Section 5.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation or assets of any other Guarantor or Grantor (other than the Borrower)
shall be sold pursuant to this Agreement, the Pledge Agreement or any other
Security Document to satisfy any Obligation or Shared Pledge Obligation and such
other Guarantor or Grantor (the “Claiming Party”) shall not have been fully
indemnified by the Borrower as provided in Section 5.01, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
(or, in the case of any Guarantor or Grantor becoming a party hereto pursuant to
Section 6.13 or to the Pledge Agreement pursuant to Section 4.13 thereof, the
date of the supplement hereto or to the Pledge Agreement, as the case may be,
executed and delivered by such Guarantor or Grantor) and the denominator shall
be the aggregate net worth of all the Guarantors and Grantors on the date hereof
(or, in the case of any Guarantor or Grantor becoming a party hereto pursuant to
Section 6.13 or to the Pledge Agreement pursuant to Section 4.13 thereof, such
other date). Any Contributing Party making any payment to a Claiming Party
pursuant to this Section 5.02 shall (subject to Section 5.03) be subrogated to
the rights of such Claiming Party under Section 5.01 to the extent of such
payment.
SECTION 5.03.    Subordination. (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors and Grantors under
Sections 5.01 and 5.02 and all other rights of the Guarantors and Grantors of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the
Obligations and the Shared Pledge Credit Agreement Obligations. No failure on
the part of the Borrower or any other Guarantor or Grantor to make the payments
required by Sections 5.01 and 5.02 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor or Grantor with respect to its obligations






--------------------------------------------------------------------------------




hereunder or under the Pledge Agreement, and each Guarantor and Grantor shall
remain liable for the full amount of the obligations of such Guarantor or
Grantor hereunder and under the Pledge Agreement.
(b)    Each Guarantor and Grantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to, or to it by, any other Guarantor, Grantor or
any other Subsidiary shall be fully subordinated to the indefeasible payment in
full in cash of the Obligations and the Shared Pledge Credit Agreement
Obligations.
ARTICLE VI
Miscellaneous
SECTION 6.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given in the manner
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Loan Party shall be given to it in care of the
Borrower in the manner provided in Section 9.01 of the Credit Agreement.
SECTION 6.02.    Waivers; Amendment. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the execution
and delivery of this Agreement, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Secured Party, consent
to a departure by any Loan Party from any covenant of such Loan Party set forth
herein to the extent such departure is consistent with the authority of the
Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement.






--------------------------------------------------------------------------------




(c) This Agreement shall be construed as a separate agreement with respect to
each Loan Party and may be amended, modified, supplemented, waived or released
with respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.
SECTION 6.03.    Administrative Agent’s Fees and Expenses; Indemnification. (a)
The Guarantors and the Grantors jointly and severally agree to reimburse the
Administrative Agent for its reasonable fees and expenses incurred hereunder as
provided in Section 9.03 of the Credit Agreement; provided that each reference
therein to the “Borrower” shall be deemed to be a reference to the “Guarantors
and Grantors.”
(b) Without limitation of its indemnification obligations under the other Loan
Documents, the Guarantors and the Grantors jointly and severally agree to
indemnify the Administrative Agent and the other Indemnitees against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including the reasonable fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee by any third party or by any Guarantor or Grantor arising out of, in
connection with, or as a result of, the preparation, execution, delivery,
performance or administration of this Agreement or any other agreement or
instrument contemplated thereby or any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, or to the
Collateral, whether based on contract, tort or any other theory and whether
initiated against or by any party to this Agreement, any Affiliate of any such
party or any third party (and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee. This Section 6.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.
(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section shall survive and remain in full force and effect regardless of
the termination of this Agreement or any other Loan Document, the consummation
of the transactions contemplated hereby or thereby, the repayment of any of the
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document or any investigation made by or on behalf
of the Administrative Agent or any other Secured Party.
(d) All amounts due under this Section shall be payable promptly after written
demand therefore.






--------------------------------------------------------------------------------




SECTION 6.04.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in this Agreement or any other Loan Document
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent, the Lenders, the Issuing
Banks and the other Secured Parties and shall survive the execution and delivery
of the Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by or on behalf of the
Administrative Agent, any Lender, any Issuing Bank or any other Person and
notwithstanding that the Administrative Agent, any Lender, any Issuing Bank or
any other Person may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended under the Credit Agreement, and shall
continue in full force and effect until such time as (a) all the Loan Document
Obligations (including LC Disbursements, if any, but excluding contingent
obligations as to which no claim has been made) have been paid in full in cash,
(b) all Commitments have terminated or expired and (c) the LC Exposure has been
reduced to zero (including as a result of obtaining the consent of the
applicable Issuing Bank as described in Section 9.05 of the Credit Agreement)
and the Issuing Banks have no further obligation to issue or amend Letters of
Credit under the Credit Agreement.
SECTION 6.05.    Counterparts; Effectiveness, Successors and Assignment. This
Agreement may be executed in counterparts, (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Loan Party and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Loan Party, the Administrative Agent and the other
Secured Parties and their respective successors and assigns, except that no Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein or in the Collateral (and any attempted
assignment or transfer by any Loan Party shall be null and void), except as
expressly provided in this Agreement or the Credit Agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 6.06.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
any invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of such invalid,
illegal or unenforceable provisions.






--------------------------------------------------------------------------------




SECTION 6.07.    Right of Set-Off. If an Event of Default shall have occurred
and be continuing, each Lender and Issuing Bank, and each Affiliate of any of
the foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Loan Party against any of
and all the obligations then due of such Loan Party now or hereafter existing
under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement. The rights of each Lender and Issuing Bank, and each Affiliate of any
of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have.
SECTION 6.08.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b) Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court. Each of the Loan Parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or any of its properties in
the courts of any jurisdiction.
(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the Loan Parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 6.01. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.






--------------------------------------------------------------------------------




(e) Each Grantor hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding.
SECTION 6.09.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.09.
SECTION 6.10.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 6.11.    Security Interest Absolute. All rights of the Administrative
Agent hereunder, the grant of the security interest in the Collateral and all
obligations of each Loan Party hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment to or
waiver of, or any consent to any departure from, the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (c) any exchange,
release or non-perfection of any Lien on other collateral securing, or any
release or amendment to or waiver of, or any consent to any departure from, any
guarantee of, all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor or Guarantor in respect of the Obligations or this Agreement.
SECTION 6.12.    Termination or Release. (a) This Agreement, the Guarantees made
herein and all security interests granted hereby shall terminate when (i) all
the Loan Document Obligations (including all LC Disbursements, if any, but
excluding contingent obligations as to which no claim has been made) have been
paid in full, (ii) all Commitments have terminated or expired and (iii) the LC
Exposure has been






--------------------------------------------------------------------------------




reduced to zero (including as a result of obtaining the consent of the
applicable Issuing Bank as described in Section 9.05 of the Credit Agreement)
and the Issuing Banks have no further obligations to issue or amend Letters of
Credit under the Credit Agreement.
(b) The Guarantees made herein and all security interests granted hereby shall
also terminate and be released with respect to a Guarantor, a Grantor or an
asset at the time or times and in the manner set forth in Section 9.14 of the
Credit Agreement.
(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement (other than a sale or other transfer to a
Loan Party), or upon the effectiveness of any written consent to the release of
the security interest granted hereby in any Collateral pursuant to Section 9.02
of the Credit Agreement, the security interest in such Collateral shall be
automatically released.
(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) of this Section 6.12, the Administrative Agent shall execute and deliver
to any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 6.12 shall be without recourse to
or warranty by the Administrative Agent.
SECTION 6.13.    Additional Subsidiaries. Pursuant to the Credit Agreement,
certain Subsidiaries not a party hereto on the Effective Date may or may be
required to become Guarantors and Grantors after the Effective Date. Upon the
execution and delivery by the Administrative Agent and any such Subsidiary of a
Supplement, any such Subsidiary shall become a Subsidiary Loan Party, a
Guarantor and/or a Grantor hereunder, with the same force and effect as if
originally named as such herein. The execution and delivery of any Supplement
shall not require the consent of any other Loan Party. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary as a party to this Agreement.
SECTION 6.14.    Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Administrative Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the






--------------------------------------------------------------------------------




Collateral; (c) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (d) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; and (e) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though the Administrative Agent were the absolute
owner of the Collateral for all purposes, provided that nothing herein contained
shall be construed as requiring or obligating the Administrative Agent to make
any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by the Administrative Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Administrative Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or wilful
misconduct.
SECTION 6.15.    Exculpatory Provisions. (a) The Administrative Agent may
execute any of the powers granted under this Agreement and perform any duty
hereunder either directly or by or through agents or attorneys-in-fact, and
shall not be responsible for the gross negligence or wilful misconduct of any
agents or attorneys-in-fact selected by it with reasonable care and without
gross negligence or wilful misconduct.
(b) The Administrative Agent shall not be deemed to have actual, constructive,
direct or indirect notice or knowledge of the occurrence of any Event of Default
unless and until the Administrative Agent shall have received a notice of Event
of Default or a notice from any Guarantor or Grantor or the Secured Parties to
the Administrative Agent in its capacity as Administrative Agent indicating that
an Event of Default has occurred. The Administrative Agent shall have no
obligation either prior to or after receiving such notice to inquire whether an
Event of Default has, in fact, occurred and shall be entitled to rely
conclusively, and shall be fully protected in so relying, on any notice so
furnished to it.
SECTION 6.16.    Parallel Debt. (a) Each of the Borrower and each other
Guarantor (each, a “Principal Party”) hereby irrevocably and unconditionally
undertakes (such undertaking and the obligations and liabilities that are a
result thereof being referred to as the “Parallel Debt” of such Principal Party)
to pay to the Administrative Agent an amount equal to the aggregate amount
payable by such Principal Party in respect of each and every payment obligation
owed to each and every Secured Party under the Loan Documents or, to the extent
included in the Obligations, under any Hedging Agreement or arising out of or in
connection with Cash Management Services or other similar services provided by
any Secured Party (the “Principal Obligations”) in accordance with the terms and
conditions of such Principal Obligations. The Parallel






--------------------------------------------------------------------------------




Debt of any Principal Party shall become due and payable as and when any
Principal Obligation of such Principal Party becomes due and payable.
(b) The Administrative Agent and each Principal Party agree and acknowledge
that:
(i)    the Parallel Debt of each Principal Party constitutes an undertaking,
obligation and liability of such Principal Party to the Administrative Agent (in
its personal capacity and not in its capacity as agent) that is separate and
independent from, and without prejudice to, any Principal Obligation and
represents the Administrative Agent’s own claim to receive payment of such
Parallel Debt from such Principal Party; and
(ii)    the security interest created under the Loan Documents to secure the
Parallel Debt is granted to the Administrative Agent in its capacity as sole
creditor of the Parallel Debt.
(c) The Administrative Agent and each Principal Party agree that:
(iii)    the Parallel Debt of each Principal Party shall be decreased if and to
the extent that the Principal Obligations of such Principal Party have been paid
or, in the case of guarantee obligations, discharged;
(iv)    the Principal Obligations of each Principal Party shall be decreased if
and to the extent that the Parallel Debt of such Principal Party has been paid
or, in the case of guarantee obligations, discharged; and
(v)    the amount payable under the Parallel Debt of each Principal Party shall
at no time exceed the amount payable under the Principal Obligations of such
Principal Party.
(d) Any amount received or recovered by the Administrative Agent in respect of
any Parallel Debt (including as a result of any enforcement proceedings) shall
be applied in accordance with the terms of this Agreement and the other Security
Documents.
[Signature Pages Follow]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


NCR CORPORATION,


by
 
 
 
Name:
 
Title:



NCR INTERNATIONAL, INC.


by
 
 
 
Name:
 
Title:



NCR INTERNATIONAL HOLDINGS, INC.


by
 
 
 
Name:
 
Title:



NCR UNITED KINGDOM HOLDINGS INC.


by
 
 
 
Name:
 
Title:



RANGER ACQUISITION  
CORPORATION


by
 
 
 
Name:
 
Title:









--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Administrative Agent,


by
 
 
 
Name:
 
Title:













--------------------------------------------------------------------------------

Schedule I to
the Guarantee and
Pledge Agreement



SUBSIDIARY LOAN PARTIES












--------------------------------------------------------------------------------

Schedule II to
the Guarantee and
Pledge Agreement



GUARANTORS












--------------------------------------------------------------------------------

Schedule III to
the Guarantee and
Pledge Agreement



GRANTORS












--------------------------------------------------------------------------------

Schedule IV to
the Guarantee and
Pledge Agreement



EQUITY INTERESTS


Issuer
Number of 
Certificate
Registered 
Owner
Number and
Class of 
Equity Interest
Percentage 
of Equity Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 















--------------------------------------------------------------------------------

Exhibit I to the
Guarantee and
Pledge Agreement
11

SUPPLEMENT NO. __ dated as of [  ] (this “Supplement”), to the Guarantee and
Pledge Agreement dated as of August 22, 2011 (the “Pledge Agreement”), among NCR
CORPORATION, a Georgia corporation (the “Borrower”), each subsidiary of the
Borrower listed on Schedule I thereto (each such subsidiary individually a
“Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors”; the
Subsidiary Guarantors and the Borrower are referred to collectively herein as
the “Grantors”) and JPMORGAN CHASE BANK, N.A., a national banking association
(“JPMCB”), as Administrative Agent (in such capacity, the “Administrative
Agent”).
A. Reference is made to the Credit Agreement dated as of August 22, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto and
JPMCB, as Administrative Agent.
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Pledge
Agreement.
C. The Grantors have entered into the Pledge Agreement in order to induce the
Lenders to make Loans and the Issuing Bank to issue Letters of Credit. Section
6.13 of the Pledge Agreement provides that additional Subsidiaries of the
Borrower may become Subsidiary Loan Parties under the Pledge Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Loan Party under the Pledge Agreement in order to induce the Lenders to make
additional Loans and the Issuing Bank to issue additional Letters of Credit and
as consideration for Loans previously made and Letters of Credit previously
issued.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1. In accordance with Section 6.13 of the Pledge Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Loan Party, Grantor and
Guarantor under the Pledge Agreement with the same force and effect as if
originally named therein as a Subsidiary Party, Grantor and Guarantor and the
New Subsidiary hereby (a) agrees to all the terms and provisions of the Pledge
Agreement applicable to it as a Subsidiary Loan Party, Grantor and Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor and Guarantor thereunder are true and correct
on and as of the date hereof. In furtherance of the






--------------------------------------------------------------------------------




foregoing, the New Subsidiary, as security for the payment and performance in
full of the Obligations (as defined in the Pledge Agreement), does hereby create
and grant to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, their successors and assigns, a security
interest in and lien on all of the New Subsidiary’s right, title and interest in
and to the Collateral (as defined in the Pledge Agreement) of the New
Subsidiary. Each reference to a “Guarantor” or “Grantor” in the Pledge Agreement
shall be deemed to include the New Subsidiary. The Pledge Agreement is hereby
incorporated herein by reference.
SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission shall be effective as delivery of a manually signed counterpart of
this Supplement.
SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a schedule with the true and correct legal name
of the New Subsidiary, its jurisdiction of formation and the location of its
chief executive office and (b) set forth on Schedule II attached hereto is a
true and correct schedule of all the Pledged Equity Interests of the New
Subsidiary.
SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.
SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.






--------------------------------------------------------------------------------




SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Pledge Agreement.
SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.
IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.


[NAME OF NEW SUBSIDIARY],


by
 
 
 
Name:
 
Title:
 
 
 
Legal Name:
 
Jurisdiction of Formation:
 
Location of Chief Executive office:





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


by
 
 
 
Name:
 
Title:















--------------------------------------------------------------------------------

Schedule I
to Supplement No. __ to the
Guarantee and
Pledge Agreement





NEW SUBSIDIARY INFORMATION


Name
Jurisdiction of Formation
Chief Executive Office
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













--------------------------------------------------------------------------------

Schedule II
to Supplement No. __ to the
Guarantee and
Pledge Agreement





PLEDGED SECURITIES


Equity Interests


Issuer
Number ofCertificate
RegisteredOwner
Number and
Class ofEquity Interests
Percentageof Equity Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF]


PLEDGE AGREEMENT


dated as of


August 22, 2011,


among


NCR CORPORATION,


THE SUBSIDIARIES OF NCR CORPORATION
IDENTIFIED HEREIN


and


JPMORGAN CHASE BANK, N.A.,


as Administrative Agent









--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I

Definitions
SECTION 1.01. Defined Terms
1
SECTION 1.02. Other Defined Terms
1

ARTICLE II

Pledge of Equity Interests
SECTION 2.01. Pledge
5
SECTION 2.02. Delivery of the Collateral
6
SECTION 2.03. Representations and Warranties
7
SECTION 2.04. Certification of Limited Liability Company and Limited
 
 
Partnership Interests
8
SECTION 2.05. Registration in Nominee Name; Denominations
8
SECTION 2.06. Voting Rights; Dividends and Interest
9

ARTICLE III

Remedies
SECTION 3.01. Remedies Upon Default
11
SECTION 3.02. Application of Proceeds
12
SECTION 3.03. Securities Act
13
SECTION 3.04. Registration
14

ARTICLE IV

Miscellaneous
SECTION 4.01. Notices
15
SECTION 4.02. Waivers; Amendment
15
SECTION 4.03. Administrative Agent’s Fees and Expenses; Indemnification
16
SECTION 4.04. Survival
17
SECTION 4.05. Counterparts; Effectiveness, Successors and Assignment
17
SECTION 4.06. Severability
18
SECTION 4.07. Right of Set-Off
18
SECTION 4.08. Governing Law; Jurisdiction; Consent to Service of Process
18
SECTION 4.09. WAIVER OF JURY TRIAL
19
SECTION 4.10. Headings
19
SECTION 4.11. Security Interest Absolute
19
SECTION 4.12. Termination or Release
20
SECTION 4.13. Additional Subsidiaries
21







--------------------------------------------------------------------------------




SECTION 4.14. Administrative Agent Appointed Attorney-in-Fact
21
SECTION 4.15. Limitation on Administrative Agent’s Responsibilities with
 
 
Respect to Existing Notes Holders and other Exculpatory
 
 
Provisions
21
SECTION 4.16. Parallel Debt
23









--------------------------------------------------------------------------------






Schedules
 
 
 
Schedule I
Subsidiary Loan Parties
Schedule II
Pledged Equity Interests
 
 
Exhibits
 
 
 
Exhibit I
Form of Supplement













--------------------------------------------------------------------------------




PLEDGE AGREEMENT dated as of August 22, 2011 (this “Agreement”), among NCR
CORPORATION, the Subsidiaries from time to time party hereto and JPMORGAN CHASE
BANK, N.A. (“JPMCB”), as Administrative Agent.
Reference is made to the Credit Agreement dated as of August 22, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NCR CORPORATION, a Maryland corporation (the
“Borrower”), the Lenders party thereto and JPMCB, as Administrative Agent. The
Lenders and the Issuing Banks have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Grantors (other than the Borrower) are Affiliates of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the Lenders and the Issuing Banks to extend
such credit. In connection with the granting of a security interest in the
Collateral to secure the Credit Agreement Obligations, the Grantors are required
by Section 3.6(a) of the Existing Notes Indenture to grant an equal and ratable
security interest in the Collateral to secure the Existing Notes Obligations.
Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01.    Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning assigned thereto in the Credit Agreement; provided
that each term defined in the New York UCC (as defined herein) and not defined
in this Agreement shall have the meaning in the New York UCC. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.
(b)    The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.
SECTION 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Agreement” has the meaning assigned to such term in the preamble hereto.
“Borrower” has the meaning assigned to such term in the recitals hereto.
“Cash Management Services” means the treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services) provided to the
Borrower or any Subsidiary.
“Collateral” has the meaning assigned to such term in Section 2.01.






--------------------------------------------------------------------------------

2

“Consolidated Net Tangible Assets” means the Net Tangible Assets of the Borrower
and its Subsidiaries consolidated in accordance with GAAP and as provided in the
definition of Net Tangible Assets. In determining Consolidated Net Tangible
Assets, minority interests in unconsolidated subsidiaries shall be included.
“Credit Agreement” has the meaning assigned to such term in the recitals hereto.
“Credit Agreement Obligations” means (a) all the Loan Document Obligations, (b)
all the Secured Cash Management Obligations, (c) all the Secured Hedge
Obligations and (d) all the Guarantee Obligations.
“Credit Agreement Secured Parties” means (a) each Lender, (b) the Administrative
Agent, (c) each Issuing Bank (d) each provider of Cash Management Services the
obligations under which constitute Secured Cash Management Obligations, (e) each
counterparty to any Hedging Agreement the obligations under which constitute
Secured Hedge Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (g) the
successors and assigns of each of the foregoing.
“Excluded Equity Interests” has the meaning assigned to such term in Section
2.01.
“Existing Notes” means the Borrower’s 9.49% Medium-Term Notes due 2020.
“Existing Notes Holder” means each “Holder” (as defined in the Existing Notes
Indenture).
“Existing Notes Indenture” means [the indenture dated November 1, 1988 between
the Borrower and the Existing Notes Trustee].1 
“Existing Notes Obligations” means the due and punctual payment by the Borrower
of the principal and interest on the Existing Notes, when and as due.
“Existing Notes Secured Parties” means the Existing Notes Holders and the
Existing Notes Trustee.
“Existing Notes Trustee” means State Street Bank and Trust Company, in its
capacity as trustee under the Existing Notes Indenture, and its successors and
assigns.


___________________________


1 To be updated to reflect the relevant indenture supplement, if applicable.








--------------------------------------------------------------------------------

3

“Federal Securities Laws” has the meaning assigned to such term in Section 3.03.
“Grantors” means each Loan Party that directly holds or owns Equity Interests
that constitute Principal Property Collateral as identified on Scheduled II,
including any Subsidiary that becomes a Grantor pursuant to the delivery of a
Supplement in accordance with Section 4.13.
“Guarantee and Pledge Agreement” means that certain Guarantee and Pledge
Agreement dated as of August 22, 2011, among the Borrower, the Subsidiaries from
time to time party thereto and the Administrative Agent.
“Guarantee Obligations” means the due and punctual performance of all
obligations of the Grantors under or pursuant to Article II of the Guarantee and
Pledge Agreement (including monetary obligations incurred during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding).
“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in the Credit Agreement (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations of the Borrower under or pursuant to the
Credit Agreement and each of the other Loan Documents, including obligations to
pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to the Credit Agreement and each
of the other Loan Documents, and (c) the due and punctual payment and
performance of all the obligations of each other Loan Party under or pursuant to
this Agreement and each of the other Loan Documents (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).
“Net Tangible Assets”, as used in reference to the assets of any corporation,
means the total amount of assets of such corporation, both real and personal
(exclusive of licenses, patents, patent applications, copyrights, trademarks,
trade names, good will, experimental or organizational expense and other like
intangibles, treasury stock and unamortized discount and expense) less the sum
of






--------------------------------------------------------------------------------

4

(a) all reserves for depletion, depreciation, obsolescence and/or amortization
of its properties (other than those excluded as hereinabove provided) as shown
by the books of such corporation (other than general contingency reserves,
reserves representing mere appropriations of surplus and reserves to the extent
related to intangible assets which have been excluded in calculating Net
Tangible Assets as above provided), and
(b) all indebtedness and other current liabilities of such corporation other
than (i) funded indebtedness, (ii) deferred income taxes, (iii) reserves which
have been deducted pursuant to the preceding clause (a), (iv) general
contingency reserves and reserves representing mere appropriations of surplus
and (v) liabilities to the extent related to intangible assets which have been
excluded in calculating Net Tangible Assets as above provided.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Obligations” means (a) all the Credit Agreement Obligations and (b) all the
Existing Notes Obligations.
“Parallel Debt” has the meaning assigned to such term in Section [6.16].
“Perfection Certificate” means the Perfection Certificate dated the Effective
Date delivered by the Borrower to the Administrative Agent pursuant to Section
4.01(f) of the Credit Agreement.
“Pledged Equity Interests” has the meaning assigned to such term in
Section 2.01.
“Pledged Securities” means any stock certificates, unit certificates, limited
liability membership certificates or other certificated securities now or
hereafter included in the Collateral, including all certificates, instruments or
other documents representing or evidencing any Collateral.
“Principal Party” has the meaning assigned to such term in Section 4.16.
“Principal Property” means, as of any date, any building, structure or other
facility together with the land upon which it is erected and fixtures comprising
a part thereof, used primarily for manufacturing, processing or production, in
each case located in the United States, and owned or leased or to be owned or
leased by the Borrower or any Subsidiary, in each case the net book value of
which as of such date exceeds 2% of Consolidated Net Tangible Assets, as shown
on the audited consolidated balance sheet contained in the latest annual report
to shareholders of the Borrower, other than any such land, building, structure
or other facility or portion thereof which, in the opinion of the Board of
Directors, is not of material importance to the business conducted by the
Borrower and its Subsidiaries, considered as one enterprise.






--------------------------------------------------------------------------------

5

“Principal Property Collateral” means the capital stock of any Subsidiary that
owns Principal Property.
“Principal Obligations” has the meaning assigned to such term in Section 4.16.
“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Borrower and each Subsidiary
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of Cash Management
Services that (a) are owed on the Effective Date to a Person that is a Lender or
an Affiliate of a Lender as of the Effective Date or (b) are owed to a Person
that is a Lender or an Affiliate of a Lender at the time such obligations are
incurred.
“Secured Hedge Obligations” means the due and punctual payment and performance
of any and all obligations of the Borrower and each Subsidiary arising under
each Hedging Agreement that (a) is in effect on the Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Effective
Date or (b) is entered into after the Effective Date with a counterparty that is
a Lender or an Affiliate of a Lender at the time such Hedging Agreement is
entered into.
“Secured Parties” means (a) the Credit Agreement Secured Parties and (b) the
Existing Notes Secured Parties.
“Subsidiary Loan Parties” means (a) the Subsidiaries identified on Schedule I
and (b) each other Subsidiary that becomes a party to this Agreement after the
Effective Date, in each case other than those that have been released pursuant
to Section 3.12.
“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Administrative Agent, and in each case reasonably
satisfactory to the Administrative Agent.
ARTICLE II

Pledge of Equity Interests
SECTION 2.01.    Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby assigns and pledges to
the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Administrative Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest in, all
of such Grantor’s right, title and interest in, to and under (a)(i) the shares
of capital stock and other Equity Interests now owned or at any time hereafter
acquired by such Grantor that are and for so long as they are Principal Property
Collateral and (ii) all certificates and any other instruments representing all
such Equity Interests (collectively, the “Pledged Equity Interests”); provided
that the Pledged Equity Interests shall not include (A) 66⅔% or more of the






--------------------------------------------------------------------------------

6

issued and outstanding voting Equity Interests of any CFC; (B) any Equity
Interests if, to the extent, and for so long as, the grant of a Lien thereon to
secure the Obligations is prohibited by any Requirements of Law (other than to
the extent that any such prohibition would be rendered ineffective pursuant to
the New York UCC or any other applicable Requirements of Law); provided that
such Equity Interest shall cease to be an Excluded Equity Interest at such time
as such prohibition ceases to be in effect; (C) Equity Interests in any Person
other than wholly owned Subsidiaries to the extent, and for so long as, not
permitted by the terms of such Subsidiary’s organizational or joint venture
documents; provided that such Equity Interest shall cease to be an Excluded
Equity Interest at such time as such prohibition ceases to be in effect; (D)
Equity Interests of NCR Middle East Limited so long as, and only to the extent
that, the pledge of such Equity Interests would result in a change of control
default under the existing contract to which NCR Middle East Limited is a party
on the Effective Date, as disclosed to the Administrative Agent; provided that
such Equity Interest shall cease to be an Excluded Equity Interest at such time
as such prohibition ceases to be in effect or (E) any Equity Interest if, to the
extent, and for so long as, the Administrative Agent and the Borrower shall have
agreed in writing to treat such Equity Interest as an Excluded Equity Interest
on account of the cost of pledging such Equity Interest hereunder (taking into
account any adverse tax consequences to the Borrower and the Subsidiaries
(including the imposition of withholding or other material taxes)) being
excessive in view of the benefits to be obtained by the Lenders therefrom (the
Equity Interests excluded pursuant to clauses (A) through (E) above being
referred to as the “Excluded Equity Interests”); (b) all other property that may
be delivered to and held by the Administrative Agent pursuant to the terms of
this Section 2.01 and Section 2.02; (c) subject to Section 2.06, all dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clause (a) above; (d) subject to Section 2.06, all rights and privileges of such
Grantor with respect to the securities and other property referred to in
clauses (a), (b) and (c) above; and (e) all Proceeds of any of the foregoing
(the items referred to in clauses (a) through (e) above being collectively
referred to as the “Collateral”).
SECTION 2.02.    Delivery of the Collateral. (a) Each Grantor agrees to deliver
or cause to be delivered to the Administrative Agent any and all Pledged
Securities (i) on the date hereof, in the case of any such Pledged Securities
owned by such Grantor on the date hereof, and (ii) promptly after the
acquisition thereof (and, in any event, as required under the Credit Agreement),
in the case of any such Pledged Securities acquired by such Grantor after the
date hereof.
(b) Upon delivery to the Administrative Agent, (i) any Pledged Securities shall
be accompanied by undated stock powers duly executed by the applicable Grantor
in blank or other undated instruments of transfer satisfactory to the
Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Collateral shall be accompanied by undated proper
instruments of assignment duly executed by the applicable Grantor in blank and
such other instruments or documents as the Administrative Agent may reasonably
request. Each






--------------------------------------------------------------------------------

7

delivery of Pledged Securities shall be accompanied by a schedule describing
such securities, which schedule shall be deemed attached to, and shall
supplement, Schedule II and be made a part hereof; provided that failure to
provide any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities.
SECTION 2.03.    Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Administrative Agent, for the benefit of
the Secured Parties, that:
(a) Schedule II sets forth, as of the Effective Date, a true and complete list,
with respect to each Grantor, of all the Pledged Equity Interests owned by such
Grantor and the percentage of the issued and outstanding units of each class of
the Equity Interests of the issuer thereof represented by the Pledged Equity
Interests owned by such Grantor;
(b) the Pledged Equity Interests have been duly and validly authorized and
issued by the issuers thereof and are fully paid and nonassessable;
(c) except for the security interests granted hereunder and under any other Loan
Documents, each of the Grantors (i) is and, subject to any transfers made in
compliance with the Credit Agreement, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule II
as owned by such Grantor, (ii) holds the same free and clear of all Liens, other
than Liens permitted pursuant to Section 6.02 of the Credit Agreement and
transfers made in compliance with the Credit Agreement, (iii) will make no
further assignment, pledge, hypothecation or transfer of, or create or permit to
exist any security interest in or other Lien on, the Collateral, other than
Liens permitted pursuant to Section 6.02 of the Credit Agreement and transfers
made in compliance with the Credit Agreement, and (iv) will defend its title or
interest thereto or therein against any and all Liens (other than the Liens
created by this Agreement and the other Loan Documents and Liens permitted
pursuant to Section 6.02 of the Credit Agreement), however arising, of all
Persons whomsoever;
(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Collateral is and will continue to be freely
transferable and assignable and none of the Collateral is or will be subject to
any option, right of first refusal, shareholders agreement, charter, by-law or
other organizational document provisions or contractual restriction of any
nature that might prohibit, impair, delay or otherwise affect the pledge of such
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Administrative Agent of rights and remedies hereunder;
(e) each of the Grantors has the power and authority to pledge the Collateral
pledged by it hereunder in the manner hereby done or contemplated;
(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the






--------------------------------------------------------------------------------

8

pledge effected hereby (other than such as have been obtained and are in full
force and effect);
(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Administrative Agent in
accordance with this Agreement, all actions necessary or desirable for the
Administrative Agent to obtain a legal, valid and perfected lien upon and
security interest in such Pledged Securities, free of any adverse claims, under
the New York UCC to the extent such lien and security interest may be created
and perfected under the New York UCC, as security for the payment and
performance of the Obligations, will have been duly taken; and
(h) subject to applicable local law in the case of any Equity Interests in any
CFC, the pledge effected hereby is effective to vest in the Administrative
Agent, for the benefit of the Secured Parties, the rights of the Administrative
Agent in the Collateral as set forth herein.
SECTION 2.04.    Certification of Limited Liability Company and Limited
Partnership Interests. Each Grantor acknowledges and agrees that (a) to the
extent each interest in any limited liability company or limited partnership
controlled now or in the future by such Grantor and pledged hereunder is a
“security” within the meaning of Article 8 of the New York UCC and is governed
by Article 8 of the New York UCC, such interest shall be certificated and (b)
each such interest shall at all times hereafter continue to be such a security
and represented by such certificate. Each Grantor further acknowledges and
agrees that with respect to any interest in any limited liability company or
limited partnership controlled now or in the future by such Grantor and pledged
hereunder that is not a “security” within the meaning of Article 8 of the New
York UCC, such Grantor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the New York UCC, nor shall such
interest be represented by a certificate, unless such Grantor provides prior
written notification to the Administrative Agent of such election and such
interest is thereafter represented by a certificate that is promptly delivered
to the Administrative Agent pursuant to the terms hereof.
SECTION 2.05.    Registration in Nominee Name; Denominations. Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in its own name as pledgee,
in the name of its nominee (as pledgee or as sub-agent) or in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent. Each Grantor will promptly give to the Administrative
Agent copies of any notices or other communications received by it with respect
to Pledged Securities registered in the name of such Grantor. The Administrative
Agent shall at all times have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.
SECTION 2.06.    Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the






--------------------------------------------------------------------------------

9

Administrative Agent shall have notified the Grantors that their rights under
this Section 2.06 are being suspended:
(i)    each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Collateral or any part
thereof for any purpose consistent with the terms of this Agreement and the
other Loan Documents, provided that such rights and powers shall not be
exercised in any manner that could reasonably be expected to materially and
adversely affect the rights inuring to a holder of any Collateral or the rights
and remedies of any of the Administrative Agent or any Secured Party under this
Agreement, any other Loan Document or of the Existing Notes Trustee or any
Existing Notes Holder under the Existing Notes Indenture or the ability of the
Secured Parties to exercise the same;
(ii)    the Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section; and
(iii)    Each Grantor shall be entitled to receive and retain any and all
dividends and other distributions paid on or distributed in respect of the
Collateral, but only to the extent that such dividends and other distributions
are permitted by, and otherwise paid or distributed in accordance with, the
terms and conditions of the Credit Agreement, the other Loan Documents and
applicable laws, provided that any noncash dividends or other distributions that
would constitute Pledged Equity Interests, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests in the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Collateral and, if
received by any Grantor, and required to be delivered to the Administrative
Agent hereunder, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Administrative Agent and the other Secured
Parties and shall be forthwith delivered to the Administrative Agent in the same
form as so received (with any necessary endorsements, stock powers or other
instruments of transfer).
(b) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(iii) of this Section, then all rights of any
Grantor to dividends or other distributions that such Grantor is authorized to
receive pursuant to paragraph (a)(iii) of this Section, shall cease, and all
such rights shall thereupon become vested in the Administrative Agent, which
shall have the sole and exclusive right and authority to receive and retain such
dividends or other distributions. All dividends or other distributions received
by any Grantor contrary to






--------------------------------------------------------------------------------

10

the provisions of this Section shall be held in trust for the benefit of the
Administrative Agent and the other Secured Parties, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Administrative Agent upon demand in the same form as so received (with any
necessary endorsements, stock powers or other instruments of transfer). Any and
all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Administrative Agent in an account to be established by the Administrative Agent
upon receipt of such money or other property, shall be held as security for the
payment and performance of the Obligations and shall be applied in accordance
with the provisions of Section 3.02. After all Events of Default have been cured
or waived and the Borrower has delivered to the Administrative Agent a
certificate of a Financial Officer of the Borrower to that effect, the
Administrative Agent shall promptly repay to each Grantor (without interest) all
dividends or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section and that
remain in such account.
(c) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section 2.06, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 2.06, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers, provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived and the Borrower
has delivered to the Administrative Agent a certificate of a Financial Officer
of the Borrower to that effect, all rights vested in the Administrative Agent
pursuant to this paragraph (c) shall cease, and the Grantors shall have the
exclusive right to exercise the voting and consensual rights and powers they
would otherwise be entitled to exercise pursuant to paragraph (a)(i) of this
Section 2.06.
(d) Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section 2.06 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Administrative Agent in
its sole and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s right to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.






--------------------------------------------------------------------------------

11

ARTICLE III
Remedies
SECTION 3.01.    Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver, on demand,
each item of Collateral to the Administrative Agent or any Person designated by
the Administrative Agent and it is agreed that the Administrative Agent shall
have the right with or without legal process and with or without prior notice or
demand for performance, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Each Grantor
agrees that the Administrative Agent shall have the right, subject to the
mandatory requirements of applicable law and the notice requirements described
below, to sell or otherwise dispose of all or any part of the Collateral at a
public or private sale or any securities exchange, for cash, upon credit or for
future delivery as the Administrative Agent shall deem appropriate. The
Administrative Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Administrative Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any sale of
Collateral shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and appraisal that such Grantor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.
The Administrative Agent shall give the applicable Grantors no less than
10 days’ prior written notice (which each Grantor agrees is reasonable notice
within the meaning of Section 9-611 of the New York UCC or its equivalent in
other jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale on a securities exchange, shall
state the exchange at which such sale is to be made and the day on which the
Collateral or portion thereof, will first be offered for sale at such exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Administrative Agent may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral,
or portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Administrative Agent may (in its sole and absolute
discretion) determine. The Administrative Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Administrative Agent
until the sale price is paid by the purchaser or purchasers






--------------------------------------------------------------------------------

12

thereof, but none of the Administrative Agent or the other Secured Parties shall
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice. In the event of a foreclosure by
the Administrative Agent on any of the Collateral pursuant to a public or
private sale or other disposition, the Administrative Agent or any Lender may be
the purchaser of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent, at the direction of the Required
Lenders, as agent for and representative of the Secured Parties (but not any
Lender or Lenders in its or their respective individual capacities unless the
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Loan Document Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent on behalf
of the Secured Parties at such sale or other disposition. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Administrative Agent shall be free to carry out
such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Administrative Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
paid in full. As an alternative to exercising the power of sale herein conferred
upon it, the Administrative Agent may proceed by a suit or suits at law or in
equity to foreclose this Agreement and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 3.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.
SECTION 3.02.    Application of Proceeds. (a) The Administrative Agent shall
apply the proceeds of any collection or sale of Collateral, including any
Collateral consisting of cash, as follows:
FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Obligations, including all
court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other reasonable costs or expenses incurred in connection with the exercise of
any right or remedy hereunder or under any other Loan Document;
SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and
THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.






--------------------------------------------------------------------------------

13

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.
(b) If at any time any moneys collected or received by the Administrative Agent
pursuant to this Agreement are distributable pursuant to paragraph (a) above to
the Existing Notes Trustee, and if the Existing Notes Trustee shall notify the
Administrative Agent in writing that no provision is made under the Existing
Notes Indenture for the application by the Existing Notes Trustee of such moneys
and that the Existing Notes Indenture does not effectively provide for the
receipt and holding by the Existing Notes Trustee of such moneys pending the
application thereof, then the Administrative Agent, after receipt of such
notification, shall at the direction of the Existing Notes Trustee, invest such
amounts in Permitted Investments maturing within 90 days after they are acquired
by the Administrative Agent or, in the absence of such direction, hold such
moneys uninvested and shall hold all such amounts so distributable and all such
investments and the net proceeds thereof in trust solely for the Existing Notes
Trustee (in its capacity as trustee) and for no other purpose until such time as
the Existing Notes Trustee shall request in writing the delivery thereof by the
Administrative Agent for application pursuant to the Existing Notes Indenture.
The Administrative Agent shall not be responsible for any diminution in funds
resulting from any such investment or any liquidation thereof prior to maturity.
(c) In making the determination and allocations required by this Section 3.02,
the Administrative Agent may conclusively rely upon information supplied by the
Existing Notes Trustee as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Existing Notes Obligations, and
the Administrative Agent shall have no liability to any of the Secured Parties
for actions taken in reliance on such information; provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied. All distributions made by the
Administrative Agent pursuant to this Section 3.02 shall be (subject to any
decree of any court of competent jurisdiction) final (absent manifest error),
and the Administrative Agent shall have no duty to inquire as to the application
by the Existing Notes Trustee of any amounts distributed to it.
SECTION 3.03.    Securities Act. In view of the position of the Grantors in
relation to the Collateral, or because of other current or future circumstances,
a question may arise under the Securities Act of 1933, as now or hereafter in
effect, or any similar statute hereafter enacted analogous in purpose or effect
(such Act and any such similar statute as from time to time in effect being
called the “Federal Securities Laws”) with






--------------------------------------------------------------------------------

14

respect to any disposition of the Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Collateral could dispose of the same. Similarly, there may be other legal
restrictions or limitations affecting the Administrative Agent in any attempt to
dispose of all or part of the Collateral under applicable “blue sky” or other
state securities laws or similar laws analogous in purpose or effect. Each
Grantor recognizes that in light of such restrictions and limitations the
Administrative Agent may, with respect to any sale of the Collateral, limit the
purchasers to those who will agree, among other things, to acquire such
Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that in
light of such restrictions and limitations, the Administrative Agent, in its
sole and absolute discretion, (a) may proceed to make such a sale whether or not
a registration statement for the purpose of registering such Pledged Collateral
or part thereof shall have been filed under the Federal Securities Laws to the
extent the Administrative Agent has determined that such a registration is not
required by any Requirement of Law and (b) may approach and negotiate with a
limited number of potential purchasers (including a single potential purchaser)
to effect such sale. Each Grantor acknowledges and agrees that any such sale
might result in prices and other terms less favorable to the seller than if such
sale were a public sale without such restrictions. In the event of any such
sale, none of the Administrative Agent or the other Secured Parties shall incur
any responsibility or liability for selling all or any part of the Collateral at
a price that the Administrative Agent, in its sole and absolute discretion, may
in good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might have been realized if the
sale were deferred until after registration as aforesaid or if more than a
limited number of purchases (or a single purchaser) were approached. The
provisions of this Section 3.03 will apply notwithstanding the existence of a
public or private market upon which the quotations or sales prices may exceed
substantially the price at which the Administrative Agent sells.
SECTION 3.04.    Registration. Each Grantor agrees that, upon the occurrence and
during the continuance of an Event of Default, if for any reason the
Administrative Agent desires to sell any of the Collateral at a public sale, it
will, at any time and from time to time, upon the written request of the
Administrative Agent, use its best efforts to take or to cause the issuer of
such Collateral to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Administrative Agent to permit the public sale of such Collateral. Each
Grantor further agrees to indemnify, defend and hold harmless the Administrative
Agent, each other Secured Party, any underwriter and their respective affiliates
and their respective officers, directors, affiliates and controlling persons
from and against all loss, liability, expenses, costs of counsel (including
reasonable fees and expenses to the Administrative Agent of legal counsel), and
claims (including the costs of investigation) that they may incur insofar as
such loss, liability, expense or claim arises out of or is based upon any
alleged untrue statement of a material fact contained in any prospectus (or any
amendment or supplement thereto) or in any notification or offering circular, or
arises out of or is based upon any alleged omission to state a material fact






--------------------------------------------------------------------------------

15

required to be stated therein or necessary to make the statements in any thereof
not misleading, except insofar as the same may have been caused by any untrue
statement or omission based upon information furnished in writing to such
Grantor or the issuer of such Collateral by the Administrative Agent or any
other Secured Party expressly for use therein. Each Grantor further agrees, upon
such written request referred to above, to use its best efforts to qualify, file
or register, or cause the issuer of such Collateral to qualify, file or
register, any of the Collateral under the “blue sky” or other securities laws of
such states as may be requested by the Administrative Agent and keep effective,
or cause to be kept effective, all such qualifications, filings or
registrations. Each Grantor will bear all costs and expenses of carrying out its
obligations under this Section 3.04. Each Grantor acknowledges that there is no
adequate remedy at law for failure by it to comply with the provisions of this
Section 3.04 and that such failure would not be adequately compensable in
damages, and therefore agrees that its agreements contained in this Section 3.04
may be specifically enforced.
ARTICLE IV

Miscellaneous
SECTION 4.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given in the manner
provided in Section 9.01 of the Credit Agreement or Section 11.4 of the Existing
Notes Indenture, as applicable. All communications and notices hereunder to any
Subsidiary Loan Party shall be given to it in care of the Borrower in the manner
provided in Section 9.01 of the Credit Agreement.
SECTION 4.02.    Waivers; Amendment. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the execution
and delivery of this Agreement, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with






--------------------------------------------------------------------------------

16

respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.02 of the Credit Agreement;
provided that the Administrative Agent may, without the consent of any Secured
Party, consent to a departure by any Loan Party from any covenant of such Loan
Party set forth herein to the extent such departure is consistent with the
authority of the Administrative Agent set forth in the definition of the term
“Collateral and Guarantee Requirement” in the Credit Agreement; provided,
further, that the requisite written consent of the Existing Notes Holders or the
Existing Notes Trustee under the Existing Notes Indenture shall be required with
respect to any release, waiver, amendment or other modification of this
Agreement that would materially and adversely affect the rights of the Existing
Notes Holders to equally and ratably share in the security provided for herein
with respect to the Collateral. Except as set forth in this Section 4.02(b),
neither the Existing Notes Holders nor the Existing Notes Trustee shall have any
rights to approve any release, waiver, amendment, modification, charge,
discharge or termination with respect to this Agreement.
(c) This Agreement shall be construed as a separate agreement with respect to
each Loan Party and may be amended, modified, supplemented, waived or released
with respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.
SECTION 4.03.    Administrative Agent’s Fees and Expenses; Indemnification. (a)
The Grantors jointly and severally agree to reimburse the Administrative Agent
for its reasonable fees and expenses incurred hereunder as provided in
Section 9.03 of the Credit Agreement; provided that each reference therein to
the “Borrower” shall be deemed to be a reference to the “Grantors.”
(b) Without limitation of its indemnification obligations under the other Loan
Documents, the Grantors jointly and severally agree to indemnify the
Administrative Agent and the other Indemnitees against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee by
any third party or by any Grantor arising out of, in connection with, or as a
result of, the preparation, execution, delivery, performance or administration
of this Agreement or any other agreement or instrument contemplated thereby or
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, or to the Collateral, whether based on
contract, tort or any other theory and whether initiated against or by any party
to this Agreement, any Affiliate of any such party or any third party (and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee. This
Section 4.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.






--------------------------------------------------------------------------------

17

(c) Any such amounts payable as provided hereunder shall be additional Credit
Agreement Obligations secured hereby and by the other Security Documents. The
provisions of this Section shall survive and remain in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby or thereby, the repayment
of any of the Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document or any investigation made
by or on behalf of the Administrative Agent or any other Secured Party.
(d) All amounts due under this Section shall be payable promptly after written
demand therefore.
SECTION 4.04.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in this Agreement or any other Loan Document
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent, the Lenders, the Issuing
Banks and the other Secured Parties and shall survive the execution and delivery
of the Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by or on behalf of the
Administrative Agent, any Lender, any Issuing Bank or any other Person and
notwithstanding that the Administrative Agent, any Lender, any Issuing Bank or
any other Person may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended under the Credit Agreement, and shall
continue in full force and effect until such time as (a) all the Loan Document
Obligations (including LC Disbursements, if any, but excluding contingent
obligations as to which no claim has been made) have been paid in full in cash,
(b) all Commitments have terminated or expired and (c) the LC Exposure has been
reduced to zero (including as a result of obtaining the consent of the
applicable Issuing Bank as described in Section 9.05 of the Credit Agreement)
and the Issuing Banks have no further obligation to issue or amend Letters of
Credit under the Credit Agreement.
SECTION 4.05.    Counterparts; Effectiveness, Successors and Assignment. This
Agreement may be executed in counterparts, (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Loan Party and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Loan Party, the Administrative Agent and the other
Secured Parties and their respective successors and assigns, except that no Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein or in the Collateral (and any attempted
assignment or transfer by any Loan Party shall be null and void), except as
expressly provided in this Agreement or the Credit Agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.






--------------------------------------------------------------------------------

18

SECTION 4.06.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
any invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of such invalid,
illegal or unenforceable provisions.
SECTION 4.07.    Right of Set-Off. If an Event of Default shall have occurred
and be continuing, each Lender and Issuing Bank, and each Affiliate of any of
the foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Loan Party against any of
and all the obligations then due of such Loan Party now or hereafter existing
under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement. The rights of each Lender and Issuing Bank, and each Affiliate of any
of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have.
SECTION 4.08.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b) Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court. Each of the Loan Parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or any of its properties in
the courts of any jurisdiction.






--------------------------------------------------------------------------------

19

(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the Loan Parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 4.01. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
(e) Each Grantor hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding.
SECTION 4.09.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.09.
SECTION 4.10.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 4.11.    Security Interest Absolute. All rights of the Administrative
Agent hereunder, the grant of the security interest in the Collateral and all
obligations of each Loan Party hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, the Existing Notes Indenture, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment to or waiver of, or any consent to any departure from, the Credit
Agreement, any other Loan Document, the Existing Notes Indenture, any






--------------------------------------------------------------------------------

20

agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (c) any exchange, release or
non-perfection of any Lien on other collateral securing, or any release or
amendment to or waiver of, or any consent to any departure from, any guarantee
of, all or any of the Obligations, or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Grantor in
respect of the Obligations or this Agreement.
SECTION 4.12.    Termination or Release. (a) This Agreement and all security
interests granted hereby shall terminate with respect to all Obligations when
(i) all the Loan Document Obligations (including all LC Disbursements, if any,
but excluding contingent obligations as to which no claim has been made) have
been paid in full, (ii) all Commitments have terminated or expired and (iii) the
LC Exposure has been reduced to zero (including as a result of obtaining the
consent of the applicable Issuing Bank as described in Section 9.05 of the
Credit Agreement) and the Issuing Banks have no further obligations to issue or
amend Letters of Credit under the Credit Agreement.
(b) This Agreement and all security interests granted hereby shall terminate
with respect to the Existing Notes Trustee and the Existing Notes Holders when
all Existing Notes Obligations have been paid in full.
(c) All security interests granted hereby shall also terminate and be released
with respect to a Grantor or an asset at the time or times and in the manner set
forth in Section 9.14 of the Credit Agreement.
(d) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement (other than a sale or other transfer to a
Loan Party), or upon the effectiveness of any written consent to the release of
the security interest granted hereby in any Collateral pursuant to Section 9.02
of the Credit Agreement, the security interest in such Collateral shall be
automatically released.
(e) If at any time Pledged Equity Interests pledged under this Agreement no
longer constitute Principal Property Collateral, then the Borrower will promptly
notify the Administrative Agent thereof and the security interests in such
Collateral securing the Existing Notes Obligations shall be automatically
released; provided that after such time the security interests in such
Collateral securing the Credit Agreement Obligations shall automatically, and
without further action, be governed by, subject to the provisions of, and deemed
held by the Administrative Agent under the Pledge and Guarantee Agreement.
(f) In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (d) of this Section 4.12, the Administrative Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section 4.12 shall be
without recourse to or warranty by the Administrative Agent.






--------------------------------------------------------------------------------

21

SECTION 4.13.    Additional Subsidiaries. Pursuant to the Credit Agreement,
certain Subsidiaries not a party hereto on the Effective Date may or may be
required to become Grantors after the Effective Date. Upon the execution and
delivery by the Administrative Agent and any such Subsidiary of a Supplement,
any such Subsidiary shall become a Subsidiary Loan Party and a Grantor
hereunder, with the same force and effect as if originally named as such herein.
The execution and delivery of any Supplement shall not require the consent of
any other Loan Party. The rights and obligations of each Loan Party hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary as a party to this Agreement.
SECTION 4.14.    Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Administrative Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (d) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; and (e) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though the Administrative Agent were the absolute
owner of the Collateral for all purposes, provided that nothing herein contained
shall be construed as requiring or obligating the Administrative Agent to make
any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by the Administrative Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Administrative Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or wilful
misconduct.
SECTION 4.15.    Limitation on Administrative Agent’s Responsibilities with
Respect to Existing Notes Holders and other Exculpatory Provisions. (a) The
obligations of the Administrative Agent to the Existing Notes Holders and the
Existing Notes Trustee hereunder shall be limited solely to (i) holding the
Collateral for the ratable benefit of the Existing Notes Holders and the
Existing Notes






--------------------------------------------------------------------------------

22

Trustee for so long as (A) any Existing Notes Obligations remain outstanding and
(B) any Existing Notes Obligations are secured by the Collateral, (ii) subject
to the instructions of the Required Lenders, enforcing the rights of the
Existing Notes Holders in their capacities as Secured Parties in respect of
Collateral and (iii) distributing any proceeds received by the Administrative
Agent from the sale, collection or realization of the Collateral to the Existing
Notes Holders and the Existing Notes Trustee in respect of the Existing Notes
Obligations in accordance with the terms of this Agreement. Neither the Existing
Notes Holders nor the Existing Notes Trustee shall be entitled to exercise (or
direct the Administrative Agent to exercise) any rights or remedies hereunder
with respect to the Existing Notes Obligations, including without limitation the
right to receive any payments, enforce the security interest granted hereunder,
request any action, institute proceedings, give any instructions, make any
election, make collections, sell or otherwise foreclose on any portion of the
Collateral or to execute any amendment, supplement, or acknowledgment hereof.
This Agreement shall not create any liability of the Administrative Agent or the
Credit Agreement Secured Parties to the Existing Notes Holders or to the
Existing Notes Trustee by reason of actions taken with respect to the creation,
perfection or continuation of the security interest on the Collateral, actions
with respect to the occurrence of an Event of Default, actions with respect to
the foreclosure upon, sale, release, or depreciation of, or failure to realize
upon, any of the Collateral or action with respect to the collection of any
claim for all or any part of the Existing Notes Obligations from any guarantor
or any other party or the valuation, use or protection of the Collateral. By
acceptance of the benefits under this Agreement, the Existing Notes Holders and
the Existing Notes Trustee will be deemed to have acknowledged and agreed that
the provisions of the preceding sentence are intended to induce the Lenders to
permit such Persons to be Secured Parties under this Agreement and are being
relied upon by the Lenders as consideration therefor.
(b) The Administrative Agent shall not be required to ascertain or inquire as to
the performance by the Borrower of the Existing Notes Obligations.
(c) The Administrative Agent may execute any of the powers granted under this
Agreement and perform any duty hereunder either directly or by or through agents
or attorneys-in-fact, and shall not be responsible for the gross negligence or
wilful misconduct of any agents or attorneys-in-fact selected by it with
reasonable care and without gross negligence or wilful misconduct.
(d) The Administrative Agent shall not be deemed to have actual, constructive,
direct or indirect notice or knowledge of the occurrence of any Event of Default
unless and until the Administrative Agent shall have received a notice of Event
of Default or a notice from any Grantor, the Existing Notes Trustee or the
Secured Parties to the Administrative Agent in its capacity as Administrative
Agent indicating that an Event of Default has occurred. The Administrative Agent
shall have no obligation either prior to or after receiving such notice to
inquire whether an Event of Default has, in fact, occurred and shall be entitled
to rely conclusively, and shall be fully protected in so relying, on any notice
so furnished to it.
(e) Notwithstanding anything to the contrary herein, nothing in this Agreement
shall or shall be construed to (i) result in the security interests granted






--------------------------------------------------------------------------------

23

hereunder securing the Existing Notes Obligations less than equally or ratably
with the Credit Agreement Obligations pursuant to Section 3.06(a) of the
Existing Notes Indenture to the extent required or (ii) modify or affect the
rights of the Existing Notes Holders to receive the pro rata share specified in
Section 3.02(a) of any proceeds of any collection or sale of Collateral.
(f) The parties hereto agree that the Existing Notes Obligations and the Credit
Agreement Obligations are, and will be, equally and ratably secured with each
other by the Liens on the Collateral, and that it is their intention to give
full effect to the equal and ratable provision of Section 3.06(a) of the
Existing Notes Indenture, as in effect on the date hereof.
SECTION 4.16.    Parallel Debt. (a) Each of the Borrower and each other
Guarantor (each, a “Principal Party”) hereby irrevocably and unconditionally
undertakes (such undertaking and the obligations and liabilities that are a
result thereof being referred to as the “Parallel Debt” of such Principal Party)
to pay to the Administrative Agent an amount equal the aggregate amount payable
by such Principal Party in respect of each and every payment obligation owed to
each and every Secured Party under the Loan Documents or, to the extent included
in the Obligations, under any Hedging Agreement or arising out of or in
connection with Cash Management Services or other similar services provided by
any Secured Party (the “Principal Obligations”) in accordance with the terms and
conditions of such Principal Obligations. The Parallel Debt of any Principal
Party shall become due and payable as and when any Principal Obligation of such
Principal Party becomes due and payable.
(b) The Administrative Agent and each Principal Party agree and acknowledge
that:
(i) the Parallel Debt of each Principal Party constitutes an undertaking,
obligation and liability of such Principal Party to the Administrative Agent (in
its personal capacity and not in its capacity as agent) that is separate and
independent from, and without prejudice to, any Principal Obligation and
represents the Administrative Agent’s own claim to receive payment of such
Parallel Debt from such Principal Party; and
(ii) the security interest created under the Loan Documents to secure the
Parallel Debt is granted to the Administrative Agent in its capacity as sole
creditor of the Parallel Debt.
(c) The Administrative Agent and each Principal Party agree that:
(i) the Parallel Debt of each Principal Party shall be decreased if and to the
extent that the Principal Obligations of such Principal Party have been paid or,
in the case of guarantee obligations, discharged;






--------------------------------------------------------------------------------

24

(ii) the Principal Obligations of each Principal Party shall be decreased if and
to the extent that the Parallel Debt of such Principal Party has been paid or,
in the case of guarantee obligations, discharged; and
(iii) the amount payable under the Parallel Debt of each Principal Party shall
at no time exceed the amount payable under the Principal Obligations of such
Principal Party.
(d) Any amount received or recovered by the Administrative Agent in respect of
any Parallel Debt (including as a result of any enforcement proceedings) shall
be applied in accordance with the terms of this Agreement and the other Security
Documents.
[Signature Pages Follow]










--------------------------------------------------------------------------------

25

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


NCR CORPORATION,
 
by
 
 
 
Name:
 
Title:



[OTHER SUBSIDIARY LOAN PARTIES],
 
by
 
 
 
Name:
 
Title:



JPMORGAN CHASE BANK, N.A., as
Administrative Agent
 
by
 
 
 
Name:
 
Title:















--------------------------------------------------------------------------------

Schedule I to the
Pledge Agreement

SUBSIDIARY LOAN PARTIES












--------------------------------------------------------------------------------

Schedule II to the
Pledge Agreement





EQUITY INTERESTS


Issuer
Number of 
Certificate
Registered 
Owner
Number and 
Class of 
Equity Interests
Percentage 
of Equity Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 















--------------------------------------------------------------------------------

Exhibit I to the
Pledge Agreement

SUPPLEMENT NO. __ dated as of [  ] (this “Supplement”), to the Pledge Agreement
dated as of August 22, 2011 (the “Pledge Agreement”), among NCR CORPORATION, a
Georgia corporation (the “Borrower”), each subsidiary of the Borrower listed on
Schedule I thereto (each such subsidiary individually a “Subsidiary Grantor”
and, collectively, the “Subsidiary Grantors”; the Subsidiary Grantors and the
Borrower are referred to collectively herein as the “Grantors”) and JPMORGAN
CHASE BANK, N.A., a national banking association (“JPMCB”), as Administrative
Agent (in such capacity, the “Administrative Agent”).
A. Reference is made to the Credit Agreement dated as of August 22, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto and
JPMCB, as Administrative Agent.
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Pledge
Agreement.
C. The Grantors have entered into the Pledge Agreement in order to induce the
Lenders to make Loans and the Issuing Bank to issue Letters of Credit. Section
4.13 of the Pledge Agreement provides that additional Subsidiaries of the
Borrower may become Subsidiary Loan Parties under the Pledge Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Loan Party under the Pledge Agreement in order to induce the Lenders to make
additional Loans and the Issuing Bank to issue additional Letters of Credit and
as consideration for Loans previously made and Letters of Credit previously
issued.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1. In accordance with Section 4.13 of the Pledge Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Loan Party and Grantor
under the Pledge Agreement with the same force and effect as if originally named
therein as a Subsidiary Loan Party and Grantor and the New Subsidiary hereby (a)
agrees to all the terms and provisions of the Pledge Agreement applicable to it
as a Subsidiary Loan Party and Grantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Obligations (as defined in the Pledge Agreement), does hereby
create and grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, their successors and assigns, a security
interest in and lien






--------------------------------------------------------------------------------

2

on all of the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Pledge Agreement) of the New Subsidiary. Each
reference to a “Grantor” in the Pledge Agreement shall be deemed to include the
New Subsidiary. The Pledge Agreement is hereby incorporated herein by reference.
SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission shall be effective as delivery of a manually signed counterpart of
this Supplement.
SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a schedule with the true and correct legal name
of the New Subsidiary, its jurisdiction of formation and the location of its
chief executive office and (b) set forth on Schedule II attached hereto is a
true and correct schedule of all the Pledged Equity Interests of the New
Subsidiary.
SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.
SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Pledge Agreement.
SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.






--------------------------------------------------------------------------------

3

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.


[NAME OF NEW SUBSIDIARY],


by
 
 
 
Name:
 
Title:
 
 
 
Legal Name:
 
Jurisdiction of Formation:
 
Location of Chief Executive office:





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


by
 
 
 
Name:
 
Title:















--------------------------------------------------------------------------------

Schedule I
to Supplement No. __ to the
Pledge Agreement





NEW SUBSIDIARY INFORMATION


Name
Jurisdiction of Formation
Chief Executive Office
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

















--------------------------------------------------------------------------------

Schedule II
to Supplement No. __ to the
Pledge Agreement





PLEDGED SECURITIES


Equity Interests


Issuer
Number of 
Certificate
Registered 
Owner
Number and 
Class of 
Equity Interests
Percentage 
of Equity Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



















--------------------------------------------------------------------------------

EXHIBIT D



[FORM OF] AFFILIATE SUBORDINATION AGREEMENT
AFFILIATE SUBORDINATION AGREEMENT dated as of [ ] (this “Agreement”), among NCR
Corporation, a Maryland corporation (the “Company”), the other Subordinated
Lenders and Subordinated Debtors (as defined below) from time to time party
hereto and JPMorgan Chase Bank, N.A., as administrative agent under the Credit
Agreement referred to below for the Lenders and as collateral agent under the
Loan Documents for the Secured Parties (in such capacities, the “Administrative
Agent”).
Reference is made to the Credit Agreement dated as of August 22, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement. The rules of construction specified in Section 1.03 of the Credit
Agreement shall apply to this Agreement, mutatis mutandis.
The Credit Agreement provides that from time to time the Company and the
Subsidiaries may make loans, advances and other extensions of credit to one or
more of the Loan Parties, provided that any Indebtedness of a Loan Party
resulting from such extensions of credit, including principal, premium (if any),
interest (including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Company or any Subsidiary,
whether or not a claim for post filing interest is allowed or allowable in any
such proceeding), fees, charges, expenses, indemnities, reimbursement
obligations, Guarantees and all other amounts payable thereunder or in respect
thereof (collectively, the “Subordinated Intercompany Obligations”), shall be
unsecured and subordinated in right of payment to the Senior Obligations (as
defined below) pursuant to this Agreement. For purposes of this Agreement, (a)
the Company and the Subsidiaries, in their capacities as obligees in respect of
any Subordinated Intercompany Obligations, are referred to herein as the
“Subordinated Lenders”, (b) the Loan Parties, in their capacities as obligors in
respect of any Subordinated Intercompany Obligations, are referred to herein as
the “Subordinated Debtors” and (c) the Lenders, Issuing Banks and any other
obligees in respect of the Senior Obligations are referred to herein as the
“Senior Lenders”.
In connection with the foregoing, each Subordinated Lender desires to enter into
this Agreement in order to, among other things, subordinate, on the terms set
forth herein, its rights, as a Subordinated Lender, to payment of any
Subordinated Intercompany Obligations owed to it to the prior payment in full of
the Senior Obligations. Each Subordinated Lender will derive substantial
benefits from the extension of credit to the Company and the Subsidiary Loan
Parties pursuant to the Credit






--------------------------------------------------------------------------------

2

Agreement and the provision of other financial accommodations to the Company and
the other Loan Parties by the Senior Lenders and is willing to execute and
deliver this Agreement in order to induce the Senior Lenders to extend such
credit and provide such accommodations. Accordingly, the parties hereto agree as
follows:
1. Subordination. (a) Each Subordinated Lender hereby agrees that all its right,
title and interest in, to and under any Subordinated Intercompany Obligations of
any Subordinated Debtor shall be subordinate, and junior in right of payment, to
the rights of the Senior Lenders in respect of the Secured Obligations of such
Subordinated Debtor, including principal, premium (if any), interest (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to a Subordinated Debtor, whether or not a claim for
post-filing interest is allowed or allowable in any such proceeding), fees,
charges, expenses, indemnities, reimbursement obligations, Guarantees and all
other amounts payable thereunder or in respect thereof (collectively, the
“Senior Obligations”).
(b) Each Subordinated Debtor and each Subordinated Lender agrees (in each case
solely with respect to the Subordinated Intercompany Obligations in respect of
which it is the obligor or obligee, as the case may be), that, notwithstanding
any provision to the contrary in any agreement governing or evidencing
Subordinated Intercompany Obligations, no payment (whether directly, by
purchase, redemption or exercise of any rights of setoff or otherwise and
whether mandatory or voluntary) in respect of the Subordinated Intercompany
Obligations, whether of principal, interest or otherwise, and whether in cash,
securities or other property, shall be made by or on behalf of any Subordinated
Debtor or received, accepted or demanded, directly or indirectly, by or on
behalf of any Subordinated Lender at any time prior to the payment in full of
all the Senior Obligations; provided that the Subordinated Debtors may make
interest and principal payments in the ordinary course, and the Subordinated
Lenders may receive, accept and demand such payments, if at the time of and
immediately after giving effect to any such payment, no Event of Default shall
have occurred and be continuing or would result therefrom.
(c) Upon any dissolution, winding up, liquidation, distribution of assets or
reorganization of any Subordinated Debtor, whether in bankruptcy, insolvency,
reorganization, arrangement or receivership proceedings or upon any assignment
for the benefit of creditors or any other marshalling of the assets and
liabilities of any Subordinated Debtor (any such proceeding or event, a
“Reorganization Proceeding”):
(i) the Senior Lenders shall first be entitled to receive indefeasible payment
in full of the Senior Obligations (whenever arising) before any Subordinated
Lender shall be entitled to receive any payment on account of the Subordinated
Intercompany Obligations of such Subordinated Debtor, whether of principal,
interest or otherwise; and
(ii) any payment by, or on behalf of, or distribution of the assets of, such
Subordinated Debtor of any kind or character, whether in cash, securities or
other property, to which any Subordinated Lender would be entitled but for the
provisions of this Section 1 shall be paid or delivered by the person making
such payment or






--------------------------------------------------------------------------------

3

distribution (whether a trustee in bankruptcy, a receiver, custodian or
liquidating trustee or otherwise) directly to the Administrative Agent, for the
benefit of the Senior Lenders (pro rata, in accordance with the respective
amounts of the Senior Obligations then owing to each of the Senior Lenders),
until the indefeasible payment in full of all Senior Obligations.
Each Subordinated Lender agrees not to ask, demand, sue for or take or receive
from any Subordinated Debtor in cash, securities or other property or by setoff,
purchase or redemption (including from or by way of collateral), payment of all
or any part of the Subordinated Intercompany Obligations (other than any
payments of interest and principal to the extent permitted by Section 1(b) above
and not prohibited by the first sentence of this paragraph) and agrees that in
connection with any proceeding involving any Subordinated Debtor under any
bankruptcy, insolvency, reorganization, arrangement, receivership or similar law
(A) the Administrative Agent is irrevocably authorized and empowered (in its own
name or in the name of such Subordinated Lender or otherwise), but shall have no
obligation, to demand, sue for, collect and receive every payment or
distribution referred to in the preceding sentence and give acquittance therefor
and to file claims and proofs of claim, if the Subordinated Lender shall fail to
do so prior to 30 days before the expiration of the time to file such proofs of
claim (provided that such Subordinated Lender shall deliver a copy of all such
proofs of claim to the Administrative Agent), and take such other action (other
than voting the Subordinated Intercompany Obligations but including enforcing
any security interest or other lien securing payment of such Subordinated
Intercompany Obligations) as the Administrative Agent may deem necessary or
advisable for the exercise or enforcement of any of the rights or interest of
the Senior Lenders and (B) such Subordinated Lender shall duly and promptly take
such action as the Administrative Agent may request to (1) collect amounts in
respect of the Subordinated Intercompany Obligations for the account of the
Senior Lenders and to file appropriate claims or proofs of claim in respect of
such Subordinated Intercompany Obligations, (2) execute and deliver to the
Administrative Agent such irrevocable powers of attorney, assignments or other
instruments as the Administrative Agent may request in order to enable the
Administrative Agent to enforce any and all claims with respect to, and any
security interests and other liens securing payment of, the Subordinated
Intercompany Obligations and (3) collect and receive any and all payments or
distributions which may be payable or deliverable upon or with respect to the
Subordinated Intercompany Obligations. A copy of this Agreement may be filed
with any court as evidence of the Senior Lenders’ rights, powers and authority
hereunder.
(d) In the event that any payment by or on behalf of, or any distribution of the
assets of, any Subordinated Debtor of any kind or character, whether in cash,
securities or other property, and whether directly, by purchase, redemption,
exercise of any right of setoff or otherwise, in respect of the Subordinated
Intercompany Obligations shall be received by or on behalf of any Subordinated
Lender or any Affiliate thereof at a time when such payment is prohibited by
this Agreement, such payment or distribution shall be held by such Subordinated
Lender in trust (segregated from other property of such Subordinated Lender) for
the benefit of, and shall forthwith be paid over to, the Administrative Agent,
for the benefit of the Senior Lenders (pro rata, in accordance with






--------------------------------------------------------------------------------

4

the respective amounts of the Senior Obligations then owing to each of the
Senior Lenders), until the indefeasible payment in full of all Senior
Obligations.
(e) Subject to the prior indefeasible payment in full of the Senior Obligations,
each Subordinated Lender shall be subrogated to the rights of the Senior Lenders
to receive payments or distributions in cash, securities or other property of
the Subordinated Debtors applicable to the Senior Obligations until all amounts
owing on the Senior Obligations shall be indefeasibly paid in full, and for the
purpose of such subrogation, as between and among the Subordinated Debtors and
their creditors (other than the Senior Lenders), on the one hand, and the
Subordinated Lenders, on the other hand, no payment or distribution made to any
Senior Lender by virtue of this Agreement that otherwise would have been made to
the Subordinated Lenders shall be deemed to be a payment by the Subordinated
Debtors of an amount owing on the Senior Obligations.
(f) Each Subordinated Lender agrees that the Subordinated Intercompany
Obligations are intended to be unsecured and not Guaranteed by the Company or
any Subsidiary, and each Subordinated Debtor agrees not to give, or permit to be
given, and each Subordinated Lender agrees not to ask for, demand, accept or
receive, any security for the Subordinated Intercompany Obligations or any
Guarantee of the Subordinated Intercompany Obligations from the Company or any
Subsidiary. Notwithstanding the foregoing, all the proceeds of any (i) security
of any nature whatsoever for any Subordinated Intercompany Obligations on any
property or assets, whether now existing or hereafter acquired, of the Company
or any Subsidiary or (ii) any Guarantee, of any nature whatsoever, by the
Company or any Subsidiary of any Subordinated Intercompany Obligations shall be
subject to the provisions hereof with respect to payments and other
distributions in respect of the Subordinated Intercompany Obligations.
(g) Upon any assignment of Subordinated Intercompany Obligations to any Person
other than the Borrower or a Subsidiary made prior to the indefeasible payment
in full of all Senior Obligations, the Subordinated Lender shall place upon the
instruments creating or evidencing the Subordinated Intercompany Obligations,
whether upon refunding, extension, renewal, refinancing, replacement or
otherwise, including any global intercompany note evidencing any such
obligations, the following legend:


“This instrument and all indebtedness evidenced hereby is subject to the
subordination provisions of the Affiliate Subordination Agreement dated as of [
] (as amended, restated, supplemented or modified from time to time, the
“Affiliate Subordination Agreement”) among, inter alia, NCR Corporation and
JPMorgan Chase Bank, N.A. Notwithstanding anything contained herein to the
contrary, neither the principal of nor the interest on, nor any other amounts
payable in respect of, the indebtedness created or evidenced by this instrument
or record shall become due or be paid or payable, except to the extent permitted
under the Intercompany Subordination Agreement, which is incorporated herein
with the same effect as if fully set forth herein.”






--------------------------------------------------------------------------------

5

(h) Each Subordinated Lender agrees that, prior to the indefeasible payment in
full of all Senior Obligations, it will not take any action to cause any
Subordinated Intercompany Obligations to become payable prior to their stated
maturity or exercise any remedies or take any action or proceeding to enforce
any Subordinated Intercompany Obligations, in each case, if the payment of such
Subordinated Intercompany Obligations is then prohibited by this Agreement.
2. Waivers and Consents. (a) Each Subordinated Lender waives the right to compel
that the Collateral or any other assets or property of any Subordinated Debtor,
any other guarantor of the Senior Obligations or any other Person be applied in
any particular order to discharge the Senior Obligations. Each Subordinated
Lender expressly waives the right to require that the Administrative Agent
proceed against the Collateral, any Subordinated Debtor, any other guarantor of
the Senior Obligations or any other Person, or to pursue any other remedy in its
power which such Subordinated Lender cannot pursue and which would lighten such
Subordinated Lender’s burden, notwithstanding that the failure of the
Administrative Agent to do so may thereby prejudice such Subordinated Lender.
Each Subordinated Lender agrees that it shall not be discharged, exonerated or
have its obligations hereunder to the Senior Lenders reduced by (i) the
Administrative Agent’s delay in proceeding against or enforcing any remedy
against the Collateral, any Subordinated Debtor, any other guarantor of the
Senior Obligations or any other Person; (ii) the Administrative Agent releasing
the Collateral, any Subordinated Debtor, any other guarantor of the Senior
Obligations or any other Person from all or any part of the Senior Obligations;
or (iii) the discharge of the Collateral, any Subordinated Debtor, any other
guarantor of the Senior Obligations or any other Person by an operation of law
or otherwise, with or without the intervention or omission of the Administrative
Agent. Any Senior Lender’s vote to accept or reject any plan of reorganization
relating to the Collateral, any Subordinated Debtor, any other guarantor of the
Senior Obligations or any other Person, or any Senior Lender’s receipt on
account of all or part of the Senior Obligations of any cash, securities or
other property distributed in any bankruptcy, reorganization or insolvency case,
shall not discharge, exonerate, or reduce the obligations of any Subordinated
Lender hereunder to the Senior Lenders.
(b) Each Subordinated Lender waives all rights and defenses arising out of an
election of remedies by the Administrative Agent, even though that election of
remedies, including any nonjudicial foreclosure with respect to any property or
assets securing the Senior Obligations, has impaired the value of such
Subordinated Lender’s rights of subrogation, reimbursement or contribution
against any Subordinated Debtor, any other guarantor of the Senior Obligations
or any other Person. Each Subordinated Lender expressly waives any rights or
defenses it may have by reason of protection afforded to any Subordinated
Debtor, any other guarantor of the Senior Obligations or any other Person with
respect to any Senior Obligations pursuant to any anti-deficiency laws or other
laws of similar import which limit or discharge the principal debtor’s
indebtedness upon judicial or nonjudicial foreclosure of any property or assets
securing the Senior Obligations.






--------------------------------------------------------------------------------

6

(c) Each Subordinated Lender agrees that, without the necessity of any
reservation of rights against it, and without notice to or further assent by it,
any demand for payment of any Senior Obligations made by the Administrative
Agent may be rescinded in whole or in part by such Person, and any Senior
Obligations may be continued, and the Senior Obligations or the liability of any
Subordinated Debtor, any other guarantor thereof or any other Person obligated
thereunder, or any Collateral or Guarantee therefor, or any right of setoff with
respect thereto, may, from time to time, in whole or in part, be renewed,
extended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent, in each case without notice to or further assent by
such Subordinated Lender, which will remain bound under this Agreement and
without impairing, abridging, releasing or affecting the subordination and other
agreements provided for herein.
(d) Each Subordinated Lender waives any and all notice of the creation, renewal,
extension or accrual of any Senior Obligations and notice of or proof of
reliance by the Senior Lenders upon this Agreement. The Senior Obligations, and
any of them, shall be deemed conclusively to have been created, contracted or
incurred, and the consent to create the obligations of any Subordinated Debtor
in respect of the Subordinated Intercompany Obligations shall be deemed
conclusively to have been given, and all dealings between the Subordinated
Debtors and the Senior Lenders shall be deemed conclusively to have been
consummated, in reliance upon this Agreement. Each Subordinated Lender
acknowledges and agrees that the Senior Lenders have relied upon the
subordination and other agreements provided for herein in consenting to the
Subordinated Intercompany Obligations. Each Subordinated Lender waives any
protest, demand for payment and notice of default.
3. Transfers. Until the indefeasible payment in full of all Senior Obligations,
each Subordinated Lender shall not sell, assign or otherwise transfer or dispose
of, in whole or in part, all or any part of the Subordinated Intercompany
Obligations or any interest therein to any other Person (a “Transferee”), other
than to another Subordinated Lender, or create, incur or suffer to exist any
security interest, Lien, charge or other encumbrance whatsoever upon all or any
part of the Subordinated Intercompany Obligations or any interest therein in
favor of any Transferee unless such sale, assignment, other transfer or
disposal, security interest, Lien, charge, other encumbrances or other action is
made expressly subject to the terms and conditions of this Agreement, including
pursuant to a Transferee’s agreement to be bound hereby.
4. Senior Obligations Unconditional. All rights and interests of the
Administrative Agent and the Senior Lenders hereunder, and all agreements and
obligations of the Subordinated Lenders and the Subordinated Debtors hereunder,
shall remain in full force and effect irrespective of:
(a) any lack of validity or enforceability of the Credit Agreement or any other
Loan Document;
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Senior Obligations, or any amendment or waiver or other






--------------------------------------------------------------------------------

7

modification, whether by course of conduct or otherwise, of, or consent to
departure from, the Credit Agreement or any other Loan Document;
(c) any exchange, release or nonperfection of any Lien in any Collateral, or any
release, amendment, waiver or other modification, whether in writing or by
course of conduct or otherwise, of, or consent to departure from, any Guarantee
of any of the Senior Obligations; or
(d) any other circumstances that might otherwise constitute a defense available
to, or a discharge of, any Subordinated Debtor in respect of the Senior
Obligations, or of any Subordinated Lender or any Subordinated Debtor in respect
of this Agreement.
5. Representations and Warranties. Each Subordinated Lender represents and
warrants to the Administrative Agent, as of the date hereof, for the benefit of
the Senior Lenders that:
(a) It has the power and authority and the legal right to execute and deliver
and to perform its obligations under this Agreement.
(b) This Agreement has been duly executed and delivered by such Subordinated
Lender and constitutes a legal, valid and binding obligation of such
Subordinated Lender, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
(c) The execution, delivery and performance of this Agreement will not violate
any provision of any requirement of any material law applicable to such
Subordinated Lender or of any material contractual obligation of such
Subordinated Lender.
(d) No consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or regulatory body or Governmental Authority and no consent
of any other Person, is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement, in each case, except
such as have been obtained or made and are in full force and effect.
6. Waiver of Claims. (a) To the maximum extent permitted by law, each
Subordinated Lender waives any claim it might have against the Administrative
Agent or any Senior Lender with respect to, or arising out of, any action or
failure to act or any error of judgment, negligence, or mistake or oversight
whatsoever on the part of the Administrative Agent or any Senior Lender or its
directors, officers, employees, agents or affiliates with respect to any
exercise of rights or remedies under the Loan Documents or any other document
creating or governing any Senior Obligations or any transaction relating to the
Collateral. None of the Administrative Agent, the Senior Lenders or any of their
respective directors, officers, employees, agents or affiliates shall be liable
for failure to demand, collect






--------------------------------------------------------------------------------

8

or realize upon any of the Collateral or any Guarantee or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Subordinated Debtor, any Subordinated Lender
or any other Person or to take any other action whatsoever with regard to the
Collateral, or any part thereof, or any such Guarantee.
(b) Each Subordinated Lender, for itself and on behalf of its successors and
assigns, hereby waives any and all now existing or hereafter arising rights it
may have to require the Senior Lenders to marshal assets for the benefit of such
Subordinated Lender, or to otherwise direct the timing, order or manner of any
sale, collection or other enforcement of the Collateral or enforcement of any
rights or remedies under the Loan Documents. The Senior Lenders are under no
duty or obligation, and each Subordinated Lender hereby waives any right it may
have to compel the Senior Lenders, to pursue any guarantor or other Person who
may be liable for the Senior Obligations, or to enforce any Lien or security
interest in any Collateral.
(c) Each Subordinated Lender hereby waives and releases all rights which a
guarantor or surety with respect to the Senior Obligations could exercise.
(d) Each Subordinated Lender hereby waives any duty on the part of the Senior
Lenders to disclose to it any fact known or hereafter known by the Senior
Lenders relating to the operation or financial condition of any Subordinated
Debtor or of any other guarantor of the Senior Obligations, or its businesses.
Each Subordinated Lender enters into this Agreement based solely upon its
independent knowledge of the Subordinated Debtors’ results of operations,
financial condition and business and such Subordinated Lender assumes full
responsibility for obtaining any further or future information with respect to
each Subordinated Debtor or its results of operations, financial condition or
business.
7. Further Assurances. Each Subordinated Lender and each Subordinated Debtor, at
its own expense and at any time from time to time, upon the written request of
the Administrative Agent will promptly and duly execute and deliver such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purposes of obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted.
8. Expenses. (a) The Subordinated Debtors agree to reimburse the Administrative
Agent and the Senior Lenders for their reasonable out-of-pocket expenses
incurred hereunder or in connection herewith as provided in Section 9.03 of the
Credit Agreement; provided that each reference therein to “the Borrower” shall
be deemed to be a reference to “the Subordinated Debtors”.
(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Subordinated Debtor jointly and severally agrees to indemnify
the Administrative Agent and the other Indemnitees against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee,






--------------------------------------------------------------------------------

9

incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement or any other agreement or instrument contemplated hereby or any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing agreement or instrument contemplated hereby, whether or not any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of such Indemnitee.
9. Provisions Define Relative Rights. This Agreement is intended solely for the
purpose of defining the relative rights of the Administrative Agent and the
Senior Lenders, on the one hand, and the Subordinated Lenders, on the other
hand, and no other Person shall have any right, benefit or other interest under
this Agreement.
10. Powers Coupled with an Interest. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until the Senior Obligations are indefeasibly paid in full.
11. Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in Section 9.01
of the Credit Agreement. All communications and notices hereunder to any
Subsidiary shall be given to it in care of the Company as provided in
Section 9.01 of the Credit Agreement.
12. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
13. Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
14. Integration. This Agreement constitutes the entire contract among the
Subordinated Debtors, the Senior Lenders and the Subordinated Lenders relating
to the subject matter hereof and there are no promises or representations by the
Subordinated Debtors, the Senior Lenders or the Subordinated Lenders hereto
regarding the subject matter hereof not reflected herein.
15. Amendments in Writing; No Waiver; Cumulative Remedies. (a) Neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Subordinated Debtors and each affected Subordinated
Lender, subject to any consent






--------------------------------------------------------------------------------

10

required in accordance with Section 9.02 of the Credit Agreement and to the
other terms of Section 9.02 of the Credit Agreement.
(b) No failure or delay by the Administrative Agent or the Senior Lenders in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.
(c) The rights and remedies of the Administrative Agent and the Senior Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.
16. Effective Periods. Notwithstanding any provision to the contrary herein,
this Agreement will be effective only during Pledge Effectiveness Periods and
will automatically cease to be effective on any Investment Grade Date and
automatically be reinstated and become effective on any Non-Investment Grade
Date; provided, however, that this Agreement will continue to be effective with
respect to any Subordinated Debtor and any Subordinated Intercompany Obligations
of each Subordinated Debtor if any Reorganization Proceeding is commenced by or
against such Subordinated Debtor during a Pledge Effectiveness Period.
17. Headings. The headings of the various subdivisions used in this Agreement
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.
18. Successors and Assigns. (a) This Agreement shall be binding upon the
successors and assigns of the Subordinated Debtors and the Subordinated Lenders
and shall inure to the benefit of the Administrative Agent and the Senior
Lenders and their respective successors and assigns.
19. Additional Subordinated Parties. Upon execution and delivery after the date
hereof by any Person that has become, or shall become, an obligor or obligee in
respect of any Subordinated Intercompany Obligations of a counterpart signature
hereto, such Person shall automatically become a party hereto as a “Subordinated
Debtor”, a “Subordinated Lender” or both, as the case may be, with the same
force and effect as if originally named as such herein. The rights and
obligations under this Agreement of each other party hereto shall remain in full
force and effect notwithstanding the addition of any such Person as a party to
this Agreement.
20. Governing Law; Jurisdiction; Consent to Service of Process. (a) This
Agreement shall be construed in accordance with and governed by the law of the
State of New York.
(b) Each Subordinated Debtor and each Subordinated Lender hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive






--------------------------------------------------------------------------------

11

jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Senior Lender may otherwise have to bring any action or proceeding
relating to this Agreement to which it is a party or any other Loan Document
against any Subordinated Debtor or Subordinated Lender or any of their
properties in the courts of any jurisdiction, including in any Reorganization
Proceeding affecting a Subordinated Debtor or Subordinated Lender.
(c) Each Subordinated Debtor and each Subordinated Lender hereby irrevocably and
unconditionally waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Credit Agreement. Nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.
21. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
[Remainder of this page left intentionally blank]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.


NCR CORPORATION,
 
 
 
by
 
 
 
 
 
 
Name:
 
 
Title:



JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT,
 
 
 
by
 
 
 
 
 
 
Name:
 
 
Title:



[NAME OF SUBORDINATED DEBTOR/LENDER],
 
 
 
by
 
 
 
 
 
 
Name:
 
 
Title:













--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF] COMPLIANCE CERTIFICATE1 
[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Borrower
under the Credit Agreement are as set forth in the Credit Agreement, and nothing
in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement. In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.]
Reference is made to the Amended and Restated Credit Agreement dated as of July
25, 2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among NCR Corporation (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Each capitalized term used but not defined herein shall have the meaning
specified in the Credit Agreement.
The undersigned hereby certifies, in his capacity as a [ ] of the Borrower and
not in a personal capacity, as follows:
1. I am a Financial Officer of the Borrower.
2. [[Attached as Schedule I hereto is the] [The] audited consolidated financial
statements required by Section 5.01(a) of the Credit Agreement for the fiscal
year ended [     ], setting forth in each case in comparative form the figures
for the prior fiscal year, all audited by and accompanied by the opinion of
Pricewaterhouse Coopers L.L.P. or another independent registered public
accounting firm of recognized national standing required by Section 5.01(a) of
the Credit Agreement (the “Consolidated Financial Statements”) [have been
delivered to the Administrative Agent in accordance with the provisions of
Section 5.01 of the Credit Agreement].]
[or]
[[Attached as Schedule I hereto are the] [The] consolidated financial statements
required by Section 5.01(b) of the Credit Agreement for the fiscal quarter ended
[ ] (the “Consolidated Financial Statements”) [have been delivered to the
Administrative Agent in accordance with the provisions of Section 5.01 of the
Credit Agreement]. Such financial statements fairly present, in all material
respects, the


___________________________
1 To be delivered to the Administrative Agent not later than the fifth Business
Day following the date of delivery of financial statements under Sections
5.01(a) or 5.01(b) of the Credit Agreement.








--------------------------------------------------------------------------------




consolidated balance sheet and related consolidated statements of income and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the prior fiscal year, all certified by a
Financial Officer of the Borrower as presenting fairly, in all material
respects, the financial position, results of operations and cash flows of the
Borrower and its consolidated Subsidiaries on a consolidated basis as of the end
of and for such fiscal quarter and such portion of the fiscal year in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
certain footnotes.]
3. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of the Borrower and the Subsidiaries during the
accounting period covered by the attached financial statements. The foregoing
examination did not disclose, and I have no knowledge of:
(a) the occurrence of a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, specifying the details thereof and any action the Borrower has
taken or proposes to take with respect thereto; and
(b) any change in GAAP or in the application thereof since the date of the
consolidated balance sheet of the Borrower most recently theretofore delivered
pursuant to Sections 5.01(a) or 5.01(b) of the Credit Agreement (or, prior to
the first such delivery, referred to in Section 3.04 of the Credit Agreement),
except as set forth in a separate attachment, if any, to this Certificate,
specifying the effect of such change on the financial statements (including
those for the prior periods) and, in the case of any such change with respect to
the treatment of Capital Lease Obligations or other lease obligations, setting
forth a reconciliation previously approved by the Administrative Agent of
differences in such treatment from the treatment thereof applied for purposes of
the Credit Agreement pursuant to Section 1.04(b) thereof.
4. Attached as Schedule II hereto are reasonably detailed calculations
demonstrating compliance with Sections 6.12 and 6.13 of the Credit Agreement and
computing the Leverage Ratio as of the last day of the fiscal period covered by
the [consolidated financial statements most recently delivered pursuant to
Sections 5.01(a) or 5.01(b) of the Credit Agreement][attached financial
statements].
5. All notices required to be provided under Sections 5.03 and 5.04 of the
Credit Agreement have been provided.
6. Attached as Schedule III hereto are reasonably detailed calculations with
respect to which Subsidiaries are Material Subsidiaries based on the information
contained in, and as of the last day of the most recent fiscal period covered
by, the [consolidated financial statements most recently delivered pursuant to
Sections 5.01(a) or 5.01(b) of the Credit Agreement][attached financial
statements] and identifying each Subsidiary, if any, that has automatically been
designated a Material Subsidiary in order






--------------------------------------------------------------------------------




to satisfy the condition set forth in the definition of the term “Material
Subsidiary” in the Credit Agreement.
7. Schedule IV, attached hereto, identifies each Subsidiary that, as of the last
day of the most recent fiscal period covered by the [consolidated financial
statements most recently delivered pursuant to Sections 5.01(a) or 5.01(b) of
the Credit Agreement][attached financial statements] (A) is an Excluded
Subsidiary as of such date but has not been identified as an Excluded Subsidiary
in Schedule 3.11A of the Credit Agreement or in any prior Compliance Certificate
or (B) has previously been identified as an Excluded Subsidiary but has ceased
to be an Excluded Subsidiary.
8. [Attached as Schedule V hereto are reasonably detailed calculations with
respect to Adjusted Consolidated Net Income for the most recently ended fiscal
year.]2 
9. The financial covenant analyses and other information set forth on Annex A
hereto are true and accurate on and as of the date of this Certificate.
The foregoing certifications are made and delivered on [Ù], pursuant to
Section 5.01(c) of the Credit Agreement.




NCR CORPORATION, as Borrower
 
 
 
 
by
 
 
 
 
Name:
 
Title:

















___________________________
2 To be included only in the case of any delivery of financial statements under
clause 5.01(a) of the Credit Agreement in respect of fiscal years ending on or
after December 31, 2012, unless the Investment Grade Date has occurred.










--------------------------------------------------------------------------------

ANNEX A
TO COMPLIANCE CERTIFICATE

FOR THE FISCAL [QUARTER] [YEAR] ENDED [mm/dd/yy].


1.
Cumulative Leverage Ratio Increase Amount1: (i) =
x
 
 
 
 
 
 
(i)
Sum of Leverage Ratio Increase Amounts in respect of Pension Funding
Indebtedness2 issued or deemed issued3 after the Effective Date prior to the
most recently ended fiscal quarter:
x
 
 
 
 
 
 
(ii)
Quarterly Leverage Ratio Increase Amount4: (a) / (b) =
x
 
 
 
 
 
 
(a)
the aggregate principle amount of Pension Funding Indebtedness incurred during
the most recently ended fiscal quarter:
$[___,___,___]
 
 
 
 
 
 
 
(b)
the greater of (1) Consolidated EBITDA for the most recently ended period of
four consecutive fiscal quarters of the Borrower and (2) Consolidated EBITDA for
the period of four consecutive fiscal quarters of the Borrower ended on March
31, 2013:
$[___,___,___]
 
 
 
 
 
 
2.
Maximum Leverage Ratio: [4.25]5/[4.00]6 + [Cumulative  
   Leverage Ratio Increase Amount]/[4.00]7[3.75]8
x
 
 
 
 
 
 
3.
Leverage Ratio: (i) / (ii) =
x
 
 
 
 
 
 
 
(i)
Consolidated Total Debt:
$[___,___,___]
 
 
 
 
 
 
1 The Cumulative Leverage Ratio Increase Amount shall not exceed (i) 0.50, in
the case of any fiscal quarter ending on or prior to December 31, 2014 and (ii)
0.75, in the case of any fiscal quarter ending after December 31, 2014 and on or
prior to December 31, 2016.
2 Pension Funding Indebtedness is only included here, and in the Leverage Ratio
Increase Amount in 2(i) of this Annex A, to the extent that the proceeds are
actually used during the applicable period to make to make contributions to one
or more Plans and/or Foreign Pension Plans (see the definition of “Pension
Funding Indebtedness” in the Credit Agreement for the specific limitations).
3 Provided that up to $80,000,000 of proceeds of Term Loans used on the
Effective Date in accordance with the definition of Pension Funding Indebtedness
will be deemed to have been Pension Funding Indebtedness as of June 30, 2013.
4 Rounded upwards, if necessary, to the next 1/10.
5 In the case of any fiscal quarter ending on or prior to December 31, 2014.
6 In the case of any fiscal quarter ending after December 31, 2014.
7 In the case of any fiscal quarter ending after December 31, 2016 and prior to
December 31, 2017.
8 In the case of any fiscal quarter ending on or after December 31, 2017.




Annex A to the Compliance Certificate



--------------------------------------------------------------------------------




 
(ii)
Consolidated EBITDA for the period of four consecutive fiscal quarters of the
Borrower most recently ended on or prior to such date:
$[___,___,___]
 
 
 
 
 
 
4.
Consolidated Total Debt: (i) + (ii) – (iii) =
$[___,___,___]
 
 
 
 
 
 
 
(i)
the aggregate principal amount of Indebtedness of the Borrower and the
Subsidiaries9 outstanding as of such date, to the extent such Indebtedness would
be reflected on a balance sheet prepared as of the date hereof on a consolidated
basis in accordance with GAAP (but without giving effect to any election to
value any Indebtedness at “fair value”, as described in Section 1.04(a) of the
Credit Agreement, or any other accounting principle that results in the amount
of any such Indebtedness (other than zero coupon Indebtedness) as reflected on
such balance sheet to be below the stated principal amount of such
Indebtedness):
$[___,___,___]
 
 
 
 
 
 
 
(ii)
without duplication of amounts referred to in paragraph (i) above, the amount of
Third Party Interests in respect of Securitizations, without giving effect to
any election to value any Indebtedness at “fair value”, as described in Section
1.04(a) of the Credit Agreement, or any other accounting principle that results
in the amount of any such Indebtedness (other than zero coupon Indebtedness) as
reflected on such balance sheet to be below the stated principal amount of such
Indebtedness:
$[___,___,___]
 
 
 
 
 
 
 
 
(iii) the lesser of (a) the excess, if any, of the amount of Unrestricted Cash
owned by the Borrower and its consolidated Subsidiaries over $250,000,000 and
(b) $150,000,000:
$[___,___,___]
 
 
 
 
 
 
9 Excluding Indebtedness described in clause (f) of the definition of
“Indebtedness” in the Credit Agreement; provided that there shall be included in
Consolidated Total Debt any Indebtedness in respect of drawings under letters of
credit or letters of guaranty to the extent such drawings are not reimbursed
within two Business Days after the date of any such drawing).


 


Annex A to the Compliance Certificate



--------------------------------------------------------------------------------




5.
Unrestricted Cash10: (i) – (ii) =
$[___,___,___]
 
 
 
 
 
 
 
(i)
unrestricted cash and cash equivalents owned by the Borrower and the
Subsidiaries as of the date hereof11:
$[___,___,___]
 
 
 
 
 
 
 
(ii)
unrestricted cash and cash equivalents owned by the Borrower and the
Subsidiaries that are or are presently required under the terms of any agreement
or other arrangement binding on the Borrower or any Subsidiary to be (a) pledged
to or held in one or more accounts under the control of one or more creditors of
the Borrower or any Subsidiary (other than to secure the Loan Document
Obligations), (b) otherwise segregated from the general assets of the Borrower
and the Subsidiaries, in one or more special accounts or otherwise, for the
purpose of securing or providing a source of payment for Indebtedness or other
obligations that are or from time to time may be owed to one or more creditors
of the Borrower or any Subsidiary (other than to secure the Loan Document
Obligations) or (c) held by a Subsidiary that is not wholly-owned or that is
subject to restrictions (in the case of foreign laws or approvals of foreign
Governmental Authorities applicable to Foreign Subsidiaries, of which the
Borrower has actual knowledge) on its ability to pay dividends or distributions:
$[___,___,___]
 
 
 
 
 
 
6.
Consolidated EBITDA12: (i) + (ii) – (iii) =
$[___,___,___]
 
 
 
 
 
 
 
(i)
Consolidated Net Income:
$[___,___,___]
 
 
 
 
 
 
10 Unrestricted Cash on any date will include the pro rata share (based on their
relative holdings of Equity Interests entitled to dividends and distributions)
of the Borrower and its wholly-owned Subsidiaries of the Unrestricted Cash of
any non-wholly Subsidiary not subject to restrictions.
11 Cash and cash equivalents held in ordinary deposit or security accounts and
not subject to any existing or contingent restrictions on transfer by the
Borrower or a Subsidiary will not be excluded from Unrestricted Cash by reason
of setoff rights or other Liens created by law or by applicable account
agreements in favor of the depositary institutions or security intermediaries.
12 Consolidated EBITDA shall be calculated so as to exclude (a) the cumulative
effect of any changes in GAAP or accounting principles applied by management
(other than changes resulting from the Mark-to Market Pension Accounting after
the Pension MTM Commencement Quarter) and (b) purchase accounting adjustments.
Consolidated EBITDA will be calculated to give effect to Mark-to-Market Pension
Accounting for each fiscal quarter included in a Test Period ending on or after
December 31, 2012, and to exclude mark-to-market gains and losses on Plans and
Foreign Pension Plans and settlement/curtailment gains and losses relating to
such plans.




Annex A to the Compliance Certificate



--------------------------------------------------------------------------------




 
(ii)13
(a)
consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations):
$[___,___,___]
 
 
 
 
 
 
 
(b)
provision for taxes based on income, profits or losses, including foreign
withholding taxes during such period:
$[___,___,___]
 
 
 
 
 
 
 
(c)
all amounts attributable to depreciation and amortization for such period:


$[___,___,___]
 
 
 
 
 
 
 
(d)
any extraordinary losses for such period, determined on a consolidated basis in
accordance with GAAP:
$[___,___,___]
 
 
 
 
 
 
 
(e)
any Non-Cash Charges for such period:14
$[___,___,___]
 
 
 
 
 
 
 
(f)
any losses attributable to early extinguishment of Indebtedness or obligations
under any Hedging Agreement other than those relating to foreign currencies:
$[___,___,___]
 
 
 
 
 
 
 
(g)15
Pro Forma Adjustments in connection with Material Acquisitions, including the
Acquisition:
$[___,___,___]
 
 
 
 
 
 
 
(h)
nonrecurring integration expenses in connection with acquisitions (including
severance costs, retention payments, change of control bonuses, relocation
expenses and similar integration expenses):
$[___,___,___]
 
 
 
 
 
13 Items to be set forth without duplication and to the extent deducted in
determining Consolidated Net Income.
14 Any cash payment made with respect to any Non-Cash Charges added back in
computing Consolidated EBITDA for any prior period (or that would have been
added back had this Agreement been in effect during and after such prior
period), other than any cash payments made after the Effective Date in respect
of environmental obligations relating to the Fox River, Kalamazoo and Dayton
landfill discontinued operations not exceeding, in the aggregate for all
periods, the amount of the reserves for such obligations reflected in the
Borrower’s financial statements for the fiscal quarter ending June 30, 2011,
shall be subtracted in computing Consolidated EBITDA for the period in which
such cash payment is made.
15 The aggregate amount of all amounts under clauses (g), (h) and (i) that
increase Consolidated EBITDA in any Test Period (including, for avoidance of
doubt, in connection with any calculation made on a Pro Forma Basis) shall not
exceed, and shall be limited to, 10% of Consolidated EBITDA in respect of such
Test Period (calculated after giving effect to such adjustments and with no
carryover of unused amounts into any subsequent period).




Annex A to the Compliance Certificate



--------------------------------------------------------------------------------




 
 
(i)
one-time out-of-pocket transactional costs and expenses relating to Permitted
Acquisitions, Investments outside the ordinary course of business, and
Dispositions (regardless of whether consummated), including legal fees, advisory
fees, and upfront financing fee:
$[___,___,___]
 
 
 
 
 
 
 
(j)
amortization of non-cash pension expenses and any after-tax one-time losses
associated with lump sum payments (or transfers of financial assets) to defease
pension and retirement obligations and after-tax mark-to-market losses on
pension plans and settlement/curtailment losses thereon:
$[___,___,___]
 
 
 
 
 
 
 
(e)
one-time losses associated with lump sum payments (or transfers of financial
assets) made after August 22, 201216:
$[___,___,___]
 
 
 
 
 
 
 
(f)
mark to market losses on Plans and Foreign Pension Plans and
settlement/curtailment losses relating to such plans:17
$[___,___,___]
 
 
 
 
 
 
(iii)18
(a)
any extraordinary gains for such period, determined on a consolidated basis in
accordance with GAAP:
$[___,___,___]
 
 
 
 
 
 
 
(b)
any non-cash gains for such period, including any gains attributable to the
early extinguishment of Indebtedness:
$[___,___,___]
 
 
 
 
 
 
 
(c)
any net income tax benefit for such period, determined on a consolidated basis
in accordance with GAAP;
$[___,___,___]
 
 
 
 
 
 
 
(d)
any gains attributable to the early extinguishment of obligations under any
Hedging Agreement other than those relating to foreign currencies:


$[___,___,___]
 
 
 
 
 
16 Include for fiscal periods prior to the quarter ending March 31, 2013 (but
without duplication to any other adjustments to Consolidated EBITDA).
17 Include for fiscal periods after the quarter ending March 31, 2013 (but
without duplication to any other adjustments to Consolidated EBITDA).
18 Items to be set forth without duplication and to the extent included in
determining Consolidated Net Income.




Annex A to the Compliance Certificate



--------------------------------------------------------------------------------




 
 
(j)
after-tax one-time gains associated with lump sum payments (or transfers of
financial assets) to defease pension and retirement obligations and after-tax
mark-to-market gains on pension plans and settlement/curtailment gains and
thereon:
$[___,___,___]
 
 
 
 
 
 
 
(e)
one-time gains associated with lump sum payments (or transfers of financial
assets) made after August 22, 201219:
$[___,___,___]
 
 
 
 
 
 
 
(f)
mark-to-market gains on Plans and Foreign Pension Plans and
settlement/curtailment gains relating to such plans:20
$[___,___,___]
 
 
 
 
 
7.
Consolidated Net Income: (i) – (ii) =
$[___,___,___]
 
 
 
 
 
 
(i)
 
the net income or loss of the Borrower and its consolidated Subsidiaries,
determined on a consolidated basis in accordance with GAAP:
$[___,___,___]
 
 
 
 
 
 
(ii)
 
the sum of:
$[___,___,___]
 
 
 
 
 
 
 
(a)
the income of any Person (other than the Borrower) that is not a consolidated
Subsidiary except to the extent of the amount of cash dividends or similar cash
distributions actually paid by such Person to the Borrower or, subject to
paragraphs (b) and (c) below, any other consolidated Subsidiary during such
period:


$[___,___,___]
 
 
 
 
 
 
 
(b)
the income of, and any amounts referred to in paragraph (a) above paid to, any
consolidated Subsidiary (other than the Borrower or any Subsidiary Loan Party)
to the extent that, on the date of determination, the declaration or payment of
cash dividends or similar cash distributions by such Subsidiary (i) is not
permitted (A) without any prior approval of any Governmental
 
19 Include for fiscal periods prior to the quarter ending March 31, 2013 (but
without duplication to any other adjustments to Consolidated EBITDA).
20 Include for fiscal periods after the quarter ending March 31, 2013 (but
without duplication to any other adjustments to Consolidated EBITDA).




Annex A to the Compliance Certificate



--------------------------------------------------------------------------------




 
 
 
Authority which, to the actual knowledge of the Borrower, would be required and
that has not been obtained or (B) under any law applicable to the Borrower or
any such Subsidiary (in the case of any foreign law, of which the Borrower has
actual knowledge) or (ii) is not permitted by the operation of the terms of the
organizational documents of such Subsidiary or any agreement or other instrument
binding upon the Borrower or any Subsidiary, unless such restrictions with
respect to the payment of cash dividends and other similar cash distributions
has been legally and effectively waived:




















$[___,___,___]
 
 
 
 
 
 
 
(c)
the income or loss of, and any amounts referred to in paragraph (a) above paid
to, any consolidated Subsidiary that is not wholly owned by the Borrower to the
extent such income or loss or such amounts are attributable to the
noncontrolling interest in such consolidated Subsidiary:


$[___,___,___]
 
 
 
 
 
 
 
 
 
 
8.
Interest Coverage Ratio: (i) / (ii) =
x
 
 
 
 
 
 
 
(i)
Consolidated EBITDA for Test Period:
$[___,___,___]
 
 
 
 
 
 
 
(ii)
Consolidated Cash Interest Expense for Test Period:
$[___,___,___]
 
 
 
 
 
 
9.
Consolidated Cash Interest Expense: (i) – (ii) =
$[___,___,___]
 
 
 
 
 
 
 
(i)
the interest expense (including imputed interest expense in respect of Capital
Lease Obligations) of the Borrower and its consolidated Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, and any cash
payments made during such period in respect of obligations referred to in
paragraph (ii) below that were amortized or accrued in a previous period:
$[___,___,___]
 
 
 
 
 
 
 
(ii)
to the extent included in such consolidated interest expense for such period,
noncash amounts attributable to amortization of debt discounts, upfront fees and
other financing costs (including legal and accounting costs) or accrued interest
payable in kind for such period:
$[___,___,___]
 




Annex A to the Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F



[FORM OF] INTEREST ELECTION REQUEST
JPMorgan Chase Bank, N.A.
as Administrative Agent
Loan and Agency Services Group
500 Stanton Christiana Road, Ops 2, 3rd Floor
Newark, Delaware 19713-2107
Attention: Brian Lunger
Fax No. 302-634-3301
Copy to:
JPMorgan Chase Bank, N.A.,
as Administrative Agent
383 Madison Avenue, 24th Floor
New York, New York, 10179
Attention: Timothy Lee
Fax No. 212-270-5127
Email: timothy.d.lee@jpmorgan.com
[Date]
Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement dated as of July
25, 2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among NCR Corporation (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement. This notice constitutes an Interest Election
Request and the Borrower hereby gives you notice, pursuant to Section 2.07 of
the Credit Agreement, that it requests the conversion or continuation of a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowing and each
resulting Borrowing:
1.
Borrowing to which this request applies:
 
 
 
Principal Amount:
 
 
 
Type:
 
 
 
Interest Period1:
 





___________________________
1 In the case of a Eurocurrency Borrowing, specify the last day of the current
Interest Period therefor in accordance with the definition of the term “Interest
Period” in the Credit Agreement.








--------------------------------------------------------------------------------

2

 
 
 
 
2.
Effective date of this election2:
   
 
 
 
 
3.
Resulting Borrowing[s]3
 
 
 
Principal Amount4:
   
 
 
Type5
   
 
 
Interest Period6
   





Very truly yours,
 
 
 
NCR CORPORATION,
 
 
 
 
by
 
 
 
 
 
 
Name:
 
 
Title:















___________________________
2 Must be a Business Day.
3 If different options are being elected with respect to different portions of
the Borrowing, provide the information required by this item 3 for each
resulting Borrowing. Each resulting Borrowings shall be in an aggregate amount
that is an integral multiple of, and not less than, the amount specified for a
Borrowing of such Class and Type in Section 2.02(c) of the Credit Agreement.
4 Indicate the principal amount of the resulting Borrowing and the percentage of
the Borrowing in item 1 above.
5 Specify whether the resulting Borrowing is to be a ABR Borrowing or a
Eurocurrency Borrowing.
6 Applicable only if the resulting Borrowing is to be a Eurocurrency Borrowing.
Shall be subject to the definition of “Interest Period” and can be a period of
seven days or one, two, three or six months (or, if agreed to by each Lender
participating in the resulting Borrowing, twelve months). Cannot extend beyond
the Maturity Date.








--------------------------------------------------------------------------------

EXHIBIT G



PERFECTION CERTIFICATE
Reference is made to the Amended and Restated Credit Agreement dated as of July
25, 2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among NCR Corporation (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement or the Pledge Agreement referred to therein,
as applicable.
The undersigned, a Financial Officer of the Borrower, hereby certifies to the
Administrative Agent and each other Secured Party on behalf of the Loan Parties
as follows:
SECTION 1. Legal Names. (a) Set forth on Schedule 1 is (i) the exact legal name
of each Loan Party, as such name appears in its certificate of organization or
like document, and (ii) each other legal name such Loan Party has had in the
past five years, together with the date of the relevant name change.
(b) Except as set forth on Schedule 1, no Loan Party has changed its identity or
corporate structure or entered into a similar reorganization in any way within
the past five years that resulted in a change to the legal name or any material
change to the corporate structure of any Loan Party. Changes in identity or
corporate structure include mergers, consolidations and acquisitions of all or
substantially all of the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) a
Person or other acquisitions of material assets outside the ordinary course of
business that resulted in a change into the legal name or any material change to
the corporate structure of any Loan Party. With respect to any such change that
has occurred within the past five years, Schedules 1 and 2 set forth the
information required by Sections 1(a) and 2 of this Perfection Certificate as to
each acquiree or constituent party to such merger, consolidation or acquisition.
SECTION 2. Jurisdictions and Locations. Set forth on Schedule 2 is (a) the
jurisdiction of organization and the form of organization of each Loan Party,
(b) the organizational identification number, if any, assigned to such Loan
Party by such jurisdiction and the federal taxpayer identification number, if
any, of such Loan Party and (c) the address (including, in the case of each Loan
Party that is a Domestic Subsidiary, the county) of the chief executive office
of such Loan Party or the registered office of such Loan Party, if applicable.
SECTION 3. File Search Reports. File search reports have been obtained from the
Uniform Commercial Code (“UCC”) filing office relating to each location of each
Loan Party identified on Schedule 2. The file search reports obtained pursuant
to this Section 3 reflect no Liens on any of the Collateral other than those
permitted under the Credit Agreement.






--------------------------------------------------------------------------------

2

SECTION 4. UCC Filings. Set forth on Schedule 3 is a complete and correct list
of the central UCC filing office in which such filings are to be made.
SECTION 5. Stock Ownership and other Equity Interests. Set forth on Schedule 4
is a complete and correct list, for each Loan Party, of all the Pledged Equity
Interests (as defined in the Collateral Agreement), specifying the issuer and
certificate number (if any) of, and the number and percentage of ownership
represented by, such Equity Interests.
[Signature page follows]






--------------------------------------------------------------------------------

3

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
___ day of July, 2013.


NCR CORPORATION,
 
by
 
 
Name: [John Boudreau]
 
Title: [Treasurer]













--------------------------------------------------------------------------------






Schedule 1
Legal Names


Loan Party’s Exact Legal Name
Other Legal Names
(including date of change)
 
 
 
 
 
 
 
 
 
 













--------------------------------------------------------------------------------






Schedule 2
Jurisdictions and Locations


Loan Party
Jurisdiction of Organization
Form of Organization
Organizational Identification Number
(if any)
Federal Taxpayer Identification Number
(if any)
Chief Executive Office or Registered Office Address including county)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




Schedule 3
UCC Filings


Loan Party
UCC Filing Office
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




Schedule 4
Equity Interests1 


Loan Party
Issuer
Certificate Number
Number of Equity
Interests
Percentage of
Ownership
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

1 Indicate with an asterisk (“*”) the Equity Interests in Subsidiaries that own
Principal Property, as defined in Section 3.6(c) of the Indenture dated as of
November 1, 1988, between the Borrower and State Street Bank and Trust Company.










--------------------------------------------------------------------------------

EXHIBIT H



[FORM OF] SOLVENCY CERTIFICATE
This Certificate is being delivered pursuant to Section 4.01(h) of the Amended
and Restated Credit Agreement dated as of July 25, 2013 (the “Credit
Agreement”), among NCR Corporation (the “Borrower”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used
but not otherwise defined herein shall have the meanings specified in the Credit
Agreement.
The undersigned, [ ], hereby certifies that he is the Chief Financial Officer of
the Borrower and that he is knowledgeable of the financial and accounting
matters of the Borrower, its Subsidiaries and the other Loan Parties, the Credit
Agreement and the covenants and representations (financial and other) contained
therein and that, as such, he is authorized to execute and deliver this
Certificate on behalf of the Borrower.
The undersigned, solely in his capacity as Chief Financial Officer of the
Borrower, and not in his individual capacity, hereby further certifies that on
the date hereof, immediately after the consummation of the Transactions to occur
on the date hereof, and giving effect to the rights of subrogation and
contribution under the Collateral Agreement:
(a) the fair value of the assets of the Borrower and the Subsidiaries, taken as
a whole, will exceed their debts and liabilities, subordinated, contingent or
otherwise;
(b) the present fair saleable value of the assets of the Borrower and the
Subsidiaries, taken as a whole, will be greater than the amount that will be
required to pay the probable liability on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured;
(c) the Borrower and the Subsidiaries, taken as a whole, will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and
(d) the Borrower and the Subsidiaries, taken as a whole, will not have
unreasonably small capital with which to conduct the business in which they are
engaged, as such business is now conducted and is proposed to be conducted
following the date hereof.
[Signature page follows]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Certificate on the date
first written above.


NCR CORPORATION,
 
by
 
 
Name:
 
Title:















--------------------------------------------------------------------------------

EXHIBIT I-1

[FORM OF] U.S. TAX CERTIFICATE FOR NON-U.S. LENDERS THAT ARE NOT PARTNERSHIPS
FOR U.S. FEDERAL INCOME TAX PURPOSES
Reference is made to the Amended and Restated Credit Agreement dated as of July
25, 2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among NCR Corporation (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (b) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (b) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which any
payment under the Credit Agreement is to be made to the undersigned, or in
either of the two calendar years preceding any such payment.


[NAME OF LENDER]
 
by
 
 
 
 
Name:
 
Title:
 
 
Date:
_____________ __, 20[ ]











--------------------------------------------------------------------------------

EXHIBIT I-2

[FORM OF] U.S. TAX CERTIFICATE FOR NON-U.S. LENDERS THAT ARE PARTNERSHIPS FOR
U.S. FEDERAL INCOME TAX PURPOSES
Reference is made to the Amended and Restated Credit Agreement dated as of July
25, 2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among NCR Corporation (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (b) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (c) with respect to the extension of credit
pursuant to the Credit Agreement, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (b) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which any
payment under the Credit Agreement is to be made to the undersigned, or in
either of the two calendar years preceding any such payment.


[NAME OF LENDER]
 
by
 
 
 
 
Name:
 
Title:
 
 
Date:
_____________ __, 20[ ]







--------------------------------------------------------------------------------

EXHIBIT I-3

[FORM OF] U.S. TAX CERTIFICATE FOR NON-U.S. PARTICIPANTS THAT ARE NOT
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES
Reference is made to the Amended and Restated Credit Agreement dated as of July
25, 2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among NCR Corporation (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(b) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which any payment under the Credit Agreement is to be made to the
undersigned, or in either of the two calendar years preceding any such payment.


[NAME OF LENDER]
 
by
 
 
 
 
Name:
 
Title:
 
 
Date:
_____________ __, 20[ ]













--------------------------------------------------------------------------------

EXHIBIT I-4

[FORM OF] U.S. TAX CERTIFICATE FOR NON-U.S. PARTICIPANTS THAT ARE PARTNERSHIPS
FOR U.S. FEDERAL INCOME TAX PURPOSES
Reference is made to the Amended and Restated Credit Agreement dated as of July
25, 2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among NCR Corporation (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (b) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which any payment under the
Credit Agreement is to be made to the undersigned, or in either of the two
calendar years preceding any such payment.


[NAME OF LENDER]
 
by
 
 
 
 
Name:
 
Title:
 
 
Date:
_____________ __, 20[ ]









--------------------------------------------------------------------------------

ANNEX A

In accordance with Accounting Standards Codification (ASC) 715-30, “Benefit
Plans – Pension,” the following components have been included in the net pension
cost recognized for a period by the Borrower: (i) service cost; (ii) interest
cost; (iii) expected return on plan assets, if any; (iv) amortization of any
prior service cost or credit included in accumulated other comprehensive income;
and (v) gain or loss (including the effects of changes in assumptions), which
includes, to the extent recognized, amortization of the net gain or loss
included in accumulated other comprehensive income.
With respect to component (v) in the preceding paragraph, a gain or loss results
from a change in the value of either the projected benefit obligation or the
plan assets resulting from experience different from that assumed or from a
change in actuarial assumptions. For example, at the beginning of a period, the
Borrower calculates an expected return on plan assets for such period. A plan
asset gain or loss is the difference between the actual return on plan assets
during such period and the expected return on plan assets. Such gain or loss may
be either (i) immediately recognized in net pension cost in that period or (ii)
recognized in other comprehensive income in that period. The amount recognized
in accumulated other comprehensive income affects future net periodic pension
cost through subsequent amortization, if any, of the net gain or loss. The
minimum amortization required is based on the average remaining service period
of active employees or average remaining life expectancy of active participants
(depending on the percentage of active participants remaining in the plan), to
the extent the loss exceeds certain thresholds. The Borrower currently
recognizes gains or losses during a period in accumulated other comprehensive
income and subsequently amortizes the gains or losses that have been previously
included in accumulated other comprehensive income in accordance with ACS 715-30
by including such amortized portion in the gain or loss component of the net
pension cost recognized for that period.
ASC 715-30-35-20 provides that immediate recognition of gains and losses as a
component of net periodic pension cost is permitted if that method is applied
consistently and is applied to all gains and losses on both plan assets and
obligations. The Borrower is considering a change in its accounting policy from
delayed recognition to immediate recognition of gains or losses in the period in
which they occur, which is anticipated to be in the fourth quarter of the
Borrower. If such change is adopted, then the components that will be included
in the net pension cost recognized for a period by the Borrower are the
following: (i) service cost; (ii) interest cost; (iii) actual return on plan
assets, if any; (iv) amortization of any prior service cost or credit included
in accumulated other comprehensive income and (v) gain or loss (including the
effects of changes in assumptions). To effect such change in accounting policy,
the Borrower will need to retroactively adjust, in prior periods, the net
pension cost recognized and accumulated other comprehensive income so that such
losses previously recognized in accumulated other comprehensive income would be
reduced to zero.






